Exhibit 10.1

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 12, 2013
by and among
COAST CRANE COMPANY
as US Borrower,
COAST CRANE LTD.
as Canadian Borrower,
CC ACQUISITION HOLDING CORP.,
as Guarantor
THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,
GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a US Revolving Lender, Canadian Revolving Lender, Term Lender,
Swingline Lender and as Administrative Agent for all Lenders,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
for itself, as a Lender, and as Documentation Agent for all Lenders,
and
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders
****************************************


GE CAPITAL MARKETS, INC.
and
WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Lead Arrangers and Joint Bookrunners



1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I.
THE CREDITS
2


 
 
 
1.1
Amounts and Terms of Commitments
2


1.2
Evidence of Loans; Notes
10


1.3
Interest
10


1.4
Loan Accounts
11


1.5
Procedure for Revolving Credit Borrowing
12


1.6
Conversion and Continuation Elections
13


1.7
Optional Prepayments and Reductions in Revolving Loan Commitments and Canadian
Revolving Loan Commitments
14


1.8
Mandatory Prepayments of Loans
15


1.9
Fees
17


1.10
Payments by the Borrowers
18


1.11
Payments by the Lenders to Agent; Settlement
20


1.12
Currency Matters
24


1.13
Eligible Accounts
25


1.14
Eligible Inventory
30


1.15
Eligible Equipment
33


1.16
Limitations on Obligations of Canadian Credit Parties
34


1.17
Collateral Allocation Mechanism
34


 
 
 
ARTICLE II.
CONDITIONS PRECEDENT
36


 
 
 
2.1
Conditions to Effectiveness of this Agreement
36


2.2
Conditions to All Borrowings
37


 
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
38


 
 
 
3.1
Corporate Existence and Power
38


3.2
Corporate Authorization; No Contravention
39


3.3
Governmental Authorization
39


3.4
Binding Effect
39


3.5
Litigation
39


3.6
No Default
40


3.7
Employee Matters
40


3.8
Use of Proceeds; Margin Regulations
41


3.9
Ownership of Property; Liens
41


3.10
Taxes
41


3.11
Financial Condition
42


3.12
Environmental Matters
42


3.13
Regulated Entities
43


3.14
Solvency
43


3.15
Labor Relations
43




i

--------------------------------------------------------------------------------




3.16
Intellectual Property
44


3.17
Brokers' Fees; Transaction Fees
44


3.18
Insurance
44


3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock
44


3.20
Jurisdiction of Organization; Chief Executive Office
45


3.21
Locations of Inventory, Equipment and Books and Records
45


3.22
Deposit Accounts and Other Accounts
45


3.23
Government Contracts
45


3.24
Customer and Trade Relations
45


3.25
Bonding
45


3.26
Status of Holdings
45


3.27
Full Disclosure
46


3.28
Foreign Assets Control Regulations and Anti-Money Laundering
46


3.29
Patriot Act
46


3.30
Vehicles
46


3.31
Equipment
47


 
 
 
ARTICLE IV.
AFFIRMATIVE COVENANTS
47


 
 
 
4.1
Financial Statements
47


4.2
Appraisals; Certificates; Other Information
48


4.3
Notices
51


4.4
Preservation of Corporate Existence, Etc
53


4.5
Maintenance of Property
54


4.6
Insurance
54


4.7
Payment of Obligations
55


4.8
Compliance with Laws
56


4.9
Inspection of Property and Books and Records
56


4.10
Use of Proceeds
56


4.11
Cash Management Systems
56


4.12
Landlord Agreements; Bailee Waivers
57


4.13
Further Assurances
57


4.14
Environmental Matters
59


4.15
Vehicles
59


4.16
Canadian Pension Plans and Benefit Plans
59


 
 
 
ARTICLE V.
NEGATIVE COVENANTS
60


 
 
 
5.1
Limitation on Liens
60


5.2
Disposition of Assets
62


5.3
Consolidations and Mergers
62


5.4
Acquisitions; Loans and Investments
63


5.5
Limitation on Indebtedness
64


5.6
Employee Loans and Transactions with Affiliates
65




ii

--------------------------------------------------------------------------------




5.7
Compensation
65


5.8
Use of Proceeds
65


5.9
Contingent Obligations
66


5.10
Employee Matters
66


5.11
Restricted Payments
66


5.12
Change in Business
67


5.13
Change in Structure
67


5.14
Changes in Accounting, Name and Jurisdiction of Organization
67


5.15
Amendments to Agreements
68


5.16
No Negative Pledges
68


5.17
OFAC; Patriot Act
68


5.18
Sale-Leasebacks; Leases
68


5.19
Hazardous Materials
68


5.20
Prepayments of Other Indebtedness
68


5.21
Bank Accounts
68


 
 
 
ARTICLE VI.
FINANCIAL COVENANTS
69


 
 
 
6.1
Fixed Charge Coverage Ratio
69


6.2
Net Capital Expenditures
69


6.3
Cash and Cash Equivalents of Canadian Borrower
70


 
 
 
ARTICLE VII.
EVENTS OF DEFAULT
70


 
 
 
7.1
Events of Default
70


7.2
Remedies
72


7.3
Rights Not Exclusive
73


7.4
Cash Collateral for Letters of Credit
73


 
 
 
ARTICLE VIII.
THE AGENT
73


 
 
 
8.1
Appointment and Duties
73


8.2
Binding Effect
74


8.3
Use of Discretion
75


8.4
Delegation of Rights and Duties
75


8.5
Reliance and Liability
76


8.6
Agent Individually
77


8.7
Lender Credit Decision
78


8.8
Expenses; Indemnities; Withholding
78


8.9
Resignation of Agent or L/C Issuer
79


8.10
Release of Collateral or Guarantors
80


8.11
Additional Secured Parties
81


8.12
Documentation Agent
81


 
 
 


iii

--------------------------------------------------------------------------------




ARTICLE IX.
MISCELLANEOUS
81


 
 
 
9.1
Amendments and Waivers
81


9.2
Notices
83


9.3
Electronic Transmissions
84


9.4
No Waiver; Cumulative Remedies
85


9.5
Costs and Expenses
85


9.6
Indemnity
86


9.7
Marshaling; Payments Set Aside
87


9.8
Successors and Assigns
87


9.9
Assignments and Participations; Binding Effect
88


9.10
Non-Public Information; Confidentiality
90


9.11
Set-off; Sharing of Payments
92


9.12
Counterparts; Facsimile Signature
93


9.13
Severability
93


9.14
Captions
94


9.15
Independence of Provisions
94


9.16
Interpretation
94


9.17
No Third Parties Benefited
94


9.18
Governing Law and Jurisdiction
94


9.19
Waiver of Jury Trial
95


9.20
Entire Agreement; Release; Survival
95


9.21
Patriot Act
96


9.22
Replacement of Lender
96


9.23
Joint and Several
97


9.24
Creditor-Debtor Relationship
97


9.25
Actions in Concert
97


9.26
Judgment Currency; Contractual Currency
97


9.27
Loan Documents in English
98


9.28
No Deemed Subordination
98


9.29
Affirmation of Obligations
99


 
 
 
ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY
99


 
 
 
10.1
Taxes
99


10.2
Illegality
102


10.3
Increased Costs and Reduction of Return
103


10.4
Funding Losses
104


10.5
Inability to Determine Rates
105


10.6
Reserves on LIBOR Rate Loans
105


10.7
Certificates of Lenders
105


 
 
 
ARTICLE XI.
DEFINITIONS
105


 
 
 


iv

--------------------------------------------------------------------------------




11.1
Defined Terms
105


11.2
Other Interpretive Provisions
139


11.3
Accounting Terms and Principles
140


11.4
Payments
140




v

--------------------------------------------------------------------------------




SCHEDULES
Schedule 1.1(a)
Term Loan Commitments

Schedule 1.1(b)
Revolving Loan Commitments and Canadian Revolving Loan Commitments

Schedule 3.1(b)    Permits
Schedule 3.5    Litigation
Schedule 3.7    ERISA
Schedule 3.8    Closing Date Sources and Uses; Funds Flow Memorandum
Schedule 3.9    Ownership of Property; Liens
Schedule 3.11(e)    Projections
Schedule 3.12    Environmental
Schedule 3.15    Labor Relations
Schedule 3.16    Intellectual Property
Schedule 3.18    Insurance
Schedule 3.19    Ventures, Subsidiaries and Affiliates; Outstanding Stock
Schedule 3.20    Jurisdiction of Organization; Chief Executive Office
Schedule 3.21    Locations of Inventory, Equipment and Books and Records
Schedule 3.22    Deposit Accounts and Other Accounts
Schedule 3.23    Government Contracts
Schedule 3.25    Bonding; Licenses
Schedule 3.30    Titled Vehicles
Schedule 3.31    Equipment
Schedule 5.1    Liens
Schedule 5.4    Investments
Schedule 5.5    Indebtedness
Schedule 5.6    Transactions with Affiliates
Schedule 5.9    Contingent Obligations




EXHIBITS


Exhibit 1.1(c)    Form of L/C Request
Exhibit 1.1(d)    Form of Swing Loan Request
Exhibit 1.6    Form of Notice of Conversion/Continuation of Loans
Exhibit 2.1    Closing Checklist
Exhibit 4.2(b)    Form of Compliance Certificate
Exhibit 11.1(a)    Form of Assignment
Exhibit 11.1(b)    Form of Borrowing Base Certificate
Exhibit 11.1(c)    Form of Notice of Borrowing
Exhibit 11.1(d)    Form of Canadian Revolving Note
Exhibit 11.1(e)    Form of US Revolving Note
Exhibit 11.1(f)    Form of Swingline Note
Exhibit 11.1(g)    Form of Term Note

vi

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (including all exhibits and
schedules hereto, as the same may be amended, modified, supplemented and/or
restated from time to time, this “Agreement”) is entered into as of March 12,
2013, by and among Coast Crane Company, a Delaware corporation (the “US
Borrower”), Coast Crane Ltd., a British Columbia corporation (the “Canadian
Borrower” and together with the US Borrower, each a “Borrower” and collectively,
the “Borrowers”), CC Acquisition Holding Corp., a Delaware corporation
(“Holdings”), the other Persons party hereto that are designated as a “Credit
Party”, General Electric Capital Corporation, a Delaware corporation (in its
individual capacity, “GE Capital”), as Administrative Agent for the several
financial institutions from time to time party to this Agreement as Lenders and
for itself as a Lender (including as Swingline Lender), and such Lenders.
W I T N E S S E T H:
WHEREAS, the Credit Parties signatory thereto, the lenders signatory thereto
(the “Existing Lenders”) and General Electric Capital Corporation, as agent for
the Existing Lenders (the “Existing Agent”), are parties to that certain Amended
and Restated Credit Agreement, dated as of November 14, 2011 (as amended,
modified, supplemented and/or restated from time to time prior to the date
hereof, the “Existing Credit Agreement”), pursuant to which the Existing Lenders
extended to the Borrowers a revolving credit facility;
WHEREAS, pursuant to the Collateral Documents (as defined in the Existing Credit
Agreement), (i) Holdings, which directly owns all of the Stock of the US
Borrower, and the Domestic Subsidiaries of the US Borrower, have guaranteed all
of the Obligations (as defined in the Existing Credit Agreement), and (ii) the
Credit Parties have granted to Agent, for the benefit of Agent and the Existing
Lenders, a security interest in, and lien upon, substantially all of their
personal and real property as security for the Obligations, including all of the
Stock of the US Borrower and the Domestic Subsidiaries of the US Borrower and
sixty-six percent (66%) of the Stock of the Foreign Subsidiaries of the US
Borrower (provided that such security interest in the Stock of Canadian Borrower
to the extent securing the US Obligations (but not the Canadian Obligations)
shall be limited as provided in the Guaranty and Security Agreement);
WHEREAS, the parties hereto desire to enter into this Agreement to, among other
things, (i) amend and restate in its entirety the Existing Credit Agreement,
without constituting a novation of the obligations, liabilities and indebtedness
of the Borrowers or any other Credit Party thereunder or evidence a payment of
all or any of such obligations, liabilities and indebtedness and (ii) continue
to provide working capital financing, funds for other general corporate purposes
and funds for other purposes permitted hereunder;
WHEREAS, Holdings, the US Borrower and the Domestic Subsidiaries of the US
Borrower, each has agreed to continue to guaranty all of the Obligations and to
secure all of its obligations under the Loan Documents by granting to Agent, for
the benefit of Agent and Lenders, a security interest in, and Lien upon, all of
its existing and after-acquired personal and real property, including all Stock
of their respective Subsidiaries (provided that such security interest in the
Stock of Canadian




--------------------------------------------------------------------------------




Borrower to the extent securing the US Obligations (but not the Canadian
Obligations) shall be limited as provided in the Guaranty and Security
Agreement); and
WHEREAS, the Canadian Borrower has agreed to continue to secure all of its
obligations under the Loan Documents by granting to Agent, for the benefit of
Agent and Canadian Revolving Lenders, a security interest in, hypothec in, and
Lien upon, all of its existing and after-acquired personal and real property and
real, movable and immovable property, including all Stock of the Subsidiaries of
the Canadian Borrower.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the US Borrower, the Canadian Borrower, the other
Credit Parties, Lenders and Agent hereby amend and restate as of the Closing
Date the Existing Credit Agreement in its entirety as follows:
ARTICLE I.
THE CREDITS
1.1    Amounts and Terms of Commitments.
(a)    The Term Loan.
(i)    Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Credit Parties contained herein,
each Lender with a Term Loan Commitment (each such Lender, a “Term Lender”)
severally and not jointly agrees to lend, on the Closing Date, to the US
Borrower the amount set forth opposite such Lender’s name in Schedule 1.1(a)
under the heading “Term Loan Commitments” (such amount being referred to herein
as such Lender’s “Term Loan Commitment”). Amounts borrowed under this subsection
1.1(a)(i) are referred to as the “Term Loan.”
(ii)    Amounts borrowed as a Term Loan which are repaid or prepaid may not be
reborrowed.
(b)    The US Revolving Credit.
(i)    Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Credit Parties contained herein,
each US Revolving Lender severally and not jointly agrees to make loans (the “US
Revolving Credit Facility”) to the US Borrower (each such loan, a “US Revolving
Loan”) from time to time on any Business Day during the period from the Closing
Date through the Final Availability Date, in an aggregate amount not to exceed
at any time outstanding the amount set forth opposite such US Revolving Lender’s
name in Schedule 1.1(b) under the heading “Revolving Loan Commitments” (such
amount as the same may be reduced or increased from time to time in accordance
with this Agreement, being referred to herein as such US Revolving Lender’s
“Revolving Loan Commitment”); provided, however, that, after giving effect to
any Borrowing of US Revolving Loans, the aggregate principal amount of all
outstanding US Revolving Loans shall not exceed the Maximum Revolving Loan
Balance. Subject to the other terms and conditions hereof, amounts borrowed
under this subsection

2

--------------------------------------------------------------------------------




1.1(b) may be repaid and reborrowed from time to time. The “Maximum Revolving
Loan Balance” from time to time will be the lesser of:
(y)    the US Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time, less the sum of (A) the aggregate
amount of Letter of Credit Obligations, plus (B) outstanding Swing Loans, or
(z)    the Aggregate Revolving Loan Commitment then in effect, less the sum of
(A) those Reserves imposed by Agent in its Permitted Discretion, plus (B) the
Performance Reserve, plus (C) the aggregate amount of Letter of Credit
Obligations, plus (D) outstanding Swing Loans, plus (E) outstanding Canadian
Revolving Loans.
(ii)    Subject to subsection 1.10(c) and the last two sentences of subsection
1.8(c)(i), at any time the then outstanding principal balance of US Revolving
Loans exceeds the Maximum Revolving Loan Balance, then the US Borrower shall
immediately (A) prepay outstanding Swing Loans, then (B) prepay outstanding US
Revolving Loans and (C) then cash collateralize outstanding Letters of Credit in
a manner satisfactory to the L/C Issuers, in an amount sufficient to eliminate
such excess in accordance herewith.
(iii)    If the US Borrower requests that US Revolving Lenders make, or permit
to remain outstanding US Revolving Loans in excess of the US Borrowing Base (any
such excess US Revolving Loan is herein referred to as an “US Overadvance”),
Agent may, in its sole discretion, elect to make, or permit to remain
outstanding such US Overadvance; provided, however, that Agent may not cause US
Revolving Lenders to make, or permit to remain outstanding, (A) aggregate US
Revolving Loans in excess of the Aggregate Revolving Loan Commitment less the
sum of (x) outstanding Swing Loans plus (y) the aggregate amount of Letter of
Credit Obligations plus (z) outstanding Canadian Revolving Loans or (B) a US
Overadvance in an aggregate amount in excess of 10% of the Aggregate Revolving
Loan Commitment. If a US Overadvance is made, or permitted to remain
outstanding, pursuant to the preceding sentence, then all US Revolving Lenders
shall be bound to make, or permit to remain outstanding, such US Overadvance
based upon their US Commitment Percentages of the Aggregate Revolving Loan
Commitment in accordance with the terms of this Agreement, regardless of whether
the conditions to lending set forth in Section 2.2 have been met. Furthermore,
Required Lenders may prospectively revoke Agent’s ability to make or permit US
Overadvances by written notice to Agent. All US Overadvances shall constitute
Base Rate Loans and shall bear interest at the Base Rate plus the Applicable
Margin for US Revolving Loans and the default rate under subsection 1.3(c).
(c)    Letters of Credit.
(i)    Conditions. On the terms and subject to the conditions contained herein,
the US Borrower may request that one or more L/C Issuers Issue, in accordance
with such L/C Issuers’ usual and customary business practices and for the
account of the US Borrower, Letters of Credit (denominated in US Dollars) from
time to time on any Business Day during the period from the Closing Date through
the earlier of (x) the Final Availability Date and (y) seven (7) days prior to
the date specified in clause (a) of the definition of Revolving Termination
Date; provided,

3

--------------------------------------------------------------------------------




however, that no L/C Issuer shall Issue any Letter of Credit upon the occurrence
of any of the following or, if after giving effect to such Issuance:
(A)    (i) Availability would be less than zero or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $7,500,000 (the “L/C
Sublimit”);
(B)    the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of Issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (x) each of the US Borrower and such L/C
Issuer have the option to prevent such renewal before the expiration of such
term or any such period and (y) neither such L/C Issuer nor the US Borrower
shall permit any such renewal to extend such expiration date beyond the date set
forth in clause (iii) above; or
(C)    (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by the US Borrower, the documents that such L/C Issuer generally uses
in the Ordinary Course of Business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”).
Furthermore, (i) nothing herein shall be construed as a commitment on the part
of GE Capital or any other L/C Issuer to Issue Letters of Credit, or to Issue
Letters of Credit in any specific form or to any specified beneficiary and (ii)
GE Capital as an L/C Issuer may elect only to Issue Letters of Credit in its own
name and may only Issue Letters of Credit to the extent permitted by
Requirements of Law, and such Letters of Credit may not be accepted by certain
beneficiaries such as insurance companies. For each Issuance, the applicable L/C
Issuer may, but shall not be required to, determine that, or take notice
whether, the conditions precedent set forth in Section 2.2 have been satisfied
or waived in connection with the Issuance of any Letter of Credit; provided,
however, that no Letters of Credit shall be Issued during the period starting on
the first Business Day after the receipt by such L/C Issuer of notice from Agent
or the Required Lenders that any condition precedent contained in Section 2.2 is
not satisfied and ending on the date all such conditions are satisfied or duly
waived.
Notwithstanding anything else to the contrary herein, if any US Revolving Lender
is a Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to
Issue any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender
has been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other US Revolving
Lenders have been increased by an amount sufficient to satisfy Agent that all
future Letter of Credit Obligations will be covered by all US Revolving Lenders
that are not Non-Funding Lenders or Impacted Lenders, or (z) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have been
reallocated to other US Revolving Lenders in a manner consistent with subsection
1.11(e)(ii).

4

--------------------------------------------------------------------------------




(ii)    Notice of Issuance. The US Borrower shall give the relevant L/C Issuer
and Agent a notice of any requested Issuance of any Letter of Credit, which
shall be effective only if received by such L/C Issuer and Agent not later than
2:00 p.m. (New York time) on the third Business Day prior to the date of such
requested Issuance. Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(c) duly completed or in
any other written form acceptable to such L/C Issuer (an “L/C Request”).
(iii)    Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
the US Borrower of any related L/C Reimbursement Obligation, notice thereof,
which shall contain a reasonably detailed description of such Issuance, drawing
or payment, and Agent shall provide copies of such notices to each US Revolving
Lender reasonably promptly after receipt thereof; (B) upon the request of Agent
(or any US Revolving Lender through Agent), copies of any Letter of Credit
Issued by such L/C Issuer and any related L/C Reimbursement Agreement and such
other documents and information as may reasonably be requested by Agent; and (C)
on the first Business Day of each calendar week, a schedule of the Letters of
Credit Issued by such L/C Issuer, in form and substance reasonably satisfactory
to Agent, setting forth the Letter of Credit Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar week.
(iv)    Acquisition of Participations. Upon any Issuance of a Letter of Credit
in accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each US Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related Letter of Credit Obligations in an
amount equal to its US Commitment Percentage of such Letter of Credit
Obligations.
(v)    Reimbursement Obligations of the US Borrower. The US Borrower agrees to
pay to the L/C Issuer of any Letter of Credit, or to Agent for the benefit of
such L/C Issuer, each L/C Reimbursement Obligation owing with respect to such
Letter of Credit no later than the first Business Day after the US Borrower
receives notice from such L/C Issuer or from Agent that payment has been made
under such Letter of Credit or that such L/C Reimbursement Obligation is
otherwise due (the “L/C Reimbursement Date”) with interest thereon computed as
set forth in clause (A) below. In the event that any L/C Reimbursement
Obligation is not repaid by the US Borrower as provided in this clause (v) (or
any such payment by the US Borrower is rescinded or set aside for any reason),
such L/C Issuer shall promptly notify Agent of such failure (and, upon receipt
of such notice, Agent shall notify each US Revolving Lender) and, irrespective
of whether such notice is given, such L/C Reimbursement Obligation shall be
payable by the US Borrower on demand with interest thereon computed (A) from the
date on which such L/C Reimbursement Obligation arose to the L/C Reimbursement
Date, at the interest rate applicable during such period to US Revolving Loans
that are Base Rate Loans and (B) thereafter until payment in full, at the
interest rate specified in subsection 1.3(c) to past due US Revolving Loans that
are Base Rate Loans (regardless of whether or not an election is made under such
subsection).

5

--------------------------------------------------------------------------------




(vi)    Reimbursement Obligations of the US Revolving Lenders.
(1)    Upon receipt of the notice described in clause (v) above from Agent, each
US Revolving Lender shall pay to Agent for the account of such L/C Issuer its US
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to subsection 1.11(e)(ii)).
(2)    By making any payment described in clause (1) above (other than during
the continuation of an Event of Default under subsection 7.1(f) or 7.1(g)), such
US Revolving Lender shall be deemed to have made a US Revolving Loan to the US
Borrower, which, upon receipt thereof by the Agent for the benefit of such L/C
Issuer, the US Borrower shall be deemed to have used in whole to repay such L/C
Reimbursement Obligation. Any such payment that is not deemed a US Revolving
Loan shall be deemed a funding by such Lender of its participation in the
applicable Letter of Credit and the Letter of Credit Obligation in respect of
the related L/C Reimbursement Obligations. Such participation shall not
otherwise be required to be funded. Following receipt by any L/C Issuer of any
payment from any Lender pursuant to this clause (vi) with respect to any portion
of any L/C Reimbursement Obligation, such L/C Issuer shall promptly pay to the
Agent, for the benefit of such US Revolving Lender, all amounts received by such
L/C Issuer (or to the extent such amounts shall have been received by the Agent
for the benefit of such L/C Issuer, the Agent shall promptly pay to such US
Revolving Lender all amounts received by the Agent for the benefit of such L/C
Issuer) with respect to such portion.
(vii)    Obligations Absolute. The obligations of the US Borrower and the US
Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (iii)
any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any US Revolving Lender, (i) the failure of any condition
precedent set forth in Section 2.2 to be satisfied (each of which conditions
precedent the US Revolving Lenders hereby irrevocably waive) or (ii) any adverse
change in the condition (financial or otherwise) of any Credit Party and (D) any
other act or omission to act or delay of any kind of Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of the
US Borrower or any US Revolving Lender hereunder. No provision hereof shall be
deemed to waive or limit the US Borrower’s right to seek repayment of any
payment of any L/C Reimbursement Obligations from the L/C Issuer under the terms
of the applicable L/C Reimbursement Agreement or applicable law.

6

--------------------------------------------------------------------------------




(d)    Swing Loans.
(i)    Availability. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Credit Parties
contained herein, the Swingline Lender may, in its sole discretion, make loans
(each a “Swing Loan”) available to the US Borrower as a subfacility under the
Revolving Loan Commitments from time to time on any Business Day during the
period from the Closing Date through the Final Availability Date in an aggregate
principal amount at any time outstanding not to exceed its Swingline Commitment;
provided, however, that the Swingline Lender may not make any Swing Loan (x) to
the extent that after giving effect to such Swing Loan, the aggregate principal
amount of all US Revolving Loans would exceed the Maximum Revolving Loan Balance
and (y) during the period commencing on the first Business Day after it receives
notice from Agent or the Required Lenders that one or more of the conditions
precedent contained in Section 2.2 are not satisfied and ending when such
conditions are satisfied or duly waived. In connection with the making of any
Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived. Each Swing Loan shall be a Base Rate Loan and
must be repaid as provided herein, but in any event must be repaid in full on
the Revolving Termination Date. Within the limits set forth in the first
sentence of this clause (i), amounts of Swing Loans repaid may be reborrowed
under this clause (i).
(ii)    Borrowing Procedures. In order to request a Swing Loan, the US Borrower
shall give to Agent a notice to be received not later than 2:00 p.m. (New York
time) on the day of the proposed Borrowing, which shall be made in a writing or
in an Electronic Transmission substantially in the form of Exhibit 1.1(d) or in
a writing in any other form acceptable to Agent duly completed (a “Swingline
Request”). In addition, if any Notice of Borrowing of US Revolving Loans
requests a Borrowing of Base Rate Loans, the Swingline Lender may,
notwithstanding anything else to the contrary herein, make a Swing Loan to the
US Borrower in an aggregate amount not to exceed such proposed Borrowing, and
the aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan. Agent shall promptly
notify the Swingline Lender of the details of the requested Swing Loan. Upon
receipt of such notice and subject to the terms of this Agreement, the Swingline
Lender may make a Swing Loan available to the US Borrower by making the proceeds
thereof available to Agent and, in turn, Agent shall make such proceeds
available to the US Borrower on the date set forth in the relevant Swingline
Request or Notice of Borrowing.
(iii)    Refinancing Swing Loans.
(1)    The Swingline Lender may at any time (and shall, no less frequently than
once each week) forward a demand to Agent (which Agent shall, upon receipt,
forward to each US Revolving Lender) that each US Revolving Lender pay to Agent,
for the account of the Swingline Lender, such US Revolving Lender’s US
Commitment Percentage of the outstanding Swing Loans (as such amount may be
increased pursuant to subsection 1.11(e)(ii)).
(2)    Each US Revolving Lender shall pay the amount owing by it to Agent for
the account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 1:00 p.m. (New York
time) may, in

7

--------------------------------------------------------------------------------




the Agent’s discretion, be deemed to be received on the next Business Day. Upon
receipt by Agent of such payment (other than during the continuation of any
Event of Default under subsection 7.1(f) or 7.1(g)), such US Revolving Lender
shall be deemed to have made a US Revolving Loan to the US Borrower, which, upon
receipt of such payment by the Swingline Lender from Agent, the US Borrower
shall be deemed to have used in whole to refinance such Swing Loan. In addition,
regardless of whether any such demand is made, upon the occurrence of any Event
of Default under subsection 7.1(f) or 7.1(g), each US Revolving Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such US Revolving
Lender’s US Commitment Percentage of such Swing Loan. If any payment made by any
US Revolving Lender as a result of any such demand is not deemed a US Revolving
Loan, such payment shall be deemed a funding by such US Revolving Lender of such
participation. Such participation shall not be otherwise required to be funded.
Upon receipt by the Swingline Lender of any payment from any US Revolving Lender
pursuant to this clause (iii) with respect to any portion of any Swing Loan, the
Swingline Lender shall promptly pay over to such US Revolving Lender all
payments of principal (to the extent received after such payment by such US
Revolving Lender) and interest (to the extent accrued with respect to periods
after such payment) on account of such Swing Loan received by the Swingline
Lender with respect to such portion.
(iv)    Obligation to Fund Absolute. Each US Revolving Lender’s obligations
pursuant to clause (iii) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such US
Revolving Lender, any Affiliate thereof or any other Person may have against the
Swingline Lender, Agent, any other Lender or L/C Issuer or any other Person, (B)
the failure of any condition precedent set forth in Section 2.2 to be satisfied
or the failure of the US Borrower to deliver a Notice of Borrowing (each of
which requirements the US Revolving Lenders hereby irrevocably waive) and (C)
any adverse change in the condition (financial or otherwise) of any Credit
Party.
(e)    The Canadian Revolving Credit Facility.
(i)    Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Credit Parties contained herein,
each Canadian Revolving Lender severally and not jointly agrees to make loans to
the Canadian Borrower in US Dollars (each such loan, a “Canadian Revolving
Loan”) as a subfacility under the Revolving Loan Commitments (the “Canadian
Revolving Credit Facility”) from time to time on any Business Day during the
period from the Closing Date through the Final Availability Date, in an
aggregate amount not to exceed the amount set forth opposite such Canadian
Revolving Lender’s name in Schedule 1.1(b) under the heading “Canadian Revolving
Loan Commitments” (such amount as the same may be reduced or increased from time
to time in accordance with this Agreement, being referred to herein as such
Canadian Revolving Lender’s “Canadian Revolving Loan Commitment”); provided,
however, that, after giving effect to any Borrowing of Canadian Revolving Loans,
(x) the aggregate principal amount of all outstanding Canadian Revolving Loans
shall not exceed the lesser of (1) the Canadian Borrowing Base (as calculated
pursuant to the Borrowing Base Certificate) or (2) the Canadian Revolving Loan
Commitment then in effect less those Reserves imposed by Agent in its

8

--------------------------------------------------------------------------------




Permitted Discretion and (y) the aggregate principal amount of all outstanding
US Revolving Loans shall not exceed the Aggregate Revolving Loan Commitment then
in effect less the sum of (i) those Reserves imposed by Agent in its Permitted
Discretion, plus (ii) the Performance Reserve, plus (iii) the aggregate amount
of Letter of Credit Obligations, plus (iv) outstanding Swing Loans, plus (v)
outstanding Canadian Revolving Loans. Subject to the other terms and conditions
hereof, amounts borrowed under this subsection 1.1(a) may be repaid and
reborrowed from time to time.
(ii)    Subject to subsection 1.10(d) and the last two sentences of subsection
1.8(c)(ii), at any time the then outstanding principal balance of Canadian
Revolving Loans exceeds the lesser of (x) the Canadian Borrowing Base (as
calculated pursuant to the Borrowing Base Certificate) or (y) the Canadian
Revolving Loan Commitment then in effect less those Reserves imposed by Agent in
its Permitted Discretion, then the Canadian Borrower shall immediately prepay
outstanding Canadian Revolving Loans in an amount sufficient to eliminate such
excess in accordance herewith.
(iii)    If the Canadian Borrower requests that Canadian Revolving Lenders make,
or permit to remain outstanding Canadian Revolving Loans in excess of the
Canadian Borrowing Base (any such excess Canadian Revolving Loan is herein
referred to as an “Canadian Overadvance”), Agent may, in its sole discretion,
elect to make, or permit to remain outstanding such Canadian Overadvance;
provided, however, that Agent may not cause Canadian Revolving Lenders to make,
or permit to remain outstanding, (A) aggregate Canadian Revolving Loans in
excess of the Aggregate Canadian Revolving Loan Commitment or (B) a Canadian
Overadvance in an aggregate amount in excess of 10% of the Aggregate Canadian
Revolving Loan Commitment. If a Canadian Overadvance is made, or permitted to
remain outstanding, pursuant to the preceding sentence, then all Canadian
Revolving Lenders shall be bound to make, or permit to remain outstanding, such
Canadian Overadvance based upon their Canadian Commitment Percentage of the
Aggregate Canadian Revolving Loan Commitment in accordance with the terms of
this Agreement, regardless of whether the conditions to lending set forth in
Section 2.2 have been met. Furthermore, Required Lenders may prospectively
revoke Agent’s ability to make or permit Canadian Overadvances by written notice
to Agent. All Canadian Overadvances shall constitute Base Rate Loans and shall
bear interest at the Base Rate plus the Applicable Margin for Canadian Revolving
Loans and the default rate under subsection 1.3(c).
(f)    Loans Under Existing Credit Agreement. The Credit Parties acknowledge and
agree that as of the Closing Date (i) the outstanding principal amount of the US
Revolving Loans (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement equals $51,241,805.83 and that such US Revolving Loans are
continued as US Revolving Loans hereunder and (ii) the outstanding principal
amount of the Canadian Revolving Loans (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement equals $4,074,654.02 and that
such Canadian Revolving Loans are continued as Canadian Revolving Loans
hereunder. All Revolving Loan Commitments (as defined in the Existing Credit
Agreement) and Canadian Revolving Loan Commitments (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement shall hereinafter be
continued as Revolving Loan Commitments or Canadian Revolving Commitments, as
applicable, hereunder; provided, that Revolving Loan Commitments under the
Existing Credit Agreement in an amount of $40,000,000 shall be re-characterized
as Term Loan

9

--------------------------------------------------------------------------------




Commitments hereunder. Notwithstanding anything set forth herein to the
contrary, in order to effect (x) the continuation of the US Revolving Loans,
Canadian Revolving Loans and Letters of Credit contemplated by the preceding
sentence, the amount, if any, to be funded on the Closing Date by each US
Revolving Lender and Canadian Revolving Lender, as applicable, hereunder in
respect of its Revolving Loan Commitment or Canadian Revolving Commitment, as
applicable, shall be deemed to have been reduced by the principal amount of such
US Revolving Lender’s respective Revolving Loans or such Canadian Revolving
Lender’s respective Canadian Revolving Loans, as applicable, under the Existing
Credit Agreement outstanding on the Closing Date, and (y) the reallocation of
Loans and Commitments among the Lenders to reflect the amounts set forth on
Schedule 1.1(b), the Lenders shall be deemed to have transferred Loans and
Commitments amongst themselves in amounts sufficient to effect such
reallocation.
1.2    Evidence of Loans; Notes.
(a)    The Term Loan made by each Term Lender is evidenced by this Agreement
and, if requested by such Term Lender, a Term Note payable to such Term Lender
in an amount equal to the unpaid principal balance of the Term Loan held by such
Term Lender.
(b)    The US Revolving Loans made by each US Revolving Lender are evidenced by
this Agreement and, if requested by such US Revolving Lender, a US Revolving
Note payable to such US Revolving Lender in an amount equal to such US Revolving
Lender’s Revolving Loan Commitment.
(c)    The Canadian Revolving Loans made by each Canadian Revolving Lender are
evidenced by this Agreement and, if requested by such Canadian Revolving Lender,
a Canadian Revolving Note payable to such Canadian Revolving Lender in an amount
equal to such Canadian Revolving Lender’s Canadian Revolving Loan Commitment.
(d)    Swing Loans made by the Swingline Lender are evidenced by this Agreement
and, if requested by such Lender, a Swingline Note in an amount equal to the
Swingline Commitment.
1.3    Interest.
(a)    Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest
on the outstanding principal amount thereof from the date when made at a rate
per annum equal to (x) in the case of the Term Loan, US Revolving Loans and
Canadian Revolving Loans, the LIBOR Rate or the Base Rate, as the case may be or
(y) in the case of Swing Loans, the Base Rate, plus the Applicable Margin. Each
determination of an interest rate by Agent shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. All computations
of fees and interest payable under this Agreement shall be made on the basis of
a (i) 360-day year and actual days elapsed for LIBOR Rate Loans and Letters of
Credit and (ii) 365/366-day year and actual days elapsed for Base Rate Loans.
All computations of fees payable under this Agreement shall be made on the basis
of a 360-day year and actual days elapsed. Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

10

--------------------------------------------------------------------------------




(b)    Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid (i) on the portion of any Term Loans paid or
prepaid on the date of any such payment or prepayment and (ii) on Revolving
Loans on the Revolving Termination Date.
(c)    At the election of Agent or the Required Lenders while any Event of
Default exists (or automatically while any Event of Default under subsection
7.1(a), 7.1(f) or 7.1(g) exists), the Borrowers shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
Loans from and after the date of occurrence of such Event of Default, at a rate
per annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus the LIBOR or Base Rate, as
the case may be). All such interest shall be payable on demand of Agent or the
Required Lenders.
(d)    Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the applicable Borrower shall pay such Lender interest at the highest rate
permitted by applicable law (“Maximum Lawful Rate”); provided, however, that if
at any time thereafter the rate of interest payable hereunder is less than the
Maximum Lawful Rate, such Borrower shall continue to pay interest hereunder at
the Maximum Lawful Rate until such time as the total interest received by Agent,
on behalf of Lenders, is equal to the total interest that would have been
received had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.
(e)    For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 day year or any other period of
time less than a calendar year) are equivalent are the rates so determined
multiplied by the actual number of days in the applicable calendar year and
divided by 360 or such other period of time, respectively.
1.4    Loan Accounts.
(a)    Agent, on behalf of the Lenders, shall record on its books and records
the amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrowers on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

11

--------------------------------------------------------------------------------




(b)    Agent, acting as a non-fiduciary agent of the Borrowers solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrowers) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Term Loan, US Revolving Loans, Canadian
Revolving Loans, Swing Loans, L/C Reimbursement Obligations, and Letter of
Credit Obligations, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit, Letter of Credit Obligations, and
L/C Reimbursement Obligations, and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders and the L/C Issuers (and each change thereto pursuant to Sections 9.9
and 9.22), (2) the Term Loan Commitment of each Term Lender, (3) the Revolving
Loan Commitments of each US Revolving Lender, (4) the Canadian Revolving Loan
Commitments of each Canadian Revolving Lender, (5) the amount of each Loan and
each funding of any participation described in clause (A) above, and for LIBOR
Rate Loans, the Interest Period applicable thereto, (6) the amount of any
principal or interest due and payable or paid, (7) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (8) any other payment received by Agent from the Borrowers and its
application to the Obligations.
(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of US
Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.
(d)    The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat
each Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrowers, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent.
1.5    Procedure for Revolving Credit Borrowing.
(a)    Each Borrowing of a US Revolving Loan shall be made upon the US
Borrower’s irrevocable (subject to Section 10.5) written notice delivered to
Agent substantially in the form of a Notice of Borrowing or in a writing in any
other form acceptable to Agent, which notice must be received by Agent prior to
2:00 p.m. (New York time) (i) on the date which is one (1) Business Day prior to
the requested Borrowing date in the case of each Base Rate Loan and (ii)

12

--------------------------------------------------------------------------------




on the date which is three (3) Business Days prior to the requested Borrowing
date in the case of each LIBOR Rate Loan. Such Notice of Borrowing shall
specify:
(iv)    the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000);
(v)    the requested Borrowing date, which shall be a Business Day;
(vi)    whether the Borrowing is to be comprised of LIBOR Rate Loans or Base
Rate Loans; and
(vii)    if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.
(b)    Each Borrowing of a Canadian Revolving Loan shall be made upon the
Canadian Borrower’s irrevocable (subject to Section 10.5) written notice
delivered to Agent substantially in the form of a Notice of Borrowing or in a
writing in any other form acceptable to Agent, which notice must be received by
Agent prior to 2:00 p.m. (New York time) (i) on the date which is one (1)
Business Day prior to the requested Borrowing date in the case of each Base Rate
Loan and (iii) on the date which is three (3) Business Days prior to the
requested Borrowing date in the case of each LIBOR Rate Loan. Such Notice of
Borrowing shall specify:
(i)    the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000);
(ii)    the requested Borrowing date, which shall be a Business Day;
(iii)    whether the Borrowing is to be comprised of LIBOR Rate Loans or Base
Rate Loans; and
(iv)    if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Canadian Revolving Loans.
(c)    Upon receipt of a Notice of Borrowing, Agent will promptly notify the
relevant Revolving Lenders of such Notice of Borrowing and of the amount of such
Revolving Lender’s US Commitment Percentage of the Borrowing or Canadian
Commitment Percentage of the Borrowing, as the case may be.
(d)    Unless Agent is otherwise directed in writing by the relevant Borrower,
the proceeds of each requested Borrowing after the Closing Date will be made
available to such Borrower by Agent by wire transfer of such amount to such
Borrower pursuant to the wire transfer instructions specified on the signature
page hereto.
1.6    Conversion and Continuation Elections.
(a)    The Borrowers shall have the option to (i) request that any Revolving
Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans (other

13

--------------------------------------------------------------------------------




than Swing Loans) from Base Rate Loans to LIBOR Rate Loans, (iii) convert any
LIBOR Rate Loan to a Base Rate Loan, subject to Section 10.4, if such conversion
is made prior to the expiration of the Interest Period applicable thereto and
(iv) continue all or any portion of any Loan as a LIBOR Rate Loan upon the
expiration of the applicable Interest Period. Any Loan or group of Loans having
the same proposed Interest Period to be made or continued as, or converted into,
a LIBOR Rate Loan must be in a minimum amount of $500,000. Any such election
must be made by the relevant Borrower by 2:00 p.m. (New York time) on the third
Business Day prior to (1) the date of any proposed Revolving Loan which is to
bear interest at LIBOR, (2) the end of each Interest Period with respect to any
LIBOR Rate Loans to be continued as such, or (3) the date on which the relevant
Borrower wishes to convert any Base Rate Loan to a LIBOR Rate Loan for an
Interest Period designated by such Borrower in such election. If no election is
received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York time) on the
third Business Day prior to the end of the Interest Period with respect thereto,
that LIBOR Rate Loan shall be converted to a Base Rate Loan at the end of its
Interest Period. The relevant Borrower must make such election by notice to
Agent in writing, including by Electronic Transmission. In the case of any
conversion or continuation of Loans, such election must be made pursuant to a
written notice (a “Notice of Conversion/Continuation of Loans”) substantially in
the form of Exhibit 1.6 or in a writing in any other form acceptable to Agent.
No Loan shall be made as, converted into or continued as a LIBOR Rate Loan if
the conditions to Loans and Letters of Credit in Section 2.2 are not met at the
time of such proposed conversion or continuation and Agent or Required Lenders
have determined not to make or continue any Loan as a LIBOR Rate Loan as a
result thereof.
(b)    Upon receipt of a Notice of Conversion/Continuation of Loans, Agent will
promptly notify each relevant Lender thereof. In addition, Agent will, with
reasonable promptness, notify the relevant Borrower and Lenders of each
determination of LIBOR; provided that any failure to do so shall not relieve any
Borrower of any liability hereunder or provide the basis for any claim against
Agent. All conversions and continuations of Loans shall be made pro rata
according to the respective outstanding principal amounts of the Loans held by
each applicable Lender with respect to which the notice was given.
(c)    Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing of Loans, or to any continuation or conversion of
any Loans, there shall not be more than (i) with respect to the Term Loan, seven
(7) different Interest Periods in effect, (ii) with respect to US Revolving
Loans, seven (7) different Interest Periods in effect and (iii) with respect to
Canadian Revolving Loans, seven (7) different Interest Periods in effect.
1.7    Optional Prepayments and Reductions in Revolving Loan Commitments and
Canadian Revolving Loan Commitments.
(a)    US Borrower may at any time upon at least two (2) Business Days’ (or such
shorter period as is acceptable to Agent) prior written notice by US Borrower to
Agent, prepay the Term Loan in whole or in part in an amount greater than or
equal to $500,000 with increments of $100,000 in excess thereof, in each
instance, without penalty or premium except as provided in Section 10.4.
Optional partial prepayments of the Term Loan shall be applied in the manner set
forth in subsection 1.8(d)(i). Optional partial prepayments of the Term Loan in
amounts less than

14

--------------------------------------------------------------------------------




$100,000 shall not be permitted. The notice of any prepayment shall not
thereafter be revocable by the US Borrower and Agent will promptly notify each
Lender thereof and of such Lender’s US Commitment Percentage of such prepayment.
The payment amount specified in such notice shall be due and payable on the date
specified therein. Together with each prepayment under this Section 1.7(a), the
US Borrower shall pay any amounts required pursuant to Section 10.4.
(b)    US Borrower may at any time upon at least two (2) Business Days’(or such
shorter period as is acceptable to Agent) prior written notice by US Borrower to
Agent permanently reduce (but not terminate) the Aggregate Revolving Loan
Commitment; provided, that (i) such reductions shall be in an amount greater
than or equal to $1,000,000, (ii) the Revolving Loan Commitment shall not be
reduced to an amount less than the greater of (A) $10,000,000 and (B) the sum of
the aggregate outstanding principal balance of US Revolving Loans, Canadian
Revolving Loans, Swing Loans plus Letter of Credit Obligations outstanding and
(iii) any reduction in the Revolving Loan Commitment shall cause a corresponding
pro rata reduction in the Swingline Commitment. In addition, Borrowers may at
any time on at least five (5) days’ prior written notice by Borrowers to Agent
terminate the Aggregate Revolving Loan Commitment; provided, that upon such
termination, all Obligations shall be immediately due and payable in full and
all Letter of Credit Obligations shall be cash collateralized or otherwise
satisfied in accordance herewith. Optional reductions or terminations of the
Revolving Loan Commitment shall be without premium or penalty except as provided
in Section 10.4. All reductions of the Aggregate Revolving Loan Commitment shall
be allocated pro rata among all US Revolving Lenders with a US Revolving Loan
Commitment. A permanent reduction of the Revolving Loan Commitment shall not
require a corresponding pro rata reduction in the L/C Sublimit.
1.8    Mandatory Prepayments of Loans.
(a)    Scheduled Term Loan Payments. The principal amount of the Term Loan shall
be paid in installments on the dates and in the respective amounts shown below:

15

--------------------------------------------------------------------------------




Date of Payment
Amount of Term 
Loan Payment
June 30, 2013
$500,000
September 30, 2013
$500,000
December 31, 2013
$500,000
March 31, 2014
$500,000
June 30, 2014
$500,000
September 30, 2014
$500,000
December 31, 2014
$500,000
March 31, 2015
$500,000
June 30, 2015
$500,000
September 30, 2015
$500,000
December 31, 2015
$500,000
March 31, 2016
$500,000
June 30, 2016
$500,000
September 30, 2016
$500,000
December 31, 2016
$500,000
March 12, 2017
$32,500,000

The final scheduled installment of the Term Loan shall, in any event, be in an
amount equal to the entire remaining principal balance of the Term Loan.
(b)    Revolving Loan. The Borrowers shall repay to the Lenders in full on the
date specified in clause (a) of the definition of “Revolving Termination Date”
the aggregate principal amount of the US Revolving Loans, Canadian Revolving
Loans and Swing Loans outstanding on the Revolving Termination Date.
(c)    Asset Dispositions; Events of Loss. If a Credit Party or any Subsidiary
of a Credit Party shall at any time or from time to time:
(i)    make or agree to make a Disposition; or
(ii)    suffer an Event of Loss;
then (A) the Borrowers shall promptly notify Agent of such proposed Disposition
or Event of Loss (including the amount of the estimated Net Proceeds to be
received by a Credit Party and/or such Subsidiary in respect thereof) and (B)
promptly upon receipt by a Credit Party and/or such Subsidiary of the Net
Proceeds of such Disposition or Event of Loss, the Borrowers shall deliver, or
cause to be delivered, such excess Net Proceeds to Agent for distribution to the
Lenders as a prepayment of the Loans, which prepayment shall be applied in
accordance with subsection 1.8(d)(i) hereof; provided that any such Net Proceeds
received by any Canadian Credit Party shall be used by Canadian Borrower to
repay the Canadian Revolving Loans in an amount equal to the amount of such Net
Proceeds and such payments shall be applied in accordance with subsection
1.8(d)(ii).
(d)    Application of Prepayments.

16

--------------------------------------------------------------------------------




(i)    Subject to subsection 1.10(c), any prepayments of the Term Loan pursuant
to Section 1.7 and any prepayments of Loans pursuant to subsection 1.8(c) (other
than prepayments made by Canadian Credit Parties set forth therein), shall be
applied first to prepay all remaining installments of the Term Loan in inverse
order of maturity, second to prepay outstanding Swing Loans, and third to prepay
outstanding US Revolving Loans without a permanent reduction of the Aggregate
Revolving Loan Commitment. To the extent permitted by the foregoing sentence,
amounts prepaid within any tranche shall be applied first to any Base Rate Loans
in such tranche then outstanding and then to outstanding LIBOR Rate Loans with
the shortest Interest Periods remaining. Together with each prepayment under
this Section 1.8, the US Borrower shall pay any amounts required pursuant to
Section 10.4.
(ii)    Subject to subsection 1.10(d), any prepayments made by any Canadian
Credit Party pursuant to subsection 1.8(c) shall be applied to prepay
outstanding Canadian Revolving Loans without a permanent reduction of the
Aggregate Canadian Revolving Loan Commitment. To the extent permitted by the
foregoing sentence, amounts prepaid shall be applied first to any Canadian
Revolving Loans which are Base Rate Loans then outstanding and then to
outstanding Canadian Revolving Loans which are LIBOR Rate Loans with the
shortest Interest Periods remaining. Together with each prepayment under this
Section 1.8, the US Borrower shall pay any amounts required pursuant to Section
10.4.
(e)    No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.
1.9    Fees.
(a)    Fees. The US Borrower shall pay to Agent, for Agent’s own account, fees
in the amounts and at the times set forth in a letter agreement between the US
Borrower and Agent dated as of the Closing Date (as amended from time to time,
the “Fee Letter”).
(b)    Unused Commitment Fee. The US Borrower shall pay to Agent a fee (the
“Unused Commitment Fee”) for the account of each US Revolving Lender in an
amount equal to:
(iii)    the average daily amount of the Revolving Loan Commitment of such US
Revolving Lender during the preceding calendar month, less
(iv)    the sum of (x) the average daily balance of all US Revolving Loans and
Canadian Revolving Loans held by such US Revolving Lender or any Canadian
Revolving Lender which is also a US Revolving Lender or an Affiliate of such US
Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such US Revolving Lender, plus (z) in the case of the
Swingline Lender, the average daily balance of all outstanding Swing Loans held
by such Swingline Lender, in each case, during the preceding calendar month;
provided, in no event shall the amount computed pursuant to clauses (i) and (ii)
with respect to the Swingline Lender be less than zero,

17

--------------------------------------------------------------------------------




(v)    multiplied by one-half of one percent (0.50%) per annum.
The total Unused Commitment Fee paid by the US Borrower will be equal to the sum
of all of the Unused Commitment Fees due to the US Revolving Lenders, subject to
subsection 1.11(e)(vi). Such fee shall be payable monthly in arrears on the
first day of each calendar month following the date hereof. The Unused
Commitment Fee provided in this subsection 1.9(b) shall accrue at all times from
and after the execution and delivery of this Agreement.
(c)    Letter of Credit Fee. The US Borrower agrees to pay to Agent for the
ratable benefit of the US Revolving Lenders, as compensation to such US
Revolving Lenders for Letter of Credit Obligations incurred hereunder, (i)
without duplication of costs and expenses otherwise payable to Agent or Lenders
hereunder or fees otherwise paid by the US Borrower, all costs and expenses
incurred by Agent or any US Revolving Lender on account of such Letter of Credit
Obligations, and (ii) for each calendar month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the product of the average daily undrawn face amount of all
Letters of Credit Issued, guarantied or supported by risk participation
agreements multiplied by a per annum rate equal to the Applicable Margin with
respect to US Revolving Loans which are LIBOR Rate Loans; provided, however, at
Agent’s or Required Lenders’ option, while an Event of Default exists (or
automatically while an Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), such rate shall be increased by two percent (2.00%) per annum.
Such fee shall be paid to Agent for the benefit of the US Revolving Lenders in
arrears, on the first day of each calendar month and on the date on which all
L/C Reimbursement Obligations have been discharged. In addition, the US Borrower
shall pay to Agent, any L/C Issuer or any prospective L/C Issuer, as
appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s customary
fees (including any fronting fees) at then prevailing rates, without duplication
of fees otherwise payable hereunder (including all per annum fees), charges and
expenses of such L/C Issuer or prospective L/C Issuer in respect of the
application for, and the Issuance, negotiation, acceptance, amendment, transfer
and payment of, each Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
Issued.
1.10    Payments by the Borrowers.
(a)    All payments (including prepayments) to be made by each Credit Party on
account of the principal, interest, fees and other amounts required hereunder
shall be made without set-off, recoupment, counterclaim or deduction of any
kind, shall, except as otherwise expressly provided herein, be made to Agent
(for the ratable account of the Persons entitled thereto) at the address for
payment specified in the signature page hereof in relation to Agent (or such
other address as Agent may from time to time specify in accordance with Section
9.2), including payments utilizing the ACH system, and shall be made in US
Dollars and by wire transfer or ACH transfer in immediately available funds
(which shall be the exclusive means of payment hereunder), no later than 1:00
p.m. (New York time) on the date due. Any payment which is received by Agent
later than 1:00 p.m. (New York time) may in Agent’s discretion be deemed to have
been received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue. The Borrowers and each other Credit
Party hereby irrevocably waives the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any

18

--------------------------------------------------------------------------------




Obligation and, subject to subsection 1.10(c) and (d), any proceeds of
Collateral. The US Borrower hereby authorizes Agent and each US Revolving Lender
to make a Revolving Loan (which shall be a Base Rate Loan and which may be a
Swing Loan) to pay (i) interest, principal (including Swing Loans), L/C
Reimbursement Obligations, agent fees, Unused Commitment Fees and Letter of
Credit Fees, in each instance, on the date due, or (ii) after five (5) days’
prior notice to the US Borrower, other fees, costs or expenses payable by the US
Borrower or any of its Subsidiaries hereunder or under the other Loan Documents.
The Canadian Borrower hereby authorizes Agent and each Canadian Revolving Lender
to make a Canadian Revolving Loan (which shall be a Base Rate Loan) to pay (i)
interest and principal in each instance, on the date due, or (ii) after five (5)
days’ prior notice to the Canadian Borrower, other fees, costs or expenses
payable by the Canadian Borrower or any of its Subsidiaries hereunder or under
the other Loan Documents.
(b)    Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.
(c)    During the continuance of an Event of Default, Agent may, and shall upon
the direction of Required Lenders apply any and all payments received by Agent
in respect of any US Obligation in accordance with clauses first through sixth
below. Notwithstanding any provision herein to the contrary, all payments made
by US Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), any proceeds
of Collateral securing the US Obligations (and, for the avoidance of doubt,
excluding any Collateral which secures only the Canadian Obligations), shall be
applied as follows:
first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the US Credit Parties under the Loan Documents;
second, to payment of Attorney Costs of US Revolving Lenders and Term Lenders
payable or reimbursable by the US Borrower under this Agreement;
third, to payment of all accrued unpaid interest on the US Obligations and fees
owed to Agent, US Revolving Lenders, Term Lenders and L/C Issuers;
fourth, to payment of principal of the US Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable and cash
collateralization of unmatured L/C Reimbursement Obligations to the extent not
then due and payable;
fifth, to payment of any other amounts owing constituting US Obligations (other
than US Obligations under Secured Rate Contracts and Bank Products);
sixth, to payment of any US Obligations under any Secured Rate Contract and Bank
Products;
seventh, to payment of Canadian Obligations in accordance with clauses first
through fifth of subsection 1.10(d); and

19

--------------------------------------------------------------------------------




eighth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses second, third, fourth, fifth and sixth above.
(d)    During the continuance of an Event of Default, Agent may, and shall upon
the direction of Required Lenders apply any and all payments received by Agent
in respect of any Canadian Obligation in accordance with clauses first through
fifth below. Notwithstanding any provision herein to the contrary, all payments
made by Canadian Credit Parties to Agent after any or all of the Obligations
have been accelerated (so long as such acceleration has not been rescinded), and
any proceeds of Collateral (excluding any Collateral securing the US Obligations
(except as expressly set forth in paragraph seventh of subsection 1.10(c))),
shall be applied as follows:
first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Canadian Credit Parties under the Loan Documents;
second, to payment of Attorney Costs of Canadian Revolving Lenders payable or
reimbursable by the Canadian Borrower under this Agreement;
third, to payment of all accrued unpaid interest on the Canadian Obligations and
fees owed to Agent and Canadian Revolving Lenders;
fourth, to payment of principal of the Canadian Obligations;
fifth, to payment of any other amounts owing constituting Canadian Obligations;
and
sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Canadian Revolving Lenders or other
Persons entitled to payment shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant to clauses second, third, fourth and
fifth above.
1.11    Payments by the Lenders to Agent; Settlement.
(a)    Agent may, on behalf of Lenders, disburse funds to the relevant Borrower
for Loans requested. Each Lender shall reimburse Agent on demand for all funds
disbursed on its behalf by Agent, or if Agent so requests, each Lender will
remit to Agent its US Commitment Percentage or Canadian Commitment Percentage,
as the case may be, of any Loan before Agent disburses same to the relevant
Borrower. If Agent elects to require that each relevant Lender make funds
available to Agent prior to disbursement by Agent to the US Borrower or the
Canadian

20

--------------------------------------------------------------------------------




Borrower, as the case may be, Agent shall advise such Lender by telephone or fax
of the amount of such Lender’s US Commitment Percentage or Canadian Commitment
Percentage, as the case may be, of the Loan requested by the relevant Borrower
no later than the Business Day prior to the scheduled Borrowing date applicable
thereto, and each such Lender shall pay Agent such Lender’s US Commitment
Percentage or Canadian Commitment Percentage, as the case may be, of such
requested Loan, in same day funds, by wire transfer to Agent’s account, as set
forth on Agent’s signature page hereto, no later than 1:00 p.m. (New York time)
on such scheduled Borrowing date. Nothing in this subsection 1.11(a) or
elsewhere in this Agreement or the other Loan Documents, including the remaining
provisions of Section 1.11, shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Revolving Loan Commitments or Canadian Revolving Loan Commitments, as the case
may be, hereunder or to prejudice any rights that Agent, any Lender, the US
Borrower or the Canadian Borrower may have against any Lender as a result of any
default by such Lender hereunder.
(b)    At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s US Commitment Percentage or Canadian Commitment
Percentage, as the case may be, of principal, interest and fees paid for the
benefit of Lenders with respect to each applicable Loan. Agent shall pay to each
Lender such Lender’s US Commitment Percentage or Canadian Commitment Percentage,
as the case may be (except as otherwise provided in subsection 1.1(b)(vi) and
subsection 1.11(e)) of principal, interest and fees paid by the US Borrower or
the Canadian Borrower since the previous Settlement Date for the benefit of such
Lender on the Loans held by it. Such payments shall be made by wire transfer to
such Lender not later than 2:00 p.m. (New York time) on the next Business Day
following each Settlement Date.
(c)    Availability of Lender’s Commitment Percentage. Agent may assume that (x)
each US Revolving Lender will make its US Commitment Percentage of each US
Revolving Loan available to Agent on each Borrowing date and (y) each Canadian
Revolving Lender will make its Canadian Commitment Percentage of each Canadian
Revolving Loan available to Agent on each Borrowing Date. If such US Commitment
Percentage or Canadian Commitment Percentage, as the case may be, is not, in
fact, paid to Agent by such US Revolving Lender or Canadian Revolving Lender, as
the case may be, when due, Agent will be entitled to recover such amount on
demand from such US Revolving Lender or Canadian Revolving Lender, as the case
may be, without setoff, counterclaim or deduction of any kind. If any US
Revolving Lender or Canadian Revolving Lender fails to pay the amount of its US
Commitment Percentage or Canadian Commitment Percentage, as the case may be,
forthwith upon Agent’s demand, Agent shall promptly notify the relevant Borrower
and such Borrower shall immediately repay such amount to Agent. Nothing in this
subsection 1.11(c) or elsewhere in this Agreement or the other Loan Documents
shall be deemed to require Agent to advance funds on behalf of any US Revolving
Lender or Canadian Revolving Lender or to relieve any US Revolving Lender or
Canadian Revolving Lender from its obligation to fulfill its Revolving Loan
Commitments or Canadian Revolving Loan Commitments hereunder or to prejudice any
rights that the US Borrower may have against any US Revolving Lender or any
rights that the Canadian Borrower may have against any Canadian Revolving Lender
as a result of any default by such US Revolving Lender or Canadian Revolving
Lender hereunder. Without limiting the provisions of subsection 1.11(b), to the
extent that Agent advances funds to the US

21

--------------------------------------------------------------------------------




Borrower on behalf of any US Revolving Lender or advances funds to the Canadian
Borrower on behalf of any Canadian Revolving Lender and is not reimbursed
therefor on the same Business Day as such advance is made, Agent shall be
entitled to retain for its account all interest accrued on such advance from the
date such advance was made until reimbursed by the relevant US Revolving Lender
or Canadian Revolving Lender, as the case may be.
(d)    Return of Payments.
(i)    If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the relevant Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
(ii)    If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any Insolvency Law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest on
such amount for the period during which such Lender held such amount, at such
rate, if any, as Agent is required to pay to the relevant Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.
(e)    Non-Funding Lenders.
(i)    Responsibility. The failure of any Non-Funding Lender to make any
Revolving Loan, or to fund any purchase of any participation to be made or
funded by it (including, without limitation, with respect to any Letter of
Credit or Swing Loan), or to make any payment required by it under any Loan
Document on the date specified therefor shall not relieve any other Lender of
its obligations to make such Loan, fund the purchase of any such participation,
or make any other such required payment on such date, and neither Agent nor,
other than as expressly set forth herein, any other Lender shall be responsible
for the failure of any Non-Funding Lender to make a loan, fund the purchase of a
participation or make any other required payment under any Loan Document.
(ii)    Reallocation. If any US Revolving Lender is a Non-Funding Lender, all or
a portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
US Revolving Lender is the L/C Issuer that Issued such Letter of Credit) and
reimbursement obligations with respect to Swing Loans shall, at Agent’s election
at any time or upon any L/C Issuer’s or Swingline Lender’s, as applicable,
written request delivered to Agent (whether before or after the occurrence of
any Default or Event of Default), be reallocated to and assumed by the US
Revolving Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata
in accordance with their US Commitment Percentages of the Aggregate Revolving
Loan Commitment (calculated as if the Non-Funding Lender’s US Commitment
Percentage was reduced to zero and each other US Revolving Lender’s US
Commitment Percentage had been increased proportionately), provided

22

--------------------------------------------------------------------------------




that no US Revolving Lender shall be reallocated any such amounts or be required
to fund any amounts that would cause the sum of its outstanding US Revolving
Loans, outstanding Letter of Credit Obligations, amounts of its participations
in Swing Loans and its pro rata share of unparticipated amounts in Swing Loans
to exceed its Revolving Loan Commitment or would cause a prepayment to be
required to be made under subsection 1.1(b)(ii).
(iii)    Voting Rights. Notwithstanding anything set forth herein to the
contrary, including Section 9.1, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender”, “Term Lender”, “Revolving Lender”, “US Revolving Lender” or “Canadian
Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders” or “Lenders directly affected” pursuant to
Section 9.1) for any voting or consent rights under or with respect to any Loan
Document, provided that (A) the Commitment of a Non-Funding Lender may not be
increased, extended or reinstated, (B) subject to clause (C) below, the
principal of any interest on or other amounts due with respect to a Non-Funding
Lender’s Loans may not be reduced or forgiven, (C) the interest rate applicable
to Obligations owing to a Non-Funding Lender may not be reduced in such a manner
that by its terms affects such Non-Funding Lender more adversely than other
Lenders that are Term Lenders, US Revolving Lenders or Canadian Revolving
Lenders, as applicable, in each case without the consent of such Non-Funding
Lender and (D) this subsection 1.11(e)(iii) may not be amended without the
consent of the Non-Funding Lenders, if any, at the times of such amendment.
Moreover, for the purposes of determining Required Lenders, the Loans, Letter of
Credit Obligations, and Commitments held by Non-Funding Lenders shall be
excluded from the total Loans and Commitments outstanding.
(iv)    Borrower Payments to a Non-Funding Lender. Agent shall be authorized to
use all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. In the case of any Non-Funding Lender that is a
US Revolving Lender, Agent shall be entitled to hold as cash collateral in a
non-interest bearing account up to an amount equal to such Non-Funding Lender’s
pro rata share, without giving effect to any reallocation pursuant to subsection
1.11(e)(ii), of all Letter of Credit Obligations until the US Obligations are
paid in full in cash, all Letter of Credit Obligations have been discharged or
cash collateralized and all Revolving Loan Commitments and Canadian Revolving
Loan Commitments have been terminated. Upon any such unfunded obligations owing
by a Non-Funding Lender that is a US Revolving Lender becoming due and payable,
Agent shall be authorized to use such cash collateral to make such payment on
behalf of such Non-Funding Lender. With respect to such Non-Funding Lender’s
(that is a US Revolving Lender) failure to fund US Revolving Loans or purchase
participations in Letters of Credit or Letter of Credit Obligations, any amounts
applied by Agent to satisfy such funding shortfalls shall be deemed to
constitute a US Revolving Loan or amount of the participation required to be
funded and, if necessary to effectuate the foregoing, the other US Revolving
Lenders shall be deemed to have sold, and such Non-Funding Lender shall be
deemed to have purchased, US Revolving Loans or Letter of Credit participation
interests from the other US Revolving Lenders until such time as the aggregate
amount of the US Revolving Loans and participations in Letters of Credit and
Letter of Credit Obligations are held by the US Revolving Lenders in accordance
with their US Commitment Percentages of the Aggregate Revolving Loan Commitment.
With respect

23

--------------------------------------------------------------------------------




to such Non-Funding Lender’s (that is a Canadian Revolving Lender) failure to
fund Canadian Revolving Loans, any amounts applied by Agent to satisfy such
funding shortfalls shall be deemed to constitute a Canadian Revolving Loan and,
if necessary to effectuate the foregoing, the other Canadian Revolving Lenders
shall be deemed to have sold, and such Non-Funding Lender shall be deemed to
have purchased, Canadian Revolving Loans from the other Canadian Revolving
Lenders until such time as the aggregate amount of the Canadian Revolving Loans
are held by the Canadian Revolving Lenders in accordance with their Canadian
Commitment Percentages of the Aggregate Canadian Revolving Loan Commitment. Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest, (1) in the case amounts owing by a Non-Funding Lender that is a
US Revolving Lender, at the interest rate applicable during such period to US
Revolving Loans that are Base Rate Loans or (2) in the case amounts owing by a
Non-Funding Lender that is a Canadian Revolving Lender, at the interest rate
applicable during such period to Canadian Revolving Loans that are Base Rate
Loans. In the event that Agent is holding cash collateral of a Non-Funding
Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, Agent shall return the
unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be (x) in the case of a
Non-Funding Lender that is a US Revolving Lender, the aggregate amount of (A)
all unpaid obligations owing by such US Revolving Lender to the Agent, L/C
Issuers, Swingline Lender, and other US Revolving Lenders under the Loan
Documents, including such US Revolving Lender’s pro rata share of all US
Revolving Loans, Letter of Credit Obligations, Swing Loans, plus, without
duplication, (B) all amounts of such Non-Funding Lender’s Letter of Credit
Obligations and reimbursement obligations with respect to Swing Loans
reallocated to other US Revolving Lenders pursuant to subsection 1.11(e)(ii) or
(y) in the case of a Non-Funding Lender that is a Canadian Revolving Lender, the
aggregate amount of all unpaid obligations owing by such Canadian Revolving
Lender to the Agent and other Canadian Revolving Lenders under the Loan
Documents, including such Canadian Revolving Lender’s pro rata share of all
Canadian Revolving Loans.
(v)    Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.
(vi)    Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of
the definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrowers shall not be required to pay, such Lender’s portion
of the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to subsection 1.11(e)(ii), during the period
of time that such reallocation remains in effect, the Letter of Credit Fee
payable with respect to such reallocated portion shall be payable to (A) all US
Revolving Lenders based on their pro rata share of such reallocation or (B) to
the L/C Issuer for any remaining portion not reallocated to any other US
Revolving Lenders.

24

--------------------------------------------------------------------------------




(f)    Procedures. Agent is hereby authorized by each Credit Party and each
other Secured Party to establish procedures (and to amend such procedures from
time to time) to facilitate administration and servicing of the Loans and other
matters incidental thereto. Without limiting the generality of the foregoing,
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion on, E-Systems.
1.12    Currency Matters. Principal, interest, reimbursement obligations, cash
collateral for reimbursement obligations, fees, and all other amounts payable
under this Agreement and the other Loan Documents to Agent and Lenders shall be
payable (except as otherwise specifically provided herein) in the currency in
which such Obligations are denominated. Unless stated otherwise, all
calculations, comparisons, measurements or determinations under this Agreement
shall be made in US Dollars. For the purpose of such calculations, comparisons,
measurements or determinations, amounts denominated in other currencies shall be
converted to the Equivalent Amount thereof in US Dollars on the date of
calculation, comparison, measurement or determination. In particular, without
limitation, for purposes of valuations or computations under Sections 1.3, 1.8,
1.9 and 1.10, unless expressly provided otherwise, where a reference is made to
a US Dollar amount, the amount is to be considered as the amount in US Dollars
and, therefore, each other currency shall be converted into the Equivalent
Amount thereof in US Dollars.
1.13    Eligible Accounts.
(a)    US Eligible Accounts. All of the Accounts owned by the US Borrower and
properly reflected as “US Eligible Accounts” in the most recent Borrowing Base
Certificate delivered by the US Borrower to Agent shall be “US Eligible
Accounts” for purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies. Agent shall have the right to
establish, modify or eliminate Reserves against US Eligible Accounts from time
to time in its Permitted Discretion. In addition, Agent reserves the right, at
any time and from time to time after the Closing Date, to adjust any of the
applicable criteria and to establish new criteria with respect to US Eligible
Accounts, in its Permitted Discretion, subject to the approval of Required
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available. US Eligible Accounts shall not include the
following Accounts of the US Borrower:
(i)    Past Due Accounts. Accounts that are not paid within the earlier of sixty
(60) days following its due date or ninety (90) days following its original
invoice date;
(ii)    Cross Aged Accounts. Accounts that are the obligations of an Account
Debtor if fifty percent (50%) or more of the US Dollar amount of all Accounts
owing by that Account Debtor are ineligible under subsection 1.13(a)(i);
(iii)    Foreign Accounts. Accounts that are the obligations of an Account
Debtor (other than the United States government or a political subdivision,
agency or instrumentality thereof) located in a foreign country other than
Canada unless payment thereof is assured by a letter of credit assigned and
delivered to Agent, satisfactory to Agent as to form, amount and issuer;

25

--------------------------------------------------------------------------------




(iv)    Government Accounts. Accounts that are the obligation of an Account
Debtor that is the United States government or a political subdivision thereof,
or any state, county or municipality or department, agency or instrumentality
thereof unless Agent, in its sole discretion, has agreed to the contrary in
writing, or the US Borrower has complied with respect to such obligation with
the Federal Assignment of Claims Act of 1940, or any applicable state, county or
municipal law restricting the assignment thereof with respect to such
obligation;
(v)    Contra Accounts. Accounts to the extent the US Borrower or any Subsidiary
thereof is liable for goods sold or services rendered by the applicable Account
Debtor to the US Borrower or any Subsidiary thereof but only to the extent of
the potential offset;
(vi)    Chargebacks/Partial Payments/Disputed. Any Account to the extent that
any defense, counterclaim, setoff or dispute is asserted as to such Account;
(vii)    Inter-Company/Affiliate Accounts. Accounts that arise from a sale to
any Affiliate of the US Borrower;
(viii)    Concentration Risk. Accounts to the extent that such Account, together
with all other Accounts owing to any Credit Party by such Account Debtor and its
Affiliates as of any date of determination exceed fifteen percent (15%) of the
sum of all US Eligible Accounts and Canadian Eligible Accounts;
(ix)    Credit Risk. Accounts that are otherwise determined to be unacceptable
by Agent in its Permitted Discretion, upon the delivery of prior or
contemporaneous notice (oral or written) of such determination to the US
Borrower;
(x)    Pre-Billing. Accounts with respect to which an invoice, reasonably
acceptable to Agent in form and substance, has not been sent to the applicable
Account Debtor;
(xi)    Defaulted Accounts; Bankruptcy. Accounts where:
(1)    the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
(2)    a petition is filed by or against any Account Debtor obligated upon such
Account under any Insolvency Law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;
(xii)    Employee Accounts. Accounts that arise from a sale to any director,
officer, other employee, or to any entity that has any common officer or
director with the US Borrower;
(xiii)    Progress Billing. Accounts (i) as to which the US Borrower is not able
to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to

26

--------------------------------------------------------------------------------




pay that invoice is subject to the US Borrower’s completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;
(xiv)    Bill and Hold. Accounts that arise with respect to goods that are
delivered on a bill-and-hold basis;
(xv)    C.O.D. Accounts that arise with respect to goods that are delivered on a
cash-on-delivery basis;
(xvi)    Credit Limit. Accounts to the extent such Account exceeds any credit
limit established by Agent, in its Permitted Discretion, following prior notice
of such limit by Agent to the US Borrower;
(xvii)    Non-Acceptable Alternative Currency. Accounts that are payable in any
currency other than US Dollars;
(xviii)    Other Liens Against Receivables. Accounts that (i) are not owned by
the US Borrower or (ii) are subject to any right, claim, Lien or other interest
of any other Person, other than Liens in favor of Agent securing the US
Obligations and Permitted Liens described in subsection 5.1(c);
(xix)    Conditional Sale. Accounts that arise with respect to goods that are
placed on consignment, guarantied sale or other terms by reason of which the
payment by the Account Debtor is conditional;
(xx)    Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or Chattel Paper (other than a lease of Equipment which
does not create a Lien on such Equipment);
(xxi)    Not Bona Fide. Accounts that are not true and correct statements of
bona fide indebtedness incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor;
(xxii)    Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do
not arise from the sale or lease of goods or the performance of services by the
US Borrower in the Ordinary Course of Business, including, without limitation,
bulk Sales; or
(xxiii)    Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf
of itself and the other Secured Parties, is not a first priority perfected Lien.
(b)    Canadian Eligible Accounts. All of the Accounts owned by the Canadian
Borrower and properly reflected as “Canadian Eligible Accounts” in the most
recent Borrowing Base Certificate delivered by the Canadian Borrower to Agent
shall be “Canadian Eligible Accounts” for purposes of this Agreement, except any
Account to which any of the exclusionary criteria set forth below applies. Agent
shall have the right to establish, modify or eliminate Reserves against Canadian
Eligible Accounts from time to time in its Permitted Discretion. In addition,
Agent reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the applicable

27

--------------------------------------------------------------------------------




criteria and to establish new criteria with respect to Canadian Eligible
Accounts, in its Permitted Discretion, subject to the approval of Required
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available. Canadian Eligible Accounts shall not include the
following Accounts of the Canadian Borrower:
(iii)    Past Due Accounts. Accounts that are not paid within the earlier of
sixty (60) days following its due date or ninety (90) days following its
original invoice date;
(iv)    Cross Aged Accounts. Accounts that are the obligations of an Account
Debtor if fifty percent (50%) or more of the US Dollar Equivalent of the
Canadian Dollar amount of all Accounts owing by that Account Debtor are
ineligible under subsection 1.13(b)(i);
(v)    Foreign Accounts. Accounts that are the obligations of an Account Debtor
(other than the Canadian government or a political subdivision, agency or
instrumentality thereof) located in a foreign country other than the United
States unless payment thereof is assured by a letter of credit assigned and
delivered to Agent, satisfactory to Agent as to form, amount and issuer;
(vi)    Government Accounts. Accounts that are the obligation of an Account
Debtor that is the Canadian government or a political subdivision thereof, or
any province, territory, state, county or municipality or department, agency or
instrumentality thereof unless Agent, in its sole discretion, has agreed to the
contrary in writing, or the Canadian Borrower has complied with any applicable
state, county or municipal law restricting the assignment thereof with respect
to such obligation;
(vii)    Contra Accounts. Accounts to the extent the a Borrower or any
Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to a Borrower or any Subsidiary thereof but only to
the extent of the potential offset;
(viii)    Chargebacks/Partial Payments/Disputed. Any Account to the extent that
any defense, counterclaim, setoff or dispute is asserted as to such Account;
(ix)    Inter-Company/Affiliate Accounts. Accounts that arise from a sale to any
Affiliate of the Canadian Borrower;
(x)    Concentration Risk. Accounts to the extent that such Account, together
with all other Accounts owing to any Credit Party by such Account Debtor and its
Affiliates as of any date of determination exceed fifteen percent (15%) of the
sum of all Canadian Eligible Accounts and US Eligible Accounts;
(xi)    Credit Risk. Accounts that are otherwise determined to be unacceptable
by Agent in its Permitted Discretion, upon the delivery of prior or
contemporaneous notice (oral or written) of such determination to the Canadian
Borrower;
(xii)    Pre-Billing. Accounts with respect to which an invoice, reasonably
acceptable to Agent in form and substance, has not been sent to the applicable
Account Debtor;

28

--------------------------------------------------------------------------------




(xiii)    Defaulted Accounts; Bankruptcy. Accounts where:
(1)    the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
(2)    a petition is filed by or against any Account Debtor obligated upon such
Account under any Insolvency Law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;
(xiv)    Employee Accounts. Accounts that arise from a sale to any director,
officer, other employee, or to any entity that has any common officer or
director with the Canadian Borrower;
(xv)    Progress Billing. Accounts (i) as to which the Canadian Borrower is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process, or (ii) representing a progress billing consisting of
an invoice for goods sold or used or services rendered pursuant to a contract
under which the Account Debtor’s obligation to pay that invoice is subject to
the Canadian Borrower’s completion of further performance under such contract or
is subject to the equitable lien of a surety bond issuer;
(xvi)    Bill and Hold. Accounts that arise with respect to goods that are
delivered on a bill-and-hold basis;
(xvii)    C.O.D. Accounts that arise with respect to goods that are delivered on
a cash-on-delivery basis;
(xviii)    Credit Limit. Accounts to the extent such Account exceeds any credit
limit established by Agent, in its Permitted Discretion, following prior notice
of such limit by Agent to the Canadian Borrower;
(xix)    Non-Acceptable Alternative Currency. Accounts that are payable in any
currency other than US Dollars or Canadian Dollars;
(xx)    Other Liens Against Receivables. Accounts that (i) are not owned by the
Canadian Borrower or (ii) are subject to any right, claim, Lien or other
interest of any other Person, other than Liens in favor of Agent securing the
Canadian Obligations and Permitted Liens described in subsection 5.1(c);
(xxi)    Conditional Sale. Accounts that arise with respect to goods that are
placed on consignment, guarantied sale or other terms by reason of which the
payment by the Account Debtor is conditional;
(xxii)    Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or Chattel Paper (other than a lease of Equipment which
does not create a Lien on such Equipment);

29

--------------------------------------------------------------------------------




(xxiii)    Not Bona Fide. Accounts that are not true and correct statements of
bona fide indebtedness incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor;
(xxiv)    Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do
not arise from the sale or lease of goods or the performance of services by the
Canadian Borrower in the Ordinary Course of Business, including, without
limitation, bulk Sales; or
(xxv)    Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien.
1.14    Eligible Inventory.
(a)    US Eligible Inventory. All of the Inventory consisting of spare or
replacement parts for Equipment owned by the US Borrower and properly reflected
as “US Eligible Inventory” in the most recent Borrowing Base Certificate
delivered by the US Borrower to Agent shall be “US Eligible Inventory” for
purposes of this Agreement, except any Inventory to which any of the
exclusionary criteria set forth below or in the component definitions herein
applies. Agent shall have the right to establish, modify, or eliminate Reserves
against US Eligible Inventory from time to time in its Permitted Discretion. In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, to adjust any of the applicable criteria and to establish new
criteria with respect to US Eligible Inventory, in its Permitted Discretion,
subject to the approval of Required Lenders in the case of adjustments or new
criteria which have the effect of making more credit available. US Eligible
Inventory shall not include the following Inventory of the US Borrower:
(xxvi)    Excess/Obsolete. Inventory that is excess, obsolete, unsaleable,
shopworn, or seconds;
(xxvii)    Damaged. Inventory that is damaged or unfit for sale or use;
(xxviii)    Locations < $50,000. Inventory that is located at any site if the
aggregate value of Inventory and Equipment included in the US Borrowing Base at
any such location is less than $50,000;
(xxix)    Consignment. Inventory that is placed on consignment;
(xxx)    Off-Site. Inventory that (i) is not located on premises owned, leased
or rented by the US Borrower and set forth in Schedule 3.21 or (ii) is stored at
a leased or rented location, unless (x) a reasonably satisfactory landlord
waiver has been delivered to Agent, or (y) Reserves satisfactory to Agent have
been established with respect thereto, (iii) is stored with a bailee or
warehouseman unless (x) a reasonably satisfactory, acknowledged bailee letter
has been received by Agent with respect thereto and (y) Reserves satisfactory to
Agent have been established with respect thereto, (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent or (v) is
located outside of the United States or one of its territories unless such
Inventory is located in Canada and the Agent’s Liens have been perfected under
Canadian Requirements of Law.

30

--------------------------------------------------------------------------------




(xxxi)    In-Transit. Inventory that is in transit, except for Inventory in
transit between domestic locations of US Credit Parties or between domestic
locations of US Credit Parties and Canadian Credit Parties, in each case, as to
which Agent’s Liens have been perfected at origin and destination;
(xxxii)    Customized. Inventory subject to any licensing, trademark, trade name
or copyright agreements with any third parties which would require any consent
of any third party for the sale or disposition of that Inventory (which consent
has not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);
(xxxiii)    Packing/Shipping Materials. Inventory that consists of packing or
shipping materials, or manufacturing supplies;
(xxxiv)    Tooling. Inventory that consists of tooling;
(xxxv)    Display. Inventory that consists of display items;
(xxxvi)    Hazardous Materials. Inventory that consists of Hazardous Materials
or goods that can be transported or sold only with licenses that are not readily
available;
(xxxvii)    Un-insured. Inventory that is not covered by casualty insurance
reasonably acceptable to Agent;
(xxxviii)    Not Owned/Other Liens. Inventory that is not owned by the US
Borrower or is subject to Liens other than Permitted Liens described in
subsections 5.1(b), (c), (d) and (f) or rights of any other Person (including
the rights of a purchaser that has made progress payments and the rights of a
surety that has issued a bond to assure the US Borrower’s performance with
respect to that Inventory);
(xxxix)    Unperfected. Inventory that is not subject to a first priority Lien
in favor of Agent on behalf of itself and the Secured Parties, except for Liens
described in subsection 5.1(d) (subject to Reserves);
(xl)    Negotiable Bill of Sale. Inventory that is covered by a negotiable
document of title, unless such document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except Liens in favor of
Agent, on behalf of itself and the Secured Parties; or
(xli)    Not Ordinary Course. Inventory (other than raw materials) that is not
of a type held for sale or to be furnished under a contract of service or is not
spare parts used to service Equipment in the Ordinary Course of Business of the
US Borrower.
(b)    Canadian Eligible Inventory. All of the Inventory consisting of spare or
replacement parts for Equipment owned by the Canadian Borrower and properly
reflected as “Canadian Eligible Inventory” in the most recent Borrowing Base
Certificate delivered by the Canadian Borrower to Agent shall be “Canadian
Eligible Inventory” for purposes of this Agreement,

31

--------------------------------------------------------------------------------




except any Inventory to which any of the exclusionary criteria set forth below
or in the component definitions herein applies. Agent shall have the right to
establish, modify, or eliminate Reserves against Canadian Eligible Inventory
from time to time in its Permitted Discretion. In addition, Agent reserves the
right, at any time and from time to time after the Closing Date, to adjust any
of the applicable criteria and to establish new criteria with respect to
Canadian Eligible Inventory, in its Permitted Discretion, subject to the
approval of Required Lenders in the case of adjustments or new criteria which
have the effect of making more credit available. Canadian Eligible Inventory
shall not include the following Inventory of the Canadian Borrower:
(vii)    Excess/Obsolete. Inventory that is excess, obsolete, unsaleable,
shopworn, or seconds;
(viii)    Damaged. Inventory that is damaged or unfit for sale or use;
(ix)    Locations < $50,000. Inventory that is located at any site if the
aggregate value of Inventory and Equipment included in the Canadian Borrowing
Base at any such location is less than $50,000;
(x)    Consignment. Inventory that is placed on consignment;
(xi)    Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by the Canadian Borrower and set forth in Schedule 3.21 or (ii) is stored
at a leased or rented location, unless (x) a reasonably satisfactory landlord
waiver has been delivered to Agent, or (y) Reserves satisfactory to Agent have
been established with respect thereto, (iii) is stored with a bailee or
warehouseman unless (x) a reasonably satisfactory, acknowledged bailee letter
has been received by Agent with respect thereto and (y) Reserves satisfactory to
Agent have been established with respect thereto, (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Agent, unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent or (v) is
located outside of Canada.
(xii)    In-Transit. Inventory that is in transit, except for Inventory in
transit between domestic locations of Canadian Credit Parties or between
domestic locations of Canadian Credit Parties and US Credit Parties, in each
case, as to which Agent’s Liens have been perfected at origin and destination;
(xiii)    Customized. Inventory subject to any licensing, trademark, trade name
or copyright agreements with any third parties which would require any consent
of any third party for the sale or disposition of that Inventory (which consent
has not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);
(xiv)    Packing/Shipping Materials. Inventory that consists of packing or
shipping materials, or manufacturing supplies;
(xv)    Tooling. Inventory that consists of tooling;

32

--------------------------------------------------------------------------------




(xvi)    Display. Inventory that consists of display items;
(xvii)    Hazardous Materials. Inventory that consists of Hazardous Materials or
goods that can be transported or sold only with licenses that are not readily
available;
(xviii)    Un-insured. Inventory that is not covered by casualty insurance
reasonably acceptable to Agent;
(xix)    Not Owned/Other Liens. Inventory that is not owned by the Canadian
Borrower or is subject to Liens other than Permitted Liens described in
subsections 5.1(b), (c), (d) and (f) or rights of any other Person (including
the rights of a purchaser that has made progress payments and the rights of a
surety that has issued a bond to assure the Canadian Borrower’s performance with
respect to that Inventory) and the rights of suppliers under Section 81.1 of the
Bankruptcy and Insolvency Act (Canada);
(xx)    Unperfected. Inventory that is not subject to a first priority Lien in
favor of Agent on behalf of itself and the Secured Parties, except for Liens
described in subsection 5.1(d) (subject to Reserves);
(xxi)    Negotiable Bill of Sale. Inventory that is covered by a negotiable
document of title, unless such document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except Liens in favor of
Agent, on behalf of itself and the Secured Parties; or
(xxii)    Not Ordinary Course. Inventory (other than raw materials) that is not
of a type held for sale or to be furnished under a contract of service or is not
spare parts used to service Equipment in the Ordinary Course of Business of the
Canadian Borrower.
1.15    Eligible Equipment.
(a)    US Eligible Equipment. All of the Equipment owned by the US Borrower and
properly reflected as “US Eligible Equipment” in the most recent US Borrowing
Base Certificate delivered by the US Borrower to Agent shall be “US Eligible
Equipment” for purposes of this Agreement except any Equipment as to which any
of the exclusionary criteria set forth in the applicable component definitions
of US Eligible Equipment shall apply. Agent shall have the right to establish,
modify, or eliminate Reserves against US Eligible Equipment from time to time in
its Permitted Discretion. In addition, Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria and to establish new criteria with respect to US Eligible Equipment in
its Permitted Discretion, subject to the approval of Required Lenders in the
case of adjustments or new criteria which have the effect of making more credit
available.
(b)    Canadian Eligible Equipment. All of the Equipment owned by the Canadian
Borrower and properly reflected as “Canadian Eligible Equipment” in the most
recent Borrowing Base Certificate delivered by the Canadian Borrower to Agent
shall be “Canadian Eligible Equipment” for purposes of this Agreement except any
Equipment as to which any of the exclusionary criteria set forth in the
applicable component definitions of Canadian Eligible

33

--------------------------------------------------------------------------------




Equipment shall apply. Agent shall have the right to establish, modify, or
eliminate Reserves against Canadian Eligible Equipment from time to time in its
Permitted Discretion. In addition, Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria and to establish new criteria with respect to Canadian Eligible
Equipment in its Permitted Discretion, subject to the approval of Required
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available.
1.16    Limitations on Obligations of Canadian Credit Parties. Notwithstanding
anything set forth in this Agreement or any other Loan Documents to the
contrary, no Canadian Credit Party shall at any time be liable in any manner
(whether pursuant to any guaranty or otherwise) for any portion of the principal
of the US Revolving Loans or any interest thereon or fees or in respect of any
indemnified liabilities or any other US Obligations payable with respect thereto
(and the US Credit Parties are solely liable for such US Obligations), and no
assets of any Canadian Credit Party shall at any time serve, directly or
indirectly, as security for, and in no event shall more than 66% of the total
voting stock or other equity interests of any Canadian Credit Party secure, any
portion of the US Obligations.
1.17    Collateral Allocation Mechanism.
(a)    Implementation of CAM.
(i)    On the CAM Exchange Date, (A) the Commitments shall automatically and
without further act be terminated as provided in Section 7.2, and (B) the
Lenders shall automatically and without further act (and without regard to the
provisions of Section 9.8) be deemed to have exchanged interests in the Credit
Facilities such that in lieu of the interest of each Lender in each Credit
Facility in which it shall participate as of such date (including such Lender’s
interest in the Obligations of each Credit Party in respect of each such Credit
Facility), such Lender shall hold an interest in every one of the Credit
Facilities (including the Obligations of each Credit Party in respect of each
such Credit Facility and each L/C Reserve Account established pursuant to
subsection 1.17(b) below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof, provided
that such CAM Exchange will not affect the aggregate amount of the Obligations
of the Borrowers to the Lenders under the Loan Documents. Each Lender and each
Credit Party hereby consents and agrees to the CAM Exchange, and each Lender
agrees that the CAM Exchange shall be binding upon its successors and assigns
and any person that acquires a participation in its interests in any Credit
Facility. Each Credit Party agrees from time to time to execute and deliver to
the Agent all promissory notes and other instruments and documents as the Agent
shall reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Agent against delivery of new promissory notes evidencing
its interests in the Credit Facilities; provided, however, that the failure of
any Credit Party to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
(ii)    As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received by the Agent pursuant to any Loan Document in respect of
the

34

--------------------------------------------------------------------------------




Obligations, and each distribution made by the Agent pursuant to any Loan
Document in respect of the Obligations, shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages. Any direct payment
received by a Lender upon or after the CAM Exchange Date, including by way of
setoff, in respect of a Obligation shall be paid over to the Agent for
distribution to the Lenders in accordance herewith.
(b)    Letters of Credit.
(i)    In the event that on the CAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, or any amount drawn under a Letter
of Credit shall not have been reimbursed by the US Borrower (each such amount so
paid until reimbursed, an “Unpaid Drawing”), each Canadian Revolving Lender in
respect of Unpaid Drawings on Letters of Credit shall, before giving effect to
the CAM Exchange, promptly pay over to the Agent, in immediately available funds
and in US Dollars, an amount equal to such Lender’s Revolving Loan Commitment
percentage (as notified to such Lender by the Agent), of such Letter of Credit’s
undrawn face amount or (to the extent it has not already done so) such Letter of
Credit’s Unpaid Drawing, as the case may be, together with interest thereon from
the CAM Exchange Date to the date on which such amount shall be paid to the
Agent at the rate that would be applicable at the time to a Canadian Revolving
Loan that is a Base Rate Loan in a principal amount equal to such amount, as the
case may be. The Agent shall establish a separate account or accounts for each
Canadian Revolving Lender (each, an “L/C Reserve Account”) for the amounts
received with respect to each such Letter of Credit pursuant to the preceding
sentence. The Agent shall deposit in each Canadian Revolving Lender’s L/C
Reserve Account such Canadian Revolving Lender’s CAM Percentage of the amounts
received from the Canadian Revolving Lenders as provided above. The Agent shall
have sole dominion and control over each L/C Reserve Account, and the amounts
deposited in each L/C Reserve Account shall be held in such L/C Reserve Account
until withdrawn as provided in paragraphs (ii), (iii) or (iv) below. The Agent
shall maintain records enabling it to determine the amounts paid over to it and
deposited in the L/C Reserve Accounts in respect of each Letter of Credit and
the amounts on deposit in respect of each Letter of Credit attributable to each
Canadian Revolving Lender’s CAM Percentage. The amounts held in each Canadian
Revolving Lender’s L/C Reserve Account shall be held as a reserve against the
Letter of Credit Obligations, shall be the property of such Canadian Revolving
Lender, shall not constitute Loans to or give rise to any claim of or against
any Credit Party and shall not give rise to any obligation on the part of the US
Borrower to pay interest to such Canadian Revolving Lender, it being agreed that
the reimbursement obligations in respect of Letters of Credit shall arise only
at such times as drawings are made thereunder, as provided in subsection
1.1(b)(v).
(ii)    In the event that after the CAM Exchange Date any drawing shall be made
in respect of a Letter of Credit, the Agent shall, at the request of the L/C
Issuer withdraw from the L/C Reserve Account of each Canadian Revolving Lender
any amounts, up to the amount of such Canadian Revolving Lender’s CAM Percentage
of such drawing, deposited in respect of such Letter of Credit and remaining on
deposit and deliver such amounts to the L/C Issuer in satisfaction of the
reimbursement obligations of the Canadian Revolving Lenders under subsection
1.1(b)(vi). In the event any Canadian Revolving Lender shall default on its
obligation to pay over any amount to the Agent in respect of any Letter of
Credit as provided in this subsection 1.17(b)(ii), the L/C

35

--------------------------------------------------------------------------------




Issuer shall, in the event of a drawing thereunder, have a claim against such
Canadian Revolving Lender to the same extent as if such Canadian Revolving
Lender had defaulted on its obligations under subsection 1.11(e), but shall have
no claim against any other Canadian Revolving Lender in respect of such
defaulted amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to subsection 1.17(a). Each other Canadian Revolving Lender
shall have a claim against such defaulting Canadian Revolving Lender for any
damages sustained by it as a result of such default, including, in the event
such Letter of Credit shall expire undrawn, its CAM Percentage of the defaulted
amount.
(iii)    In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Agent shall withdraw from the L/C Reserve Account of
each Canadian Revolving Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Canadian
Revolving Lender.
(iv)    With the prior written approval of the Agent and the L/C Issuer, any
Canadian Revolving Lender may withdraw the amount held in its L/C Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Canadian
Revolving Lender making such a withdrawal shall be unconditionally obligated, in
the event there shall subsequently be a drawing under such Letter of Credit, to
pay over to the Agent, for the account of the L/C Issuer on demand, its CAM
Percentage of such drawing.
(c)    Net Payments Upon Implementation of CAM Exchange. Notwithstanding any
other provision of this Agreement, if, as a direct result of the implementation
of the CAM Exchange, any Borrower is required to withhold Taxes from amounts
payable to the Agent, any Lender or any participant hereunder, the amounts so
payable to the Agent, such Lender or such participant shall be increased to the
extent necessary to yield to the Agent, such Lender or such participant (after
payment of all Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in this Agreement; provided, however, that
no Borrower shall be required to increase any such amounts payable to such
Lender or participant under this subsection 1.17(c) (but, rather, shall be
required to increase any such amounts payable to such Lender or participant to
the extent required by Section 10.3) if such Lender or participant was prior to
or on the CAM Exchange Date already a Lender or participant with respect to such
Borrower.
ARTICLE II.    
CONDITIONS PRECEDENT
2.1    Conditions to Effectiveness of this Agreement. The amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement shall
not become effective, and no Lender shall be obligated to make any Loan and, in
the case of any US Revolving Lender, incur any Letter of Credit Obligations, on
the Closing Date, or to take, fulfill or perform any other action hereunder, in
each case, until the following conditions have been satisfied or provided for in
a manner satisfactory to Agent, or waived in writing by Agent and Lenders:
(e)    Loan Documents. Agent shall have received on or before the Closing Date
all of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent.

36

--------------------------------------------------------------------------------




(f)    Availability. After giving effect to the funding of the initial Loans and
Issuance of the initial Letters of Credit, Availability shall be not less than
$5,000,000.
(g)    Approvals. All governmental, regulatory and other third-party approvals
and consents required by Agent and each Lender with respect to the execution,
delivery and performance of this Agreement and the other Loan Documents shall
have been obtained and are final and non-appealable.
(h)    Payment of Fees. The Borrower shall have paid the fees required to be
paid on the Closing Date in the respective amounts specified in Section 1.9, and
shall have reimbursed Agent and Lenders for all fees, costs and expenses of
closing presented as of the Closing Date.
(i)    No Material Adverse Effect. Since December 31, 2012, no change,
development, or event shall have occurred that has or would reasonably be
expected to have a Material Adverse Effect on the operations, business,
properties, prospects or condition (financial or otherwise) of Holdings and its
Subsidiaries, taken as a whole. Agent shall have received an officer’s
certificate in form and substance reasonably satisfactory to Agent affirming the
foregoing.
(j)    Litigation. After giving effect to the closing, there being no order or
injunction or pending litigation in which there is a reasonable possibility of a
decision which would have a Material Adverse Effect on Holdings or any of its
Subsidiaries and no pending litigation seeking to enjoin or prevent the
transactions contemplated hereby.
(k)    Material Contracts. After giving effect to the closing, there are no
Defaults or Events of Default under any material contract or agreement of
Holdings or any of its Subsidiaries.
2.2    Conditions to All Borrowings. Except as otherwise expressly provided
herein, no Lender or L/C Issuer shall be obligated to fund any Loan or incur any
Letter of Credit Obligation, if, as of the date thereof:
(f)    any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and Agent or Required
Lenders have determined not to make such Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect;
(g)    any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation), and Agent or Required Lenders shall have determined not to
make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default;

37

--------------------------------------------------------------------------------




(h)    after giving effect to any US Revolving Loan (or the incurrence of any
Letter of Credit Obligations), the aggregate outstanding amount of the US
Revolving Loans would exceed the Maximum Revolving Loan Balance (except as
provided in subsection 1.1(a)); or
(i)    with respect to any Borrowing of Canadian Revolving Loans, after giving
effect to any Canadian Revolving Loan, (x) the aggregate outstanding amount of
the Canadian Revolving Loans would exceed the lesser of (1) the Canadian
Borrowing Base (as calculated pursuant to the Borrowing Base Certificate) or (2)
the Canadian Revolving Loan Commitment then in effect less those Reserves
imposed by Agent in its Permitted Discretion, or (y) the aggregate principal
amount of all outstanding US Revolving Loans would exceed the Aggregate
Revolving Loan Commitment then in effect less the sum of (i) those Reserves
imposed by Agent in its Permitted Discretion, plus (ii) the Performance Reserve,
plus (iii) the aggregate amount of Letter of Credit Obligations, plus (iv) the
outstanding Swing Loans, plus (v) outstanding Canadian Revolving Loans.
The request by the US Borrower or the Canadian Borrower, as the case may be, and
acceptance by the US Borrower or the Canadian Borrower, as the case may be, of
the proceeds of any Loan or the incurrence of any Letter of Credit Obligations
shall be deemed to constitute, as of the date thereof, (i) a representation and
warranty by the US Borrower or the Canadian Borrower, as the case may be, that
the conditions in this Section 2.2 have been satisfied and (ii) a reaffirmation
by each Credit Party of the granting and continuance of Agent’s Liens, on behalf
of itself and the Secured Parties, pursuant to the Collateral Documents.
ARTICLE III.    
REPRESENTATIONS AND WARRANTIES
The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:
3.1    Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:
(j)    is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, organization or formation, as
applicable;
(k)    has the power and authority and all governmental licenses,
authorizations, Permits (except as set forth on Schedule 3.1(b)), consents and
approvals to own its assets, carry on its business and execute, deliver, and
perform its obligations under, the Loan Documents to which it is a party.
Schedule 3.1(b) sets forth a true, complete and correct list of all Permits,
including all Permits required under Environmental Laws, held by Holdings and
its Subsidiaries in connection with the ownership or operation of its business
as of the Closing Date. All Permits are valid and in full force and effect and,
to the knowledge of Borrowers, no Borrower nor any of its Subsidiaries is in
default under or in violation of any such Permit, except for such defaults or
violations which would not reasonably be expected, individually or in the
aggregate, to cause a Material Adverse Effect and no suspension or cancellation
of any such Permits is pending (other than pursuant to its terms) or threatened;

38

--------------------------------------------------------------------------------




(l)    is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and
(m)    is in compliance with all Requirements of Law;
except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
3.2    Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document to
which such Person is party, have been duly authorized by all necessary action,
and do not and will not:
(i)    contravene the terms of any of that Person’s Organization Documents;
(ii)    conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or
(iii)    violate any Requirement of Law in any material respect.
3.3    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
or any Subsidiary of any Credit Party of this Agreement or any other Loan
Document except (a) for recordings and filings in connection with the Liens
granted to Agent under the Collateral Documents and (b) those obtained or made
on or prior to the Closing Date.
3.4    Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Subsidiary of any Credit Party is a party constitute the
legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.
3.5    Litigation. Except as specifically disclosed in Schedule 3.5, there are
no actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:

39

--------------------------------------------------------------------------------




(c)    purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby;
(d)    would reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect; or
(e)    seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect.
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS, CRA and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law.
3.6    No Default. No Default or Event of Default exists or would result from
the incurring of any Obligations by any Credit Party or the grant or perfection
of Agent’s Liens on the Collateral. No Credit Party and no Subsidiary of any
Credit Party is in default under or with respect to any Contractual Obligation
in any respect which, individually or together with all such defaults, would
reasonably be expected to have a Material Adverse Effect.
3.7    Employee Matters.
(d)    Schedule 3.7 sets forth, as of the Closing Date, a complete and correct
list of, and that separately identifies, (a) all Title IV Plans, (b) all
Multiemployer Plans and (c) all material Benefit Plans. Each Benefit Plan, and
each trust thereunder, intended to qualify for tax exempt status under Section
401 or 501 of the Code or other Requirements of Law so qualifies. Except for
those that would not reasonably be expected to result in Liabilities in excess
of $100,000 in the aggregate, (x) each Benefit Plan is in compliance with
applicable provisions of ERISA, the Code and other Requirements of Law, (y)
there are no existing or pending (or to the knowledge of any Credit Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur. On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.
(e)    As of the Closing Date, except as set forth in Schedule 3.7, (i) none of
the Credit Parties or their subsidiaries maintain or contribute to any Canadian
Benefit Plans and Canadian Pension Plans; (ii) the Canadian Pension Plans are
duly registered under all applicable laws which require registration and to the
knowledge of the applicable Credit Party no event has occurred which is
reasonably likely to cause the loss of such registered status; (iii) all
material obligations of each Canadian Credit Party (including fiduciary,
funding, investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans

40

--------------------------------------------------------------------------------




and the funding agreements therefor have been performed in a timely fashion;
(iv) there have been no improper withdrawals or applications of the assets of
the Canadian Pension Plans or the Canadian Benefit Plans; (v) to the knowledge
of the applicable Credit Party, there are no outstanding material disputes
concerning the assets held under the funding agreements for the Canadian Pension
Plans or the Canadian Benefit Plans; (vi) no promises of benefit improvements
under the Canadian Pension Plans or the Canadian Benefit Plans have been made
except where such improvement could not have a Material Adverse Effect; (vii)
all contributions or premiums required to be made or paid by any Canadian Credit
Party to the Canadian Pension Plans or the Canadian Benefit Plans have been made
or paid in a timely fashion in accordance in all material respects with the
terms of such plans and all applicable laws; (viii) all employee contributions
to the Canadian Pension Plans or the Canadian Benefit Plans by way of authorized
payroll deduction or otherwise have in all material respects been properly
withheld or collected by and fully paid into such plans in a timely manner; (ix)
the pension fund under each Canadian Pension Plan is exempt from the payment of
any income tax and there are no taxes, penalties or interest owing in respect of
any such pension fund; (x) all material reports and disclosures relating to the
Canadian Pension Plans required by such plans and any applicable laws to be
filed or distributed have been filed or distributed in a timely manner; and (xi)
there are no Canadian Pension Plans which constitute defined benefit plans.
3.8    Use of Proceeds; Margin Regulations. No Credit Party and no Subsidiary of
any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock. Schedule 3.8 contains a description of the Credit Parties’ sources and
uses of funds on the Closing Date, including Loans and Letters of Credit made or
issued on the Closing Date and a funds flow memorandum detailing how funds from
each source are to be transferred to particular uses. Proceeds of the Loans
shall not be used for the purpose of purchasing or carrying Margin Stock. As of
the Closing Date, except as set forth on Schedule 3.8, no Credit Party and no
Subsidiary of any Credit Party owns any Margin Stock.
3.9    Ownership of Property; Liens. As of the Closing Date, the Real Estate
listed in Schedule 3.9 constitutes all of the Real Estate of each Credit Party
and each of their respective Subsidiaries. Schedule 3.9 sets forth with respect
to the Real Estate leased by each Credit Party or any Subsidiary thereof, a
description of the location, by state and street address of such Real Estate,
the name of the landlord and date of the lease agreement. Each of the Credit
Parties and each of their respective Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all Real Estate, and
good and valid title to all owned personal property and valid leasehold
interests in all leased personal property, in each instance, necessary or used
in the ordinary conduct of their respective businesses. As of the Closing Date,
none of the Real Estate of any Credit Party or any Subsidiary of any Credit
Party is subject to any Liens other than Permitted Liens. As of the Closing
Date, Schedule 3.9 also describes any purchase options, rights of first refusal
or other similar contractual rights pertaining to any Real Estate. As of the
Closing Date, all material permits required to have been issued or appropriate
to enable the Real Estate to be lawfully occupied and used for all of the
purposes for which it is currently occupied and used have been lawfully issued
and are in full force and effect.
3.10    Taxes. All federal, provincial, territorial, state, local and foreign
income and franchise and other material tax returns, reports and statements
(collectively, the “Tax Returns”)

41

--------------------------------------------------------------------------------




required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof
except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP. As of the Closing Date, no
Tax Return is under audit or examination by any Governmental Authority, and no
notice of any audit or examination or any assertion of any claim for Taxes has
been given or made by any Governmental Authority. Proper and accurate amounts
have been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the tax, Canadian Pension Plan,
social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b) or has been a member of an affiliated, combined or unitary group
other than the group of which a Tax Affiliate is the common parent.
3.11    Financial Condition.
(c)    The audited consolidated and consolidating balance sheets of Holdings and
its Subsidiaries as of December 31, 2011, and the related audited consolidated
and consolidating statements of income, shareholders’ equity and cash flows for
such period then ended are complete and correct and fairly present, in all
material respects, in accordance with GAAP, the financial position, and results
of operations of Holdings and its Subsidiaries as of such date.
(d)    The unaudited consolidated and consolidating balance sheets of Holdings
and its Subsidiaries as of December 31, 2012, and the related consolidated and
consolidating statements of income and shareholders’ equity and consolidated
statement of cash flows for such period then ended are complete and correct and
fairly present, in all material respects, in accordance with GAAP, the financial
position, and results of operations of Holdings and its Subsidiaries as of such
date, subject to normal year-end adjustments and the absence of footnote
disclosures.
(e)    Since December 31, 2012, there has been no change, development, or event
that has or would reasonably be expected to have a Material Adverse Effect on
the operations, business, properties, prospects or condition (financial or
otherwise) of Holdings and its Subsidiaries, taken as a whole.
(f)    The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.
(g)    All financial performance projections delivered to Agent, including the
financial performance projections delivered to Agent prior to the Closing Date
and attached hereto as Schedule 3.11(e), represent the Borrowers’ best good
faith estimate of future financial performance and are based on assumptions
believed by the Borrowers to be fair and reasonable in light of current market
conditions, it being acknowledged and agreed by Agent and Lenders that

42

--------------------------------------------------------------------------------




projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results.
3.12    Environmental Matters. Except as set forth in Schedule 3.12, and except
where any failures to comply would not reasonably be expected to result in,
either individually or in the aggregate, Material Environmental Liabilities to
the Credit Parties and their Subsidiaries, (a) the operations of each Credit
Party and each Subsidiary of each Credit Party are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, (b) no
Credit Party and no Subsidiary of any Credit Party is party to, and no Credit
Party and no Subsidiary of any Credit Party and no Real Estate currently (or to
the knowledge of any Credit Party previously) owned, leased, subleased, operated
or otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Law, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any Property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such Property, (d) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (e) all Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials, and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act.
3.13    Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its obligations under the Loan Documents.
3.14    Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the relevant Borrower and (c) the payment and accrual of
all transaction costs in connection with the foregoing, both the Credit Parties
taken as a whole, and each Borrower individually, are Solvent.
3.15    Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any

43

--------------------------------------------------------------------------------




Credit Party or any Subsidiary of any Credit Party, except for those that would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as set forth in Schedule 3.15, as of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Credit
Party or any Subsidiary of any Credit Party, (b) no petition for certification
or election of any such representative is existing or pending with respect to
any employee of any Credit Party or any Subsidiary of any Credit Party and (c)
no such representative has sought certification or recognition with respect to
any employee of any Credit Party or any Subsidiary of any Credit Party.
3.16    Intellectual Property. Schedule 3.16 sets forth a true and complete list
of the following Intellectual Property each Credit Party owns, licenses or
otherwise has the right to use: (a) Intellectual Property that is registered or
subject to applications for registration, (b) Internet Domain Names and (c)
material Intellectual Property and material Software, separately identifying
that owned and licensed to such Credit Party and including for each of the
foregoing items (i) the owner, (ii) the title, (ii) the jurisdiction in which
such item has been registered or otherwise arises or in which an application for
registration has been filed, (iv) as applicable, the registration or application
number and registration or application date and (v) any IP Licenses or other
rights (including franchises) granted by such Credit Party with respect thereto.
Each Credit Party and each Subsidiary of each Credit Party owns, or is licensed
to use, all Intellectual Property necessary to conduct its business as currently
conducted except for such Intellectual Property the failure of which to own or
license would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the knowledge of each Credit Party, (A)
the conduct and operations of the businesses of each Credit Party and each
Subsidiary of each Credit Party does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (B) no other Person has contested any right, title or interest of any Credit
Party or any Subsidiary of any Credit Party in, or relating to, any Intellectual
Property, other than, in each case, as cannot reasonably be expected to affect
the Loan Documents and the transactions contemplated therein and would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
3.17    Brokers’ Fees; Transaction Fees. None of the Credit Parties or any of
their respective Subsidiaries has any obligation to any Person in respect of any
finder’s, broker’s or investment banker’s fee in connection with the
transactions contemplated hereby.
3.18    Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and each of their respective Subsidiaries and their respective Properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of any Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
of the same size and character as the business of the Credit Parties and, to the
extent relevant, owning similar Properties in localities where such Person
operates.
3.19    Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party (a)

44

--------------------------------------------------------------------------------




has any Subsidiaries, or (b) is engaged in any joint venture or partnership with
any other Person, or is an Affiliate of any other Person. All issued and
outstanding Stock and Stock Equivalents of each of the Credit Parties and each
of their respective Subsidiaries are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than, with respect
to the Stock and Stock Equivalents of each Borrower and each of its
Subsidiaries, those in favor of Agent, for the benefit of the Secured Parties.
All such securities were issued in compliance with all applicable state and
federal laws concerning the issuance of securities. All of the issued and
outstanding Stock of each Credit Party (other than Holdings), each Subsidiary of
each Credit Party and, as of the Closing Date, Holdings is owned by each of the
Persons and in the amounts set forth in Schedule 3.19. Except as set forth in
Schedule 3.19, there are no pre-emptive or other outstanding rights to purchase,
options, warrants or similar rights or agreements pursuant to which any Credit
Party may be required to issue, sell, repurchase or redeem any of its Stock or
Stock Equivalents or any Stock or Stock Equivalents of its Subsidiaries. Set
forth in Schedule 3.19 is a true and complete organizational chart of Holdings
and all of its Subsidiaries, which the Credit Parties shall update upon notice
to Agent promptly following the incorporation, organization or formation of any
Subsidiary and promptly following the completion of any Permitted Acquisition.
3.20    Jurisdiction of Organization; Chief Executive Office. Schedule 3.20
lists each Credit Party’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of such Credit
Party’s chief executive office or sole place of business, in each case as of the
date hereof, and such Schedule 3.20 also lists all jurisdictions of organization
and legal names of such Credit Party for the five years preceding the Closing
Date.
3.21    Locations of Inventory, Equipment and Books and Records. Each Credit
Party’s Inventory and Equipment (other than Inventory or Equipment in transit)
and books and records concerning the Collateral are kept at the locations listed
in Schedule 3.21 (which Schedule 3.21 shall be promptly updated by the Credit
Parties upon notice to Agent as permanent Collateral locations change).
3.22    Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name of each depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.
3.23    Government Contracts. Except as set forth in Schedule 3.23, as of the
Closing Date, no Credit Party is a party to any contract or agreement with any
Governmental Authority and no Credit Party’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727), Financial Administration Act
(Ontario) or any similar state, provincial, territorial or local law.
3.24    Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 calendar months caused them to
be

45

--------------------------------------------------------------------------------




ranked among the ten largest customers of such Credit Party or (b) the business
relationship of any Credit Party with any supplier essential to its operations.
3.25    Bonding. Except as set forth in Schedule 3.25, as of the Closing Date,
no Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.
3.26    Status of Holdings. As of the Closing Date, Holdings has not engaged in
any business activities and does not own any Property other than (i) its
ownership of the Stock and Stock Equivalents of the US Borrower, (ii) activities
and contractual rights incidental to maintenance of its corporate existence and
(iii) performance of its obligations under the Loan Documents to which it is a
party.
3.27    Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.
3.28    Foreign Assets Control Regulations and Anti-Money Laundering. Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. and Canadian economic
sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada), the
Criminal Code (Canada), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to any of the foregoing. No Credit Party and no
Subsidiary or Affiliate of a Credit Party (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person designated by the Canadian government
on any list set out in the United Nations Al-Qaida and Taliban Regulations, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism or the Criminal Code (collectively, the “Terrorist Lists”) with which
a Canadian Person cannot deal with or otherwise engage in business transactions,
(iii) is a Person who is otherwise the target of U.S. economic sanctions laws
such that a U.S. Person or Canadian Person cannot deal or otherwise engage in
business transactions with such Person or (iv) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List, a Terrorist List or a foreign government that
is the target of U.S. or Canadian economic sanctions prohibitions such that the
entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law or Canadian law.

46

--------------------------------------------------------------------------------




3.29    Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.
3.30    Vehicles. Schedule 3.30 sets forth a complete and accurate list of all
Vehicles (including all boom trucks) owned by Holdings or any of its
Subsidiaries.
3.31    Equipment. Schedule 3.31 sets forth a complete and accurate list of (a)
all non-titled Equipment (including, without limitation, all tower cranes,
crawler cranes and rough-terrain cranes) owned by Holdings or any of
Subsidiaries and held for lease or rent and (b) all non-titled Equipment
(including, without limitation, all tower cranes, crawler cranes and
rough-terrain cranes) held for sale and not leased by Holdings or any of its
Subsidiaries. Schedule 3.31 shall list such Equipment by owner, type and include
the manufacturer’s name and model information (including serial number (if any),
manufacturer’s part number and the Credit Parties’ internal “item code”), the
location thereof and whether such Equipment is held for sale or leases or used
in service.
ARTICLE IV.    
AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
4.1    Financial Statements. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). The Borrowers shall deliver to
Agent and each Lender by Electronic Transmission and in detail reasonably
satisfactory to Agent and the Required Lenders:
(e)    as soon as available, but not later than ninety (90) days after the end
of each Fiscal Year, a copy of the audited consolidated and consolidating
balance sheets of Holdings and each of its Subsidiaries as at the end of such
Fiscal Year and the related consolidated and consolidating statements of income
or operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four”, Grant Thorton LLP or other
nationally-recognized independent certified public accounting firm reasonably
acceptable to Agent which report shall (i) contain an unqualified opinion,
stating that such consolidated financial statements present fairly in all
material respects the financial position for the periods indicated in conformity
with GAAP applied on a basis

47

--------------------------------------------------------------------------------




consistent with prior years and (ii) not include any explanatory paragraph
expressing substantial doubt as to going concern status;
(f)    as soon as available, but not later than forty-five (45) days after the
end of each Fiscal Quarter, a copy of the unaudited consolidated and
consolidating balance sheets of Holdings and each of its Subsidiaries as at the
end of such Fiscal Quarter and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows as of
the end of such Fiscal Quarter and for the portion of the Fiscal Year then
ended, all certified on behalf of Holdings by an appropriate Responsible Officer
of Holdings as being complete and correct and fairly presenting, in all material
respects, in accordance with GAAP, the financial position and the results of
operations of Holdings and its Subsidiaries, subject to normal year-end
adjustments and absence of footnote disclosures; and
(g)    as soon as available, but not later than thirty (30) days after the end
of each fiscal month of each Fiscal Year, a copy of the unaudited consolidated
and consolidating balance sheets of Holdings and each of its Subsidiaries, and
the related consolidated and consolidating statements of income, shareholders’
equity and cash flows as of the end of such fiscal month and for the portion of
the Fiscal Year then ended, all certified on behalf of Holdings by an
appropriate Responsible Officer of Holdings as being complete and correct and
fairly presenting, in all material respects, in accordance with GAAP, the
financial position and the results of operations of Holdings and its
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures.
4.2    Appraisals; Certificates; Other Information. The Borrowers shall furnish
to Agent and each Lender by Electronic Transmission:
(e)    together with each delivery of financial statements pursuant to
subsections 4.1(a), 4.1(b) and 4.1(c), (i) a management discussion and analysis
report, in reasonable detail, signed by the chief financial officer of Holdings,
describing the operations and financial condition of the Credit Parties and
their Subsidiaries (x) in the case of monthly financial statements, for the
fiscal month and the portion of the Fiscal Year then ended, (y) in the case of
quarterly financial statements, the Fiscal Quarter and the portion of the Fiscal
Year then ended, or (z) in the case of annual financial statements, for the
Fiscal Year then ended, and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year delivered pursuant to subsection 4.2(k) and discussing the reasons
for any significant variations;
(f)    concurrently with the delivery of the financial statements referred to in
subsections 4.1(a), 4.1(b) and 4.1(c) above, a fully and properly completed
Compliance Certificate in the form of Exhibit 4.2(b), certified on behalf of
Holdings by a Responsible Officer of Holdings;
(g)    promptly after the same are sent, copies of all financial statements and
reports which any Credit Party sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

48

--------------------------------------------------------------------------------




(h)    as soon as available and in any event (i) within twelve (12) Business
Days after the end of each calendar month, and (ii) at such other times as Agent
may reasonably require, a Borrowing Base Certificate, certified on behalf of the
US Borrower by a Responsible Officer of the US Borrower and certified on behalf
of the Canadian Borrower by a Responsible Officer of the Canadian Borrower,
setting forth the US Borrowing Base of the US Borrower and the Canadian
Borrowing Base of the Canadian Borrower as at the end of the most-recently ended
fiscal week together with calculations in reasonable detail of the US Liquidity
Reserve and the Canadian Liquidity Reserve as of the date of such Borrowing Base
Certificate (provided that the portion of the US Borrowing Base or Canadian
Borrowing Base, as the case may be, consisting of US Eligible Inventory or
Canadian Eligible Inventory, as the case may be, set forth in any US Borrowing
Base or Canadian Borrowing Base, as the case may be, delivered pursuant to the
foregoing clause (i) shall only be updated on a monthly basis) or month, as
applicable, or as at such other date as Agent may reasonably require; provided
that if at any time the Credit Parties fail to maintain a minimum Adjusted
Availability of $8,000,000 or more (each, a “Triggering Event”) such Borrowing
Base Certificate (including the portion of the US Borrowing Base consisting of
US Eligible Inventory and of the Canadian Borrowing Base consisting of Canadian
Eligible Inventory, each to be updated on a weekly basis) shall be delivered not
later than Wednesday following the end of each calendar week, until the
thirtieth day following the date on which such Triggering Event is no longer
continuing; provided further that no such delivery shall be required for any
calendar week containing a United States federal holiday;
(i)    within twelve (12) Business Days after the end of each calendar month, a
summary of Inventory by location and type with a supporting perpetual Inventory
report, in each case accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;
(j)    concurrently with the delivery of the Borrowing Base Certificate, a
monthly trial balance showing Accounts outstanding aged from invoice date as
follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;
(k)    concurrently with the delivery of the Borrowing Base Certificate, an
aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;
(l)    on a weekly basis or at such more frequent intervals as Agent may request
from time to time (together with a copy of all or any part of such delivery
requested by any Lender in writing after the Closing Date), collateral reports,
including all additions and reductions (cash and non-cash) with respect to
Accounts of the Credit Parties in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion each of which shall be prepared by the Borrowers as of the last day
of the immediately preceding week or the date 2 days prior to the date of any
request;
(m)    to Agent, at the time of delivery of each of the monthly financial
statements delivered pursuant to subsection 4.1(c);

49

--------------------------------------------------------------------------------




(iii)    a reconciliation of the most recent Borrowing Base Certificate, general
ledger and month-end accounts receivable aging (x) of the US Borrower to the US
Borrower’s general ledger and monthly financial statements delivered pursuant to
subsection 4.1(c) and (y) of the Canadian Borrower to the Canadian Borrower’s
general ledger and monthly financial statements delivered pursuant to subsection
4.1(c), in each case, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;
(iv)    a reconciliation of the perpetual inventory by location to the US
Borrower’s and the Canadian Borrower’s most recent Borrowing Base Certificate,
general ledger and monthly financial statements delivered pursuant to subsection
4.1(c), in each case, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;
(v)    a reconciliation of the accounts payable aging to the US Borrower’s and
the Canadian Borrower’s general ledger and monthly financial statements
delivered pursuant to subsection 4.1(c), in each case, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
(vi)    a reconciliation of the accounts receivable aging to the US Borrower’s
and the Canadian Borrower’s general ledger and monthly financial statements
delivered pursuant to subsection 4.1(c), in each case, accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
(vii)    a reconciliation of the outstanding Loans as set forth in the monthly
loan account statement provided by Agent to the US Borrower’s and the Canadian
Borrower’s general ledger and monthly financial statements delivered pursuant to
subsection 4.1(c), in each case, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion; and
(viii)    a schedule of forward signed purchase orders for new equipment, which
shall include the cost and estimated delivery date of such new equipment.
(n)    at the time of delivery of each of the quarterly or annual financial
statements delivered pursuant to Section 4.1, (i) a listing of government
contracts of the US Borrower and the Canadian Borrower subject to the Federal
Assignment of Claims Act of 1940, Financial Administration Act (Canada), or any
similar state or municipal law; and (ii) a list of any applications for the
registration of any Patent, Trademark, Copyright or Design filed by any Credit
Party with the United States Patent and Trademark Office, the United States
Copyright Office, the CIPO or any similar office or agency in each case entered
into or filed in the prior Fiscal Quarter;
(o)    with respect to each Fiscal Year, as soon as available and in any event
no later than 15 days prior to the last day of each Fiscal Year of Holdings,
projections of the Credit Parties (and their Subsidiaries’) consolidated and
consolidating financial performance for the forthcoming three Fiscal Years on a
year by year basis, and for the forthcoming Fiscal Year on a month by month
basis;

50

--------------------------------------------------------------------------------




(p)    promptly upon receipt thereof, copies of any reports submitted by each
Borrower’s certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
comment letters submitted by such accountants to management of any Credit Party
in connection with their services;
(q)    upon Agent’s request from time to time, the Credit Parties shall permit
and enable Agent to obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating (i) the then Net Orderly Liquidation
Value, or such other value as determined by Agent, of all or any portion of the
Inventory and/or Equipment of any Credit Party or any Subsidiary of any Credit
Party and (ii) the fair market value, or such other value as determined by Agent
(for example, replacement cost for purposes of Flood Insurance), of any Real
Estate of any Credit Party or any Subsidiary of any Credit Party, including any
appraisal required to comply with FIRREA; provided, that notwithstanding any
provision herein to the contrary, the Credit Parties shall only be obligated to
reimburse Agent for the expenses of such appraisals occurring twice per year or
more frequently so long as an Event of Default has occurred and is continuing;
and
(r)    promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as Agent may from time to time
reasonably request.
(s)    concurrently with the delivery of the financial statements referred to in
subsection 4.1(c), (i) an updated Schedule 3.31 (which Schedule shall include
the information required by Section 3.31) or confirmation that there has been no
change in such information since Schedule 3.31 delivered on the Closing Date or
the date of the most recent Schedule 3.31 delivered pursuant to this clause (o),
certified on behalf of Holdings by a Responsible Officer of Holdings, (ii) an
updated Schedule 3.1(b) (which Schedule shall include the information required
by Section 3.1(b)) or confirmation that there has been no change in such
information since Schedule 3.1(b) delivered on the Closing Date or the date of
the most recent Schedule 3.1(b) delivered pursuant to this clause (o) and (iii)
a list of all Equipment and/or Inventory owned by any US Credit Party that was
moved to any location of, or transferred to, any Canadian Credit Party during
the fiscal month then ended;
(t)    within ten (10) Business Days after the end of each calendar month and at
such times as the Agent may reasonably require, a fleet performance report,
which shall include, but not be limited to, pricing, Equipment utilization and
lease rates, in a form to be agreed upon by the Agent and the Borrowers;
(u)    no later than thirty (30) days after the end of each Fiscal Quarter, a
certificate of a Responsible Officer of each Borrower setting forth in
reasonable detail any Margin Stock owned by each Credit Party and each
Subsidiary of each Credit Party as of the last day of such Fiscal Quarter; and
(v)    a cash flow forecast for the following thirteen weeks (including a
reconciliation of actual vs. the prior forecast) on the last Business Day of
each fiscal week until the date on which the Modified Fixed Charge Coverage
Ratio exceeds 1.20 to 1.00 on the last day of each fiscal month for three (3)
consecutive fiscal months. “Modified Fixed Charge Coverage Ratio”

51

--------------------------------------------------------------------------------




shall be measured on the last day of each fiscal month for the twelve fiscal
month period then ended and shall be calculated in the manner set forth in
Exhibit 4.2(b).
4.3    Notices. The Borrowers shall notify promptly Agent and each Lender of
each of the following (and in no event later than three (3) Business Days after
a Responsible Officer becomes aware thereof):
(d)    the occurrence or existence of any Default or Event of Default, or any
event or circumstance that foreseeably will become a Default or Event of
Default;
(e)    any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which would
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;
(f)    any dispute, litigation, investigation, proceeding or suspension which
may exist at any time between any Credit Party or any Subsidiary of any Credit
Party and any Governmental Authority which would reasonably be expected to
result, either individually or in the aggregate, in Liabilities in excess of
$250,000;
(g)    the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party (i)
in which the amount of damages claimed is $250,000 (or its equivalent in another
currency or currencies) or more, (ii) in which injunctive or similar relief is
sought and which, if adversely determined, would reasonably be expected to have
a Material Adverse Effect, or (iii) in which the relief sought is an injunction
or other stay of the performance of this Agreement or any other Loan Document;
(h)    (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities, (iii)
the receipt by any Credit Party of notification that any Property of any Credit
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities and (iv) any proposed acquisition or
lease of Real Estate, if such acquisition or lease would have a reasonable
likelihood of resulting in Material Environmental Liabilities;
(i)    (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice (ii) promptly, and in any event within ten (10)
days, after any officer of any ERISA Affiliate knows or has reason to know that
a request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a notice

52

--------------------------------------------------------------------------------




describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, (iii) promptly, and in any event within ten
(10) days after any officer of any ERISA Affiliate knows or has reason to know
that an ERISA Event will or has occurred, a notice describing such ERISA Event,
and any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notices received from or filed with the PBGC, IRS,
Multiemployer Plan or other Benefit Plan pertaining thereto, (iv) promptly after
receipt thereof, a copy of any direction, order, notice, ruling or opinion that
any Credit Party may receive from any applicable Governmental Authority with
respect to any Canadian Pension Plan; and (v) notification within 30 days of any
increases having a cost to one or more of the Credit Parties in excess of
$250,000 per annum in the aggregate, in the benefits of any existing Canadian
Pension Plan or Canadian Benefit Plan, in the establishment of any new Canadian
Pension Plan or Canadian Benefit Plan, or in the commencement of contributions
to any such plan to which any Credit Party was not previously required to
contribute;
(j)    any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;
(k)    any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;
(l)    any labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other labor disruption against or
involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;
(m)    the creation, establishment or acquisition of any Subsidiary or the
issuance by or to any Credit Party of any Stock or Stock Equivalent (other than
issuances by Holdings of Stock or Stock Equivalents not requiring a mandatory
prepayment hereunder); and
(n)    (i) the creation, or filing with the IRS, the CRA or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any income or franchise or other material taxes with respect to
any Tax Affiliate and (ii) the creation of any Contractual Obligation of any Tax
Affiliate, or the receipt of any request directed to any Tax Affiliate, to make
any material adjustment under the ITA or Section 481(a) of the Code, by reason
of a change in accounting method or otherwise.
Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of each of the Borrowers setting forth
details of the occurrence referred to therein, and stating what action the
Borrowers or other Person proposes to take with respect thereto and at what
time. Each notice under subsection 4.3(a) shall describe with particularity any
and all clauses or provisions of this Agreement or other Loan Document that have
been breached or violated.
4.4    Preservation of Corporate Existence, Etc. Each Credit Party shall, and
shall cause each of its Subsidiaries to:

53

--------------------------------------------------------------------------------




(f)    preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the US
Borrower’s Subsidiaries, in connection with transactions permitted by Section
5.3;
(g)    preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.3
and sales of assets permitted by Section 5.2 and except as would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect;
(h)    use its commercially reasonable efforts, in the Ordinary Course of
Business, to preserve its business organization and preserve the goodwill and
business of the customers, suppliers and others having material business
relations with it;
(i)    preserve or renew all of its registered Trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(j)    conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any material respect and
shall comply in all material respects with the terms of its IP Licenses.
4.5    Maintenance of Property. Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, and preserve all its Property which
is used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
4.6    Insurance.
(f)    Each Credit Party shall, and shall cause each of its Subsidiaries to, (i)
maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of Holdings) of
a nature and providing such coverage as is sufficient and as is customarily
carried by businesses of the size and character of the business of the Credit
Parties and (ii) cause all such insurance relating to any Property or business
of any Credit Party to name Agent as additional insured or lenders loss payee as
agent for the applicable Lenders, as appropriate. All policies of insurance on
real and personal Property of the Credit Parties will contain an endorsement, in
form and substance acceptable to Agent, showing loss payable to Agent (Form CP
1218 or equivalent and naming Agent as lenders loss payee as agent for the
applicable Lenders) and extra expense and business interruption endorsements.
Such endorsement, or an independent instrument furnished to Agent, will provide
that the insurance companies will give Agent at least

54

--------------------------------------------------------------------------------




30 days’ prior written notice before any such policy or policies of insurance
shall be altered or canceled and that no act or default of the Credit Parties or
any other Person shall affect the right of Agent to recover under such policy or
policies of insurance in case of loss or damage. Each Credit Party shall direct
all present and future insurers under its “All Risk” policies of property
insurance to pay all proceeds payable thereunder directly to Agent. If any
insurance proceeds are paid by check, draft or other instrument payable to any
Credit Party and Agent jointly, Agent may endorse such Credit Party’s name
thereon and do such other things as Agent may deem advisable to reduce the same
to cash. Agent reserves the right at any time, upon review of each Credit
Party’s risk profile, to require additional forms and limits of insurance.
Notwithstanding the requirement in subsection (i) above, Federal Flood Insurance
shall not be required for (x) Real Estate not located in a Special Flood Hazard
Area, or (y) Real Estate located in a Special Flood Hazard Area in a community
that does not participate in the National Flood Insurance Program.
(g)    Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement, Agent may purchase insurance at the Credit
Parties’ expense to protect Agent’s and Lenders’ interests in the Credit
Parties’ and their Subsidiaries’ properties. This insurance may, but need not,
protect the Credit Parties’ and their Subsidiaries’ interests. The coverage that
Agent purchases may not pay any claim that any Credit Party or any Subsidiary of
any Credit Party makes or any claim that is made against such Credit Party or
any Subsidiary in connection with said Property. The applicable Borrower may
later cancel any insurance purchased by Agent, but only after providing Agent
with evidence that there has been obtained insurance as required by this
Agreement. If Agent purchases insurance, the Credit Parties will be responsible
for the costs of that insurance, including interest and any other charges Agent
may impose in connection with the placement of insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance shall be added to the applicable Obligations. The costs of the
insurance may be more than the cost of insurance the applicable Borrower may be
able to obtain on its own.
(h)    The Credit Parties appoint Agent as their attorney-in-fact to settle or
adjust all property damage claims under its casualty insurance policies;
provided, that such power of attorney shall only be exercised so long as an
Event of Default has occurred and is continuing or if the claim exceeds
$1,000,000. Agent shall have no duty to exercise such power of attorney, but may
do so at its discretion.
4.7    Payment of Obligations. Each Credit Party shall, and shall cause each of
its Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, including:
(e)    all tax liabilities, assessments and governmental charges or levies upon
it or its Property, unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $250,000.
(f)    all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently

55

--------------------------------------------------------------------------------




prosecuted which stay the imposition or enforcement of any Lien and for which
adequate reserves in accordance with GAAP are being maintained by such Person;
(g)    all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness;
(h)    the performance of all obligations under any Contractual Obligation to
such Credit Party or any of its Subsidiaries is bound, or to which it or any of
its Property is subject, except where the failure to perform would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and
(i)    payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of any underfunded Benefit Plan or
Canadian Benefit Plan.
4.8    Compliance with Laws. Each Credit Party shall, and shall cause each of
its Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
4.9    Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled Property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, inspect and make extracts and
copies (or take originals if reasonably necessary) from all of such Credit
Party’s books and records, and evaluate and make physical verifications of the
Inventory and other Collateral in any manner and through any medium that Agent
considers advisable, in each instance, at the Credit Parties’ expense; provided
the Credit Parties shall only be obligated to reimburse Agent for the expenses
for four such field examinations, audits and inspections per year or more
frequently if an Event of Default has occurred and is continuing. Any Lender may
accompany Agent or its Related Persons in connection with any inspection at such
Lender’s expense.
4.10    Use of Proceeds. Each Borrower shall use the proceeds of the Loans
solely as follows: (a) to pay costs and expenses required to be paid pursuant to
Section 2.1, and (b) for working capital, capital expenditures and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement; provided that Canadian Borrower shall not use any
proceeds of the Loans to make Restricted Payments.

56

--------------------------------------------------------------------------------




4.11    Cash Management Systems. Each Credit Party (i) shall enter into, and
cause each depository, securities intermediary, commodities or futures
intermediary to enter into, Control Agreements providing for “full” cash
dominion in the case of the US Credit Parties, or “springing” cash dominion in
the case of the Canadian Credit Parties, with respect to each deposit,
securities, commodity, futures or similar account maintained by such Person
(other than the Credit Card Purchases Funding Account, any payroll account so
long as such payroll account is a zero balance account and withholding tax,
benefit and fiduciary accounts), (ii) shall establish lockboxes subject to
Control Agreements and direct all Account Debtors to remit all payments directly
into such lockboxes, (iii) shall cause all funds in deposit accounts of a US
Credit Party to be transferred on a daily basis to a concentration account that
is subject to a Control Agreement, (iv) shall not maintain cash on deposit in
disbursement accounts in excess of the sum of outstanding checks and wire
transfers payable from such accounts and $100,000 and (v) shall cause all
payments received by them to be deposited in deposit accounts within one (1)
Business Day following receipt.
4.12    Landlord Agreements; Bailee Waivers. If, after the Closing Date, any
Credit Party acquires any leased Real Estate, or stores any Collateral at a
warehouse, processor or coverter facility or other location, such Credit Party
shall use commercially reasonable efforts to obtain a landlord agreement or
bailee or mortgagee waivers, as applicable, from the applicable lessor of each
leased property, bailee in possession of such Collateral or mortgagee of any
owned property within thirty (30) days after the date of such acquisition or
storage, which agreement shall be reasonably satisfactory in form and substance
to Agent; provided that in the event that any Credit Party fails to obtain any
such waiver for a location, the Agent shall have the right to establish Reserves
satisfactory to the Agent for each such location unless and until the relevant
Borrower subsequently obtains such waiver for such location reasonably
satisfactory in form and substance to the Agent.
4.13    Further Assurances.
(a)    Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.
(b)    Promptly upon request by Agent, the Credit Parties shall (and, subject to
the limitations hereinafter set forth, shall cause each of their Subsidiaries
to) take such additional actions and execute such documents as Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents, any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and (iv) to better
assure, convey, grant, assign, transfer, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document.

57

--------------------------------------------------------------------------------




(c)    Without limiting the generality of subsection 4.13(b) and except as
otherwise approved in writing by Required Lenders, the US Credit Parties shall
cause each of their Domestic Subsidiaries (other than Domestic Subsidiaries
owned indirectly through a Foreign Subsidiary) and, to the extent no 956 Impact
exists, Foreign Subsidiaries and Domestic Subsidiaries owned indirectly through
a Foreign Subsidiary, to guaranty the US Obligations and to cause each such
Subsidiary to grant to Agent, for the benefit of the Secured Parties, a security
interest in, subject to the limitations hereinafter set forth, all of such
Subsidiary’s Property to secure such guaranty of the US Obligations. Furthermore
and except as otherwise approved in writing by Required Lenders, each US Credit
Party shall, and shall cause each of its Domestic Subsidiaries (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary) to, pledge
all of the Stock and Stock Equivalents of each of its Domestic Subsidiaries
(other than Domestic Subsidiaries owned indirectly through a Foreign Subsidiary)
and First Tier Foreign Subsidiaries (provided that with respect to the Canadian
Borrower or any other First Tier Foreign Subsidiary if a 956 Impact exists, such
pledge shall be limited to sixty-six percent (66%) of such Foreign Subsidiary’s
outstanding voting Stock and Stock Equivalents and one hundred percent (100%) of
such Foreign Subsidiary’s outstanding non-voting Stock and Stock Equivalents)
and to the extent no 956 Impact exists, each of its Foreign Subsidiaries to
pledge all of the Stock and Stock Equivalent of each of its Subsidiaries, in
each instance, to Agent, for the benefit of the Secured Parties, to secure the
US Obligations. In connection with each such pledge of Stock and Stock
Equivalents, the US Credit Parties shall deliver, or cause to be delivered, to
Agent, irrevocable proxies and stock powers and/or assignments, as applicable,
duly executed in blank. In the event any US Credit Party or any Domestic
Subsidiary (other than Domestic Subsidiaries owned indirectly through a Foreign
Subsidiary) or, to the extent no 956 Impact exists, any Foreign Subsidiary, or
any Domestic Subsidiary owned indirectly through a Foreign Subsidiary, of any US
Credit Party acquires any Real Estate, simultaneously with such acquisition,
such Person shall execute and/or deliver, or cause to be executed and/or
delivered, to Agent, (v) an appraisal complying with FIRREA, (w) within
forty-five (45) days of receipt of notice from Agent that Real Estate is located
in a Special Flood Hazard Area, Federal Flood Insurance as required by
subsection 4.6(a), (x) a fully executed Mortgage, in form and substance
reasonably satisfactory to Agent together with an A.L.T.A. lender’s title
insurance policy issued by a title insurer reasonably satisfactory to Agent, in
form and substance and in an amount reasonably satisfactory to Agent insuring
that the Mortgage is a valid and enforceable first priority Lien on the
respective property, free and clear of all defects, encumbrances and Liens, (y)
then current A.L.T.A. surveys, certified to Agent by a licensed surveyor
sufficient to allow the issuer of the lender’s title insurance policy to issue
such policy without a survey exception and (z) an environmental site assessment
prepared by a qualified firm reasonably acceptable to Agent, in form and
substance satisfactory to Agent. A “956 Impact” will be deemed to exist to the
extent the issuance of a guaranty by, grant of a Lien by, or pledge of greater
than two-thirds of the voting Stock and Stock Equivalents of, a Foreign
Subsidiary, would result in material incremental income tax liability as a
result of the application of Section 956 of the Code, taking into account actual
anticipated repatriation of funds, foreign tax credits and other relevant
factors. In addition to the obligations set forth in subsections 4.6(a) and
4.13(c)(w), within forty-five (45) days after written notice from Agent to US
Credit Parties that any Real Estate is located in a Special Flood Hazard Area,
US Credit Parties shall satisfy the Federal Flood Insurance requirements of
subsection 4.6(a).

58

--------------------------------------------------------------------------------




(d)    Without limiting the generality of subsection 4.13(b) or (c) and except
as otherwise approved in writing by Required Lenders, the Credit Parties shall
cause each of their Subsidiaries (excluding the Canadian Borrower) to guaranty
the Canadian Obligations and to cause each such Subsidiary (including the
Canadian Borrower) to grant to Agent, for the benefit of the Secured Parties, a
security interest in, subject to the limitations hereinafter set forth, all of
such Subsidiary’s Property to secure such Subsidiary’s Canadian Obligations.
Furthermore and except as otherwise approved in writing by Required Lenders,
each Credit Party shall, and shall cause each of its Subsidiaries to, pledge all
of the Stock and Stock Equivalents of each of its Subsidiaries to Agent, for the
benefit of Agent and the Canadian Lenders, to secure the Canadian Obligations.
In connection with each pledge of Stock and Stock Equivalents, the Credit
Parties shall deliver, or cause to be delivered, to Agent, irrevocable proxies
and stock powers and/or assignments, as applicable, duly executed in blank. In
the event any Credit Party or any Subsidiary of any Credit Party acquires any
Real Estate located outside of the United States, simultaneously with such
acquisition, such Person shall execute and/or deliver, or cause to be executed
and/or delivered, to Agent, (w) an appraisal, (x) a fully executed Mortgage, in
form and substance reasonably satisfactory to Agent together with a lender’s
title insurance policy issued by a title insurer reasonably satisfactory to
Agent, in form and substance and in an amount reasonably satisfactory to Agent
insuring that the Mortgage is a valid and enforceable first priority Lien on the
respective property, free and clear of all defects, encumbrances and Liens, (y)
then current surveys, certified to Agent by a licensed surveyor sufficient to
allow the issuer of the lender’s title insurance policy to issue such policy
without a survey exception and (z) an environmental site assessment prepared by
a qualified firm reasonably acceptable to Agent, in form and substance
satisfactory to Agent. If a Credit Party acquires Real Estate located in the
United States, it shall provide Mortgages with respect to such Real Estate as
security for the Canadian Obligations in accordance with, and otherwise comply
with, the requirements set forth in subsection 4.13(c)(v), (w), (x), (y) and (z)
and the last sentence of subsection 4.13(c).
4.14    Environmental Matters. Each Credit Party shall, and shall cause each of
its Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability. Without limiting the foregoing, if an Event
of Default is continuing or if Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Credit Party or
any Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and allow Agent and its Related Persons access
to such Real Estate for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as Agent may from time to time
reasonably request. Such audits, assessments and reports, to the extent not
conducted by Agent or any of its Related Persons, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent.

59

--------------------------------------------------------------------------------




4.15    Vehicles. The Borrowers shall promptly notify Agent after any Vehicle is
acquired or purchased by any Credit Party after the Closing Date and shall
deliver to Agent an updated Schedule 3.30 with such new Vehicle (and in no event
later than five (5) Business Days after such acquisition or purchase) and,
unless otherwise consented to by the Agent in its sole discretion, the Credit
Parties shall arrange for Agent’s first priority security interest to be noted
on the certificate of title of such Vehicle and shall file any other necessary
documentation in each jurisdiction that Agent shall deem advisable to perfect
its security interests in such Vehicle.
4.16    Canadian Pension Plans and Benefit Plans.
(a)    For each existing, or hereafter adopted, Canadian Pension Plan and
Canadian Benefit Plan, each Canadian Credit Party shall in a timely fashion
comply with and perform in all material respects all of its obligations under
and in respect of such Canadian Pension Plan or Canadian Benefit Plan, including
under any funding agreements and all applicable laws (including any fiduciary,
funding, investment and administration obligations).
(b)    All employer or employee payments, contributions or premiums required to
be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by each Canadian Credit Party in a timely
fashion in accordance with the terms thereof, any funding agreements and all
applicable laws.
(c)    the Canadian Borrower shall deliver to Agent (i) if requested by Agent,
copies of each annual and other return, report or valuation with respect to each
Canadian Pension Plan as filed with any applicable Governmental Authority.
ARTICLE V.    
NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
5.1    Limitation on Liens. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):
(w)    any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by subsection 5.5(c),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by subsection 5.5(c);
(x)    any Lien created under any Loan Document;

60

--------------------------------------------------------------------------------




(y)    Liens for taxes, fees, assessments or other governmental charges (i)
which are not past due or remain payable without penalty, or (ii) the
non-payment of which is permitted by Section 4.7;
(z)    carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not past due or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently prosecuted,
which proceedings have the effect of preventing the forfeiture or sale of the
Property subject thereto and for which adequate reserves in accordance with GAAP
are being maintained;
(aa)    Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;
(bb)    Liens consisting of judgment or judicial attachment liens (other than
for payment of taxes, assessments or other governmental charges), provided that
the enforcement of such Liens is effectively stayed and all such Liens secure
claims in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $250,000;
(cc)    easements, rights-of-way, zoning and other restrictions, minor defects
or other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party;
(dd)    Liens on any Property acquired or held by any Credit Party or any
Subsidiary of any Credit Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such Property and permitted under subsection 5.5(d); provided that (i) any such
Lien attaches to such Property concurrently with or within twenty (20) days
after the acquisition thereof, (ii) such Lien attaches solely to the Property so
acquired in such transaction and the proceeds thereof, and (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
Property;
(ee)    Liens securing Capital Lease Obligations permitted under subsection
5.5(d);
(ff)    any interest or title of a lessor or sublessor under any lease permitted
by this Agreement;

61

--------------------------------------------------------------------------------




(gg)    non-exclusive licenses and sublicenses granted by a Credit Party and
leases or subleases (by a Credit Party as lessor or sublessor) to third parties
in the Ordinary Course of Business not interfering with the business of the
Credit Parties or any of their Subsidiaries;
(hh)    Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the Uniform Commercial Code or, with respect to collecting
banks located in the State of New York, under 4-208 of the Uniform Commercial
Code;
(ii)    Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
(jj)    Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;
(kk)    Liens in favor of Wells Fargo, National Association in the Credit Card
Purchases Funding Account of up to $200,000 in the aggregate in such Credit Card
Purchases Funding Account, securing Indebtedness permitted under subsection
5.5(h);
(ll)    Liens arising from the filing of precautionary uniform commercial code
financings statements with respect to any lease permitted by this Agreement; and
(mm)    to the extent not included above, Prior Claims that are unregistered and
secure amounts that are not yet due and payable.
5.2    Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:
(o)    (i) dispositions to any Person (other than a Canadian Credit Party or any
other Affiliate of a Credit Party) of Inventory, all in the Ordinary Course of
Business and (ii) the lease or rental of Equipment to any Person (other than a
Canadian Credit Party or any other Affiliate of a Credit Party) in the Ordinary
Course of Business;
(p)    dispositions to any Person (other than a Canadian Credit Party or any
other Affiliate of a Credit Party) of Equipment (including, without limitation,
dispositions of worn out, obsolete or surplus Equipment), all in the Ordinary
Course of Business and for fair value (and, unless Agent has otherwise consented
in writing, for cash consideration in an amount no less than the Net Orderly
Liquidation Value for such Equipment); provided that such disposition is
reflected in the US Borrowing Base or the Canadian Borrowing Base, as the case
may be;
(q)    dispositions of Cash Equivalents;
(r)    transactions permitted under subsection 5.1(k); and

62

--------------------------------------------------------------------------------




(s)    dispositions by a US Credit Party to a Canadian Credit Party of Inventory
and Equipment in the Ordinary Course of Business in an aggregate amount not to
exceed after the Closing Date $15,000,000 of the Net Orderly Liquidation Value
of such Inventory and Equipment; provided that such sales are reflected in the
US Borrowing Base and the Canadian Borrowing Base.
5.3    Consolidations and Mergers. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to (a) merge, amalgamate,
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except upon not less than five (5) Business Days prior written
notice to Agent, (a) any Subsidiary of the US Borrower may merge with, or
dissolve or liquidate into, the US Borrower or a Wholly-Owned Subsidiary of the
US Borrower which is a Domestic Subsidiary, provided that the US Borrower or
such Wholly-Owned Subsidiary which is a Domestic Subsidiary shall be the
continuing or surviving entity and all actions required to maintain perfected
Liens on the Stock of the surviving entity and other Collateral in favor of
Agent shall have been completed, and (b) any Foreign Subsidiary of the US
Borrower may merge or amalgamate with or dissolve or liquidate into another
Wholly-Owned Subsidiary of the US Borrower that is a Foreign Subsidiary of the
Borrower provided that (i) if a First Tier Foreign Subsidiary is a constituent
entity in such merger, dissolution or liquidation, such First Tier Foreign
Subsidiary shall be the continuing or surviving entity and (ii) the Canadian
Borrower or such Wholly-Owned Subsidiary shall be the continuing or surviving
entity and all actions required to maintain perfected Liens on the Stock of the
surviving entity and other Collateral in favor of Agent shall have been
completed.
5.4    Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment to purchase or acquire any Stock or Stock Equivalents, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary, or (ii) make or commit
to make any Acquisitions, or any other acquisition of all or substantially all
of the assets of another Person, or of any business or division of any Person,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or purchase, or commit to make or purchase, any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person including any Borrower, any Affiliate of any Borrower
or any Subsidiary of any Borrower (the items described in clauses (i), (ii) and
(iii) are referred to as “Investments”), except for:
(f)    Investments in cash and Cash Equivalents;
(g)    extensions of credit by Holdings to the US Borrower or by the US Borrower
to any other US Credit Party (other than Holdings) or the Canadian Borrower or
by the Canadian Borrower to the US Borrower; provided, that: (i) US Borrower,
such US Credit Party or the Canadian Borrower shall execute and deliver to the
applicable other Credit Party a note (collectively, the “Intercompany Notes”) to
evidence any such intercompany Indebtedness owing by the US Borrower, such US
Credit Party or the Canadian Borrower, as the case may be, to the applicable
other Credit Party, which Intercompany Note shall be pledged and delivered to
Agent pursuant to the Guaranty and Security Agreement as additional collateral
security for the US Obligations; (ii) Holdings or

63

--------------------------------------------------------------------------------




the US Borrower, as the case may be, shall accurately record all intercompany
transactions on its books and records; (iii) at the time any such intercompany
loan or advance is made by Holdings to the US Borrower or by the US Borrower to
any other US Credit Party or the Canadian Borrower, as the case may be, and
after giving effect thereto, Holdings, the US Borrower or the Canadian Borrower,
as the case may be, shall be Solvent; (iv) the aggregate amount of intercompany
Indebtedness and other extensions of credit (other than trade payables) owing by
the Canadian Borrower to the US Borrower shall not exceed $2,500,000 at any one
time outstanding; and (v) trade payables owing by the Canadian Borrower to the
US Borrower shall be permitted so long as such trade payables are incurred in
the Ordinary Course of Business and the aggregate amount of such trade payables
shall not exceed $5,000,000 at any one time outstanding.
(h)    Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2(b);
(i)    Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;
(j)    Investments existing on the Closing Date and set forth in Schedule 5.4;
(k)    loans or advances to employees permitted under Section 5.6;
(l)    Permitted Acquisitions; and
(m)    Capital Contributions pursuant to the Capital Call Agreement.
5.5    Limitation on Indebtedness. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, create, incur, assume, permit
to exist, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except:
(i)    the Obligations;
(j)    Indebtedness consisting of Contingent Obligations described in clause (a)
of the definition of Indebtedness and permitted pursuant to Section 5.9;
(k)    Indebtedness existing on the Closing Date and set forth in Schedule 5.5,
including Permitted Refinancings thereof;
(l)    Indebtedness consisting of Capital Lease Obligations or purchase money
Indebtedness secured by Liens permitted by subsection 5.1(h) and Permitted
Refinancings thereof not to exceed $10,000,000 in the aggregate at any time
outstanding;
(m)    unsecured intercompany Indebtedness permitted pursuant to subsection
5.4(b);
(n)    other unsecured Indebtedness owing to Persons that are not Affiliates of
the Credit Parties not exceeding $500,000 in the aggregate at any time
outstanding;

64

--------------------------------------------------------------------------------




(o)    Subordinated Indebtedness of Holdings owing to Essex in an aggregate
outstanding amount not to exceed $5,000,000 at any time; provided, that (i) the
Agent shall have received reasonable advance notice of the incurrence and/or
assumption of such Subordinated Indebtedness, including a reasonably detailed
description thereof, at least 15 days prior to such incurrence and/or assumption
(or such later date as may be agreed by the Agent) and on or prior to the date
of such incurrence and/or assumption, the Agent shall have received copies of
the proposed promissory note and related Contractual Obligations and other
documents and information requested by the Agent, (ii) such Subordinated
Indebtedness shall be unsecured and shall have no scheduled principal payments,
prepayments, redemptions or interest payments (provided that such interest shall
be permitted to be paid in kind in the form of additional Subordinated
Indebtedness), prior to the date which is 12 months after the date set forth in
clause (a) of the definition of Revolving Termination Date and is otherwise on
terms satisfactory to the Agent in its sole discretion, and (iii) as of the date
of incurrence and/or assumption of such Subordinated Indebtedness and after
giving effect to all transactions to occur on such date no Default or Event of
Default is continuing; and
(p)    Indebtedness arising under employee purchasing credit card arrangements
with Wells Fargo Bank, National Association in an aggregate amount not to exceed
$200,000 at any one time outstanding.
5.6    Employee Loans and Transactions with Affiliates. No Credit Party shall,
and no Credit Party shall suffer or permit any of its Subsidiaries to, enter
into any transaction with any Affiliate of any Borrower or of any such
Subsidiary, except:
(j)    as expressly permitted by this Agreement; or
(k)    in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of such Credit Party or such Subsidiary and which are disclosed
in writing to Agent; provided, further, that in no event shall a Credit Party or
any Subsidiary of a Credit Party perform or provide any management, consulting,
administrative or similar services to or for any Person other than another
Credit Party, a Subsidiary of a Credit Party or a customer who is not an
Affiliate in the Ordinary Course of Business;
(l)    loans or advances to employees of the Credit Parties for travel,
entertainment and relocation expenses and other ordinary business purposes in
the Ordinary Course of Business not to exceed $50,000 in the aggregate
outstanding at any time; and
(m)    non-cash loans or advances made by Holdings to employees of Credit
Parties that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Holdings.
All such transactions existing as of the Closing Date are described in Schedule
5.6.
5.7    Compensation. No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to, pay any management, consulting or similar fees to any
Affiliate of any Credit Party or to any officer, director or employee of any
Credit Party or any Affiliate of any Credit Party except:

65

--------------------------------------------------------------------------------




(g)    payment of reasonable compensation to officers and employees of the
Credit Parties for actual services rendered to the Credit Parties and their
Subsidiaries in the Ordinary Course of Business; and
(h)    payment of directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending board of director meetings not to
exceed in the aggregate, with respect to all such items, $50,000 in any Fiscal
Year of the US Borrower.
5.8    Use of Proceeds. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of any Credit Party or others incurred to purchase or
carry Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.
5.9    Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:
(h)    endorsements for collection or deposit in the Ordinary Course of
Business;
(i)    Rate Contracts entered into in the Ordinary Course of Business for bona
fide hedging purposes and not for speculation with Agent’s prior written
consent;
(j)    Contingent Obligations of the Credit Parties and their Subsidiaries
existing as of the Closing Date and listed in Schedule 5.9, including extension
and renewals thereof which do not increase the amount of such Contingent
Obligations or impose materially more restrictive or adverse terms on the Credit
Parties or their Subsidiaries as compared to the terms of the Contingent
Obligation being renewed or extended;
(k)    Contingent Obligations arising under indemnity agreements to title
insurers to cause such title insurers to issue to Agent title insurance
policies;
(l)    Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted under
subsection 5.2(b);
(m)    Contingent Obligations of the US Credit Parties arising under Letters of
Credit;
(n)    Contingent Obligations arising under guaranties made in the Ordinary
Course of Business of obligations of any Credit Party (other than Holdings and
any Canadian Credit Party), which obligations are otherwise permitted hereunder;
provided that if such obligation is subordinated to the Obligations, such
guaranty shall be subordinated to the same extent; and
(o)    other Contingent Obligations not exceeding $100,000 in the aggregate at
any time outstanding.

66

--------------------------------------------------------------------------------




5.10    Employee Matters. No ERISA Affiliate shall cause or suffer to exist (a)
any event that could result in the imposition of a Lien on any asset of a Credit
Party or a Subsidiary of a Credit Party with respect to any Title IV Plan or
Multiemployer Plan or (b) any other ERISA Event (or any similar event under
foreign law), that would, in the aggregate, result in Liabilities in excess of
$250,000. No Credit Party shall cause or suffer to exist any event that could
result in the imposition of a Lien with respect to any Benefit Plan or any
Canadian Benefit Plan.
5.11    Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding or (iii) make any payment or prepayment of principal of, premium, if
any, interest, fees, redemption, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, Subordinated Indebtedness (the
items described in clauses (i), (ii) and (iii) above are referred to as
“Restricted Payments”); except that (a) any Wholly-Owned Subsidiary of the US
Borrower may declare and pay dividends to the US Borrower or any Wholly-Owned
Subsidiary of the US Borrower, and except that Holdings may declare and make
dividend payments or other distributions payable solely in its Stock or Stock
Equivalents, (b) in the event Holdings and the US Borrower files a consolidated,
combined, unitary or similar type income tax return with Essex, the US Borrower
may make distributions to Holdings, which are immediately used by Holdings to
make distributions to Essex, to permit Essex to pay federal and state income
taxes then due and payable, franchise taxes and other similar licensing expenses
incurred in the Ordinary Course of Business; provided, that the amount of such
distribution shall be subject to the prior written approval of the Agent and
shall not be greater than the amount of such taxes or expenses that would have
been due and payable by Holdings and the US Borrower and its relevant
Subsidiaries had Holdings and the US Borrower not filed a consolidated,
combined, unitary or similar type return with Essex; provided further that in
the event that Essex receives any refund with respect to such taxes Essex shall
promptly make a capital contribution to Holdings (and Holdings shall promptly
make a capital contribution to US Borrower) in an amount equal to the amount of
such refund, and (c) US Borrower may make distributions to Holdings to enable
Holdings to make distributions to Essex to reimburse Essex for reasonable,
out-of-pocket expenses incurred by Essex for the direct benefit of the Credit
Parties (including the Credit Parties’ allocable share of audit expenses) in an
amount not to exceed $1,500,000 in the aggregate for any Fiscal Year of US
Borrower; provided, that (x) no Credit Party shall be permitted to reimburse
Essex for overhead costs and expenses, and (y) US Borrower shall provide Agent
with supporting detail for all expenses so reimbursed in excess of $500,000 in
any Fiscal Year.
5.12    Change in Business. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the Closing Date.
Holdings shall not engage in any business activities or own any Property other
than (i) ownership of the Stock and Stock Equivalents of the US Borrower and
(ii) activities and contractual rights incidental to maintenance of its
corporate existence.
5.13    Change in Structure. Except as expressly permitted under Sections 5.3
and 5.11, no Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, make any material

67

--------------------------------------------------------------------------------




changes in its equity capital structure, issue any Stock or Stock Equivalents,
or amend any of its Organization Documents in any material respect and, in each
case, in any respect adverse to Agent or Lenders.
5.14    Changes in Accounting, Name and Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party, (iii) change its name as it appears in official
filings in its jurisdiction of organization or (iv) change its jurisdiction of
organization, in the case of clauses (iii) and (iv), without at least twenty
(20) days’ prior written notice to Agent and the acknowledgement of Agent that
all actions required by Agent, including those to continue the perfection of its
Liens, have been completed.
5.15    Amendments to Agreements. No Credit Party shall and no Credit Party
shall permit any of its Subsidiaries to (i) amend, supplement, waive or
otherwise modify any provision of the DLL Facility in a manner adverse to Agent
or Lenders or which would reasonably be expected to have a Material Adverse
Effect, or (ii) take or fail to take any action under the DLL Facility that
would reasonably be expected to have a Material Adverse Effect.
5.16    No Negative Pledges. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any Credit Party or Subsidiary to pay
dividends or make any other distribution on any of such Credit Party’s or
Subsidiary’s Stock or Stock Equivalents or to pay fees, including management
fees, or make other payments and distributions to any Borrower or any other
Credit Party. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, enter into, assume or become subject to
any Contractual Obligation prohibiting or otherwise restricting the existence of
any Lien upon any of its assets in favor of Agent, whether now owned or
hereafter acquired except in connection with any document or instrument
governing Liens permitted pursuant to subsections 5.1(h) and 5.1(i) provided
that any such restriction contained therein relates only to the asset or assets
subject to such permitted Liens.
5.17    OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Sections 3.28 and 3.29.
5.18    Sale-Leasebacks; Leases. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, engage in a sale leaseback, synthetic
lease or similar transaction involving any of its assets.
5.19    Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party).

68

--------------------------------------------------------------------------------




5.20    Prepayments of Other Indebtedness. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly,
voluntarily purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness prior to
its scheduled maturity, other than (a) the Obligations, (b) Indebtedness secured
by a Permitted Lien if the asset securing such Indebtedness has been sold or
otherwise disposed of in a transaction permitted hereunder, (c) a Permitted
Refinancing of Indebtedness permitted under subsection 5.5(c) or (d), (d)
prepayments of Indebtedness in the Ordinary Course of Business and (e)
prepayment of intercompany Indebtedness to any Credit Party.
5.21    Bank Accounts. The Credit Parties shall not establish any new bank
accounts without prior written notice to Agent and unless, prior to any funds
being deposited into such account(s), such account is maintained by any Credit
Party with a financial institution reasonably acceptable to the Agent and,
unless otherwise agreed to by the Agent, is subject to an effective Control
Agreement (other than any payroll account so long as such payroll account is a
zero balance account and withholding tax, benefit and fiduciary accounts).
ARTICLE VI.    
FINANCIAL COVENANTS
Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:
6.1    Fixed Charge Coverage Ratio. The Credit Parties shall not permit the
Fixed Charge Coverage Ratio for the twelve fiscal month period then ended to be
less than 1.20 to 1.00. “Fixed Charge Coverage Ratio” shall be calculated in the
manner set forth in Exhibit 4.2(b).
In the event the Credit Parties fail to comply with the Fixed Charge Coverage
Ratio for the fiscal month ending December 31, 2012 set forth in this Section
6.1 (an “FCCR Default”), the amount of any Essex Capital Contribution to
Holdings required to be made pursuant to the Capital Call Agreement will be
included in the calculation of Consolidated EBITDA solely for the purposes of
determining compliance with such covenant at the end of such fiscal month and
any subsequent period that includes such fiscal month; provided that (a) the
amount of the Essex Capital Contribution included in the calculation of
Consolidated EBITDA will be no greater than the amount required to cause the
Credit Parties to be in compliance with the Fixed Charge Coverage Ratio for the
twelve fiscal month period ending December 31, 2012 set forth in this Section
6.1, (b) all Capital Contributions will be disregarded for purposes of the
calculation of Consolidated EBITDA for all other purposes, including calculating
basket levels, pricing and other items governed by reference to Consolidated
EBITDA), (c) no Lender shall be required to make any extension of credit
hereunder prior to the Essex Capital Contribution if a FCCR Default exists and
(d) no Event of Default shall occur or be deemed to have occurred as a result of
any FCCR Default unless Essex shall fail to timely make the corresponding Essex
Capital Contribution in compliance with the Capital Call Agreement or the amount
of the Essex Capital Contribution included in the calculation of Consolidated
EBITDA as provided herein would be insufficient to cause the Credit Parties to
be in

69

--------------------------------------------------------------------------------




compliance with the Fixed Charge Coverage Ratio for the twelve fiscal month
period ending December 31, 2012 set forth in this Section 6.1.
6.2    Net Capital Expenditures. The Credit Parties shall not incur, or permit
to be incurred, Net Capital Expenditures in the aggregate during each Fiscal
Year in excess of the maximum amount set forth below for such Fiscal Year:
FISCAL YEAR
MAXIMUM NET CAPITAL EXPENDITURES
Fiscal Year ending December 31, 2013
$3,500,000
Fiscal Year ending December 31, 2014 and each Fiscal Year thereafter
$5,000,000

6.3    Cash and Cash Equivalents of Canadian Borrower. The Canadian Borrower
shall not permit the aggregate amount of its cash (without giving effect to
checks and other items that remain uncleared for five days or less) and Cash
Equivalents as of the last day of any calendar month to exceed the US Dollar
Equivalent of $1,000,000.
ARTICLE VII.    
EVENTS OF DEFAULT
7.1    Events of Default. Any of the following shall constitute an “Event of
Default”:
(k)    Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of, or interest on, any Loan, including
after maturity of the Loans, or to pay any L/C Reimbursement Obligation or (ii)
to pay within three (3) Business Days after the same shall become due, any fee
or any other amount payable hereunder or pursuant to any other Loan Document; or
(l)    Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or (ii)
any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $100,000 in the aggregate in any Borrowing Base Certificate, (B)
errors understating the US Borrowing Base or the Canadian Borrowing Base and (C)
errors occurring when Availability continues to exceed $10,000,000 after giving
effect to the correction of such errors); or
(m)    Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 4.2(a), 4.2(b), 4.2(d),
4.3(a) or 9.10(d), Sections 4.1, 4.6, 4.9, 4.10 or 4.11 or Article V or VI; or

70

--------------------------------------------------------------------------------




(n)    Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails
to perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the US Borrower
by Agent or Required Lenders; or
(o)    Cross-Default. Any Credit Party or any Subsidiary of any Credit Party (i)
fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $1,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (ii) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded; or
(p)    Insolvency; Voluntary Proceedings. Any Borrower, individually, ceases or
fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing; or
(q)    Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties with a value
in excess of $250,000 individually or in the aggregate and any such proceeding
or petition shall not be dismissed, or such writ, judgment, warrant of
attachment, execution or similar process shall not be released, vacated or fully
bonded within sixty (60) days after commencement, filing or levy; (ii) any
Credit Party or Subsidiary of any Credit Party admits the material allegations
of a petition against it in any Insolvency Proceeding, or an order for relief
(or similar order under non-U.S. law) is ordered in any Insolvency Proceeding;
or (iii) any Credit Party or any Subsidiary of any Credit Party acquiesces in
the appointment of a receiver, interim receiver, receiver and manager, trustee,
custodian, conservator, liquidator, mortgagee in possession

71

--------------------------------------------------------------------------------




(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business; or
(r)    Monetary Judgments. One or more judgments, non-interlocutory orders,
decrees or arbitration awards shall be entered against any one or more of the
Credit Parties or any of their respective Subsidiaries involving in the
aggregate a liability of $250,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof; or
(s)    Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of twenty (20) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(t)    Collateral. Any material provision of any Loan Document shall for any
reason cease to be valid and binding on or enforceable against any Credit Party
or any Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest and/or hypothec in the Collateral purported to be
covered thereby or such security interest shall for any reason cease to be a
perfected with a value in excess of $1,000,000 and first priority security
interest and/or hypothec subject only to Permitted Liens; or
(u)    Ownership. (a) any person or group of persons (within the meaning of the
Securities Exchange Act of 1934) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of more than 50% of the
issued and outstanding shares of capital Stock and Stock Equivalents of Essex
having the right to vote for the election of directors of Essex under ordinary
circumstances, (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Essex (together with any new directors whose election by the board
of directors of Essex or whose nomination for election by the stockholders of
Essex was approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office, (c) Essex at any time ceases to own 100% of the issued and
outstanding Stock and Stock Equivalents of Holdings, (d) Holdings ceases to own
one hundred percent (100%) of the issued and outstanding Stock and Stock
Equivalents of the US Borrower, or (e) the US Borrower ceases to own one hundred
percent (100%) of the issued and outstanding Stock and Stock Equivalents of the
Canadian Borrower, in each instance in clauses (c) and (d) above and this clause
(e), free and clear of all Liens, rights, options, warrants or other similar
agreements or understandings, other than Liens in favor of Agent, for the
benefit of the Secured Parties;

72

--------------------------------------------------------------------------------




(v)    Subordinated Indebtedness. The subordination provisions of any agreement
or instrument governing any Subordinated Indebtedness shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect, or
any Person shall contest in any manner the validity or enforceability thereof or
deny that it has any further liability or obligations thereunder, or the
Obligations, for any reason shall not have the priority contemplated by this
Agreement or such subordination provisions; or
(w)    Capital Call Agreement. Any breach by Essex, Holdings or either Borrower
of its obligations under the Capital Call Agreement.
7.2    Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:
(n)    declare all or any portion of the Commitment of each Lender to make Loans
or of the L/C Issuer to Issue Letters of Credit to be suspended or terminated,
whereupon such Commitments shall forthwith be suspended or terminated;
(o)    declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or
(p)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to Issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.
7.3    Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
7.4    Cash Collateral for Letters of Credit. If an Event of Default has
occurred and is continuing, this Agreement (or the Revolving Loan Commitment and
the Canadian Revolving Loan Commitment) shall be terminated for any reason or if
otherwise required by the terms hereof, Agent may, and upon request of Required
Lenders, shall, demand (which demand shall be deemed to have been delivered
automatically upon any acceleration of the Loans and other obligations hereunder
pursuant to Section 7.2), and the US Borrower shall thereupon deliver to Agent,
to be held for the benefit of the L/C Issuer, Agent and the US Revolving Lenders
entitled thereto, an amount of cash equal to 105% of the amount of Letter of
Credit Obligations as additional collateral security for the

73

--------------------------------------------------------------------------------




US Obligations in respect of any outstanding Letter of Credit. Agent may at any
time apply any or all of such cash and cash collateral to the payment of any or
all of the Credit Parties’ US Obligations. The remaining balance of the cash
collateral will be returned to the US Borrower when all Letters of Credit have
been terminated or discharged, all Revolving Loan Commitments and Canadian
Revolving Loan Commitments have been terminated and all Obligations have been
paid in full in cash.
ARTICLE VIII.    
THE AGENT
8.1    Appointment and Duties.
(q)    Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.
(r)    Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, Agent shall have the sole and exclusive right
and authority (to the exclusion of the Lenders and L/C Issuers), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
subsection 7.1(g) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of the Secured Parties with respect to any Obligation in any proceeding
described in subsection 7.1(f) or (g) or any other bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Person), (iii) act as collateral agent for each Secured Party for purposes of
the perfection and/or registering of all Liens created by such agreements and
all other purposes stated therein, (iv) manage, supervise and otherwise deal
with the Collateral, (v) take such other action as is necessary or desirable to
maintain the perfection and priority of the Liens created or purported to be
created by the Loan Documents, (vi) except as may be otherwise specified in any
Loan Document, exercise all remedies given to Agent and the other Secured
Parties with respect to the Credit Parties and/or the Collateral, whether under
the Loan Documents, applicable Requirements of Law or otherwise and (vii)
execute any amendment, consent or waiver under the Loan Documents on behalf of
any Lender that has consented in writing to such amendment, consent or waiver;
provided, however, that Agent hereby appoints, authorizes and directs each
Lender and L/C Issuer to act as collateral sub-agent for Agent, the Lenders and
the L/C Issuers for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral subagents for purposes of enforcing such Liens or otherwise to
transfer the Collateral

74

--------------------------------------------------------------------------------




subject thereto to Agent, and each Lender and L/C Issuer hereby agrees to take
such further actions to the extent, and only to the extent, so authorized and
directed.
(s)    Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, (ii)
is not assuming any obligation under any Loan Document other than as expressly
set forth therein or any role as agent, fiduciary or trustee of or for any
Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
8.2    Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.
8.3    Use of Discretion.
(n)    No Action without Instructions. Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided, that Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Agent to liability or that is contrary to any Loan Document
or applicable Requirement of Law.
(o)    Right Not to Follow Certain Instructions. Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Credit Party or its Affiliates that is communicated to or
obtained by Agent or any of its Affiliates in any capacity.
(p)    Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with the Loan
Documents for the benefit of all the Lenders and the L/C Issuer; provided that
the foregoing shall not prohibit (i) the Agent from exercising on its own behalf
the rights and remedies that inure

75

--------------------------------------------------------------------------------




to its benefit (solely in its capacity as Agent) hereunder and under the other
Loan Documents, (ii) each of the L/C Issuer and the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swingline Lender, as the case may be) hereunder and
under the other Loan Documents, (iii) any Lender from exercising setoff rights
in accordance with Section 9.11 or (iv) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any bankruptcy or other debtor
relief law; and provided further that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (A) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 7.2 and (B) in addition to the matters set forth in clauses (ii), (iii)
and (iv) of the preceding proviso and subject to Section 9.11, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
8.4    Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.
8.5    Reliance and Liability.
(a)    Agent may, without incurring any liability hereunder, (i) treat the payee
of any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.
(b)    None of Agent and its Related Persons shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, Holdings, each Borrower and each other Credit
Party hereby waive and shall not assert (and each of Holdings and each Borrower
shall cause each other Credit Party to waive and agree not to assert) any right,
claim or cause of action based thereon, except to the extent of liabilities
resulting primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein. Without limiting the foregoing, Agent:
(xxiv)    shall not be responsible or otherwise incur liability for any action
or omission taken in reliance upon the instructions of the Required Lenders or
for the actions or omissions of any of its Related Persons selected with
reasonable care (other than employees, officers and directors of Agent, when
acting on behalf of Agent);

76

--------------------------------------------------------------------------------




(xxv)    shall not be responsible to any Lender, L/C Issuer or other Person for
the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;
(xxvi)    makes no warranty or representation, and shall not be responsible, to
any Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and
(xxvii)    shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or as to the existence or continuation
or possible occurrence or continuation of any Default or Event of Default and
shall not be deemed to have notice or knowledge of such occurrence or
continuation unless it has received a notice from any Borrower, any Lender or
L/C Issuer describing such Default or Event of Default clearly labeled “notice
of default” (in which case Agent shall promptly give notice of such receipt to
all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Holdings and each Borrower hereby waives and agrees not to
assert (and each of Holdings and each Borrower shall cause each other Credit
Party to waive and agree not to assert) any right, claim or cause of action it
might have against Agent based thereon.
(c)    Each Lender and L/C Issuer (i) acknowledges that it has performed and
will continue to perform its own diligence and has made and will continue to
make its own independent investigation of the operations, financial conditions
and affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (an “Agent
Report”). Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties. Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to (i)
any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation, (iii)
the scope or adequacy of Agent’s and its Related Persons’ due diligence, or the
presence or absence of any errors or omissions contained in any Agent Report or
in any related documentation, and (iv) any work

77

--------------------------------------------------------------------------------




performed by Agent or Agent’s Related Persons in connection with or using any
Agent Report or any related documentation.
(d)    Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.
8.6    Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, Agent or such Affiliate, as the case may
be, in its individual capacity as Lender, Revolving Lender or as one of the
Required Lenders, respectively.
8.7    Lender Credit Decision.
(c)    Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, Property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

78

--------------------------------------------------------------------------------




(d)    If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.
8.8    Expenses; Indemnities; Withholding.
(c)    Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document.
(d)    Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
(e)    To the extent required by any applicable law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding tax. If the IRS, the CRA or any other Governmental Authority asserts
a claim that Agent did not

79

--------------------------------------------------------------------------------




properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate certification form was not delivered, was not properly
executed, or fails to establish an exemption from, or reduction of, withholding
tax with respect to a particular type of payment, or because such Lender failed
to notify Agent or any other Person of a change in circumstances which rendered
the exemption from, or reduction of, withholding tax ineffective, or for any
other reason), or Agent reasonably determines that it was required to withhold
taxes from a prior payment but failed to do so, such Lender shall promptly
indemnify Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).
8.9    Resignation of Agent or L/C Issuer.
(e)    Agent may resign at any time by delivering notice of such resignation to
the Lenders and the US Borrower, effective on the date set forth in such notice
or, if no such date is set forth therein, upon the date such notice shall be
effective in accordance with the terms of this Section 8.9. If Agent delivers
any such notice, the Required Lenders shall have the right to appoint a
successor Agent. If, after 30 days after the date of the retiring Agent’s notice
of resignation, no successor Agent has been appointed by the Required Lenders
that has accepted such appointment, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent from among the Lenders. Each appointment
under this clause (a) shall be subject to the prior consent of the US Borrower
(unless such successor Agent is a Lender or an Affiliate of a Lender), which may
not be unreasonably withheld but shall not be required during the continuance of
an Event of Default.
(f)    Effective immediately upon its resignation, (i) the retiring Agent shall
be discharged from its duties and obligations under the Loan Documents as Agent,
(ii) the Lenders shall assume and perform all of the duties of Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as Agent under the Loan Documents and (iv) subject to its
rights under Section 8.3, the retiring Agent shall take such action as may be
reasonably necessary to assign to the successor Agent its rights as Agent under
the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.
(g)    Any L/C Issuer may refuse to Issue a Letter of Credit in its sole
discretion.
8.10    Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

80

--------------------------------------------------------------------------------




(d)    any Subsidiary of any Borrower from its guaranty of any Obligation if all
of the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party
are sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent) to the extent that, after giving
effect to such transaction, such Subsidiary would not be required to guaranty
any Obligations pursuant to Section 4.13; and
(e)    any Lien held by Agent for the benefit of the Secured Parties against (i)
any Collateral that is sold, transferred, conveyed or otherwise disposed of by a
Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a valid waiver or consent), to the extent all Liens required to be
granted in such Collateral pursuant to Section 4.13 after giving effect to such
transaction have been granted, (ii) any Property subject to a Lien permitted
hereunder in reliance upon subsection 5.1(h) or 5.1(i) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments and the Canadian Revolving Loan Commitments, (B) payment and
satisfaction in full of all Loans, all L/C Reimbursement Obligations and all
other Obligations under the Loan Documents and all Obligations arising under
Secured Rate Contracts and Bank Products, that Agent has theretofore been
notified in writing by the holder of such Obligation are then due and payable,
(C) deposit of cash collateral with respect to all contingent Obligations (or,
as an alternative to cash collateral in the case of any Letter of Credit
Obligation, receipt by Agent of a back-up letter of credit), in amounts and on
terms and conditions and with parties satisfactory to Agent and each Indemnitee
that is, or may be, owed such Obligations (excluding contingent Obligations
(other than L/C Reimbursement Obligations) as to which no claim has been
asserted) and (D) to the extent requested by Agent, receipt by Agent and the
Secured Parties of liability releases from the Credit Parties each in form and
substance acceptable to Agent.
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrowers,
to execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 8.10.
8.11    Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party confirms in writing (in form and substance acceptable to Agent) that it is
bound by this Article VIII and Section 9.3, Section 9.9, Section 9. 10, Section
9.11, Section 9.17, Section 9.24 and Section 10.1 (and, solely with respect to
L/C Issuers, subsection 1.1(b)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of

81

--------------------------------------------------------------------------------




the Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.
8.12    Documentation Agent. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Documentation Agent shall not have any duties or responsibilities, nor shall the
Documentation Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Documentation Agent. At any time that
any Lender serving (or whose Affiliate is serving) as Documentation Agent shall
have transferred to any other Person (other than any Affiliates) all of its
interests in the Loans and the Revolving Loan Commitment, such Lender (or an
Affiliate of such Lender acting as Documentation Agent) shall be deemed to have
concurrently resigned as such Documentation Agent.
ARTICLE IX.    
MISCELLANEOUS
9.1    Amendments and Waivers.
(q)    No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Agent, the Required Lenders (or by Agent with the consent of the Required
Lenders), and the Borrowers, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly affected thereby (or by Agent with the
consent of all the Lenders directly affected thereby), in addition to Agent and
the Required Lenders (or by Agent with the consent of the Required Lenders) and
the Borrowers, do any of the following:
(i)    increase or extend the Revolving Loan Commitment or the Canadian
Revolving Loan Commitment of any Lender (or reinstate any Revolving Loan
Commitment or Canadian Revolving Loan Commitment terminated pursuant to
subsection 7.2(a));
(ii)    postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 (other than scheduled installments
under subsection 1.8(a)) may be postponed, delayed, reduced, waived or modified
with the consent of Required Lenders);
(iii)    reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of the Required Lenders) or the amount of interest payable in cash
specified herein on any Loan, or of any fees or

82

--------------------------------------------------------------------------------




other amounts payable hereunder or under any other Loan Document, including L/C
Reimbursement Obligations;
(iv)    amend or modify subsection 1.10(c) or subsection 1.10(d);
(v)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;
(vi)    amend this Section 9.1 or the definition of Required Lenders or any
provision providing for consent or other action by all Lenders;
(vii)    except as otherwise may be provided in this Agreement or the other Loan
Documents, discharge any Credit Party from its respective payment Obligations
under the Loan Documents or any Credit Party from its guaranty of any Obligation
or release Collateral having an aggregate value of $10,000,000 in the aggregate
in any Fiscal Year;
(viii)    increase the percentage advance rates in the definition of US
Borrowing Base or Canadian Borrowing Base, as the case may be; or
(ix)    amend the definitions of Canadian Liquidity Reserve, Performance Reserve
or US Liquidity Reserve;
it being agreed that (w) all Lenders shall be deemed to be directly affected by
an amendment or waiver of the type described in the preceding clauses (v), (vi)
and (vii), (x) all US Revolving Lenders shall be deemed to be directly affected
by an amendment or waiver of the type described in the preceding clauses (viii)
and (ix) with respect to the US Borrowing Base, and (y) all Canadian Revolving
Lenders shall be deemed to be directly affected by an amendment or waiver of the
type described in the preceding clauses (viii) and (ix) with respect to the
Canadian Borrowing Base.
(r)    No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the L/C Issuer, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.
(s)    Notwithstanding anything to the contrary contained in this Section 9.1,
(x) the Borrowers may amend Schedules 3.19 and 3.21 upon notice to Agent, (y)
Agent may amend

83

--------------------------------------------------------------------------------




Schedule 1.1(a) or Schedule 1.1(b) to reflect Sales entered into pursuant to
Section 9.9, and (z) Agent and the Borrowers may amend or modify this Agreement
and any other Loan Document to grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Credit Parties in accordance with
the Loan Documents; provided that no Accounts or Inventory or Equipment of such
joined Credit Party shall be included as US Eligible Accounts, US Eligible
Inventory, US Eligible Equipment, Canadian Eligible Accounts, Canadian Eligible
Inventory or Canadian Eligible Equipment, as applicable, until a field
examination (and, if required by Agent, an Inventory or Equipment appraisal)
with respect thereto has been completed to the satisfaction of Agent, including
the establishment of Reserves required in Agent’s Permitted Discretion.
9.2    Notices.
(q)    Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com, faxing it to
866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Agent prior to such posting, (iii) posted to any other E-System approved by or
set up by or at the direction of Agent or (iv) addressed to such other address
as shall be notified in writing (A) in the case of each Borrower, Agent and the
Swingline Lender, to the other parties hereto and (B) in the case of all other
parties, to the Borrowers and Agent. Transmissions made by electronic mail or
E-Fax to Agent shall be effective only (x) for notices where such transmission
is specifically authorized by this Agreement, (y) if such transmission is
delivered in compliance with procedures of Agent applicable at the time and
previously communicated to Borrowers, and (z) if receipt of such transmission is
acknowledged by Agent.
(r)    Effectiveness. (i) All communications described in clause (a) above and
all other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by Canada Post or United States mail, three (3) Business Days
after deposit in the mail, (iv) if delivered by facsimile (other than to post to
an E-System pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt
of confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the Business Day of such posting and the Business Day
access to such posting is given to the recipient thereof in accordance with the
standard procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.
(i)    The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such

84

--------------------------------------------------------------------------------




communication is true, correct and complete except as expressly noted in such
communication or E-System.
(s)    Each Lender shall notify Agent in writing of any changes in the address
to which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.
9.3    Electronic Transmissions.
(i)    Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.
(j)    Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, PPSA, the federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act, the Electronic
Commerce Act, 2000 (Ontario), and any substantive or procedural Requirement of
Law governing such subject matter, (ii) each such posting that is not readily
capable of bearing either a signature or a reproduction of a signature may be
signed, and shall be deemed signed, by attaching to, or logically associating
with such posting, an E-Signature, upon which Agent, each Secured Party and each
Credit Party may rely and assume the authenticity thereof, (iii) each such
posting containing a signature, a reproduction of a signature or an E-Signature
shall, for all intents and purposes, have the same effect and weight as a signed
paper original and (iv) each party hereto or beneficiary hereto agrees not to
contest the validity or enforceability of any posting on any E-System or
E-Signature on any such posting under the provisions of any applicable
Requirement of Law requiring certain documents to be in writing or signed;
provided, however, that nothing herein shall limit such party’s or beneficiary’s
right to contest whether any posting to any E-System or E-Signature has been
altered after transmission.
(k)    Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.
(l)    LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL
BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF

85

--------------------------------------------------------------------------------




AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND
DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND
IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH
ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each Borrower,
each other Credit Party executing this Agreement and each Secured Party agrees
that Agent has no responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Electronic
Transmission or otherwise required for any E-System.
9.4    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.
9.5    Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrowers
agree to pay or reimburse upon demand (a) Agent for all reasonable out-of-pocket
costs and expenses incurred by it or any of its Related Persons, in connection
with the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
Collateral audits and appraisals, background checks and similar expenses, to the
extent permitted hereunder, (b) each Lender for all reasonable out-of-pocket
costs and expenses incurred by it or any of its Related Persons prior to the
Closing Date in connection with the preparation, negotiation and execution of
the Loan Documents or any commitment or proposal letter therefor, any other
document prepared in connection with the consummation the transactions
contemplated herein, in each case including Attorney Costs of each Lender, (c)
Agent for all reasonable costs and expenses incurred by it or any of its Related
Persons in connection with internal audit reviews, field examinations and
Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Agent for its examiners) and (d) Agent, each Lender and
each of their respective Related Persons, and L/C Issuer for all costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document,

86

--------------------------------------------------------------------------------




any Obligation, with respect to the Collateral or any other related right or
remedy or (iii) the commencement, defense, conduct of, intervention in, or the
taking of any other action (including, without limitation, preparation for
and/or response to any subpoena or request for document production relating
thereto) with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document or Obligation, including Attorney Costs of Agent and each Lender.
9.6    Indemnity.
(e)    Subject to, and without in any way limiting Section 1.16 hereof, each
Credit Party agrees to indemnify, hold harmless and defend Agent, each Lender,
each L/C Issuer and each of their respective Related Persons (each such Person
being an “Indemnitee”) from and against all Liabilities (including brokerage
commissions, fees and other compensation) that may be imposed on, incurred by or
asserted against any such Indemnitee in any matter relating to or arising out
of, in connection with or as a result of (i) any Loan Document, any Obligation
(or the repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit or any securities filing
of, or with respect to, any Credit Party, (ii) any commitment letter, proposal
letter or term sheet with any Person or any Contractual Obligation, arrangement
or understanding with any broker, finder or consultant, in each case entered
into by or on behalf of any Credit Party or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
securities or creditors (and including attorneys’ fees in any case), whether or
not any such Indemnitee, Related Person, holder or creditor is a party thereto,
and whether or not based on any securities or commercial law or regulation or
any other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise, (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing or (v) any and all losses,
claims, damages, costs, expenses or liabilities of every kind whatsoever to
which any of the Indemnitees may become subject to in connection with the
Hedging Agreements-Other (collectively, the “Indemnified Matters”); provided,
however, that no Credit Party shall have any liability under this Section 9.6 to
any Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall
have any liability with respect to any Indemnified Matter other than (to the
extent otherwise liable), to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order. Furthermore, each of the Borrowers and each other Credit
Party executing this Agreement waives and agrees not to assert against any
Indemnitee, and shall cause each other Credit Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.
(f)    Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by, or asserted against, any
Indemnitee, including those arising from, or otherwise involving, any Property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to Property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or

87

--------------------------------------------------------------------------------




into such Property or natural resource or any Property on or contiguous to any
Real Estate of any Credit Party or any Related Person of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any Property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Agent or following Agent or any Lender having become the successor-in-interest
to any Credit Party or any Related Person of any Credit Party and (ii) are
attributable solely to acts of such Indemnitee.
9.7    Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from any Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
9.8    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that neither
Borrower may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Agent and each Lender.
9.9    Assignments and Participations; Binding Effect.
(f)    Binding Effect. This Agreement shall become effective when it shall have
been executed by Holdings, the Borrowers, the other Credit Parties signatory
hereto, Agent and each Lender. Thereafter, it shall be binding upon and inure to
the benefit of, but only to the benefit of, Holdings, the Borrowers, the other
Credit Parties hereto (in each case except for Article VIII), Agent, each Lender
and each L/C Issuer receiving the benefits of the Loan Documents and, to the
extent provided in Section 8.11, each other Secured Party and, in each case,
their respective successors and permitted assigns. Except as expressly provided
in any Loan Document (including in Section 8.9), none of Holdings, the
Borrowers, any other Credit Party, any L/C Issuer or Agent shall have the right
to assign any rights or obligations hereunder or any interest herein.
(g)    Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender) or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, with respect to Sales of Revolving Loan
Commitments, each L/C Issuer that is a Lender (which acceptance shall not be
unreasonably withheld or delayed) and, as long as no Event of Default is
continuing,

88

--------------------------------------------------------------------------------




the Borrowers (which acceptance shall not be unreasonably withheld and delayed;
provided that (x) such acceptance shall be deemed to have been given unless an
objection is delivered to Agent within five (5) Business Days after notice of a
proposed Sale is delivered to the Borrowers and (y) it shall not be unreasonable
for the Borrowers to withhold consent to assignments to Competitors of the
Borrowers and their Subsidiaries); provided, however, that (1) such Sales do not
have to be ratable between the Revolving Loan and Term Loan but must be ratable
among the obligations owing to and owed by such Lender with respect to the
Revolving Loans or the Term Loan, (2) for each Loan, the aggregate outstanding
principal amount (determined as of the effective date of the applicable
Assignment) of the Loans, Commitments and Letter of Credit Obligations subject
to any such Sale shall be in a minimum amount of $5,000,000, unless such Sale is
made to an existing Lender or an Affiliate or Approved Fund of any existing
Lender, is of the assignor’s (together with its Affiliates and Approved Funds)
entire interest in such facility or is made with the prior consent of the
Borrowers (to the extent Borrowers’ consent is otherwise required) and Agent,
(3) any assignment by a Lender of its Revolving Loans and Revolving Loan
Commitments shall only be made as an integrated part of assignments of an equal
pro rata share of the US Revolving Loans and Revolving Loan Commitments and the
Canadian Revolving Loans and Canadian Revolving Loan Commitments of such Lender
and/or any Affiliate and/or Approved Fund of such Lender, (4) such Sales shall
be effective only upon the acknowledgement in writing of such Sale by Agent, (5)
interest accrued, other than any interest that is payable-in-kind, prior to and
through the date of any such Sale may not be assigned, and (6) such Sales by
Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to Agent’s prior written consent in all
instances, unless in connection with such Sale, such Non-Funding Lender cures,
or causes the cure of, its Non-Funding Lender status as contemplated in
subsection 1.11(e)(v). Agent’s refusal to accept a Sale to a Credit Party, an
Affiliate of a Credit Party, a holder of Subordinated Indebtedness or an
Affiliate of such a holder, or to a Person that would be a Non-Funding Lender or
an Impacted Lender, or the imposition of conditions or limitations (including
limitations on voting) upon Sales to such Persons, shall not be deemed to be
unreasonable.
(h)    Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of subsection 9.9(b), upon Agent (and the Borrowers, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

89

--------------------------------------------------------------------------------




(i)    Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).
(j)    Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, hypothec in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to Agent or (B) any holder of,
or trustee for the benefit of the holders of, such Lender’s Indebtedness or
equity securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.
(k)    Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrowers, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
applicable Obligations in the Register, except that (A) each such participant
and SPV shall be entitled to the benefit of Article X, but, with respect to
Section 10.1, only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to subsection 10.1(f) and then only
to the extent of any amount to which such Lender would be entitled in the
absence of any such grant or participation and (B) each such SPV may receive
other payments that would otherwise be made to such Lender with respect to Loans
funded

90

--------------------------------------------------------------------------------




by such SPV to the extent provided in the applicable option agreement and set
forth in a notice provided to Agent by such SPV and such Lender, provided,
however, that in no case (including pursuant to clause (A) or (B) above) shall
an SPV or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the applicable Obligations), except for
those described in clauses (ii) and (iii) of subsection 9.1(a) with respect to
amounts, or dates fixed for payment of amounts, to which such participant or SPV
would otherwise be entitled and, in the case of participants, except for those
described in clause (vi) of subsection 9.1(a). No party hereto shall institute
(and each Borrower and Holdings shall cause each other Credit Party not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations.
9.10    Non-Public Information; Confidentiality.
(a)    Non-Public Information. Each of Agent, each Lender and each L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
securities laws and regulations and Canadian federal, provincial or territorial
laws and regulations).
(b)    Confidential Information. Each of Agent, each Lender and each L/C Issuer
agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document and designated in writing by any Credit Party as
confidential, except that such information may be disclosed (i) with the
Borrowers’ consent, (ii) to Related Persons of such Lender, L/C Issuer or Agent,
as the case may be, or to any Person that any L/C Issuer causes to Issue Letters
of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority, (v)
to the extent necessary or customary for inclusion in league table measurements,
(vi) (A) to the National Association of Insurance Commissioners, Insurance
Bureau of Canada or any similar organization, any examiner

91

--------------------------------------------------------------------------------




or any nationally recognized rating agency or (B) otherwise to the extent
consisting of general portfolio information that does not identify Credit
Parties, (vii) to current or prospective assignees, SPVs (including the
investors or prospective investors therein) or participants, direct or
contractual counterparties to any Secured Rate Contracts or Bank Products and to
their respective Related Persons, in each case to the extent such assignees,
investors, participants, counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 9.10 (and
such Person may disclose information to their respective Related Persons in
accordance with clause (ii) above), (viii) to any other party hereto, and (ix)
in connection with the exercise or enforcement of any right or remedy under any
Loan Document, in connection with any litigation or other proceeding to which
such Lender, L/C Issuer or Agent or any of their Related Persons is a party or
bound, or to the extent necessary to respond to public statements or disclosures
by Credit Parties or their Related Persons referring to a Lender, L/C Issuer or
Agent or any of their Related Persons. In the event of any conflict between the
terms of this Section 9.10 and those of any other Contractual Obligation entered
into with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.
(c)    Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of any press releases, tombstones, advertising or other promotional
materials (including, without limitation, via any Electronic Transmission)
relating to the financing transactions contemplated by this Agreement using such
Credit Party’s name, product photographs, logo or trademark. Agent or such
Lender shall provide a draft of any such press release, advertising or other
promotional material to the Borrowers for review and comment prior to the
publication thereof.
(d)    Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated herein or therein to which GE Capital
or any of its Affiliates is party without the prior written consent of GE
Capital or such Affiliate except to the extent required to do so under
applicable Requirements of Law and then, only after advising GE Capital.
(e)    Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System.
(f)    Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the United States or Canada, they
shall (and shall cause such parent company or Subsidiary, as the case may be,
to) (i) identify in writing, and (ii) to the extent reasonably practicable,
clearly and conspicuously mark such Borrower Materials that contain only
information

92

--------------------------------------------------------------------------------




that is publicly available or that is not material for purposes of United States
or Canadian federal, state, provincial and territorial securities laws as
“PUBLIC”. The Credit Parties agree that by identifying such Borrower Materials
as “PUBLIC” or publicly filing such Borrower Materials with the Securities and
Exchange Commission, then Agent, the Lenders and the L/C Issuers shall be
entitled to treat such Borrower Materials as not containing any MNPI for
purposes of United States or Canadian federal, state, provincial and territorial
securities laws. The Credit Parties further represent, warrant, acknowledge and
agree that the following documents and materials shall be deemed to be PUBLIC,
whether or not so marked, and do not contain any MNPI: (A) the Loan Documents,
including the schedules and exhibits attached thereto, and (B) administrative
materials of a customary nature prepared by the Credit Parties or Agent
(including, Notices of Borrowing, Notices of Conversion/Continuation of Loans,
L/C Requests, Swingline requests and any similar requests or notices posted on
or through an E-System). Before distribution of any Borrower Materials, the
Credit Parties agree to execute and deliver to Agent a letter authorizing
distribution of the evaluation materials to prospective Lenders and their
employees willing to receive MNPI, and a separate letter authorizing
distribution of evaluation materials that do not contain MNPI and represent that
no MNPI is contained therein.
9.11    Set-off; Sharing of Payments.
(d)    Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of any Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrowers and
Agent after any such setoff and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights under this
Section 9.11 are in addition to any other rights and remedies (including other
rights of setoff) that Agent, the Lenders, the L/C Issuer, their Affiliates and
the other Secured Parties, may have.
(e)    Sharing of Payments, Etc. If any Lender, directly or through an Affiliate
or branch office thereof, obtains any payment of any Obligation of any Credit
Party (whether voluntary, involuntary or through the exercise of any right of
setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC, in the case of the US Credit Parties or the PPSA, in the case of
the Canadian Credit Parties) of Collateral) other than pursuant to Section 9.9
or Article X and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by, Agent
in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Lenders such participations in their

93

--------------------------------------------------------------------------------




Obligations as necessary for such Lender to share such excess payment with such
Lenders to ensure such payment is applied as though it had been received by
Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of the Borrowers, applied to repay the
Obligations in accordance herewith); provided, however, that (a) if such payment
is rescinded or otherwise recovered from such Lender or L/C Issuer in whole or
in part, such purchase shall be rescinded and the purchase price therefor shall
be returned to such Lender or L/C Issuer without interest and (b) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation. If
a Non-Funding Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to Agent in an amount that
would satisfy the cash collateral requirements set forth in subsection 1.11(e).
9.12    Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
9.13    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
9.14    Captions. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.
9.15    Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.
9.16    Interpretation. This Agreement is the result of negotiations among and
has been reviewed by counsel to Credit Parties, Agent, each Lender and other
parties hereto, and is the product of all parties hereto. Accordingly, this
Agreement and the other Loan Documents shall not be construed against the
Lenders or Agent merely because of Agent’s or Lenders’ involvement in the
preparation of such documents and agreements. Without limiting the generality of
the foregoing, each of the parties hereto has had the advice of counsel with
respect to Sections 9.18 and 9.19.
9.17    No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrowers, the Lenders, the L/C
Issuers party hereto, Agent and, subject to the provisions of Section 8.11, each
other Secured Party, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan

94

--------------------------------------------------------------------------------




Documents. Neither Agent nor any Lender shall have any obligation to any Person
not a party to this Agreement or the other Loan Documents.
9.18    Governing Law and Jurisdiction.
(a)    Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including,
without limitation, its validity, interpretation, construction, performance and
enforcement (including, without limitation, any claims sounding in contract or
tort law arising out of the subject matter hereof and any determinations with
respect to post-judgment interest).
(b)    Submission to Jurisdiction. Any legal action or proceeding with respect
to any Loan Document shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrowers and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.
(c)    Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified United States mail or Canada Post, postage prepaid)
to the address of the applicable Borrower specified herein (and shall be
effective when such mailing shall be effective, as provided therein). Each
Credit Party agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.
(d)    Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.
9.19    Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY
LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED

95

--------------------------------------------------------------------------------




HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING
WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
9.20    Entire Agreement; Release; Survival.
(a)    THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER
OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE
TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH
OTHER LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
(b)    Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
(c)    (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Articles VIII (Agent) and X (Taxes, Yield Protection and
Illegality), (ii) the provisions of Section 8.1 of the Guaranty and Security
Agreement and (iii) the provisions of Section 8.1 of the Canadian Guaranty and
Security Agreement, in each case, shall (x) survive the termination of the
Revolving Loan Commitments and the Canadian Revolving Loan Commitments and the
payment in full of all other Obligations and (y) with respect to clause (i)
above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.
9.21    Patriot Act. Each Lender that is subject to the Patriot Act hereby
notifies the Credit Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender to identify each
Credit Party in accordance with the Patriot Act.

96

--------------------------------------------------------------------------------




9.22    Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrowers of written notice and demand from any Lender that is not Agent or an
Affiliate of Agent (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender
(other than Agent or an Affiliate of Agent) to consent to a requested amendment,
waiver or modification to any Loan Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrowers may, at their option, notify Agent
and such Affected Lender (or such non-consenting Lender) of the Borrowers’
intention to obtain, at the Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender (or such non-consenting Lender),
which Replacement Lender shall be reasonably satisfactory to Agent. In the event
the Borrowers obtain a Replacement Lender within forty-five (45) days following
notice of their intention to do so, the Affected Lender (or such non-consenting
Lender) shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrowers have reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment. In the event that a
replaced Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrowers shall be entitled (but not obligated) to execute such an
Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrowers, the Replacement Lender and Agent, shall be effective
for purposes of this Section 9.22 and Section 9.9. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business Days’ prior notice to such Lender
(unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Commitments to be sold and assigned, in whole or in part, at
par. Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.
9.23    Joint and Several. The obligations of the US Credit Parties hereunder
and under the other Loan Documents with respect to the US Obligations are joint
and several. The obligations of the Credit Parties hereunder and under the other
Loan Documents with respect to the Canadian Obligations are joint and several.
Without limiting the generality of the foregoing, reference is herein made to
Article II of the Guaranty and Security Agreement, to which the obligations of
Borrowers and the other Credit Parties are subject and Article II of the
Canadian Guaranty and Security Agreement, to which the obligations of Canadian
Borrower and the other Canadian Credit Parties are subject.
9.24    Creditor-Debtor Relationship. The relationship between Agent, each
Lender and the L/C Issuer, on the one hand, and the Credit Parties, on the other
hand, is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the

97

--------------------------------------------------------------------------------




Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.
9.25    Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.
9.26    Judgment Currency; Contractual Currency.
(a)    If, for the purpose of obtaining or enforcing judgment against any Credit
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 9.26
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding (i) the date of actual payment of the amount due, in the
case of any proceeding in the courts of any jurisdiction that will give effect
to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 9.26 being hereinafter referred to as the “Judgment Conversion
Date”).
(b)    If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 9.26(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, applicable Credit Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from a Credit Party under this subsection 9.26(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
(c)    If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 9.26(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due and as a result any Lender has actually received in
the Judgment Currency an amount that, when converted at the rate of exchange
prevailing on the date of payment, could produce an amount in excess of the
amount of the Obligation Currency which could have been purchased with the
amount of the Judgment Currency stipulated in the judgment or judicial order at
the rate of exchange prevailing on the Judgment Conversion Date, then the
applicable Lender shall remit to the applicable Credit Party such excess without
interest.

98

--------------------------------------------------------------------------------




(d)    The term “rate of exchange” in this Section 9.26 means the rate of
exchange at which Agent could in accordance with its customary parties, on the
relevant date at or about 1:00 p.m. (New York time), purchase the Obligation
Currency with the Judgment Currency.
(e)    Any amount received or recovered by Agent in respect of any sum expressed
to be due to it (whether for itself or as trustee for any other person) from any
Credit Party under this Agreement or under any of the other Loan Documents in a
currency other than the currency (the “Contractual Currency”) in which such sum
is so expressed to be due (whether as a result of, or from the enforcement of,
any judgment or order of a court or tribunal of any jurisdiction, the winding-up
of a Credit Party or otherwise) shall only constitute a discharge of such Credit
Party to the extent of the amount of the Contractual Currency that Agent is
able, in accordance with its usual practice, to purchase with the amount of the
currency so received or recovered on the date of receipt or recovery (or, if
later, the first date on which such purchase is practicable). If the amount of
the Contractual Currency so purchased is less than the amount of the Contractual
Currency so expressed to be due, such Credit Party shall indemnify Agent against
any loss sustained by it as a result, including the cost of making any such
purchase.
9.27    Loan Documents in English. It is the express wish of the parties that
this Agreement, any Loan Document and any related document be drawn up and
executed in English. Les parties conviennent que la présente convention et tous
les documents s’y rattachant soient rédigés et signés en anglais.
9.28    No Deemed Subordination. The reference to Permitted Liens herein or in
any other Loan Document is not intended to subordinate and shall not
subordinate, and shall not be interpreted as subordinating, any Lien created by
any of the Loan Documents in favor of the Agent or Lenders to any such Permitted
Lien.
9.29    Affirmation of Obligations. Upon the effectiveness of this Agreement
pursuant to Section 2.1 hereof, from and after the Closing Date: (a) the terms
and conditions of the Existing Credit Agreement shall be amended as set forth
herein and, as so amended, shall be restated in their entirety, but only with
respect to the rights, duties and obligations among Credit Parties, the Lenders
and the Agent accruing from and after the Closing Date; (b) this Agreement shall
not in any way release or impair the rights, duties, Obligations or Liens
created pursuant to the Existing Credit Agreement or any other Loan Document (as
defined therein) or affect the relative priorities thereof, in each case, to the
extent in force and effect thereunder as of the Closing Date and except as
modified hereby or by documents, instruments and agreements executed and
delivered in connection herewith, and all of such rights, duties, Obligations
and Liens are assumed, ratified and affirmed by each of the Credit Parties; (c)
all indemnification obligations of the Credit Parties under the Existing Credit
Agreement and any other Loan Documents (as defined therein) shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of the Lenders, the Agent and any other Person
indemnified under the Existing Credit Agreement or any other Loan Document (as
defined therein) at any time prior to the Closing Date; (d) the Obligations
incurred under the Existing Credit Agreement shall, to the extent outstanding on
the Closing Date, continue outstanding under this Agreement and shall not be
deemed to be paid, released, discharged or otherwise satisfied by the execution
of this Agreement, and this Agreement shall not constitute a

99

--------------------------------------------------------------------------------




refinancing, substitution or novation of such Obligations or any of the other
rights, duties and obligations of the parties hereunder, and the terms
“Obligations”, “Guaranteed Obligations” and “Secured Obligations” as such terms
are used in the Loan Documents shall include the Obligations as modified,
amended and restated under this Agreement; (e) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of the Lenders or the Agent (as defined therein) under the
Existing Credit Agreement, nor constitute a waiver of any covenant, agreement or
obligation under the Existing Credit Agreement, except to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby; (f) any and all references to the Existing Credit Agreement in
any Collateral Document or other Loan Document shall, without further action of
the parties, be deemed a reference to the Existing Credit Agreement, as amended
and restated by this Agreement, and as this Agreement shall be further amended,
restated, supplemented or otherwise modified from time to time and any and all
references to the Collateral Documents or Loan Documents in any such Collateral
Documents or any other Loan Documents shall be deemed a reference to the
Collateral Documents or Loan Documents under the Existing Credit Agreement, as
amended and restated by this Agreement, and as this Agreement shall be further
amended, restated, supplemented or otherwise modified from time to time; and (g)
the Liens granted pursuant to the Collateral Documents to which each of the
Credit Parties is a party shall continue without any diminution thereof and
shall remain in full force and effect on and after the Closing Date.
ARTICLE X.    
TAXES, YIELD PROTECTION AND ILLEGALITY
10.1    Taxes.
(t)    Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding Excluded Taxes, the
“Taxes”).
(u)    If any Taxes shall be required by any Requirement of Law to be deducted
from or in respect of any amount payable under any Loan Document to any Secured
Party (i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 10.1), such Secured Party receives
the amount it would have received had no such deductions been made, (ii) the
relevant Credit Party shall make such deductions, (iii) the relevant Credit
Party shall timely pay the full amount deducted to the relevant taxing authority
or other authority in accordance with applicable Requirements of Law and (iv)
within 30 days after such payment is made, the relevant Credit Party shall
deliver to Agent an original or certified copy of a receipt evidencing such
payment or other evidence of payment reasonably satisfactory to Agent.
(v)    In addition, the Borrowers agree to pay, and authorize Agent to pay in
their name, any stamp, documentary, excise or property tax, charges or similar
levies imposed by any applicable Requirement of Law or Governmental Authority
and all Liabilities with respect thereto (including by reason of any delay in
payment thereof), in each case arising from the execution,

100

--------------------------------------------------------------------------------




delivery or registration of, or otherwise with respect to, any Loan Document or
any transaction contemplated therein (collectively, “Other Taxes”). The
Swingline Lender may, without any need for notice, demand or consent from the
Borrowers, by making funds available to Agent in the amount equal to any such
payment, make a Swing Loan to the US Borrower in such amount, the proceeds of
which shall be used by Agent in whole to make such payment. Within 30 days after
the date of any payment of Other Taxes by any Credit Party, the Borrowers shall
furnish to Agent, at its address referred to in Section 9.2, the original or a
certified copy of a receipt evidencing payment thereof or other evidence of
payment reasonably satisfactory to Agent.
(w)    The Borrowers shall reimburse and indemnify, within 30 days after receipt
of demand therefor (with copy to Agent), each Secured Party for all Taxes and
Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 10.1) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. A certificate of the Secured
Party (or of Agent on behalf of such Secured Party) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to the Borrowers with copy to Agent, shall be conclusive, binding and
final for all purposes, absent manifest error. In determining such amount, Agent
and such Secured Party may use any reasonable averaging and attribution methods.
(x)    Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
(y)    (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall (w)
on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by US
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrowers (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the US Borrower within the meaning of Section
881(c)(3)(B) of the Code or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code or (C) any

101

--------------------------------------------------------------------------------




other applicable document prescribed by the IRS certifying as to the entitlement
of such Non-U.S. Lender Party to such exemption from United States withholding
tax or reduced rate with respect to all payments to be made to such Non-U.S.
Lender Party under the Loan Documents. Unless the US Borrower and Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the applicable Credit Parties and Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.
(i)    Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the US Borrower or Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Agent and the US Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.
(ii)    Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.
(iii)    If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and US Borrower any documentation
under any Requirement of Law or reasonably requested by the Agent or US Borrower
sufficient for Agent or US Borrower to comply with their obligations under FATCA
and to determine that such Non-U.S. Lender has complied with such applicable
reporting requirements.
(z)    Prior to becoming a Canadian Revolving Lender under this Agreement, each
Person that is resident for the purposes of the Income Tax Act (Canada) in a
jurisdiction outside of Canada (a “Canadian Foreign Lender”) shall provide to
Canadian Borrower (with a copy to Agent) a form, certificate or document from
the CRA, if available, and otherwise from the Canadian Foreign Lender certifying
that the Canadian Foreign Lender is exempt from Canadian withholding tax or
entitled to a reduction in Canadian withholding taxes, as applicable, under the
laws of Canada or under an applicable tax treaty between Canada and the
jurisdiction in which the Canadian Foreign Lender is resident (“Canadian
Withholding Tax Exemption Certificate”). Thereafter, each Canadian Foreign
Lender shall within fifteen (15) days after a reasonable written request of
Canadian Borrower or Agent from time to time, provide to Canadian Borrower (with
a copy to Agent) a Canadian Withholding Tax Exemption Certificate. If a Canadian
Foreign Lender is not entitled to an exemption from Canadian withholding taxes
with respect to payments to be made to such Canadian Revolving Lender under this
Agreement or under the Canadian Revolving Note or does not provide a Canadian
Withholding Tax Exemption Certificate within the time periods set forth in the
preceding sentence, Canadian Borrower shall withhold taxes from payments to such
Canadian Foreign Lender at the

102

--------------------------------------------------------------------------------




applicable statutory rate. Where the Canadian Foreign Lender has delivered to
Canadian Borrower a Canadian Withholding Tax Exemption Certificate certifying
that the Canadian Foreign Lender is entitled to a reduction in Canadian
withholding taxes, such withholding shall be reduced under the provisions of any
applicable tax treaty between Canada and the jurisdiction in which the Canadian
Foreign Lender is resident. The provision of a Canadian Withholding Tax
Exemption Certificate shall not relieve the Canadian Borrower of its obligation
to pay additional amounts under Section 10.1(b) hereof.
10.2    Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, on
notice thereof by such Lender to the relevant Borrower through Agent, the
obligation of that Lender to make LIBOR Rate Loans shall be suspended until such
Lender shall have notified Agent and the relevant Borrower that the
circumstances giving rise to such determination no longer exists.
(m)    Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the applicable Borrower shall prepay
in full all LIBOR Rate Loans of such Lender then outstanding, together with
interest accrued thereon, either on the last day of the Interest Period thereof
if such Lender may lawfully continue to maintain such LIBOR Rate Loans, to such
day, or immediately, if such Lender may not lawfully continue to maintain such
LIBOR Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.
(n)    If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the applicable Borrower may elect, by giving notice to such
Lender through Agent that all Loans which would otherwise be made by any such
Lender as LIBOR Rate Loans shall be instead Base Rate Loans.
(o)    Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.
10.3    Increased Costs and Reduction of Return.
(e)    If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof, there
shall be any increase in the cost to such Lender or L/C Issuer of agreeing to
make or making, funding or maintaining any LIBOR Rate Loans, or of Issuing or
maintaining any Letter of Credit, then the applicable Borrower shall be liable
for, and shall from time to time, within thirty (30) days of demand therefor by
such Lender or L/C Issuer (with a copy of such demand to Agent), pay to Agent
for the account of such Lender or L/C Issuer, additional amounts as are
sufficient to

103

--------------------------------------------------------------------------------




compensate such Lender or L/C Issuer for such increased costs; provided, that
such Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this subsection 10.3(a) for any increased costs incurred more than
180 days prior to the date that such Lender or L/C Issuer notifies the
applicable Borrower, in writing of the increased costs and of such Lender’s or
L/C Issuer’s intention to claim compensation thereof; provided, further, that if
the circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(f)    If any Lender or L/C Issuer shall have determined that:
(ix)    the introduction of any Capital Adequacy Regulation;
(x)    any change in any Capital Adequacy Regulation;
(xi)    any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or
(xii)    compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;
affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitments, loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the applicable Borrower shall pay to such Lender or L/C Issuer, from time to
time as specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that such Borrower shall not be
required to compensate any Lender or L/C Issuer pursuant to this subsection
10.3(b) for any amounts incurred more than 180 days prior to the date that such
Lender or L/C Issuer notifies the applicable Borrower, in writing of the amounts
and of such Lender’s or L/C Issuer’s intention to claim compensation thereof;
provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
(g)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law under subsection (a) above and/or a change in a
Capital Adequacy Regulation under subsection (b) above, as applicable,
regardless of the date enacted, adopted or issued and (ii) all requests, rules,
guidelines or directives promulgated by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a change in a Requirement of Law
under subsection (a) above and/or change in a Capital Adequacy Regulation under
subsection (b) above, as applicable, regardless of the date enacted, adopted or
issued.

104

--------------------------------------------------------------------------------




10.4    Funding Losses. The relevant Borrower agrees to reimburse each Lender
and to hold each Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of:
(p)    the failure of such Borrower to make any payment or mandatory prepayment
of principal of any LIBOR Rate Loan (including payments made after any
acceleration thereof);
(q)    the failure of the relevant Borrower to borrow, continue or convert a
Term Loan, US Revolving Loan or Canadian Revolving Loan, as the case may be,
after such Borrower has given (or is deemed to have given) a Notice of Borrowing
or a Notice of Conversion/Continuation of Loans;
(r)    the failure of any Borrower to make any prepayment after such Borrower
has given a notice in accordance with Section 1.7;
(s)    the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan
on a day which is not the last day of the Interest Period with respect thereto;
or
(t)    the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base
Rate Loan on a day that is not the last day of the applicable Interest Period;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by any Borrower to the Lenders under this Section
10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.
10.5    Inability to Determine Rates. If Agent shall have determined in good
faith that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or that the LIBOR applicable pursuant to subsection
1.3(a) for any requested Interest Period with respect to a proposed LIBOR Rate
Loan does not adequately and fairly reflect the cost to the Lenders of funding
or maintaining such Loan, Agent will forthwith give notice of such determination
to the Borrowers and each Lender. Thereafter, the obligation of the Lenders to
make or maintain LIBOR Rate Loans hereunder shall be suspended until Agent
revokes such notice in writing. Upon receipt of such notice, the relevant
Borrower may revoke any Notice of Borrowing or Notice of Conversion/Continuation
of Loans then submitted by it. If such Borrower does not revoke such notice, the
relevant Lenders shall make, convert or continue the applicable Loans, as
proposed by such Borrower, in the amount specified in the applicable notice
submitted by such Borrower, but such Loans shall be made, converted or continued
as Base Rate Loans.

105

--------------------------------------------------------------------------------




10.6    Reserves on LIBOR Rate Loans. The relevant Borrower shall pay to each
relevant Lender, as long as such Lender shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional costs on the unpaid principal
amount of each LIBOR Rate Loan equal to actual costs of such reserves allocated
to such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), payable on each date
on which interest is payable on such Loan provided the relevant Borrower shall
have received at least fifteen (15) days’ prior written notice (with a copy to
Agent) of such additional interest from the relevant Lender. If a Lender fails
to give notice fifteen (15) days prior to the relevant Interest Payment Date,
such additional interest shall be payable fifteen (15) days from receipt of such
notice.
10.7    Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrowers (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrowers in the absence of manifest error.
ARTICLE XI.    
DEFINITIONS
11.1    Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:
“956 Impact”
4.13(c)
“Affected Lender”
9.22
“Agent Report”
8.5(c)
“Aggregate Excess Funding Amount”
1.11(e)(iv)
“Borrower Materials”
9.10(e)
“Borrowers”
Preamble
“Canadian Borrower”
Preamble
“Canadian Eligible Accounts”
1.13(b)
“Canadian Eligible Inventory”
1.14(b)
“Canadian Foreign Lender”
10.1(g)
“Canadian Overadvance”
1.1(e)(iii)
“Canadian Revolving Credit Facility”
1.1(e)(i)
“Canadian Revolving Loan”
1.1(e)(i)
“Canadian Revolving Loan Commitment”
1.1(e)(i)
“Canadian Withholding Tax Exemption Certificate”
10.1(g)
“Capital Expenditures”
Exhibit 4.2(b)
“Consolidated EBITDA”
Exhibit 4.2(b)
“Consolidated Net Interest Expense”
Exhibit 4.2(b)
“Contractual Currency”
9.26(e)
“Existing Agent”
Recitals
“Existing Credit Agreement”
Recitals


106

--------------------------------------------------------------------------------




“Existing Lenders”
Recitals
“Event of Default”
7.1
“Fee Letter”
1.9(a)
“Fixed Charge Coverage Ratio”
Exhibit 4.2(b)
“GE Capital”
Preamble
“Holdings”
Preamble
“Indemnified Matters”
9.6(a)
“Indemnitees”
9.6(a)
“Intercompany Notes”
5.4(b)
“Interest Expense”
Exhibit 4.2(b)
“Investments”
5.4(b)
“Judgment Conversion Date”
9.26(a)
“Judgment Currency”
9.26(a)
“L/C Reimbursement Agreement”
1.1(c)(i)(C)
“L/C Reimbursement Date”
1.1(c)(v)
“L/C Request”
1.1(c)(ii)
“L/C Reserve Account”
1.17(b)(i)
“L/C Sublimit”
1.1(c)(i)(A)
“Letter of Credit Fee”
1.9(c)
“Maximum Lawful Rate”
1.3(d)
“Maximum Revolving Loan Balance”
1.1(b)
“MNPI”
9.10(a)
“Modified Fixed Charge Coverage Ratio”
Exhibit 4.2(b)
“Net Capital Expenditures”
Exhibit 4.2(b)
“Net Interest Expense”
Exhibit 4.2(b)
“Notice of Conversion/Continuation of Loans”
1.6(a)
“Obligation Currency”
9.26(a)
“OFAC”
3.28
“Other Taxes”
10.1(c)
“Permitted Liens”
5.1
“Register”
1.4(b)
“Restricted Payments”
5.11
“Replacement Lender”
9.22
“Revolving Loan Commitment”
1.1(b)(i)
“Sale”
9.9(b)
“SDN List”
3.28
“Settlement Date”
1.11(b)
“Swing Loan”
1.1(d)
“Swingline Request”
1.1(c)(ii)
“Tax Returns”
3.10
“Taxes”
10.1(a)
“Term Lender”
1.1(a)


107

--------------------------------------------------------------------------------




“Term Loan”
1.1(a)
“Term Loan Commitment”
1.1(a)
“Terrorist Lists”
3.28
“Triggering Event”
4.2(d)
“Unpaid Drawing”
1.17(b)(i)
“Unused Commitment Fee”
1.9(b)
“US Borrower”
Preamble
“US Eligible Accounts”
1.13(a)
“US Eligible Inventory”
1.14(a)
“US Overadvance”
1.1(b)(iii)
“US Revolving Credit Facility”
1.1(b)(i)
“US Revolving Loan”
1.1(b)
 
 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC in the case of the US Credit Parties or the PPSA in the
case of the Canadian Credit Parties) and all “claims” (for purposes of the Civil
Code of Quebec) of the Canadian Credit Parties, including, without limitation,
the unpaid portion of the obligation of a customer of a Credit Party in respect
of Inventory or Equipment purchased by and shipped to such customer, Equipment
leased to such customer and/or the rendition of services by a Credit Party, as
stated on the respective invoice of a Credit Party, net of any credits, rebates
or offsets owed to such customer.
“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of any Borrower, or (c) a merger or consolidation or any
other combination with another Person.
“Adjusted Availability” means (1) the lesser of (a) the sum of the US Borrowing
Base and the Canadian Borrowing Base (as calculated pursuant to the Borrowing
Base Certificate) in effect from time to time, and (b) the Aggregate Revolving
Loan Commitment then in effect less those Reserves imposed by Agent in its
Permitted Discretion, less (2) the sum of (a) the aggregate outstanding
principal balance of the Revolving Loans, plus (b) the aggregate amount of
Letter of Credit Obligations, plus (c) outstanding Swing Loans.
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the

108

--------------------------------------------------------------------------------




provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 50% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.
“Aggregate Canadian Revolving Loan Commitment” means the combined Canadian
Revolving Loan Commitments of the Canadian Revolving Lenders, which shall
initially be in the amount of $10,000,000, as such amount may be reduced from
time to time pursuant to this Agreement.
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the US Revolving Lenders, which shall initially be in the amount
of $35,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.
“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Term Lenders, which shall initially be in the amount of $40,000,000, as such
amount may be reduced from time to time pursuant to this Agreement.
“Applicable Margin” means with respect to Term Loans, Revolving Loans and Swing
Loans: (i) if a Base Rate Loan, two and three-quarters percent (2.75%) per annum
and (ii) if a LIBOR Rate Loan, three and three-quarters percent (3.75%) per
annum. Notwithstanding anything herein to the contrary, Swing Loans may not be
LIBOR Rate Loans.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by Section
9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or any
other form approved by Agent.
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Balance, exceeds (b) the aggregate outstanding
principal balance of US Revolving Loans.

109

--------------------------------------------------------------------------------




“Bank Products” means any one or more of the following types of services or
facilities extended to the US Credit Parties by a Person who at the time such
services or facilities were extended was a US Revolving Lender or Agent (or any
Affiliate of a US Revolving Lender or Agent): (a) any treasury or other cash
management services, including (i) deposit account, (ii) automated clearing
house (ACH) origination and other funds transfer, (iii) depository (including
cash vault and check deposit), (iv) zero balance accounts and sweep, and other
ACH transactions, (v) return items processing, (vi) controlled disbursement,
(vii) positive pay, (viii) lockbox, (ix) account reconciliation and information
reporting, (x) payables outsourcing, (xi) payroll processing and (xii) daylight
overdraft facilities and (b) card services, including (i) credit card (including
purchasing card and commercial card), (ii) prepaid card, including payroll,
stored value and gift cards, (iii) merchant services processing, and (iv) debit
card services.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of three months determined two (2) Business Days prior to
such day (but for the avoidance of doubt, not less than one and one-half percent
(1.50%) per annum), plus (y) the excess of the Applicable Margin for LIBOR Rate
Loans over the Applicable Margin for Base Rate Loans, in each instance, as of
such day. Any change in the Base Rate due to a change in any of the foregoing
shall be effective on the effective date of such change in the “bank prime loan”
rate, the Federal Funds Rate or LIBOR for an Interest Period of three months.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of either Borrower made on the same day by the Lenders pursuant to
Article I.
“Borrowing Base Certificate” means a certificate of the US Borrower and the
Canadian Borrower, on behalf of each Credit Party, in substantially the form of
Exhibit 11.1(b) hereto (with such modifications as the Agent may require in its
Permitted Discretion), duly completed as of a date acceptable to Agent in its
sole discretion.
“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion,

110

--------------------------------------------------------------------------------




continuation, Interest Period or payment of any LIBOR Rate Loan, that is also a
day on which dealings in US Dollar deposits are carried on in the London
interbank market.
“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 1.17.
“CAM Exchange Date” shall mean the date on which (a) any event referred to in
subsection 7.1(f) or (g) shall occur in respect of any Credit Party or (b) an
acceleration of the Loans and other obligations hereunder pursuant to Section
7.2 shall occur.
“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Equivalent Amount of
US Dollars of the Obligations owed to such Lender and such Lender’s
participation in the aggregate Letter of Credit Obligations immediately prior to
the CAM Exchange Date and (b) the denominator shall be the aggregate Equivalent
Amount of US Dollars of the Obligations owed to all the Lenders and the
aggregate Letter of Credit Obligations immediately prior to such CAM Exchange
Date. For purposes of computing each Lender’s CAM Percentage, all Obligations
and Letter of Credit Obligations which are denominated in a currency other than
US Dollars shall be translated into US Dollars at the rate of exchange in effect
on the CAM Exchange Date.
“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Credit Party has any liability with respect to any employee or
former employee, but excluding any Canadian Pension Plans.
“Canadian Borrowing Base” means, as of any date of determination by Agent, from
time to time, an amount equal to the sum at such time of:
(p)    85% of the book value of Canadian Eligible Accounts at such time;
(q)    the lesser of (i) 50% of the net book value of Canadian Eligible
Inventory valued at the lower of cost or market on a first-in, first-out basis,
and (ii) $750,000;
(r)    the lesser of (i) 95% of the lesser of (x) the Net Orderly Liquidation
Value and (y) the invoice cost, of Canadian Eligible New Sale Equipment
Inventory and (ii) $2,000,000; and
(s)    85% of the Net Orderly Liquidation Value of Canadian Eligible Other
Equipment;
less the sum of Reserves established by Agent at such time in its Permitted
Discretion and the Canadian Liquidity Reserve.
“Canadian Commitment Percentage” means, as to any Canadian Revolving Lender, the
percentage equivalent of such Canadian Revolving Lender’s Canadian Revolving
Loan Commitment, divided by the Aggregate Canadian Revolving Loan Commitment;
provided that

111

--------------------------------------------------------------------------------




following acceleration of the Loans, such term means, as to any Canadian
Revolving Lender, the percentage equivalent of the principal amount of the
Canadian Revolving Loans held by such Canadian Revolving Lender, divided by the
aggregate principal amount of the Canadian Revolving Loans held by all Canadian
Revolving Lenders.
“Canadian Credit Party” means the Canadian Borrower or Subsidiary thereof or any
other direct or indirect Subsidiary of Holdings organized under the laws of a
jurisdiction in Canada (or of Canada).
“Canadian Dollars” or “CDN$” means the lawful money of Canada.
“Canadian Eligible Aged Sale Equipment Inventory” means all Equipment that is
owned by the Canadian Borrower which consists of new Equipment held for sale in
the Ordinary Course of Business of the Canadian Borrower and owned or held by
the Canadian Borrower for a period of six (6) months or greater, other than any
Equipment that is described in any of clauses (a) through (h) of the definition
of Canadian Eligible New Sale Equipment Inventory.
“Canadian Eligible Equipment” means all Canadian Eligible New Sale Equipment
Inventory and Canadian Eligible Other Equipment.
“Canadian Eligible New Sale Equipment Inventory” means all Equipment that is
owned by the Canadian Borrower, which consists of new Equipment held for sale in
the Ordinary Course of Business of the Canadian Borrower and owned or held by
the Canadian Borrower for a period of less than six (6) months, other than:
(a)    Equipment that is obsolete or unsaleable;
(b)    Equipment that is damaged or unfit for sale;
(c)    Equipment is located at any site if the aggregate value of Inventory and
Equipment included in the Canadian Borrowing Base at any such location is less
than $50,000;
(d)    Equipment that is placed on consignment or is leased or rented or is held
for lease or rental by the Canadian Borrower to another Person or is used to
service other Equipment;
(e)    Equipment that (1) is not located on premises owned, leased or rented by
the Canadian Borrower and set forth in Schedule 3.21 or (2) is stored at a
leased or rented location, unless (x) a reasonably satisfactory landlord waiver
has been delivered to Agent, or (y) Reserves satisfactory to Agent have been
established with respect thereto, (3) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and (y) Reserves satisfactory to Agent
have been established with respect thereto, (4) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent or (5) is located
outside of Canada or one of its territories;

112

--------------------------------------------------------------------------------




(f)    Equipment that is in transit, except for Equipment in transit between
domestic locations of Canadian Credit Parties as to which Agent’s Liens have
been perfected at origin and destination; or
(g)    Equipment that is Canadian Excluded Equipment.
“Canadian Eligible Other Equipment” means all Canadian Eligible Aged Sale
Equipment Inventory, Canadian Eligible Rental Equipment, Canadian Eligible
Service Equipment and Canadian Eligible Used Sale Equipment.
“Canadian Eligible Rental Equipment” means all Equipment that is owned by the
Canadian Borrower, which consists of Equipment rented or held for rental in the
Ordinary Course of Business of the Canadian Borrower, other than:
(a)    Equipment that is obsolete or not rentable;
(b)    Equipment that is damaged or unfit for rental;
(c)    Equipment that is held for sale or used to service other Equipment;
(d)    Equipment that (1) is not located on premises owned, leased or rented by
the Canadian Borrower and set forth in Schedule 3.21 or in transit to, or at the
location of, a jobsite of a Person to whom such Equipment is rented in the
ordinary course of business or (2) is stored at a leased or rented location,
unless (x) a reasonably satisfactory landlord waiver has been delivered to
Agent, or (y) Reserves satisfactory to Agent have been established with respect
thereto, (3) is stored with a bailee or warehouseman unless (x) a reasonably
satisfactory, acknowledged bailee letter has been received by Agent with respect
thereto and (y) Reserves satisfactory to Agent have been established with
respect thereto, (4) is located at an owned location subject to a mortgage in
favor of a lender other than Agent, unless a reasonably satisfactory mortgagee
waiver has been delivered to Agent, or (5) is located outside of Canada or one
of its territories;
(e)    Equipment that is subject to a rental agreement for a term of one year or
longer unless the Canadian Borrower has a first priority security interest in
such rental Equipment as against the creditors of the Person renting such
Equipment; or
(f)    Equipment that is Canadian Excluded Equipment.
“Canadian Eligible Service Equipment” means all Equipment that is owned by
Canadian Borrower and is used to service other Equipment in the Ordinary Course
of Business of the Canadian Borrower, other than:
(a)    Equipment that is damaged or unfit for use in servicing other Equipment;
(b)    Equipment that is held for sale, lease or rental or that is leased,
rented or placed on consignment;

113

--------------------------------------------------------------------------------




(c)    Equipment that (1) is not located on premises owned, leased or rented by
the Canadian Borrower and set forth in Schedule 3.21 or (2) is stored at a
leased or rented location, unless (x) a reasonably satisfactory landlord waiver
has been delivered to Agent, or (y) Reserves satisfactory to Agent have been
established with respect thereto, (3) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and (y) Reserves satisfactory to Agent
have been established with respect thereto, (4) is located at an owned location
subject to a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent, (5) is at, or is in
transit to, a customer in the Ordinary Course of Business in Canada or (6) is
located outside of Canada or one of its territories; or
(d)    Equipment that is Canadian Excluded Equipment.
“Canadian Eligible Used Sale Equipment” means all Equipment that is owned by the
Canadian Borrower which consists of used Equipment held for sale in the Ordinary
Course of Business of the Canadian Borrower, other than any Equipment that is
described in any of clauses (a) through (h) of the definition of Canadian
Eligible New Sale Equipment Inventory.
“Canadian Excluded Equipment” means any of the following Equipment of the
Canadian Borrower:
(a)    Equipment subject to any licensing, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party for the sale or disposition of that Equipment (which consent has not been
obtained) or the payment of any monies to any third party upon such sale or
other disposition (to the extent of such monies);
(b)    Equipment that is not marked with, and identifiable by, serial number
and/or manufacturer’s part number;
(c)    Equipment that consists of display items, tooling or replacement parts;
(d)    Equipment that consists of any costs associated with “freight in”
charges;
(e)    Equipment that consists of Hazardous Materials or goods that can be
transported or sold only with licenses that are not readily available;
(f)    Equipment that is not covered by casualty insurance reasonably acceptable
to Agent;
(g)    Equipment that is not owned by the Canadian Borrower or is subject to
Liens other than Permitted Liens described in subsections 5.1(b), (c), (d) and
(f) or rights of any other Person (including the rights of a purchaser that has
made progress payments and the rights of a surety that has issued a bond to
assure the Canadian Borrower’s performance with respect to that Equipment);
(h)    Equipment that is subject to the rights of suppliers under Section 81.1
of the Bankruptcy and Insolvency Act (Canada) and Equipment that is not subject
to a first priority Lien

114

--------------------------------------------------------------------------------




in favor of Agent on behalf of itself and the Canadian Revolving Lenders, except
for Liens described in subsection 5.1(d) (subject to Reserves); or
(i)    Equipment that is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except Liens in favor of Agent, on behalf of itself and the
Canadian Revolving Lenders.
“Canadian Guaranty and Security Agreement” means the Security Agreement, dated
as of November 14, 2011, made by the Canadian Borrower in favor of Agent, for
the benefit of itself and the Canadian Revolving Lenders, as reaffirmed by the
Canadian Reaffirmation Agreement, as the same may be amended, restated and/or
modified from time to time.
“Canadian Liquidity Reserve” means, as of any date of determination, the sum (to
the extent a positive number) of (a) the Canadian Borrowing Base at such time
(without giving effect to any reduction for the Canadian Liquidity Reserve),
minus (b) an amount equal to the sum of (x) (i) 85% of the book value of
Canadian Eligible Accounts at such time, (ii) 50% of the book value of Canadian
Eligible Inventory valued at the lower of cost or market on a first-in,
first-out basis and (iii) the Net Orderly Liquidation Value of Canadian Eligible
Equipment, divided by (y) 1.25.
“Canadian Obligations” means all Obligations owing by any Canadian Credit Party
to Agent or any Canadian Revolving Lender.
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.
“Canadian Reaffirmation Agreement” means the Reaffirmation Agreement, dated as
of the Closing Date, made by the Canadian Borrower in favor of Agent, as the
same may be amended, restated and/or modified from time to time.
“Canadian Revolving Lenders” means GE Capital, the other Canadian Revolving
Lenders named on the signature pages of the Agreement, and, if any such Canadian
Revolving Lender shall decide to assign all or any portion of the Canadian
Obligations, such term shall include any assignee of such Canadian Revolving
Lender.
“Canadian Revolving Note” means a promissory note of the Canadian Borrower
payable to a Canadian Revolving Lender in substantially the form of Exhibit
11.1(d) hereto, evidencing Indebtedness of the Canadian Borrower under the
Canadian Revolving Loan Commitment of such Canadian Revolving Lender.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

115

--------------------------------------------------------------------------------




“Capital Call Agreement” means that certain Capital Call Agreement dated as of
May 7, 2012, by and among the Agent, Essex, Holdings and the Borrowers, as
reaffirmed by the Reaffirmation Agreement dated as of the Closing Date by and
among the Agent, Essex, Holdings and the Borrowers.
“Capital Contribution” has the meaning ascribed to it in the Capital Call
Agreement.
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guarantied or insured by the federal
government of the United States or Canada or (ii) issued by any agency of the
federal government of the United States or Canada the obligations of which are
fully backed by the full faith and credit of the federal government of the
United States or Canada, as the case may be, (b) any readily-marketable direct
obligations issued by any other agency of the federal government of the United
States or Canada, any state of the United States, any province of Canada, or any
political subdivision of any such state or province or any public
instrumentality thereof, in each case having a rating of at least “A-1” from S&P
or at least “P-1” from Moody’s, (c) any commercial paper rated at least “A-1” by
S&P or “P-1” by Moody’s and issued by any Person organized under the laws of any
state of the United States or any province of Canada, (d) any US
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof, the District of Columbia or Canada, (B) “adequately capitalized”
(as defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States or Canadian money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States or Canada, as applicable; provided,
however, that the maturities of all obligations specified in any of clauses (a),
(b), (c) or (d) above shall not exceed 365 days.
“Chattel Paper” means any “chattel paper,” (as such term is defined in the UCC,
in the case of the US Credit Parties or the PPSA, in the case of the Canadian
Credit Parties), including electronic chattel paper and tangible chattel paper,
now owned or hereafter acquired by any Credit Party, wherever located.
“CIPO” means the Canadian Intellectual Property Office.

116

--------------------------------------------------------------------------------




“Closing Date” means March 12, 2013.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party, who has granted a Lien to
Agent, in or upon which a Lien is granted or purported to be granted or now or
hereafter exists in favor of any Lender or Agent for the benefit of Agent,
Lenders and other Secured Parties, whether under this Agreement or under any
other documents executed by any such Persons and delivered to Agent.
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
the Canadian Guaranty and Security Agreement, the Reaffirmation Agreement, the
Canadian Reaffirmation Agreement, the Mortgages, each Control Agreement, the
Intercompany Notes, and all other security agreements, pledge agreements,
patent, copyright and trademark security agreements, lease assignments,
guaranties and other similar agreements, and all amendments, restatements,
modifications or supplements thereof or thereto, by or between any one or more
of any Credit Party, and any Lender or Agent for the benefit of Agent, the
Lenders and other Secured Parties now or hereafter delivered to the Lenders or
Agent pursuant to or in connection with the transactions contemplated hereby,
and all financing statements (or comparable documents now or hereafter filed in
accordance with the UCC, PPSA or comparable law) against any such Person as
debtor in favor of any Lender or Agent for the benefit of Agent, the Lenders and
the other Secured Parties, as secured party, as any of the foregoing may be
amended, restated and/or modified from time to time.
“Commitment” means, for each Lender, the sum of its Revolving Loan Commitment,
Canadian Revolving Loan Commitment and Term Loan Commitment.
“Competitor” means a distributor or renter of mobile cranes (including but not
limited to boom trucks, truck mounted cranes and crawler cranes), tower cranes
and/or other lifting equipment including forklifts and aerial work platforms,
used in industrial or commercial heavy construction. In addition, a Competitor
shall include any distributor of Manitowoc Crane Group products in the prior
five years.
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any

117

--------------------------------------------------------------------------------




Contingent Obligation shall be equal to the amount of the obligation so
guarantied or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guarantied or supported.
“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.
“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, futures account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to Agent,
among Agent, the financial institution or other Person at which such account is
maintained or with which such entitlement or contract is carried and the Credit
Party maintaining such account, effective to grant “control” (within the meaning
of the PPSA, in the case of the Canadian Credit Parties, or Articles 8 and 9
under the applicable UCC, in the case of the US Credit Parties) over such
account to Agent.
“Conversion Date” means any date on which the (a) US Borrower converts a Base
Rate Loan to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan or (b)
Canadian Borrower converts a Base Rate Loan to a LIBOR Rate Loan or a LIBOR Rate
Loan to a Base Rate Loan.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“CRA” means the Canada Revenue Agency.
“Credit Card Purchases Funding Account” means the US Borrower’s credit card
purchases funding account, account number 4122105471, located at Wells Fargo
Bank, National Association.
“Credit Facilities” means the US Revolving Credit Facility and the Canadian
Revolving Credit Facility.
“Credit Parties” means Holdings, the US Borrower, the Canadian Borrower and each
other Person (i) which executes a guaranty of the Obligations, (ii) which grants
a Lien on all or substantially all of its assets to secure payment of the
Obligations and (iii) all of the Stock of which is pledged to Agent for the
benefit of the Secured Parties.
“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.
“Design License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right to use any Design.

118

--------------------------------------------------------------------------------




“Designs” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all industrial designs and intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the Canadian Industrial Design Office or in any similar office or agency in
any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.
“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c) and 5.2(d), and (b) the sale or transfer by any
Borrower or any Subsidiary of such Borrower of any Stock or Stock Equivalent
issued by such Subsidiary of such Borrower and held by such transferor Person.
“DLL” means De Lage Landon Financial Services, Inc.
“DLL Facility” means that certain Agreement for Inventory Financing, dated June
25, 2009, entered into among the US Borrower, as borrower, and DLL, as lender,
as amended, amended and restated, supplemented or otherwise modified from time
to time to the extent permitted hereunder.
“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Agent.
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
Attorney’s Costs) that may be imposed on, incurred by or asserted against any
Credit Party or any Subsidiary of any Credit Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.
“Equipment” means all “equipment,” as such term is defined in the UCC, in the
case of the US Credit Parties or the PPSA, in the case of the Canadian Credit
Parties, now owned or hereafter acquired by any Credit Party, wherever located.

119

--------------------------------------------------------------------------------




“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
Agent converting the first currency into the second currency at approximately
12:00 noon (New York time) on such day in accordance with Agent’s customary
practice for commercial loans being administered by it or at such other rate as
may have been agreed in writing among the US Borrower and Agent.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due; (h)
the imposition of a lien under Section 412 or 430(k) of the Code or Section 303
or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of any material liability
upon any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums
due but not delinquent.
“Essex” means Essex Rental Corp., a Delaware corporation.
“Essex Capital Contribution” has the meaning ascribed to it in the Capital Call
Agreement.
“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such Property
or for the exercise of any right of eminent domain; or (c) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

120

--------------------------------------------------------------------------------




“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profit taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document); (b) withholding
taxes to the extent that the obligation to withhold amounts existed on the date
that such Person became a “Secured Party” under this Agreement in the capacity
under which such Person makes a claim under Section 10.1(b) or designates a new
Lending Office, except in each case to the extent such Person is a direct or
indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, to receive additional amounts under Section 10.1(b); (c) taxes that
are directly attributable to the failure (other than as a result of a change in
any Requirement of Law) by any Secured Party to deliver the documentation
required to be delivered pursuant to Section 10.1(f), and (d) in the case of a
Non-U.S Lender Party, any United States federal withholding taxes imposed on
amounts payable to such Non-U.S. Lender Party as a result of such Non-U.S.
Lender Party’s failure to comply with FATCA to establish a complete exemption
from withholding thereunder.
“E-Fax” means any system used to receive or transmit faxes electronically.
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.
“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers as determined by Agent in a
commercially reasonable manner.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

121

--------------------------------------------------------------------------------




“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.
“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a US
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.
“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year.
“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.
“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. Flood
Insurance shall be in an amount equal to the full, unpaid balance of the Loans
and any prior liens on the Real Estate up to the maximum policy limits set under
the National Flood Insurance Program, or as otherwise required by Agent, with
deductibles not to exceed $50,000.
”Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in subsection 3.11(b).
“Governmental Authority” means any nation, sovereign or government, any state,
provincial or other political subdivision thereof, any agency, authority or
instrumentality thereof and any entity or authority exercising executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, stock exchange, regulatory
body, arbitrator, public sector entity, supra-national entity (including the
European Union and the European Central Bank) and any self-regulatory
organization (including the National Association of Insurance Commissioners and
the Insurance Bureau of Canada).

122

--------------------------------------------------------------------------------




“Guaranty and Security Agreement” means that certain Amended and Restated
Guaranty and Security Agreement, dated as of November 14, 2011, made by the
Credit Parties in favor of Agent, for the benefit of the Secured Parties, as
reaffirmed by the Reaffirmation Agreement, as the same may be amended, restated
and/or modified from time to time.
“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.
“Hedging Agreements-Other” has the meaning set forth in the Purchase Agreement.
“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance (in the
form of a written certificate) that such Lender will not become a Non-Funding
Lender, or any Lender that has a Person that directly or indirectly controls
such Lender and such Person (a) becomes subject to a voluntary or involuntary
case under any Insolvency Law or any similar bankruptcy laws, (b) has appointed
a custodian, conservator, receiver or similar official for such Person or any
substantial part of such Person’s assets, or (c) makes a general assignment for
the benefit of creditors, is liquidated, or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or bankrupt, and for each of clauses (a)
through (c), Agent has determined that such Lender is reasonably likely to
become a Non-Funding Lender. For purposes of this definition, control of a
Person shall have the same meaning as in the second sentence of the definition
of Affiliate.
“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations, whether or not
contingent, to purchase, redeem, retire, defease or otherwise acquire for value
any of its own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a
direct or indirect parent entity thereof) prior to the date that is 180 days
after the

123

--------------------------------------------------------------------------------




final scheduled payment date for the Revolving Loan, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.
“Insolvency Laws” means any of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), and
the Winding-Up and Restructuring Act (Canada), each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction, including any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under any Insolvency
Law or United States or Canadian federal, state, provincial or foreign law.
“Instruments” means all “instruments,” (as such term is defined in the UCC, in
the case of the US Credit Parties or the PPSA, in the case of the Canadian
Credit Parties), now owned or hereafter acquired by any Credit Party, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets, IP Licenses and
Designs.
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan, and (b) with respect to
Base Rate Loans (including Swing Loans), the first day of each calendar month.
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Revolving Loan is disbursed or continued or
on the Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate
Loan and ending on the date one, two or three months thereafter, as selected by
the relevant Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation of Loans; provided that:

124

--------------------------------------------------------------------------------




(a)    if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day which is not a Business Day, that Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;
(b)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
“Inventory” means all of the “inventory” (as such term is defined in the UCC, in
the case of the US Credit Parties or the PPSA, in the case of the Canadian
Credit Parties) of the Credit Parties, including, but not limited to, all
merchandise, raw materials, parts, supplies, work-in-process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of a Credit Party’s custody or possession, including
inventory on the premises of others and items in transit.
“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Design Licenses and Contractual Obligations (and all
related IP Ancillary Rights), whether written or oral, granting any right, title
and interest in or relating to any Intellectual Property.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
“ITA” means the Income Tax Act (Canada).

125

--------------------------------------------------------------------------------




“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the US Borrower to the L/C Issuer thereof or to Agent, as and when matured,
to pay all amounts drawn under such Letter of Credit.
“Lenders” means the Term Lenders, the US Revolving Lenders and the Canadian
Revolving Lenders, collectively.
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrowers and Agent.
“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the US Borrower by L/C Issuers, and bankers’ acceptances issued by
the US Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the US Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the Issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in subsection 1.1(c) with respect to any Letter of Credit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereof
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
“LIBOR” means, for each Interest Period, the highest of (a) one and one-half
percent (1.50%) per annum, (b) the offered rate per annum for deposits of US
Dollars for the applicable Interest Period that appears on Reuters Screen LIBOR
01 Page as of 11:00 A.M. (London, England time) two (2) Business Days prior to
the first day in such Interest Period and (c) the offered rate per annum for
deposits of US Dollars for an Interest Period of three (3) months that appears
on Reuters Screen LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2)
Business Days prior to the first day of the applicable Interest Period. If no
such offered rate exists, such rate will be the rate of interest per annum, as
determined by Agent at which deposits of US Dollars in immediately available
funds are offered at 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such Interest Period by major financial institutions
reasonably satisfactory to Agent in the London interbank market for such
Interest Period for the applicable principal amount on such date of
determination.

126

--------------------------------------------------------------------------------




“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit, the Master
Agreement for Documentary Letters of Credit, the Capital Call Agreement and all
documents delivered to Agent and/or any Lender in connection with any of the
foregoing.
“Loans” means the Term Loan, the US Revolving Loans, the Canadian Revolving
Loans and the Swing Loans.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of the Credit Parties and their Subsidiaries taken as
a whole; (b) a material impairment of the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than Agent or Lenders)
to perform in any material respect its obligations under any Loan Document; or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of any
Lien granted to the Lenders or to Agent for the benefit of the Secured Parties
under any of the Collateral Documents. Without limiting the generality of the
foregoing, any event or occurrence which results or would reasonably be expected
to result in Liabilities to the Credit Parties in excess of $1,000,000
individually or in the aggregate shall be deemed to have a Material Adverse
Effect.
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$250,000 in the aggregate.
“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.
“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood

127

--------------------------------------------------------------------------------




insurance to cover real property improvements located in Special Flood Hazard
Areas in participating communities and provides protection to property owners
through a federal insurance program.
“Net Orderly Liquidation Value” means the cash proceeds of Inventory and/or
Equipment, as applicable, which could be obtained in an orderly liquidation (net
of all liquidation expenses, costs of sale, operating expenses and retrieval and
related costs), as determined pursuant to the most recent third-party appraisal
of such Inventory and/or Equipment delivered to Agent by an appraiser reasonably
acceptable to Agent; provided, that if (i) any Inventory and/or Equipment is not
subject to a recent third-party appraisal, the “Net Orderly Liquidation Value”
shall be determined by Agent in its sole discretion by taking into consideration
the Net Orderly Liquidation Value set forth in the most recently delivered
third-party appraisal and (ii) any new Inventory and/or Equipment is not of a
type subject to the most recent third-party appraisal delivered to the Agent,
then to the extent an appraiser reasonably acceptable to Agent delivers to Agent
an appraisal letter with respect to such Inventory and/or Equipment, the “Net
Orderly Liquidation Value” of such new Inventory and/or Equipment shall be
determined by such appraisal and shall not be determined under the foregoing
clause (i).
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to any Borrower or any Affiliate of any Borrower, (ii) sale, use or
other transaction taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Default or Event of Default has occurred and is continuing, all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to any Borrower, Agent, any Lender, or the
L/C Issuer or has otherwise publicly announced (and Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or one or more other syndicated credit facilities, (c) failed to
fund, and not cured, loans, participations, advances, or reimbursement
obligations under one or more other syndicated credit facilities, unless subject
to a good faith dispute, or (d) any Lender that has (i) become subject to a
voluntary or involuntary case under the Insolvency Law or any similar bankruptcy
laws, (ii) a custodian, conservator, receiver or similar official appointed for
it or any substantial part of such Person’s assets, or (iii) made a general
assignment for the benefit of creditors, been liquidated, or otherwise been
adjudicated as, or

128

--------------------------------------------------------------------------------




determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or bankrupt, and for this clause (d),
Agent has determined that such Lender is reasonably likely to fail to fund any
payments required to be made by it under the Loan Documents.
“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.
“Note” means any US Revolving Note, Canadian Revolving Note, Term Note or
Swingline Note and “Notes” means all such Notes.
“Notice of Borrowing” means a notice given by either Borrower to Agent pursuant
to Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.
“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer, any Secured Swap Provider or any other Person
required to be indemnified, that arises under any Loan Document, any Bank
Product or any Secured Rate Contract, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.
“Old Coast Crane” means Coast Crane Company, a Delaware corporation and debtor
in Chapter 11 Case No. 10-21229 in the United States Bankruptcy Court for the
Western District of Washington at Seattle.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.
“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

129

--------------------------------------------------------------------------------




“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.
“Performance Reserve” means a reserve against the US Borrowing Base and the
Aggregate Revolving Loan Commitment in an aggregate amount equal to $3,700,000
as of any date of determination.
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Permitted Acquisition” means any Acquisition by (i) a US Credit Party (other
than Holdings) of substantially all of the assets of a Target, which assets are
located in the United States or (ii) a Credit Party (other than Holdings) of
100% of the Stock and Stock Equivalents of a Target organized under the laws of
any State in the United States or the District of Columbia, in each case, to the
extent that each of the following conditions shall have been satisfied:
(a)    to the extent the Acquisition will be financed in whole or in part with
the proceeds of any Loan, the conditions set forth in Section 2.2 shall have
been satisfied;
(b)    the US Borrower shall have notified Agent and Lenders of such proposed
Acquisition at least thirty (30) days prior to the consummation thereof and
furnished to Agent and Lenders at least fifteen (15) days prior to the
consummation thereof (1) an executed term sheet and/or letter of intent (setting
forth in reasonable detail the terms and conditions of such Acquisition) and, at
the request of Agent, such other information and documents that Agent may
request, including, without limitation, executed counterparts of the respective
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, (2) pro forma financial statements of Holdings and its Subsidiaries
after giving effect to the consummation of such Acquisition, and (3) copies of
such other agreements, instruments and other documents as Agent reasonably shall
request;
(c)    the Borrowers and each of their Subsidiaries (including any new
Subsidiary) shall execute and deliver the agreements, instruments and other
documents required by Section 4.13 and Agent shall have received, for the
benefit of the Secured Parties, a collateral assignment of the seller’s
representations, warranties and indemnities to any Borrower or any of its
Subsidiaries under the acquisition documents;
(d)    such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

130

--------------------------------------------------------------------------------




(e)    no Default or Event of Default shall then exist or would exist after
giving effect thereto;
(f)    the average daily Availability shall be not less than $10,000,000 for the
ninety (90) day period preceding such Acquisition and, on a pro forma basis, for
the ninety (90) day period after giving effect to such Acquisition; and
(g)    the total consideration paid or payable (including without limitation,
all transaction costs, assumed Indebtedness and Liabilities incurred, assumed or
reflected on a consolidated balance sheet of the Credit Parties and their
Subsidiaries after giving effect to such Acquisition and the maximum amount of
all deferred payments) for all Acquisitions consummated during the term of this
Agreement shall not exceed $10,000,000 in the aggregate for all such
Acquisitions.
Notwithstanding the foregoing, no Accounts or Inventory or Equipment acquired by
a Credit Party in a Permitted Acquisition shall be included as US Eligible
Accounts, US Eligible Inventory, US Eligible Equipment, Canadian Eligible
Accounts, Canadian Eligible Inventory or Canadian Eligible Equipment, as
applicable, until a field examination (and, if required by Agent, an Inventory
or Equipment appraisal) with respect thereto has been completed to the
satisfaction of Agent, including the establishment of Reserves required in
Agent’s Permitted Discretion; provided that field examinations and appraisals in
connection with Permitted Acquisitions shall not count against the limited
number of field examinations or appraisals for which expense reimbursement may
be sought.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under subsection 5.5(c) or 5.5(d) that (a)
has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced or extended, (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties and their Subsidiaries, taken as a whole, than those of the
Indebtedness being refinanced or extended.
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
“PPSA” means the Personal Property Security Act (British Columbia) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of Agent’s security interests in any
Collateral are governed by the personal property security laws of any
jurisdiction other than British Columbia, PPSA shall mean those personal
property security

131

--------------------------------------------------------------------------------




laws in such other jurisdiction for the purposes of the provisions hereof
relating to such attachment, perfection or priority and for the definitions
related to such provisions (including the Civil Code of Quebec).
“Prior Claims” means all Liens created by applicable law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with Agent’s security interests (or interests similar thereto under applicable
law) against all or part of the Collateral, including, without limitation, for
amounts owing for employee source deductions, vacation pay, goods and services
taxes, sales taxes, harmonized sales taxes, workers’ compensation, Quebec
corporate taxes, pension fund obligations and deficits, Wage Earner Protection
Program Act (Canada) obligations and overdue rents.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Purchase Agreement” means that certain Asset Purchase Agreement, dated as of
November 1, 2010, between US Borrower and Old Coast Crane, as may be amended,
restated, supplemented or otherwise modified from time to time with the consent
of Agent and the Lenders.
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
“Reaffirmation Agreement” means that certain Reaffirmation Agreement, dated as
of the Closing Date, made by the Credit Parties in favor of Agent, as the same
may be amended, restated and/or modified from time to time.
“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.
“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

132

--------------------------------------------------------------------------------




“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect plus the aggregate unpaid principal balance of the Term Loan then
outstanding, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of the Loans (other than Swing Loans) then outstanding,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans;
provided, that if there are only two Lenders holding one hundred percent (100%)
of the Aggregate Revolving Loan Commitment then in effect plus the aggregate
unpaid principal balance of the Term Loan then outstanding, “Required Lenders”
mean Lenders then holding 100% of the Aggregate Revolving Loan Commitment then
in effect plus the aggregate unpaid principal balance of the Term Loan then
outstanding.
“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, provincial, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, rules and regulations, guidelines,
ordinances, orders, judgments, writs, injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of, any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its Property or to which such Person or any of its Property is subject.
“Reserves” means, (a) with respect to the US Borrowing Base (1) reserves
established by Agent from time to time against US Eligible Accounts pursuant to
Section 1.13(a) and US Eligible Inventory pursuant to Section 1.14(a) and US
Eligible Equipment pursuant to Section 1.15(a), and (2) such other reserves
against US Eligible Accounts, US Eligible Inventory (including reserves for any
costs associated with “freight in” charges) or US Eligible Equipment that Agent
may, in its Permitted Discretion, establish from time to time, (b) with respect
to the Canadian Borrowing Base (1) reserves established by Agent from time to
time against Canadian Eligible Accounts pursuant to Section 1.13(b) and Canadian
Eligible Inventory pursuant to Section 1.14(b) and Canadian Eligible Equipment
pursuant to Section 1.15(b), and (2) such other reserves against Canadian
Eligible Accounts, Canadian Eligible Inventory (including reserves for any costs
associated with “freight in” charges) or Canadian Eligible Equipment that Agent
may, in its Permitted Discretion, establish from time to time including,
reserves for Prior Claims and (c) reserves established by Agent from time to
time against Availability that Agent may, in its Permitted Discretion, establish
from time to time. Without limiting the generality of the foregoing, Reserves
established to ensure the payment of accrued or future interest expenses or
Indebtedness or the payment of unpaid or future rent or other charges and
liabilities shall be deemed to be an exercise of the Agent’s Permitted
Discretion.
“Responsible Officer” means the chief executive officer or the president of
Holdings or either Borrower, as the case may be, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of Holdings or either Borrower, as the
case may be, or any other officer having substantially the same authority and
responsibility.

133

--------------------------------------------------------------------------------




“Revolving Lender” means each Lender with a Revolving Loan Commitment or
Canadian Revolving Loan Commitment (or if the Revolving Loan Commitments have
terminated, who hold US Revolving Loans or participations in Swing Loans or if
the Canadian Revolving Loan Commitments have terminated, who hold Canadian
Revolving Loans).
“Revolving Loan” means the US Revolving Loans and the Canadian Revolving Loans.
“Revolving Termination Date” means the earlier to occur of: (a) March 12, 2017;
and (b) the date on which the Aggregate Revolving Loan Commitment and Aggregate
Canadian Revolving Loan Commitment shall terminate in accordance with the
provisions of this Agreement.
“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including, with
respect to the US Obligations only, each Secured Swap Provider and each provider
of a Bank Product.
“Secured Rate Contract” means any Rate Contract between the US Borrower and the
counterparty thereto, which (a) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (b) Agent has acknowledged in writing constitutes
a “Secured Rate Contract” hereunder.
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
the US Borrower, or (ii) a Person with whom the US Borrower has entered into a
Secured Rate Contract provided or arranged by GE Capital or an Affiliate of GE
Capital, and any assignee thereof.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

134

--------------------------------------------------------------------------------




“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
“Swingline Commitment” means $7,500,000.
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the US
Borrower, to act as the Swingline Lender hereunder.
“Swingline Note” means a promissory note of the US Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(f) hereto,
evidencing the Indebtedness of the US Borrower to the Swingline Lender resulting
from the Swing Loans made to the US Borrower by the Swingline Lender.
“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.
“Tax Affiliate” means, (a) the Borrowers and each their Subsidiaries and (b) any
Affiliate of any Borrower with which such Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.
“Term Note” means a promissory note of the US Borrower payable to a Term Lender
in substantially the form of Exhibit 11.1(g) hereto, evidencing Indebtedness of
the US Borrower under the Term Loan Commitment of such Term Lender.

135

--------------------------------------------------------------------------------




“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.
“United States” and “U.S.” each means the United States of America.
“US Borrowing Base” means, as of any date of determination by Agent, from time
to time, an amount equal to the sum at such time of:
(a)    85% of the book value of US Eligible Accounts at such time;
(b)    the lesser of (i) 50% of the net book value of US Eligible Inventory
valued at the lower of cost or market on a first-in, first-out basis, and (ii)
$5,000,000;
(c)    the lesser of (i) 95% of the lesser of (x) the Net Orderly Liquidation
Value and (y) the invoice cost, of US Eligible New Sale Equipment Inventory and
(ii) $15,000,000; and
(d)    85% of the Net Orderly Liquidation Value of US Eligible Other Equipment;
less the sum of Reserves established by Agent at such time in its Permitted
Discretion plus the US Liquidity Reserve and the Performance Reserve;
less the outstanding principal balance of the Term Loan.
“US Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment or Term Loan Commitment, divided by the
Aggregate Revolving Loan Commitment or Aggregate Term Loan Commitment, as
applicable; provided that after the Term Loan has been funded, Commitment
Percentages shall be determined for the Term Loan by reference to the
outstanding principal balance thereof as of any date of determination rather
than the Commitments therefor; provided, further, that following acceleration of
the Loans, such term means, as to any Lender, the percentage equivalent of the
principal amount of the Loans held by such Lender, divided by the aggregate
principal amount of the Loans held by all Lenders.
“US Credit Party” means each Credit Party which is not a Canadian Credit Party.

136

--------------------------------------------------------------------------------




“US Dollar Equivalent” means the amount in US Dollars for any amount denominated
in US Dollars and the Equivalent Amount in US Dollars of any amount denominated
in any other currency.
“US Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.
“US Eligible Aged Sale Equipment Inventory” means all Equipment that is owned by
the US Borrower which consists of new Equipment held for sale in the Ordinary
Course of Business of the US Borrower and owned or held by the US Borrower for a
period of six (6) months or greater, other than any Equipment that is described
in any of clauses (a) through (h) of the definition of US Eligible New Sale
Equipment Inventory.
“US Eligible Equipment” means all US Eligible New Sale Equipment Inventory and
US Eligible Other Equipment.
“US Eligible New Sale Equipment Inventory” means all Equipment that is owned by
the US Borrower, which consists of new Equipment held for sale in the Ordinary
Course of Business of the US Borrower and owned or held by the US Borrower for a
period of less than six (6) months, other than:
(a)    Equipment that is obsolete or unsaleable;
(b)    Equipment that is damaged or unfit for sale;
(c)    Equipment is located at any site if the aggregate value of Inventory and
Equipment included in the US Borrowing Base at any such location is less than
$50,000;
(d)    Equipment that is placed on consignment or is leased or rented or is held
for lease or rental by the US Borrower to another Person or is used to service
other Equipment;
(e)    Equipment that (1) is not located on premises owned, leased or rented by
the US Borrower and set forth in Schedule 3.21 or (2) is stored at a leased or
rented location, unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent, or (y) Reserves satisfactory to Agent have been established
with respect thereto, (3) is stored with a bailee or warehouseman unless (x) a
reasonably satisfactory, acknowledged bailee letter has been received by Agent
with respect thereto and (y) Reserves satisfactory to Agent have been
established with respect thereto, (4) is located at an owned location subject to
a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent or (5) is located
outside of the United States or one of its territories unless such Equipment is
located in Canada and the Agent’s Liens have been perfected under Canadian
Requirements of Law;
(f)    Equipment that is in transit, except for Equipment in transit between
domestic locations of US Credit Parties or between domestic locations of US
Credit Parties and Canadian Credit Parties, in each case, as to which Agent’s
Liens have been perfected at origin and destination; or
(g)    Equipment that is US Excluded Equipment.

137

--------------------------------------------------------------------------------




“US Eligible Other Equipment” means all US Eligible Aged Sale Equipment
Inventory, US Eligible Rental Equipment, US Eligible Service Equipment and US
Eligible Used Sale Equipment.
“US Eligible Rental Equipment” means all Equipment that is owned by the US
Borrower, which consists of Equipment rented or held for rental in the Ordinary
Course of Business of the US Borrower, other than:
(a)    Equipment that is obsolete or not rentable;
(b)    Equipment that is damaged or unfit for rental;
(c)    Equipment that is held for sale or used to service other Equipment;
(d)    Equipment that (1) is not located on premises owned, leased or rented by
the US Borrower and set forth in Schedule 3.21 or in transit to, or at the
location of, a jobsite of a Person to whom such Equipment is rented in the
ordinary course of business or (2) is stored at a leased or rented location,
unless (x) a reasonably satisfactory landlord waiver has been delivered to
Agent, or (y) Reserves satisfactory to Agent have been established with respect
thereto, (3) is stored with a bailee or warehouseman unless (x) a reasonably
satisfactory, acknowledged bailee letter has been received by Agent with respect
thereto and (y) Reserves satisfactory to Agent have been established with
respect thereto, (4) is located at an owned location subject to a mortgage in
favor of a lender other than Agent, unless a reasonably satisfactory mortgagee
waiver has been delivered to Agent, or (5) is located outside of the United
States or one of its territories unless such Equipment is located in Canada and
the Agent’s Liens have been perfected under Canadian Requirements of Law; or
(e)    Equipment that is US Excluded Equipment.
“US Eligible Service Equipment” means all Equipment that is owned by US Borrower
and is used to service other Equipment in the Ordinary Course of Business of the
US Borrower, other than:
(a)    Equipment that is damaged or unfit for use in servicing other Equipment;
(b)    Equipment that is held for sale, lease or rental or that is leased,
rented or placed on consignment;
(c)    Equipment that (1) is not located on premises owned, leased or rented by
the US Borrower and set forth in Schedule 3.21 or (2) is stored at a leased or
rented location, unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent, or (y) Reserves satisfactory to Agent have been established
with respect thereto, (3) is stored with a bailee or warehouseman unless (x) a
reasonably satisfactory, acknowledged bailee letter has been received by Agent
with respect thereto and (y) Reserves satisfactory to Agent have been
established with respect thereto, (4) is located at an owned location subject to
a mortgage in favor of a lender other than Agent, unless a reasonably
satisfactory mortgagee waiver has been delivered to Agent, (5) is at, or is in
transit to, a customer in the Ordinary Course of Business in the United States
or (6) is located outside

138

--------------------------------------------------------------------------------




of the United States or one of its territories unless such Equipment is located
in Canada and the Agent’s Liens have been perfected under Canadian Requirements
of Law; or
(d)    Equipment that is US Excluded Equipment.
“US Eligible Used Sale Equipment” means all Equipment that is owned by the US
Borrower which consists of used Equipment held for sale in the Ordinary Course
of Business of the US Borrower, other than any Equipment that is described in
any of clauses (a) through (h) of the definition of US Eligible New Sale
Equipment Inventory.
“US Excluded Equipment” means any of the following Equipment of the US Borrower:
(a)    Equipment subject to any licensing, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party for the sale or disposition of that Equipment (which consent has not been
obtained) or the payment of any monies to any third party upon such sale or
other disposition (to the extent of such monies);
(b)    Equipment that is not marked with, and identifiable by, serial number
and/or manufacturer’s part number;
(c)    Equipment that consists of display items, tooling or replacement parts;
(d)    Equipment that consists of any costs associated with “freight in”
charges;
(e)    Equipment that consists of Hazardous Materials or goods that can be
transported or sold only with licenses that are not readily available;
(f)    Equipment that is not covered by casualty insurance reasonably acceptable
to Agent;
(g)    Equipment that is not owned by the US Borrower or is subject to Liens
other than Permitted Liens described in subsections 5.1(b), (c), (d) and (f) or
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
the US Borrower’s performance with respect to that Equipment);
(h)    Equipment that is not subject to a first priority Lien in favor of Agent
on behalf of itself and the Secured Parties, except for Liens described in
subsection 5.1(d) (subject to Reserves); or
(i)    Equipment that is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except Liens in favor of Agent, on behalf of itself and the
Secured Parties.
“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

139

--------------------------------------------------------------------------------




“US Liquidity Reserve” means, as of any date of determination, the sum (to the
extent a positive number) of (a) the US Borrowing Base at such time (without
giving effect to any reduction for the US Liquidity Reserve), minus (b) an
amount equal to the sum of (x) (i) 85% of the book value of US Eligible Accounts
at such time, (ii) 50% of the book value of US Eligible Inventory valued at the
lower of cost or market on a first-in, first-out basis and (iii) the Net Orderly
Liquidation Value of US Eligible Equipment, divided by (y) 1.25.
“US Obligations” means all Obligations owing by any US Credit Party to Agent or
any Secured Party.
“US Revolving Lender” means GE Capital, the other US Revolving Lenders named on
the signature pages of the Agreement, and, if any such US Revolving Lender shall
decide to assign all or any portion of the US Obligations, such term shall
include any assignee of such US Revolving Lender.
“US Revolving Note” means a promissory note of the US Borrower payable to a US
Revolving Lender in substantially the form of Exhibit 11.1(e) hereto, evidencing
Indebtedness of the US Borrower under the Revolving Loan Commitment of such US
Revolving Lender.
“Vehicles” means (i) with respect to all vehicles located in the United States
or owned by the US Borrower, all vehicles covered by a certificate of title law
of any state and (ii) with respect to vehicles located in the province of
Ontario or owned by the Canadian Borrower, “motor vehicles” as defined in the
Regulations to the PPSA of Ontario.
“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.
11.2    Other Interpretive Provisions.
(a)    Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC, in the case of the US Credit Parties, or the PPSA, in the case of the
Canadian Credit Parties, shall have the meanings therein described.
(b)    The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

140

--------------------------------------------------------------------------------




(c)    Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The term “including” is not limiting and means
“including without limitation.”
(d)    Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Loan Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.
(e)    Contracts. Unless otherwise expressly provided herein or in any other
Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.
(f)    Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and are to be
construed as including all statutory and regulatory provisions related thereto
or consolidating, amending, replacing, supplementing or interpreting the statute
or regulation.
11.3    Accounting Terms and Principles. All accounting determinations required
to be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by Holdings shall be
given effect for purposes of measuring compliance with any provision of Article
V or VI unless the Borrowers, Agent and the Required Lenders agree to modify
such provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to in Article V
and Article VI shall be made, without giving effect to any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value.” A breach of a financial covenant contained in Article VI shall be deemed
to have occurred as of any date of determination by Agent or as of the last day
of any specified measurement period, regardless of when the financial statements
reflecting such breach are delivered to Agent.
11.4    Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in US Dollars of any amount expressed in any currency
other than US Dollars and

141

--------------------------------------------------------------------------------




otherwise may, but shall not be obligated to, rely on any determination made by
any Credit Party or any L/C Issuer. Any such determination or redetermination by
Agent shall be conclusive and binding for all purposes, absent manifest error.
No determination or redetermination by any Secured Party or any Credit Party and
no other currency conversion shall change or release any obligation of any
Credit Party or of any Secured Party (other than Agent and its Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
Agent may round up or down, and may set up appropriate mechanisms to round up or
down, any amount hereunder to nearest higher or lower amounts and may determine
reasonable de minimis payment thresholds.
[Signature Pages Follow.]



142

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
COAST CRANE COMPANY
By: /s/ Martin A. Kroll
Name: Martin A. Kroll
Title: Secretary & Treasurer
FEIN: 27-3786385
Address for notices:
c/o Essex Rental Corp. 1110 Lake Cook Road
Buffalo Grove, IL 60089
Attn: Martin A. Kroll
Facsimile: (847) 215-6535
Address for wire transfers:
Wells Fargo Bank, N.A.
200 Public Square, Suite 3200
Cleveland, Ohio 44114
Acct Name: CC Bidding Operating
Acct #: 4122104052
ABA 121000248
SWIFT: WFBIUS6S
COAST CRANE LTD.
By: /s/ Martin A. Kroll
Name: Martin A. Kroll
Title: Secretary & Treasurer
FEIN: 27-3786385
Address for notices:
c/o Essex Rental Corp.
1110 Lake Cook Road
Buffalo Grove, IL 60089
Attn: Martin A. Kroll
Facsimile: (847) 215-6535
Address for wire transfers:
Wells Fargo Bank, N.A.
200 Public Square, Suite 3200
Cleveland, Ohio 44114
Acct Name: CC Bidding Operating
Acct #: 4122104052


[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




ABA 121000248
SWIFT: WFBIUS6S
CC ACQUISITION HOLDING CORP.
By: /s/ Martin A. Kroll
Name: Martin A. Kroll
Title: Secretary & Treasurer
FEIN: 27-3970342
Address for notices:
c/o Essex Rental Corp.
1110 Lake Cook Road
Buffalo Grove, IL 60089
Attn: Martin A. Kroll
Facsimile: (847) 215-6535

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent, Swingline Lender
and as a Term Lender, US Revolving Lender and Canadian Revolving Lender
By: /s/ Joseph Tunney
Name: Joseph Tunney
Title: Duly Authorized Signatory
Address for Notices:
General Electric Capital Corporation
201 Merritt 7
Norwalk, CT 06851
Attn: Account Manager/Coast Crane
Facsimile: (513) 770-5460
With a copy to:
General Electric Capital Corporation
10 Riverview Drive
Danbury, CT 06810
Attn: General Counsel
Facsimile: (203) 749-4562
And
General Electric Capital Corporation
401 Merritt 7
Norwalk, CT 06851
Attn: Theodore Francis
Facsimile: (855) 434-1043
Address for payments:
ABA No. 021-001-033
Account Number 50279513
Deutsche Bank Trust Company Americas
New York, New York
Account Name: GECC CFS CIF
COLLECTION
Reference: CFK1470/Coast Crane

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION
as a Term Lender, US Revolving Lender and Canadian Revolving Lender
By: /s/ Lee LaBine
Name: Lee LaBine
Title: Senior Vice President
Address for notices:
PNC Bank, National Association
200 S. Wacker Drive, Suite 600
Chicago, IL 60606
Attn: Portfolio Manager
Facsimile: (312) 454-2919
Lending Office:
PNC Bank, National Association
200 S. Wacker Drive, Suite 600
Chicago, IL 60606



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Term Lender, US Revolving Lender
and Canadian Revolving Lender
By: /s/ Chris Heckman
Name: Chris Heckman
Title: Vice President
Address for notices:
150 S. Wacker Drive, Suite 2200
Chicago, IL 60606
Attn: Portfolio Manager
Facsimile: (312) 332-0424
Lending Office:
150 S. Wacker Drive, Suite 2200
Chicago, IL 60606







[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




Capital One Leverage Finance Corp., as a Term Lender, US Revolving Lender and
Canadian Revolving Lender
By: /s/ Michael Burns
Name: Michael S. Burns
Title: Senior Vice President – Region Manager
Address for notices:
275 Broadhollow Road
Melville, NY 11747
Attention: Pauline Palomino, AVP – Ops. Mgr.
Facsimile: (800) 986-0331
Lending Office:
Capital One Leverage Finance Corp.
275 Broadhollow Road
Melville, NY 11747



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------




Schedule 1.1(a)
Term Loan Commitments
Term Lender
Term Loan Commitment
General Electric Capital Corporation
$13,333,000
PNC Bank, National Association
$10,667,000
Wells Fargo Bank, National Association
$10,667,000
Capital One Leverage Finance Corp.
$5,333,000
Total
$40,000,000







--------------------------------------------------------------------------------




Schedule 1.1(b)
Revolving Loan Commitments
US Revolving Lender
Revolving Loan Commitment
General Electric Capital Corporation
$11,667,000
PNC Bank, National Association
$9,333,000
Wells Fargo Bank, National Association
$9,333,000
Capital One Leverage Finance Corp.
$4,667,000
Total
$35,000,000





Canadian Revolving Loan Commitment
Canadian Revolving Lender
Canadian Revolving Loan Commitment
General Electric Capital Corporation
$3,333,000
PNC Bank, National Association
$2,667,000
Wells Fargo Bank, National Association
$2,667,000
Capital One Leverage Finance Corp.
$1,333,000
Total
$10,000,000







--------------------------------------------------------------------------------




Schedule 3.1(b)
Permits
Coast Crane Company
Business Licenses
l.
Spokane, WA
Expires January 26, 2013 – Renewal in progress
2.
Tacoma, WA
Expires December 31, 2013
3.
Torrance, CA
Expires December 31, 2012 – Renewal in progress
4.
Ontario, CA
Expires December 31, 2012 – Renewal in progress
5.
Oakland, CA
Expires December 31, 2013
6.
Pasco, WA
Expires December 31, 2013
7.
Los Angeles, CA
No Expiration date
8.
Richmond, CA
Expires December 31, 2013
9.
West Sacramento
Expires September 30, 2013
10.
San Leandro, CA
Expires December 31, 2012 – Renewal in progress
11.
Bremerton, WA
Expires December 31, 2013
12.
State of Hawaii
No Expiration date
13.
State of Alaska
Expires December 31, 2013
14.
Seattle, WA
Expires December 31, 2013
15.
Portland, OR
No Expiration date
17.
State of Texas
No Expiration date
18.
City of Pasadena
Expires May 31, 2013
19.
20.
21.
22.
23.


City San Francisco
State of Washington
City of Industry, CA
Lynnwood, WA
State of Nevada
Expired April 30, 2012 – Renewal in progress
Expires March 31, 2013
No Expiration date
Expires December 31, 2013
Expires July 31, 2013

Coast Crane Ltd.


Business Licenses


1.
City of Surrey Business License
 
 
#072351 (Equipment Dealer)
Expires on April 30, 2013
 
#072352 (Equipment Rental)
Expires on April 30, 2013
 
 
 





Coast Crane Company


Environmental Permits
1.    Wastewater discharge Permit MIU 014 (City of West Sacramento) for Coast
Crane Company, dated as of September 15, 2006




--------------------------------------------------------------------------------




2.    Pretreatment Permit 2-55 (City of San Leandro) for Coast Crane Company,
dated effective as of May 4, 2009
3.    Minor Discharge Authorization 788-01 (King County) for Coast Crane
Company, dated effective as of April 28, 2008
4.    Industrial Waste Disposal Permit 000017 (Los Angeles County) for Coast
Crane Company, dated effective as of September 16, 2009


Coast Crane Ltd.
Environmental Permits
1.    None


Coast Crane Company
Other Permits
1.    Seller’s Permit, issued by the California State Board of Equalization
(permit is valid until revoked or canceled but is not transferable if the
business is sold)


Coast Crane Ltd.
Other Permits
1.    None


Coast Crane Company
Qualifications
US Borrower is qualified to transact business in the states of California,
Texas, Nevada, Hawaii, Oregon and Washington.


Holdings
Qualifications
None.
Coast Crane Ltd.
Qualifications
None.




--------------------------------------------------------------------------------




Schedule 3.5
Litigation


None.






--------------------------------------------------------------------------------




Schedule 3.7
ERISA


Coast Crane Company
1.
Title IV Plans
 
None
 
 
2.
Multiemployer Plans
 
None
 
 
3.
Material Benefit Plans
 
MBA Health Insurance Program
 
Coast Crane Company Group Health and Welfare Plan
 
Essex Rental Corp. 401(k) Plan
 
 
 
Coast Crane Ltd.
1.
Title IV Plans
 
None
 
 
2.
Multiemployer Plans
 
None
 
 
3.
Material Benefit Plans
 
a. Medical Dental and Life Insurance Program with Great West Life [Policy No.
250286]
 
b. British Columbia Medical Services Plan [Policy No. 6200943]
 
c. RRSP Plan with Standard Life [Policy No. RS102971]
 
 
 









--------------------------------------------------------------------------------




Schedule 3.8
Closing Date Sources and Uses; Funds Flow Memorandum


Closing Date – March 12, 2013
Funds Flow Memorandum
[See Attached]






--------------------------------------------------------------------------------




Schedule 3.9
Ownership of Property; Liens
Coast Crane Company
1.    Lease Agreement, by and between Coast Crane Company and Dennis D. McLeod,
dated as of March 1, 2009, related to the following rental realty:
(a)    8900 King Street, Anchorage, Alaska
(b)    525 South Oregon Street, Pasco, Washington
(c)    3920 East Boone Avenue, Spokane, Washington
(d)    1114 St. Paul Avenue, Tacoma, Washington
2.    Lease Agreement by and between, Coast Crane Company and H&A Reed Family
Trust, dated as of April 1, 2009, related to that certain building located at
6615 Rosedale Highway, Bakersfield, California 93308
3.    Industrial/Commercial Lease, by and between Coast Crane Company and APB
LLC, dated as of September 18, 2008, related to the real property commonly known
as 91-505 Awakumoku Place, City of Kapolei, City and County of Honolulu, Hawaii
96707 (Bay C)
4.    Industrial/Commercial Lease, by and between Coast Crane Company and APB
LLC, dated as of July 1, 2008, related to the real property commonly known as
91-505 Awakumoku Place, City of Kapolei, City and County of Honolulu, Hawaii
96707 (Bay D & L)
5.    Air Commercial Real Estate Association Standard Industrial/Commercial
Single-Tenant Lease - Gross, by and between Bushala Brothers, Inc. and Coast
Crane Company, dated as of March 19, 2007, related to that certain real property
commonly known as 422 E. Emporia, Ontario, San Bernardino, California (approx.
4,000 square foot building with approx. 1 acre of yard space)
6.    Commercial Lease, by and among 1601 NE Columbia, LLC and Coast Crane
Company, dated as of September 8, 2008, related to the real property located at
1601 N.E. Columbia, Blvd., Portland, Oregon (approx. 30,000 square foot tilt-up
building)
7.    Lease Agreement (as amended), by and between Spirit of 83 and Coast Crane
Company, dated as of April 28, 2006 and most recently amended on February
10,2006, related to that certain real commonly known as 14951 Catalina Street,
San Leandro, California
8.    Lease Agreement, by and between White Sands, LLC and Coast Crane Company,
dated as of January 2009 and notarized March 31, 2009, related to that certain
real property located at 500 South Sullivan Street, Seattle, Washington
9.    Lease Agreement, by and between Ness Manitowoc Property, LLC and Coast
Crane Company, dated as of November l, 2005, related to the buildings located at
8250 Fifth Avenue South, Seattle, Washington
10.    Commercial Lease Agreement (as amended and extended), by and between
Ralph E. Hovis and Joyce E. Hovis, and Coast Crane Company, dated as of December
31, 2003,




--------------------------------------------------------------------------------




amended as of September 1, 2005, and extended December 29, 2008, related to the
real property located at 4680 W. Capitol Avenue, West Sacramento, California
11.    Lease Agreement, by and between Coast Crane Company and the State of
California (by and through the Department of Natural Resources), dated as of
April 7, 2009, related to that certain real property located at 4300 West
Capitol Avenue, West Sacramento, Yolo County, California (approx. 53,260 square
feet)
12.    Fifth Amendment to Real Property Lease Agreement, by and between Coast
Crane Company and Bank of America N.A., as Trustee of the Emily Koelzer
Revocable Trust, dated as of February 11, 2010, related to that certain real
property located at 19062 San Jose Avenue, City of Industry, California
13.    Lease Agreement, between ESA Industries, Inc., and Coast Crane Company,
dated as of April 17, 2012, related to that certain real property located 19052
San Jose Avenue, City of Industry, California 91748 (approx. 7,576 square feet)
14.    Lease Agreement, between H&V Investments, and Coast Crane Company, dated
as of April 9, 2012, related to that certain real property located 8100 Mowry,
Newark, California 94560
15.    Lease Agreement, between Roger Bellcoff, and Coast Crane Company, dated
as of April 13, 2012, related to that certain real property located 14901 NE
Parkinen Road, Brush Prairie, Washington 98606
16.    Lease Agreement, between Essex Crane Rental Corp., and Coast Crane
Company, dated as of April 30, 2012, related to that certain real property
located 303 Peach Lane, Arcola, Texas 77583-7459
Coast Crane Ltd.
1.
Lease Agreement under the Land Transformation Act (as amended) by and between
City Wide Truck Repair and Disposal Ltd. and Coast Crane Ltd. dated as of
October 1, 2007, as amended November 13, 2009, related to the real estate
located at 9538 195 Street, Surrey, B.C.







--------------------------------------------------------------------------------




Schedule 3.11(e)
Projections
See attached








--------------------------------------------------------------------------------




Schedule 3.12
Environmental


1.    NPDES permits for discharge of industrial storm water have not been
obtained, and certifications of no exposure have not been made, for any of the
current sites.
2.    All compliance and potential compliance matters, and conditions involving
Hazardous Materials releases or potential releases, are described in the
following:
•
Environmental Review of Coast Crane Company, Environ (July 2004) (“2004 Environ
Report”)

•
Correspondence from SLR International Corp to Cameron Hewes, “Results of
Environmental Due Diligence,” April 12, 2007 (“2007 Letter Report”)

•
Phase I Environmental Assessment Reports, Summary Report and Reports for
thirteen sites, (SLR International Corp, April 9, 2007) (“2007 Reports”)

•
Phase I Environmental Sites Assessment Report, Zusman Property, 1601 NE Columbia
Blvd (SLR International Corp, July 2, 2008), and

•
Phase I Environmental Sites Assessment Report, Zusman Property, 1525 NE Columbia
Blvd (SLR International Corp, March 5, 2010) (together, the “Portland Reports”)

•
Confirmatory Investigation of Washington Pad Area, Seattle Site (Environ, April
25, 2007)

•
Results of Confirmatory Investigation of Washington Pad Area, Seattle Site
(Environ, July 25, 2007)

•
Evaluation of Lateral and Vertical Extent of Petroleum Hydrocarbons and Volatile
Organic Compounds in Soil, Washington Pad Area, Seattle Site (Environ, August
27, 2007)

•
Draft, Remedial Action Completion Report, Seattle Site (Environ, Draft, dated
July 2008)

3.    Correspondence from the Washington Department of Ecology, December 4,
2008, to Franklin Foster may constitute a threatened claim by a Governmental
Authority.






--------------------------------------------------------------------------------




Schedule 3.15
Labor Relations
None.






--------------------------------------------------------------------------------




Schedule 3.16
Intellectual Property
1. Registered Trademarks
a. Reg. No. 4,028,519
Logo Mark in Class 35 – The mark consists of a crane holding a stylized letter
“C”.
Ser. No. 85-248,662, Filed 2-22-2011, Registered on 9-20-2011, Expires 9-20-2021
b. Reg. No. 4,028,520
Logo Mark in Class 37 – The mark consists of a crane holding a stylized letter
“C”.
Ser. No. 85-248,688, Filed 2-22-2011, Registered on 9-20-2011, Expires 9-20-2021
c. Reg. No. 4,034,505
Word Mark in Class 35 – “Coast Crane Company” – The mark consists of standard
characters without claim to any particular font, style, size, or color. No claim
is made to the exclusive right to use “Crane Company”, apart from the mark as
shown.
Ser. No. 85-248,620, Filed 2-22-2011, Registered on 10-4-2011, Expires 10-4-2021
d. Reg No. 4,034,506
Word Mark in Class 37 – “Coast Crane Company” – The mark consists of standard
characters without claim to any particular font, style, size, or color. No claim
is made to the exclusive right to use “Crane Company”, apart from the mark as
shown.
Ser. No. 85-248,635, Filed 2-22-2011, Registered on 10-4-2011, Expires 10-4-2021
2.    Domain Names:
Coast Crane Company
www.coastcrane.com
Other domains that point to www.coastcrane.com
coastcrane.co
coastcrane.net
coastcrane.us
coastcranecompany.com
coastcranecompany.net
coastcranelimited.net
coastcranelimited.com
pacificcoastcrane.com
pacificcoastcrane.net
westcoastcrane.biz
westcoastcrane.co
westcoastcrane.us


Coast Crane Ltd.
None




--------------------------------------------------------------------------------




3.    Software
a.
MEHS (200)
NFD (73 US & 7 Canada)

Mass market, off-the shelf software.
b.
Owned

Licensed
Licensed - Boxed
Adobe Contribute CS3 (2)
Adobe Acrobat Standard 9 (2)
Application Extender (3)
MS Visio 2007 (2)
Symantec Clients (165)
MS Office 2003 (15)
Symantec Endpoint (1)
Crystal Reports (12)
Windows Server 2003 CALs (204)
 
Microsoft Exchange (200)
 
Transoft Client (12)
 
Transoft Server (1)
 
Transoft Drivers (8)
 
Blackery Clients (30)
 
Blackbeny Enterprise Server (1)
 
Reflections (130)
 
Sonicwall VPN Global Clients (20)
 
MS Access 2003 (10)
 
MS Access 2007 (10)
 
MS Data Center (l)
 
MS Office 2003 (30)
 
MS Office 2007 (80)
 
Acucobol for AIX (5)
 
MS Access 2010 (5)
 
MS Office (130)
 
MS Visio 2007 (2)
 
Windows Server 2008 (3)
 
Windows Server 2003 (1)
 
Windows Server 2008 User CALs (169)
 
Windows Server 2003 User CALs (200)
 







--------------------------------------------------------------------------------




Schedule 3.18
Insurance
 
 
 
 
 
Coverage Limits
 
Policy Number
Eff. Date
Exp. Date
Insurance Type
Issuer
Amount
Coverage
Deductible
12945031
12/1/2012
12/1/2013
Property
Lexington Insurance Company


$10,000,000.00


Business Income & Extra Expense


$5,000.00


 
 
 
 
 


$10,000,000.00


Real & Personal Property
 
 
 
 
 
 
8,299.950.00


Business Income & Extra Expense
 
 
 
 
 
 


$10,188,630.00


Inventory
 
 
 
 
Combined Inland Marine
 


$40,000,000.00


Each Occurrence


$25,000.00


 
 
 
 
 


$2,000,000.00


Equipment Rented from Others
 
 
 
 
 
 
 
 
 
12N05841
12/1/2012
12/1/2013
Ocean Cargo
Traverlers Property Casualty Company of America


$5,000,000.00


Any One Vessel
 


$5,000,000.00


Any One Item of Equipment on Land
 
 
 
 
 
 
 
 
CGLCX6018812
12/1/2012
12/1/2013
General Liability
Tower Insurance Co of New York


$1,000,000.00


Each Occurrence


$10,000


 
 
 
 
 


$50,000.00


Damage to Rented Premises (Ea Occ)
 
 
 
 
 
 


$1,000,000.00


Personal & Adv. Injury
 
 
 
 
 
 


$2,000,000.00


General Aggregate
 
 
 
 
 
 


$2,000,000.00


Products – Comp/Op Agg
 
50000


Damage to Premises Rented
 
 
 
 
 
 
 
 
 
 
BAPCX6018812
12/1/2012
12/1/2013
Automobile Liability
Tower Insurance Co of New York


$1,000,000.00


Each Accident
 
 
 
 
 
 
 
 
 
QK08850244
12/1/2012
12/1/2013
Umbrella Liability
St. Paul Fire and Marine Insurance Company


$5,000,000.00


Each Occurrence
 
 
 
 
 
 


$5,000,000.00


Aggregate
 
 
 
 
 
 
 
 
 
15374927
12/1/2012
12/1/2013
Excess Liability (5X5)
AIG/Lexington Insurance Company


$5,000,000.00


Each Occurrence
 


$5,000,000.00


Aggregate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HFX00031996044
12/1/2012
12/1/2013
Excess Liability (10X10)
Interstate Fire & Casualty


$10,000,000.00


Each Occurrence Aggregate
 


$10,000,000.00


 
 
 
 
 
 
 
 
100002361901
12/1/2012
12/1/2013
Excess Liability (10X20)
Liberty Insurance Underwriters, Inc.


$10,000,000.00


Each Occurrence
 
 
 
 
 
 


$10,000,000.00


Aggregate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ZUP14T4959412NF
12/1/2012
12/1/2013
Excess Liability (10X30)
St. Paul Fire & Marine Insurance Company


$10,000,000.00


Each Occurrence
 
 
 
 
 
 


$10,000,000.00


Aggregate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
PHFD3979609A
12/1/2012
12/1/2013
Foreign Package (includes GL, Auto & Cont. Empl. Liab below)
ACE American Insurance Company


$1,000,000.00


BVPD Each Occurrence
 
  
 
 
 
1. General Liability
 


$2,000,000.00


Aggregate – Products/ Completed Operations
 
  
 
 
 
 
 


$1,000,000.00


Premises Damage
 
 
 
 
 
 
 


$1,000,000.00


Personal Injury & Advertising Injury
 
  
 
 
 
 
 


$25,000.00


Medical Payment Coverage
 
 
 
 
 
2. Automobiles
 


$1,000,000.00


combined BVPD Any One Accident (Owned and Hired & Non Owned Autos)
 
 
 
 
 
 
 


$25,000.00


Accident/Any One Policy Period
 
 
 
 
 
 
 


$10,000.00


Medical Payments – Each Person
 
 
 
 
 
 
 


$20,000.00


Medical Payments – Each Accident
 
 
 
 
 
 
 


$1,000,000.00


Bodily Injury by Accident – Each Accident
 
 
 
 
 
3. Contingent Employers Liability
 


$1,000,000.00


Bodily Injury by Disease – Each Employee
 
 
 
 
 
 
 


$1,000,000.00


Bodily Injury by Disease – Policy Limit
 
 
 
 
 
 
 


$1,000,000.00


Executive Assistance Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PHFD3979609A
12/1/2012
12/1/2013
Professional Liability
Maxum Indemnity Company


$2,000,000.00


Each Claim
 
 
 
 
 
 
 


$2,000,000.00


Aggregate
 
 
 
 
 
 
 
 
 
 
 
14-MGU-12A28013
12/1/2012
12/1/2013
Directors' & Officers' Liability
U.S. Specialty Insurance Company (HCC Global)


$10,000,000.00


Aggregate Limit (including Defense Costs)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NHS649313
12/1/2012
12/1/2013
Excess Directors' & Officers' Liability
RSUI Indemnity Company


$5,000,000.00


Aggregate Limit (including Defense Costs) (Excess of $10,000,000.00)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0306-1547
12/1/2012
12/1/2013
Side A D&O Liability
Allied World National Assurance Company


$5,000,000.00


Aggregate Limit (including Defense Costs) (Excess of $15,000,000.00)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14-MG-12-A11330
12/1/2012
12/1/2013
Employment Practices Liability
Houston Casualty Company (HCC)


$5,000,000.00


Aggregate Limit (including Defense Costs)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14-MG-12-A28147
12/1/2012
12/1/2013
Fiduciary Liability
U.S. Specialty Insurance Company (HCC)


$1,000,000.00


Aggregate Limit (including Defense Costs)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




SAA 359-74-72-04
12/1/2012
12/1/2013
Crime
Great American Insurance Company


$3,000,000.00


Aggregate Limit


$50,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SAA 359-74-72-04
12/1/2012
12/1/2013
Crime
Great American Insurance Company


$3,000,000.00


Aggregate Limit


$50,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
WCJZ91457366012
7/21/2012
7/21/2013
Worker’s Compensation And Employers’ Liability
Liberty Mutual / Wausau Underwriters Insurance Company
WC Statutory Limits


 
 
 
 
 
 


$1,000,000.00


E.L. Each Accident
 
 
 
 
 


$1,000,000.00


E.L. Disease – Each Employee
 
 
 
 
 
 


$1,000,000.00


 
 
 
 
 
 
 
 
 
 
Account ID: 046,378-01, UBI: 603 064 580
11/22/2012
 
WA Worker’s Compensation
State of Washington
WA Statutory Limits


Worker’s Compensation
 







--------------------------------------------------------------------------------




Schedule 3.19
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Each of Essex Rental Corp., a Delaware corporation, Essex Holdings LLC, a
Delaware limited liability company, Essex Crane Rental Corp., a Delaware
corporation, and Essex Finance Corp., a Delaware corporation, is an Affiliate of
Borrowers and Holdings.
Coast Crane Ltd., a British Columbia corporation (“Coast Canada”), is a direct
Subsidiary of Borrower and an indirect Subsidiary of Holdings.
Issuer
Stockholder
Number of Shares
Percentage of Outstanding
Holdings
Essex Rental Corp.
100
100
%
Borrower
Holdings
100
100
%
Coast Canada
Borrower
100
100
%
 
 
 
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Schedule 3.20
Jurisdiction of Organization; Chief Executive Office
Legal Name
Organizational
ID Number
Chief
Executive Office
Prior Legal Name and Prior Jurisdiction of Organization
Jurisdiction of Organization
Coast Crane Company
4890310
1110 Lake Cook Road, Suite 220
Buffalo Grove, IL 60089
CC Bidding Corp.
Delaware
CC Acquisition Holding Corp.
4891753
1110 Lake Cook Road
Suite 220
Buffalo Grove, IL 60089
N/A
Delaware
Coast Crane Ltd.
BC0507555
9538 195th Street
Surrey, BC V4N4G2
N/A
British Columbia









--------------------------------------------------------------------------------




Schedule 3.21
Locations of Inventory, Equipment and Books and Records
See Schedule 3.20 and Schedule 3.9, which are incorporated herein by reference.










--------------------------------------------------------------------------------




Schedule 3.22
Deposit Accounts and Other Accounts
Coast Crane Company
Account Name
 
Depositary Information
 
Account Number
Name on Account


Address


Telephone #


Purpose
Operating Account
 
Wells Fargo
 
 
Coast Crane Company
Wells Fargo Bank, N.A. (182), PO Box 63020, San Francisco, CA 94163
1-800-289-3557
Main Operating Activities
Depository Account
 
Wells Fargo
 
 
Coast Crane Company
Wells Fargo Bank, N.A. (182), PO Box 63020, San Francisco, CA 94163
1-800-289-3557
Cash Receipts
Payroll
 
Wells Fargo
 
 
Coast Crane Company
Wells Fargo Bank, N.A. (182),PO Box 63020, San Francisco, CA 94163
1-800-289-3557
Payroll Funding
Vendor Payment
 
Wells Fargo
 
 
Coast Crane Company
Wells Fargo Bank, N.A. (259), 115 Hospital Drive, Van Wert, OH 45891
1-800-289-3557
Vendor and Other Disbursements
Collateral Account
 
Wells Fargo
 
 
Coast Crane Company
Wells Fargo Bank, N.A. (182), PO Box 63020, San Francisco, CA 94163
1-800-289-3557
Credit Card Purchases Collateral Account
FSA
 
Wells Fargo
 
 
Coast Crane Company
Wells Fargo Bank, N.A. (182), PO Box 63020, San Francisco, CA 94163
1-800-289-3557
Flex Spending Account





Coast Crane Ltd.




--------------------------------------------------------------------------------




Account Name
 
Depositary Information
 
Account Number
Name on Account


Address


Telephone #
Purpose
USD Operating Account
 
HSBC
 
 
Coast Crane LTD
HSBC Bank Canada, #1-405 North Road, Coquitlam, BC V3K 3V9
1-866-808-4722
USD Operating Account
USD DDA
 
Wells Fargo
 
 
Coast Crane LTD
Wells Fargo Bank, N.A. (182), PO Box 63020, San Francisco, CA 94163
1-800-289-3557
USD Operating Account
USD Receivables Account
 
RBC
 
 
WF Coast Crane LTD
Royal Bank of Canada, 315 Front St W-3rd Flr. Toronto, ON M5V 3A4
1-800-769-2520
USD Cash Receipts with Lockbox functionality
USD Operating Account
 
RBC
 
 
WF Coast Crane LTD
Royal Bank of Canada, 315 Front St W-3rd Flr. Toronto, ON M5V 3A4
1-800-769-2520
USD Disbursements









--------------------------------------------------------------------------------




Schedule 3.23
Government Contracts


Coast Crane Company
Contract to sell 10 SANY Rough Terrain LAWPD


Contract to provide various service, parts, etc. with Bechtel National Inc., the
contractor for the U.S. Department of Energy for the HanfordTank Waste Treatment
and Immobilization Plant


Coast Crane Ltd.


None






--------------------------------------------------------------------------------




Schedule 3.25
Bonding; Licenses
Coast Crane Company
Obligee
Type of Bond
Bond Amount
Expiration Date
State of California, Department of Motor Vehicles
Motor Vehicle-All Others
5,000


10/16/2013
State of California, Department of Motor Vehicles
Motor Vehicle-New and-or Used Car, Truck, Mobile Home Dealers and Salesmen
50,000


8/13/2013
State of Oregon, Department of Transportation
Sales and Use Tax Bonds
2,750


12/17/2013
Treasurer (County) and the Motor Vehicle Industry Licensing Board, State of
Hawaii
License & Permit
75,000


12/10/2013
State of Oregon- DMV
License & Permit
40,000


12/10/2013
State of Washington
License & Permit
30,000


12/10/2013
State of Washington
License & Permit
30,000


12/10/2013
State of Washington
License & Permit
30,000


12/10/2013
State of Washington
License & Permit
30,000


12/10/2013
State of California, Department of Motor Vehicles
Motor Vehicle-All Others
5,000


12/10/2013
State of California, Department of Motor Vehicles
Motor Vehicle-All Others
5,000


12/10/2013
Oregon Department of Transportation
Miscellaneous Taxes
2,375


5/23/2013
City of Spokane
License & Permit
5,000


4/18/2013





Coast Crane Ltd.


None






--------------------------------------------------------------------------------




Schedule 3.30
Titled Vehicles
Coast Crane Company
Mk
S/N
MN
197640
PB
1XPSDP0X8DD209258
NC
35383
NC
35483
NC
35704
TA
655694
NC
290434
NC
290435
NC
291138
NC
291226
NC
291496
NC
291774
NC
291771
NC
291497
NC
291654
NC
291772
NC
291783
NC
291801
NC
292032
NC
291785
NC
291973
NC
292204
NC
291784
NC
292361
NC
292412
NC
292521
TA
655829
NC
293031
NC
293030
NC
293068
NC
293020
NC
293033
NC
293036
NC
293143
NC
293035
NC
293325
NC
293142
NC
293655
NC
293069
NC
293991
NC
293871
NC
293653
NC
291480
NC
294079
NC
294095
NC
294398





--------------------------------------------------------------------------------




NC
294408
NC
294539
TA
EX0178
NC
294406
NC
293574
NC
293575
NC
293656
NC
293697
NC
294526
NC
294684
NC
294686
NC
294075
NC
294541
TA
655783
NC
293703
NC
294712
NC
294711
NC
35616
NC
293766
NC
294527
NC
294682
NC
294530
TA
EX0189A
TA
655881
NC
294681
NC
294680
TA
655853
TA
EW2660
NC
35598
NC
291265
NC
294562
TA
655854
NC
294642
NC
33014B
NC
295443
NC
291768A
TA
655848
NC
294687
NC
295440
TA
EW2640
NA
295444
MT
186137
MN
186263
MN
186282
MN
186284
MN
186287
MN
186299
MN
186297
MN
186288
MN
186298
TA
EX0079
TA
EX0084
ZZ
1GTEK19T2YE213033





--------------------------------------------------------------------------------




ZZ
1FMYU04171KA78917
ZZ
3B7HU18Z62G112039
ZZ
2FTRX17262CB00585
ZZ
2FTRX18L13CA22285
ZZ
2GCEK13T761141527
ZZ
TRX18W72NA65886
ZZ
1FTRX17W51NB45445
ZZ
1FTNX20L4YEC85582
ZZ
TNX20L91ED19
ZZ
1FTRW07W91KA81702
ZZ
1FTRF17W7YKA80404
ZZ
1FTRF17WX1NA21156
ZZ
1GDJK34N1SE542375
ZZ
1TKA04225RM086849
ZZ
1HTSCABM0SH620490
ZZ
1FV6HLBA2VL575169
ZZ
1GCEC14WXVZ145454
ZZ
1GCEC14W3VZ105054
ZZ
1GTEC14W3TZ517889
ZZ
1HTSCABM2TH351443
ZZ
1FV3EJAC6VH711700
ZZ
1HTSCABM1WH504608
ZZ
1TKA04626RM036486
ZZ
1HTSCABM7WH575862
ZZ
1FTNF21L0XEC03864
ZZ
1FDYY95S8RVA27405
ZZ
1GTGC24R1XF011932
ZZ
2009G00199
ZZ
1FUYFXYB2YPH47386
ZZ
1N6SD11S7SC392184
ZZ
3B6MC36631M247263
ZZ
1GDKC34N8SJ523542
ZZ
1FDAF56F9YED18690
ZZ
1FDXF46F9YEE28076
ZZ
1FVABTAK62DK01594
TK
1FUPFXYB5YPH40721
ZZ
1FVACXCS75HV08092
ZZ
1FDXF46P96EA85484
ZZ
1FDAF57P85ED08591
ZZ
1FTNX20L72EX58691
ZZ
1LH930UH811011580
ZZ
1FUYDSYBOSH727662
ZZ
1HTSCABM8YH248339
ZZ
1HTSCABM5YH248332
ZZ
1GRDM9023HM063910
ZZ
1FDXF46P06EB47189
ZZ
1FDXF46P06EC11814
ZZ
2FZACGDC06AW51735
TK
TWYAHT37J471
ZZ
2FZHAZDE97AY42377





--------------------------------------------------------------------------------




ZZ
1FTYR10D35PB02960
ZZ
1HTSCABP21H337517
ZZ
1FTYR10D67PA75191
ZZ
1FTYR10D76PA84710
ZZ
1FDAF56PX7EA87144
ZZ
KMHD7X57M208
TK
PLHN7X88M766
TK
PLHN7X18M769
TK
1FDAF57R88ED09262
ZZ
1TKA048268M015049
ZZ
1ZCE26E22GZO12471
ZZ
1XPFDB0XXXD486521
GV
45708
ZZ
F005D02634K
MS
42625
CL
5DP00113
KL
552795A
GV
34991
GV
68474A
LL
97Y16P22234
CL
70Y01155
BZ
N/A
ZZ
FOO5A13761H
LL
19475
LL
19172
MB
43395
KL
552793A
CL
68Y01600
CL
5DP00122
CL
5DP00117
DA
N/A
MS
250206
JL
160014848
MB
43364
ZZ
06-00922
ZZ
A26W50574
RO
7130985003
ZZ
5141
JL
160013881
ZZ
502080
ZZ
19712
ZZ
F2550219
ZZ
F005D05201N
MS
42643



Coast Crane Ltd.






--------------------------------------------------------------------------------




Mk
S/N
NC
294076
ZZ
TSCABMXVH448862
ZZ
539236
TK
TRF12236NB32
ZZ
DAF56RX8EC60
TK
3F6WJ76A58G350635
ZZ
CC735600
GV
42220
ZZ
 









--------------------------------------------------------------------------------




Schedule 3.31
Equipment
Coast Crane Company
Equip #
Mk
S/N
AC0157
NC
290154A
AC0571
GV
292556A
AC0839
ZZ
995001113
AC1230
NC
NONE
AC1248
TC
410570K
AC1250
TC
410570M
AC1307
TC
410182A
AC1415
TC
410982G
AC1418
TC
410982J
AC1814
ME
10001160A
AC1849
ZZ
0
AC2581
MN
186289
AC2582
MN
186289A
RT0426
SA
13RC00350019
RT0427
SA
13RC00350020
RT0428
SA
13RC00350021
RT0429
SA
13RC00350022
RT0430
SA
13RC00350023
RT0431
SA
13RC00350033
RT0432
SA
13RC00350035
RT0433
SA
13RC00350036
RT0434
SA
13RC00350038
RT0435
SA
13RC00550040
AC0034
ME
771048 777
AC0035
ME
1048 777
AC0081
GV
NONE
AC0100
ZZ
471556
AC0127
NC
35519 685D
IC0023
GV
69821
RT0365
GV
86073
AC0043
NC
32012B
AC0079
NC
33351A
AC0114
NC
35299B
AC0115
NC
35407A
AC0119
NC
35441A
AC0125
NC
35498A
AC0126
NC
34041A
AC0138
TC
95196C
AC0140
TC
95196A
AC0141
ZZ
WATO197
AC0142
TC
88715C
AC0150
ZZ
WAT0201
AC0151
TC
50013
AC0158
NC
999
AC0161
TC
97185A
AC0162
TC
97185B
AC0168
TC
100000A
AC0169
TC
100000B
AC0170
TC
100000C
AC0171
TC
100000D
AC0172
TC
100000E





--------------------------------------------------------------------------------




AC0173
TC
100000F
AC0176
TC
99509A
AC0183
TC
99509H
AC0184
TC
99509I
AC0185
TC
99509J
AC0186
TC
99509K
AC0187
TC
99509L
AC0198
TC
99869D
AC0203
TC
400542
AC0206
TC
400546C
AC0208
TC
400546E
AC0218
TC
SN0218
AC0220
TC
400363B
AC0222
TC
400363D
AC0223
TC
400363E
AC0224
TC
400363F
AC0225
TC
400363G
AC0226
TC
400363H
AC0227
TC
400363I
AC0228
TC
400363J
AC0236
TC
400548A
AC0237
TC
400548B
AC0238
TC
400548C
AC0244
NC
32240
AC0245
NC
291645A
AC0248
TC
401442A
AC0250
TC
401442C
AC0251
TC
401442D
AC0252
TC
401442E
AC0253
TC
401442F
AC0254
TC
401442G
AC0255
TC
401442H
AC0256
TC
401442I
AC0257
TC
401442J
AC0258
TC
401442K
AC0259
TC
401442L
AC0269
NC
291756A
AC0272
CO
89010127
AC0273
CO
89010128
AC0274
CO
89010129
AC0275
CO
89010130
AC0276
CO
89010131
AC0277
CO
89010132
AC0278
CO
89010133
AC0279
CO
89010134
AC0280
CO
89010135
AC0281
CO
89010136
AC0282
CO
89010101
AC0283
CO
89010103
AC0284
CO
89010105
AC0285
CO
89010119
AC0286
CO
89010113
AC0287
CO
89010117
AC0288
GL
13830106
AC0289
GL
13830107
AC0290
GL
13830108
AC0291
GL
2002264019
AC0293
GL
13920109





--------------------------------------------------------------------------------




AC0295
GL
13830105
AC0296
GL
200226102
AC0299
GL
1496TK9504
AC0305
GL
13920117
AC0308
GL
13830125
AC0309
GL
13830126
AC0310
GL
13830129
AC0311
GL
13830131
AC0313
GL
2004069135
AC0314
GL
2004012049
AC0315
GL
2004012051
AC0316
GL
200417502
AC0317
GL
13920111
AC0318
GL
13920114
AC0319
GL
13920115
AC0320
GL
13920118
AC0325
MQ
7101877
AC0328
MQ
7101414
AC0331
MQ
3691691
AC0332
MQ
3691692
AC0335
MQ
7600034
AC0337
MQ
7500518
AC0340
MQ
7500652
AC0341
MQ
7104600
AC0342
MQ
7104591
AC0344
MQ
7400304
AC0345
MQ
7400320
AC0346
MQ
7400321
AC0347
MQ
7400342
AC0348
MQ
7400208
AC0349
MQ
7400318
AC0351
MQ
7400172
AC0352
MQ
3745230
AC0353
ZZ
FA000102
AC0356
ZZ
TBD
AC0357
TC
402109A
AC0358
TC
402109B
AC0359
TC
402109C
AC0360
TC
402109D
AC0361
TC
402109E
AC0362
TC
402109F
AC0363
TC
402109G
AC0365
TC
401218A
AC0366
TC
401218B
AC0367
TC
401218C
AC0368
TC
401218D
AC0369
TC
401218E
AC0370
TC
401218F
AC0371
TC
401218G
AC0372
TC
401218H
AC0373
TC
401218I
AC0374
TC
401218J
AC0375
TC
401218K
AC0376
TC
401218L
AC0377
TC
401218M
AC0378
TC
401218N
AC0379
TC
401218P
AC0380
TC
401218Q





--------------------------------------------------------------------------------




AC0381
TC
401218R
AC0382
TC
401218S
AC0383
TC
401218T
AC0384
TC
401218U
AC0385
TC
401218V
AC0386
MQ
3745227
AC0388
ZZ
50002088
AC0389
ZZ
50002162
AC0390
ZZ
50002165
AC0391
ZZ
50002497
AC0392
ZZ
50002827
AC0393
ZZ
50002830
AC0394
ZZ
50002841
AC0395
ZZ
50002853
AC0396
ZZ
50002919
AC0397
ZZ
50002940
AC0398
ZZ
50003048
AC0399
ZZ
50003118
AC0400
ZZ
50003319
AC0401
ZZ
50003528
AC0402
ZZ
50003641
AC0403
ZZ
50003809
AC0404
ZZ
50003824
AC0405
ZZ
50005190
AC0406
ZZ
50005193
AC0407
ZZ
50005219
AC0408
ZZ
50005222
AC0409
ZZ
50005230
AC0410
ZZ
50005281
AC0411
ZZ
50005292
AC0412
ZZ
50005298
AC0413
ZZ
1504
AC0414
ZZ
NK-AC30-B
AC0415
ZZ
10103
AC0416
ZZ
1777
AC0417
ZZ
TBD
AC0418
ZZ
1644
AC0424
TC
402113A
AC0425
TC
402113B
AC0426
TC
402113C
AC0427
TC
402113D
AC0428
TC
402113E
AC0429
TC
401259A
AC0430
TC
401259B
AC0431
TC
401259C
AC0432
TC
401259D
AC0433
TC
401259E
AC0434
TC
401259F
AC0435
TC
401259G
AC0436
TC
401259H
AC0441
NC
292204A
AC0442
ZZ
7500649
AC0444
ZZ
1515
AC0450
TC
401270A
AC0451
TC
401270B
AC0452
TC
401270C
AC0453
TC
401270D
AC0454
TC
401270E





--------------------------------------------------------------------------------




AC0455
TC
401270F
AC0456
TC
401270G
AC0457
TC
401270H
AC0458
TC
401270I
AC0459
TC
401270J
AC0460
TC
401270K
AC0461
TC
401270L
AC0464
TC
404565A
AC0466
TC
404565C
AC0470
TC
88671
AC0475
TC
403020A
AC0476
TC
403020B
AC0477
TC
403020C
AC0478
TC
403020D
AC0479
TC
403020E
AC0480
TC
403020F
AC0481
TC
403020G
AC0482
TC
403020H
AC0483
TC
403020I
AC0484
TC
403020J
AC0485
TC
403020K
AC0486
TC
403020L
AC0487
TC
402910A
AC0488
TC
402910B
AC0489
TC
402910C
AC0490
TC
102910D
AC0491
TC
402910E
AC0492
TC
402910F
AC0493
TC
402910G
AC0494
TC
402910H
AC0495
TC
402910I
AC0496
TC
402910J
AC0497
TC
402910K
AC0498
TC
402910L
AC0501
TC
99509M
AC0502
TC
401270M
AC0504
TC
0001TC
AC0505
TC
0002TC
AC0506
TC
0003TC
AC0507
TC
0004TC
AC0510
ZZ
TBD
AC0511
ZZ
112336
AC0512
ZZ
FA000241
AC0516
GL
2004069135
AC0518
ZZ
0
AC0526
TC
403358F
AC0527
TC
403358G
AC0529
ZZ
3/0-3 GGC
AC0533
TC
403665A
AC0534
TC
403665B
AC0535
TC
403665C
AC0536
TC
403665D
AC0537
TC
403665E
AC0539
TC
403658B
AC0542
TC
403658E
AC0543
TC
403656A
AC0544
TC
403656B
AC0545
TC
403656C





--------------------------------------------------------------------------------




AC0546
TC
403656D
AC0547
TC
403656E
AC0548
TC
403022A
AC0549
TC
403022B
AC0550
TC
403022C
AC0551
TC
403022D
AC0552
TC
403022E
AC0553
TC
403022F
AC0554
TC
403022G
AC0555
TC
403022H
AC0556
TC
403022I
AC0559
TC
403022L
AC0579
TC
404552A
AC0580
TC
404552B
AC0581
TC
404552C
AC0582
TC
404552D
AC0583
TC
404552E
AC0584
TC
404552F
AC0585
TC
404552G
AC0586
TC
404552H
AC0587
TC
404552I
AC0588
TC
404552J
AC0589
TC
404552K
AC0590
TC
404552L
AC0593
TC
404718A
AC0594
TC
404718B
AC0595
TC
404718C
AC0596
TC
404718D
AC0597
TC
404718E
AC0598
TC
404718F
AC0599
TC
404718G
AC0600
TC
404718H
AC0601
TC
404718I
AC0602
TC
404718J
AC0603
TC
404718K
AC0604
TC
404718L
AC0605
TC
404718M
AC0606
CO
SN0606
AC0607
CO
SN0607
AC0608
CO
SN0608
AC0609
CO
SN0609
AC0610
CO
SN0610
AC0611
CO
SN0611
AC0612
CO
SN0612
AC0613
CO
SN0613
AC0614
CO
SN0614
AC0615
CO
SN0615
AC0616
CO
SN0616
AC0617
CO
SN0617
AC0618
CO
SN0618
AC0619
CO
SN0619
AC0620
CO
SN0620
AC0621
CO
SN0621
AC0622
CO
SN0622
AC0623
CO
SN0623
AC0631
TC
P0T22998A
AC0632
TC
POT22998B
AC0633
TC
POT22998C





--------------------------------------------------------------------------------




AC0634
TC
POT22998D
AC0635
TC
404559B
AC0636
TC
404559A
AC0637
TC
404559C
AC0638
TC
404559D
AC0639
TC
404559E
AC0640
TC
404559F
AC0641
TC
404559G
AC0642
TC
404559H
AC0643
TC
404559I
AC0644
TC
404559J
AC0645
TC
404559K
AC0646
TC
404559L
AC0655
TC
404717I
AC0656
TC
404717J
AC0657
TC
404717K
AC0658
TC
404717L
AC0663
TC
404717G
AC0664
NC
293109A
AC0672
TC
SN0672
AC0673
NC
291762B
AC0674
TC
SN0674
AC0675
ZZ
SN0675
AC0680
TA
407005
AC0687
NC
293653A
AC0688
NC
293655A
AC0695
TC
164007
AC0697
TC
404735A
AC0698
TC
404735B
AC0699
TC
404735C
AC0700
TC
404735D
AC0701
TC
404735E
AC0702
TC
404735F
AC0703
TC
404735G
AC0704
TC
404735H
AC0705
TC
404735I
AC0706
TC
404735J
AC0707
TC
404735K
AC0708
TC
404735L
AC0709
TC
404735M
AC0710
TC
404735N
AC0711
TC
403355A
AC0712
TC
403355B
AC0713
TC
403355C
AC0714
TC
403355D
AC0715
TC
403355E
AC0716
TC
403355F
AC0717
TC
404561A
AC0718
TC
404561B
AC0719
TC
404561C
AC0720
TC
404561D
AC0721
TC
404561E
AC0722
TC
404561F
AC0723
TC
404561G
AC0724
TC
404561H
AC0725
TC
404561I
AC0726
TC
404561J
AC0727
TC
404561K





--------------------------------------------------------------------------------




AC0728
TC
404561L
AC0729
TC
404719A
AC0730
TC
404719B
AC0731
TC
404719C
AC0732
TC
404719D
AC0733
TC
404719E
AC0734
TC
404719F
AC0735
TC
404719G
AC0736
TC
404719H
AC0737
TC
404719I
AC0738
TC
404719J
AC0739
TC
404719K
AC0740
TC
404719L
AC0741
TC
404728A
AC0742
TC
404728B
AC0743
TC
404728C
AC0744
TC
404728D
AC0745
TC
404728E
AC0746
TC
404728F
AC0747
TC
404728G
AC0748
TC
404728H
AC0749
TC
404728J
AC0750
TC
404728J
AC0751
TC
404728K
AC0752
TC
404728L
AC0753
TC
404728M
AC0754
TC
404728N
AC0755
TC
404719M
AC0757
ZZ
20078604
AC0759
CO
13878A
AC0760
CO
13878B
AC0761
CO
13878C
AC0765
CO
13296A
AC0766
CO
13296B
AC0767
CO
13296C
AC0768
CO
13878D
AC0771
CO
13296D
AC0772
CO
13014E
AC0773
CO
13878E
AC0774
CO
13296E
AC0775
CO
13014E
AC0776
CO
13878F
AC0777
CO
1
AC0778
CO
13296F
AC0789
CO
13014G
AC0790
CO
13878G
AC0806
TA
EX0178A
AC0808
NC
293766A
AC0809
NC
293019A
AC0814
TC
404546A
AC0815
TC
404546B
AC0816
TC
404546C
AC0817
TC
404546D
AC0818
TC
404546E
AC0819
TC
404546F
AC0820
TC
404546G
AC0821
TC
404740A
AC0822
TC
404740B





--------------------------------------------------------------------------------




AC0823
TC
404740C
AC0824
TC
404740D
AC0825
TC
404740E
AC0826
TC
404740F
AC0830
TC
404740J
AC0831
TC
404740K
AC0832
TC
404740L
AC0833
TC
404740M
AC0834
TC
404740N
AC0835
TC
404740P
AC0836
TC
404740Q
AC0840
NC
293575A
AC0841
NC
294562A
AC0842
TC
404548A
AC0845
TC
404548D
AC0846
TC
404548E
AC0847
TC
404548F
AC0849
ZZ
1
AC0853
TC
404737A
AC0854
TC
404737B
AC0855
TC
404737C
AC0856
TC
404737D
AC0857
TC
404737E
AC0858
TC
404737F
AC0859
TC
404737G
AC0860
TC
404737H
AC0861
TC
404737I
AC0862
TC
404737J
AC0863
TC
404737K
AC0864
TC
404737L
AC0865
TC
404737M
AC0866
TC
404737N
AC0867
TC
404673A
AC0868
TC
404673B
AC0869
TC
404673C
AC0870
TC
404673D
AC0871
TC
404673E
AC0887
TC
404563A
AC0888
TC
404563B
AC0889
TC
404563C
AC0890
TC
404563D
AC0891
TC
404563E
AC0892
TC
404563F
AC0893
TC
404563G
AC0894
TC
404563H
AC0897
TC
404675A
AC0898
TC
404675B
AC0899
TC
404675C
AC0900
TC
404675D
AC0901
TC
404675E
AC0902
TC
404675F
AC0903
TC
404649A
AC0904
TC
404649B
AC0905
TC
404649C
AC0906
TC
404649D
AC0907
TC
404649E
AC0908
TC
404649F
AC0909
TC
404750A





--------------------------------------------------------------------------------




AC0910
TC
404750B
AC0911
TC
404750C
AC0912
TC
404750D
AC0913
TC
404750E
AC0914
TC
404750F
AC0915
TC
404750G
AC0916
TC
404750H
AC0917
TC
404750I
AC0918
TC
404750J
AC0919
TC
404750K
AC0920
TC
404750L
AC0921
TC
404750M
AC0922
TC
404750N
AC0923
TC
408940B
AC0924
TC
408940A
AC0925
TC
408940C
AC0926
TC
408940D
AC0927
TC
408940F
AC0928
TC
408940G
AC0929
TC
408940H
AC0930
TC
408940I
AC0931
TC
408940J
AC0932
TC
408940L
AC0933
TC
408940M
AC0934
TC
408940M
AC0935
TC
408979A
AC0936
TC
408979B
AC0937
TC
408979C
AC0938
TC
408979D
AC0939
TC
408979E
AC0940
TC
408979F
AC0941
TC
408979G
AC0942
TC
408979H
AC0944
TC
404563I
AC0945
TC
404563J
AC0946
TC
404563K
AC0947
TC
404563L
AC0951
TC
404675G
AC0952
TC
404741A
AC0953
TC
404741B
AC0954
TC
404741C
AC0955
TC
404741D
AC0956
TC
404741E
AC0957
TC
404741F
AC0958
TC
404741G
AC0959
TC
404741H
AC0960
TC
404741I
AC0961
TC
404741J
AC0962
TC
404741K
AC0963
TC
404741L
AC0964
TC
404741M
AC0965
TC
404741N
AC0966
TC
404741O
AC0968
TC
SN0968
AC0974
CO
SN0974
AC0975
CO
SN0975
AC0980
ZZ
1
AC0981
ZZ
2





--------------------------------------------------------------------------------




AC0997
CO
SN0997
AC0998
CO
SN0998
AC0999
CO
SN0999
AC1018
CO
SN1018
AC1019
CO
SN1019
AC1020
CO
SN1020
AC1025
AL
809822A
AC1026
AL
809822B
AC1027
AL
809822C
AC1028
AL
809822D
AC1029
AL
809822E
AC1030
AL
809822F
AC1031
AL
809822G
AC1032
AL
809822H
AC1033
AL
809822I
AC1034
AL
809822J
AC1035
AL
809822K
AC1036
AL
809822L
AC1037
AL
809822M
AC1038
AL
809822N
AC1039
AL
809822O
AC1040
AL
809822P
AC1041
AL
809822Q
AC1042
AL
809822R
AC1043
AL
809822S
AC1044
AL
809822T
AC1045
AL
809822U
AC1046
AL
809822V
AC1047
AL
809822X
AC1048
AL
809822X
AC1049
AL
809822Y
AC1050
AL
809822Z
AC1051
AL
809822AA
AC1052
AL
809822BB
AC1053
AL
809822CC
AC1054
AL
809822DD
AC1055
AL
809822EE
AC1056
AL
809822FF
AC1057
AL
809822GG
AC1058
AL
809822HH
AC1059
AL
809822II
AC1060
AL
809822JJ
AC1061
AL
809822KK
AC1062
AL
809822LL
AC1063
AL
809822MM
AC1064
AL
809822NN
AC1065
AL
809822OO
AC1066
AL
809822PP
AC1067
AL
809822QQ
AC1068
AL
809822RR
AC1069
AL
809822SS
AC1070
AL
809825A
AC1071
AL
809825B
AC1072
AL
809825C
AC1073
AL
809825D
AC1074
AL
809825E
AC1075
AL
809825F
AC1076
AL
809825G





--------------------------------------------------------------------------------




AC1077
AL
809825H
AC1078
AL
809825I
AC1079
AL
809825J
AC1080
AL
809825K
AC1081
AL
809825L
AC1082
AL
809825M
AC1083
AL
809825N
AC1084
AL
809825O
AC1085
AL
809825P
AC1086
AL
809825Q
AC1087
AL
809825R
AC1088
AL
809825S
AC1089
AL
809825T
AC1090
AL
809825U
AC1091
AL
809825V
AC1092
AL
809825W
AC1093
AL
809825X
AC1094
AL
809825Y
AC1095
AL
809825Z
AC1096
AL
809825AA
AC1097
AL
809825BB
AC1098
AL
809825CC
AC1099
AL
809825DD
AC1100
AL
809825EE
AC1101
AL
809825FF
AC1102
AL
809825GG
AC1103
AL
809825HH
AC1104
AL
809825II
AC1105
AL
809825JJ
AC1106
AL
809825KK
AC1107
AL
809825LL
AC1108
AL
809825MM
AC1109
AL
809825NN
AC1110
AL
809825OO
AC1111
AL
809825PP
AC1112
AL
809825QQ
AC1113
AL
809825RR
AC1114
AL
809825SS
AC1115
AL
809825TT
AC1116
AL
809825UU
AC1117
AL
809825VV
AC1118
AL
809825WW
AC1119
AL
809825XX
AC1120
AL
809825YY
AC1121
AL
809825ZZ
AC1122
AL
809825AAA
AC1123
AL
809825BBB
AC1124
AL
809823A
AC1125
AL
809823B
AC1126
AL
809823C
AC1127
AL
809823D
AC1128
AL
809823E
AC1129
AL
809823F
AC1130
AL
809823G
AC1131
AL
809823H
AC1132
AL
809823I
AC1133
AL
809823J
AC1134
AL
809823K





--------------------------------------------------------------------------------




AC1135
AL
809823L
AC1136
AL
809823M
AC1137
AL
809823N
AC1138
AL
809823O
AC1139
AL
809823P
AC1140
AL
809823Q
AC1141
AL
809823R
AC1142
AL
809823S
AC1143
AL
809823T
AC1144
AL
809823U
AC1145
AL
809823V
AC1146
AL
809823W
AC1147
AL
809823X
AC1148
AL
809823Y
AC1149
AL
809823Z
AC1150
AL
809823AA
AC1151
AL
809823BB
AC1152
AL
809823CC
AC1153
AL
809823DD
AC1154
AL
809823EE
AC1155
AL
809823FF
AC1156
AL
809823GG
AC1157
AL
809823HH
AC1158
AL
809823II
AC1159
AL
809823JJ
AC1160
AL
809823KK
AC1161
AL
809823LL
AC1162
AL
809823MM
AC1163
AL
809823NN
AC1164
AL
809823OO
AC1165
AL
809823PP
AC1166
AL
809823QQ
AC1167
AL
809823RR
AC1168
AL
809824A
AC1169
AL
809824B
AC1170
AL
809824C
AC1171
AL
809824D
AC1172
AL
809824E
AC1173
AL
509824F
AC1174
AL
809824G
AC1175
AL
809824H
AC1176
AL
809824I
AC1177
AL
809824J
AC1178
AL
809824K
AC1179
AL
809824L
AC1180
AL
809824M
AC1181
AL
809824N
AC1182
AL
809824O
AC1183
AL
809824P
AC1184
AL
809824Q
AC1185
AL
809824R
AC1186
AL
809824S
AC1187
AL
809824T
AC1188
AL
809824U
AC1189
AL
809824V
AC1190
AL
809824W
AC1191
AL
809824X
AC1192
AL
809824Y





--------------------------------------------------------------------------------




AC1193
AL
809824Z
AC1194
AL
809824AA
AC1195
AL
80924BB
AC1196
AL
809824CC
AC1197
AL
809824DD
AC1198
AL
809824EE
AC1199
AL
809824FF
AC1200
AL
809824GG
AC1201
AL
809824HH
AC1202
AL
809824II
AC1203
AL
809824JJ
AC1204
AL
809824KK
AC1205
AL
809824LL
AC1206
AL
809824MM
AC1207
AL
809824NN
AC1208
AL
809824OO
AC1209
AL
809824PP
AC1210
AL
809824QQ
AC1211
AL
809824RR
AC1212
AL
809824SS
AC1213
AL
809824TT
AC1214
AL
809824UU
AC1215
AL
809824VV
AC1216
AL
809824WW
AC1217
AL
809824XX
AC1218
AL
809824YY
AC1219
AL
809824ZZ
AC1220
AL
809824AAA
AC1221
AL
809824BBB
AC1229
NC
0
AC1231
AL
809823SS
AC1232
AL
809824CCC
AC1233
AL
809825CCC
AC1237
NC
294642A
AC1238
TC
410570A
AC1239
TC
410570B
AC1240
TC
410570C
AC1241
TC
410570D
AC1242
TC
410570E
AC1243
TC
410570F
AC1244
TC
410570G
AC1245
TC
410570H
AC1246
TC
410570I
AC1247
TC
410570J
AC1249
TC
410570H
AC1251
TC
410570N
AC1252
TC
410570O
AC1253
TC
410454A
AC1254
TC
410454B
AC1255
TC
410454C
AC1256
TC
410454D
AC1257
TC
410454E
AC1258
TC
410454F
AC1260
TC
409762A
AC1261
TC
409762B
AC1262
TC
409762C
AC1263
TC
409762D
AC1264
TC
409762E





--------------------------------------------------------------------------------




AC1265
TC
409762F
AC1266
TC
409762G
AC1267
TC
409762H
AC1268
TC
409762I
AC1269
TC
409762J
AC1270
TC
409762K
AC1271
TC
409762L
AC1273
TC
404649G
AC1274
TC
404649H
AC1275
TC
404548G
AC1276
TC
404548H
AC1277
TC
410454G
AC1280
NC
294681A
AC1285
NC
292556A
AC1287
NC
294548A
AC1291
TC
2
AC1293
TC
410944A
AC1294
TC
410944B
AC1295
TC
410944C
AC1296
TC
409780A
AC1297
TC
409780B
AC1298
TC
409780C
AC1299
TC
409780D
AC1300
TC
409780E
AC1301
TC
409780F
AC1306
TC
000001C
AC1308
AL
0001AL
AC1309
AL
0002AL
AC1310
AL
0003AL
AC1311
AL
0004AL
AC1314
TC
410468A
AC1316
TC
410468C
AC1317
TC
410468D
AC1318
TC
410468E
AC1319
TC
410468F
AC1320
TC
410468G
AC1321
TC
410468H
AC1322
TC
410468I
AC1323
TC
410468J
AC1324
TC
410468K
AC1325
TC
404675H
AC1326
TC
404675I
AC1327
TC
403665F
AC1328
TC
403665G
AC1329
TC
410943A
AC1330
TC
410943B
AC1331
TC
410943C
AC1332
TC
410943D
AC1333
TC
410943E
AC1334
TC
410943F
AC1335
TC
410943G
AC1336
TC
410943H
AC1337
TC
410943I
AC1338
TC
410943J
AC1339
TC
410943K
AC1340
TC
410943L
AC1341
TC
K000001
AC1342
AL
810535A





--------------------------------------------------------------------------------




AC1343
AL
810535B
AC1344
AL
810535C
AC1345
AL
810535D
AC1346
AL
810535E
AC1347
AL
810535F
AC1348
AL
810535G
AC1349
AL
810535H
AC1350
AL
810535I
AC1351
AL
810535J
AC1352
AL
810535K
AC1353
AL
810535L
AC1354
AL
810535M
AC1355
AL
810535N
AC1356
AL
810535O
AC1357
AL
810535P
AC1358
AL
810535Q
AC1359
AL
810535R
AC1360
AL
810535S
AC1363
TC
410455A
AC1364
TC
410455B
AC1365
TC
410455C
AC1366
TC
410455D
AC1367
TC
410455E
AC1368
TC
410455F
AC1372
TC
410944D
AC1373
TC
410944E
AC1374
TC
410944F
AC1375
TC
410944G
AC1376
TC
410944H
AC1377
TC
410944I
AC1378
TC
410944J
AC1379
TC
410944K
AC1380
TC
410944L
AC1383
TC
410455G
AC1386
TC
410468L
AC1387
TC
410468M
AC1388
TC
410468N
AC1389
TC
410468O
AC1390
TC
410468P
AC1391
TC
410468Q
AC1396
AL
COM00001
AC1397
AL
GATE0001
AC1398
AL
GATE0002
AC1399
AL
GATE0003
AC1400
AL
GATE0004
AC1401
AL
GATE0005
AC1402
AL
GATE0006
AC1403
AL
GATE0007
AC1404
AL
GATE0008
AC1405
AL
GATE0009
AC1406
AL
GATE0010
AC1407
AL
GATE0011
AC1408
AL
GATE0012
AC1410
TC
410982B
AC1411
TC
410982C
AC1412
TC
410982D
AC1413
TC
410982E
AC1414
TC
410982F





--------------------------------------------------------------------------------




AC1416
TC
410982H
AC1417
TC
410982I
AC1419
TC
410982K
AC1420
TC
410982L
AC1421
TC
410571A
AC1422
TC
410571B
AC1423
TC
410571C
AC1424
TC
410571D
AC1425
TC
410571E
AC1426
TC
410571F
AC1427
TC
410571G
AC1428
TC
410571H
AC1430
TC
410571J
AC1431
TC
410571K
AC1432
TC
410571L
AC1433
TC
410571M
AC1434
TC
410571N
AC1435
TC
410571O
AC1446
NC
294642A
AC1447
GV
227747A
AC1448
ZZ
RL01803
AC1464
AL
0005AL
AC1465
AL
0006AL
AC1466
AL
0007AL
AC1467
AL
0008AL
AC1468
AL
0009AL
AC1469
AL
0010AL
AC1470
AL
0011AL
AC1471
AL
0012AL
AC1472
AL
0013AL
AC1473
AL
0014AL
AC1474
AL
0015AL
AC1475
AL
0016AL
AC1476
AL
0017AL
AC1477
AL
0018AL
AC1478
AL
0019AL
AC1479
AL
0020AL
AC1480
AL
0021AL
AC1483
AL
0022AL
AC1484
AL
0023AL
AC1485
AL
0024AL
AC1486
AL
0025AL
AC1487
AL
0026AL
AC1488
AL
0027AL
AC1489
AL
0028AL
AC1490
AL
0029AL
AC1491
AL
0030AL
AC1492
AL
0031AL
AC1507
AL
810609A
AC1508
AL
810609B
AC1509
AL
810609C
AC1510
AL
810609D
AC1511
AL
810609E
AC1512
AL
810609F
AC1513
AL
810609G
AC1514
AL
810609H
AC1515
AL
810609I
AC1516
AL
810609J





--------------------------------------------------------------------------------




AC1517
AL
810609K
AC1518
AL
810609L
AC1519
AL
810609M
AC1520
AL
810609N
AC1521
AL
810609O
AC1522
AL
810609P
AC1523
AL
810609Q
AC1524
AL
810609R
AC1525
AL
810609S
AC1526
AL
810609T
AC1527
AL
810609U
AC1528
AL
810609V
AC1529
AL
810609W
AC1530
AL
810609X
AC1531
AL
810609Y
AC1532
AL
810609Z
AC1533
AL
810609AA
AC1534
AL
810609BB
AC1535
AL
810609CC
AC1536
AL
810609DD
AC1537
AL
810609EE
AC1538
AL
810609FF
AC1539
AL
810609GG
AC1540
AL
810609HH
AC1541
AL
810609II
AC1542
AL
810609JJ
AC1543
AL
810609KK
AC1544
AL
810609LL
AC1545
AL
810609MM
AC1546
AL
810609NN
AC1547
AL
810609OO
AC1548
AL
810609PP
AC1549
AL
810609QQ
AC1550
AL
810610A
AC1551
AL
810610B
AC1552
AL
810610C
AC1553
AL
810610D
AC1554
AL
810610E
AC1555
AL
810610F
AC1556
AL
810610G
AC1557
AL
810610H
AC1558
AL
810610I
AC1559
AL
810610J
AC1560
AL
810610K
AC1561
AL
810610L
AC1562
AL
810610M
AC1563
AL
810610N
AC1564
AL
810610O
AC1565
AL
810610P
AC1566
AL
810610Q
AC1567
AL
810610R
AC1568
AL
810610S
AC1569
AL
810610T
AC1570
AL
810610U
AC1571
AL
810610V
AC1572
AL
810610W
AC1573
AL
810610X
AC1574
AL
810610Y





--------------------------------------------------------------------------------




AC1575
AL
810610Z
AC1576
AL
810610AA
AC1577
AL
810610BB
AC1578
AL
810610CC
AC1579
AL
810610DD
AC1580
AL
810610EE
AC1581
AL
810610FF
AC1582
AL
810610GG
AC1583
AL
810610HH
AC1584
AL
810610II
AC1585
AL
810610JJ
AC1586
AL
810610KK
AC1587
AL
810610LL
AC1588
AL
810610MM
AC1589
AL
810610NN
AC1590
AL
810610OO
AC1591
AL
810610PP
AC1592
AL
810610QQ
AC1593
GV
228275A
AC1594
GV
228275B
AC1596
TC
412551A
AC1597
TC
412551B
AC1598
TC
412551C
AC1599
TC
412551D
AC1600
TC
412551E
AC1601
TC
412551F
AC1602
TC
412551G
AC1603
TC
412551H
AC1604
TC
412551I
AC1605
AL
810609RR
AC1606
AL
810610RR
AC1608
AL
810611A
AC1609
AL
810611B
AC1610
AL
810611C
AC1611
AL
810611D
AC1612
AL
810611E
AC1613
AL
810611F
AC1614
AL
810611G
AC1615
AL
810611H
AC1616
AL
810611I
AC1617
AL
810611J
AC1618
AL
810611K
AC1619
AL
810611L
AC1620
AL
810611M
AC1621
AL
810611N
AC1622
AL
810611O
AC1623
AL
810611P
AC1624
AL
810611Q
AC1625
AL
810611R
AC1626
AL
810611S
AC1627
AL
810611T
AC1628
AL
810611U
AC1629
AL
810611V
AC1630
AL
810611W
AC1631
AL
810611X
AC1632
AL
810611Y
AC1633
AL
810611Z
AC1634
AL
810611AA





--------------------------------------------------------------------------------




AC1635
AL
810611BB
AC1636
AL
810611CC
AC1637
AL
810611DD
AC1638
AL
810611EE
AC1639
AL
810611FF
AC1640
AL
810611GG
AC1641
AL
810611HH
AC1642
AL
810611II
AC1643
AL
810611JJ
AC1644
AL
810611KK
AC1645
AL
810611LL
AC1646
AL
810611MM
AC1647
AL
810611NN
AC1648
AL
810611OO
AC1649
AL
810611PP
AC1650
AL
810611QQ
AC1651
AL
810612A
AC1652
AL
810612B
AC1653
AL
810612C
AC1654
AL
810612D
AC1655
AL
810612E
AC1656
AL
810612F
AC1657
AL
810612G
AC1658
AL
810612H
AC1659
AL
810612I
AC1660
AL
810612J
AC1661
AL
810612K
AC1662
AL
810612L
AC1663
AL
810612M
AC1664
AL
810612N
AC1665
AL
810612O
AC1666
AL
810612P
AC1667
AL
810612Q
AC1668
AL
810612R
AC1669
AL
810612S
AC1670
AL
810612T
AC1671
AL
810612U
AC1672
AL
810612V
AC1673
AL
810612W
AC1674
AL
810612X
AC1675
AL
810612Y
AC1676
AL
810612Z
AC1677
AL
810612AA
AC1678
AL
810612BB
AC1679
AL
810612CC
AC1680
AL
810612DD
AC1681
AL
810612EE
AC1682
AL
810612FF
AC1683
AL
810612GG
AC1684
AL
810612HH
AC1685
AL
810612II
AC1686
AL
810612JJ
AC1687
AL
810612KK
AC1688
AL
810612LL
AC1689
AL
810612MM
AC1690
AL
810612NN
AC1691
AL
810612OO
AC1692
AL
810612PP





--------------------------------------------------------------------------------




AC1693
AL
810612QQ
AC1694
AL
810607A
AC1695
AL
810607B
AC1696
AL
810607C
AC1697
AL
810607D
AC1698
AL
810607E
AC1699
AL
810607F
AC1700
AL
810607G
AC1701
AL
810607H
AC1702
AL
810607I
AC1703
AL
810607J
AC1704
AL
810607K
AC1705
AL
810607L
AC1706
AL
810607M
AC1707
AL
810607N
AC1708
AL
810607O
AC1709
AL
810607P
AC1710
AL
810607Q
AC1711
AL
810607R
AC1712
AL
810607S
AC1713
AL
810607T
AC1714
AL
810607U
AC1715
AL
810607V
AC1716
AL
810607W
AC1717
AL
810607X
AC1718
AL
810607Y
AC1719
AL
810607Z
AC1720
AL
810607AA
AC1721
AL
810607BB
AC1722
AL
810607CC
AC1723
AL
810607DD
AC1724
AL
810607EE
AC1725
AL
810607FF
AC1726
AL
810607GG
AC1727
AL
810607HH
AC1728
AL
810607II
AC1729
AL
810607JJ
AC1730
AL
810607KK
AC1731
AL
810607LL
AC1732
AL
810607MM
AC1733
AL
810607NN
AC1734
AL
810607OO
AC1735
AL
810607PP
AC1736
AL
810607QQ
AC1737
AL
810608A
AC1738
AL
810608B
AC1739
AL
810608C
AC1740
AL
810608D
AC1741
AL
810608E
AC1742
AL
810608F
AC1743
AL
810608G
AC1744
AL
810608H
AC1745
AL
810608I
AC1746
AL
810608J
AC1747
AL
810608K
AC1748
AL
810608L
AC1749
AL
810608M
AC1750
AL
810608N





--------------------------------------------------------------------------------




AC1751
AL
810608O
AC1752
AL
810608P
AC1753
AL
810608Q
AC1754
AL
810608R
AC1755
AL
810608S
AC1756
AL
810608T
AC1757
AL
810608U
AC1758
AL
810608V
AC1759
AL
810608W
AC1760
AL
810608X
AC1761
AL
810608Y
AC1762
AL
810608Z
AC1763
AL
810608AA
AC1764
AL
810608BB
AC1765
AL
810608CC
AC1766
AL
810608DD
AC1767
AL
810608EE
AC1768
AL
810608FF
AC1769
AL
810608GG
AC1770
AL
810608HH
AC1771
AL
810608II
AC1772
AL
810608JJ
AC1773
AL
810608KK
AC1774
AL
810608LL
AC1775
AL
810608MM
AC1776
AL
810608NN
AC1777
AL
810608OO
AC1778
AL
810608PP
AC1779
AL
810608QQ
AC1783
AL
0014AL
AC1784
AL
0015AL
AC1785
AL
0016AL
AC1786
AL
0017AL
AC1787
AL
0018AL
AC1788
AL
0019AL
AC1789
AL
0020AL
AC1790
AL
0021AL
AC1791
AL
0022AL
AC1792
AL
0023AL
AC1793
AL
0024AL
AC1794
AL
0025AL
AC1795
AL
0026AL
AC1796
AL
0027AL
AC1797
AL
0028AL
AC1798
AL
0029AL
AC1799
AL
0030AL
AC1800
AL
0031AL
AC1801
AL
0032AL
AC1802
AL
0033AL
AC1803
AL
0034AL
AC1804
AL
0035AL
AC1805
AL
0036AL
AC1806
AL
0037AL
AC1807
AL
0038AL
AC1808
AL
0039AL
AC1809
AL
0040AL
AC1810
AL
0041AL
AC1811
AL
0042AL





--------------------------------------------------------------------------------




AC1812
AL
0043AL
AC1813
TC
412551J
AC1819
TC
90996A
AC1820
TC
90996B
AC1821
CO
90996C
AC1822
CO
90996D
AC1823
CO
90996E
AC1824
CO
90996F
AC1825
CO
90996G
AC1826
CO
90996H
AC1827
CO
90996I
AC1828
CO
90996J
AC1829
CO
90996K
AC1831
TC
412552A
AC1832
TC
412552B
AC1833
TC
412552C
AC1834
TC
412552D
AC1835
TC
412552E
AC1836
TC
412552F
AC1837
TC
412552G
AC1838
TC
412552H
AC1839
TC
412552I
AC1840
TC
412552J
AC1843
NC
293140A
AC1847
GV
224103A
AC1848
GV
224103B
AC1850
NC
290434A
AC1851
NC
292412A
AC1852
AL
0045AL
AC1853
AL
0045AL
AC1854
AL
0045AL
AC1855
AL
0045AL
AC1857
AL
0045AL
AC1858
AL
0045AL
AC1859
AL
0045AL
AC1860
AL
0045AL
AC1861
AL
0045AL
AC1862
AL
0045AL
AC1863
AL
0045AL
AC1869
AL
0045AL
AC1870
AL
0045AL
AC1871
AL
0045AL
AC1872
AL
0045AL
AC1873
AL
0045AL
AC1874
AL
0045AL
AC1877
AL
 
AC1878
AL
811681A
AC1879
AL
811681B
AC1880
AL
811681C
AC1881
AL
811681C
AC1882
AL
811681C
AC1883
AL
811681C
AC1884
AL
811681C
AC1885
AL
811681C
AC1886
AL
811681C
AC1887
AL
811681C
AC1888
AL
811681C
AC1889
AL
811681C





--------------------------------------------------------------------------------




AC1890
AL
811681C
AC1891
AL
811681N
AC1892
AL
811681N
AC1893
AL
 
AC1894
AL
 
AC1895
AL
 
AC1898
AL
 
AC1899
AL
 
AC1900
AL
 
AC1901
AL
 
AC1902
AL
 
AC1903
AL
 
AC1904
AL
 
AC1905
AL
 
AC1906
AL
 
AC1907
AL
 
AC1908
AL
 
AC1909
AL
 
AC1910
AL
 
AC1911
AL
 
AC1912
AL
 
AC1913
AL
 
AC1914
AL
 
AC1915
AL
 
AC1916
AL
 
AC1917
AL
 
AC1918
AL
 
AC1919
AL
 
AC1920
AL
 
AC1921
AL
 
AC1922
AL
 
AC1923
AL
 
AC1924
AL
 
AC1925
AL
 
AC1926
AL
 
AC1927
AL
 
AC1928
AL
 
AC1929
AL
 
AC1930
AL
 
AC1931
AL
 
AC1932
AL
 
AC1933
AL
 
AC1934
AL
 
AC1935
AL
 
AC1936
AL
 
AC1937
AL
 
AC1938
AL
 
AC1939
AL
 
AC1940
AL
 
AC1941
AL
 
AC1942
AL
 
AC1943
AL
 
AC1944
AL
 
AC1945
AL
 
AC1949
AL
 
AC1950
AL
 
AC1951
AL
 
AC1952
AL
 





--------------------------------------------------------------------------------




AC1953
AL
 
AC1954
AL
 
AC1955
AL
 
AC1956
AL
 
AC1957
AL
 
AC1958
AL
 
AC1959
AL
 
AC1960
AL
 
AC1961
AL
 
AC1962
AL
 
AC1963
AL
 
AC1964
AL
 
AC1965
AL
 
AC1966
AL
 
AC1967
AL
 
AC1968
AL
 
AC1969
AL
 
AC1970
AL
 
AC1971
AL
 
AC1972
AL
 
AC1973
AL
 
AC1974
AL
 
AC1975
AL
 
AC1976
AL
 
AC1977
AL
 
AC1978
AL
 
AC1979
AL
 
AC1980
AL
 
AC1981
AL
 
AC1982
AL
 
AC1983
AL
 
AC1984
AL
 
AC1985
AL
 
AC1986
AL
 
AC1987
AL
 
AC1988
AL
 
AC1989
AL
 
AC1990
AL
 
AC1991
AL
 
AC1992
AL
 
AC1993
AL
 
AC1994
AL
 
AC1995
AL
 
AC1996
AL
 
AC1997
AL
 
AC1998
AL
 
AC1999
AL
 
AC2000
AL
 
AC2001
AL
 
AC2002
AL
 
AC2003
AL
 
AC2004
AL
 
AC2005
AL
 
AC2006
AL
 
AC2007
AL
 
AC2008
AL
 
AC2009
AL
 
AC2010
AL
 





--------------------------------------------------------------------------------




AC2011
AL
 
AC2012
AL
 
AC2013
AL
 
AC2014
AL
 
AC2015
AL
 
AC2016
AL
 
AC2017
AL
 
AC2018
AL
 
AC2019
AL
 
AC2020
AL
 
AC2021
AL
 
AC2022
AL
 
AC2023
AL
 
AC2024
AL
 
AC2025
AL
 
AC2026
AL
 
AC2027
AL
 
AC2028
AL
 
AC2029
AL
 
AC2030
AL
 
AC2031
AL
 
AC2032
AL
 
AC2033
AL
 
AC2034
AL
 
AC2035
AL
 
AC2036
AL
 
AC2037
AL
 
AC2038
AL
 
AC2039
AL
 
AC2040
AL
 
AC2041
AL
 
AC2042
AL
 
AC2043
AL
 
AC2044
AL
 
AC2045
AL
 
AC2046
AL
 
AC2047
AL
 
AC2048
AL
 
AC2049
AL
 
AC2050
AL
 
AC2051
AL
 
AC2052
AL
 
AC2053
AL
 
AC2054
AL
 
AC2055
AL
 
AC2056
AL
 
AC2057
AL
 
AC2058
AL
 
AC2059
AL
 
AC2060
AL
 
AC2061
AL
 
AC2062
AL
 
AC2063
AL
 
AC2064
AL
 
AC2065
AL
 
AC2066
AL
 
AC2067
AL
 
AC2068
AL
 





--------------------------------------------------------------------------------




AC2069
AL
 
AC2070
AL
 
AC2071
AL
 
AC2072
AL
 
AC2073
AL
 
AC2074
AL
 
AC2075
AL
 
AC2076
AL
 
AC2077
AL
 
AC2078
AL
 
AC2079
AL
 
AC2080
AL
 
AC2081
AL
 
AC2082
AL
 
AC2083
AL
 
AC2084
AL
 
AC2085
AL
 
AC2086
AL
 
AC2087
AL
 
AC2088
AL
 
AC2089
AL
 
AC2090
AL
 
AC2091
AL
 
AC2092
AL
 
AC2093
AL
 
AC2094
AL
 
AC2095
AL
 
AC2096
AL
 
AC2097
AL
 
AC2098
AL
 
AC2099
AL
 
AC2100
AL
 
AC2101
AL
 
AC2102
AL
 
AC2103
AL
 
AC2104
AL
 
AC2105
AL
 
AC2106
AL
 
AC2107
AL
 
AC2108
AL
 
AC2109
AL
 
AC2110
AL
 
AC2111
AL
 
AC2112
AL
 
AC2113
AL
 
AC2114
AL
 
AC2115
AL
 
AC2116
AL
 
AC2117
AL
 
AC2118
AL
 
AC2119
AL
 
AC2120
AL
 
AC2121
AL
 
AC2122
AL
 
AC2123
AL
 
AC2124
AL
 
AC2125
AL
 
AC2126
AL
 





--------------------------------------------------------------------------------




AC2127
AL
 
AC2128
AL
 
AC2129
AL
 
AC2130
AL
 
AC2131
AL
 
AC2132
AL
 
AC2133
AL
 
AC2134
AL
 
AC2135
AL
 
AC2136
AL
 
AC2137
AL
 
AC2138
AL
 
AC2139
AL
 
AC2140
AL
 
AC2141
AL
 
AC2142
AL
 
AC2143
AL
 
AC2144
AL
 
AC2145
AL
 
AC2146
AL
 
AC2147
AL
 
AC2148
AL
 
AC2149
AL
 
AC2150
AL
 
AC2151
AL
 
AC2152
AL
 
AC2153
AL
 
AC2154
AL
 
AC2155
AL
 
AC2156
AL
 
AC2157
AL
 
AC2158
AL
 
AC2159
AL
 
AC2160
AL
 
AC2161
AL
 
AC2162
AL
 
AC2163
AL
 
AC2164
AL
 
AC2165
AL
 
AC2166
AL
 
AC2167
AL
 
AC2168
AL
 
AC2169
AL
 
AC2170
AL
 
AC2171
AL
 
AC2172
AL
 
AC2173
AL
 
AC2174
AL
 
AC2175
AL
 
AC2176
AL
 
AC2177
AL
 
AC2178
AL
 
AC2179
AL
 
AC2180
AL
 
AC2181
AL
 
AC2182
AL
 
AC2183
AL
 
AC2184
AL
 





--------------------------------------------------------------------------------




AC2185
AL
 
AC2186
AL
 
AC2187
AL
 
AC2188
AL
 
AC2189
AL
 
AC2190
AL
 
AC2191
AL
 
AC2192
AL
 
AC2193
AL
 
AC2194
AL
 
AC2195
AL
 
AC2196
AL
 
AC2197
AL
 
AC2198
AL
 
AC2199
AL
 
AC2200
AL
 
AC2201
AL
 
AC2202
AL
 
AC2203
AL
 
AC2204
AL
 
AC2205
AL
 
AC2206
AL
 
AC2207
AL
 
AC2208
AL
 
AC2209
AL
 
AC2210
AL
 
AC2211
AL
 
AC2212
AL
 
AC2213
AL
 
AC2214
AL
 
AC2215
AL
 
AC2216
AL
 
AC2217
AL
 
AC2218
AL
 
AC2219
AL
 
AC2220
AL
 
AC2221
AL
 
AC2222
AL
 
AC2223
AL
 
AC2224
AL
 
AC2225
AL
 
AC2226
AL
 
AC2227
AL
 
AC2228
AL
 
AC2229
AL
 
AC2230
AL
 
AC2231
AL
 
AC2232
AL
 
AC2233
AL
 
AC2234
AL
 
AC2235
AL
 
AC2236
AL
 
AC2237
AL
 
AC2238
AL
 
AC2239
AL
 
AC2240
AL
 
AC2241
AL
 
AC2242
AL
 





--------------------------------------------------------------------------------




AC2243
AL
 
AC2244
AL
 
AC2245
AL
 
AC2246
AL
 
AC2247
AL
 
AC2248
AL
 
AC2249
AL
 
AC2250
AL
 
AC2251
AL
 
AC2252
AL
 
AC2253
AL
 
AC2254
AL
 
AC2255
AL
 
AC2256
AL
 
AC2257
AL
 
AC2258
AL
 
AC2259
AL
 
AC2260
AL
 
AC2261
AL
 
AC2262
AL
 
AC2263
AL
 
AC2264
AL
 
AC2265
AL
 
AC2266
AL
 
AC2267
AL
 
AC2268
AL
 
AC2269
AL
 
AC2270
AL
 
AC2271
AL
 
AC2272
AL
 
AC2273
AL
 
AC2274
AL
 
AC2275
AL
 
AC2276
AL
 
AC2277
AL
 
AC2278
AL
 
AC2279
AL
 
AC2280
AL
 
AC2281
AL
 
AC2282
AL
 
AC2283
AL
 
AC2284
AL
 
AC2285
AL
 
AC2286
AL
 
AC2287
AL
 
AC2288
AL
 
AC2289
AL
 
AC2290
AL
 
AC2291
AL
 
AC2292
AL
 
AC2293
AL
 
AC2294
AL
 
AC2295
AL
 
AC2296
AL
 
AC2297
AL
 
AC2300
AL
 
AC2301
AL
 
AC2302
AL
 





--------------------------------------------------------------------------------




AC2303
AL
 
AC2304
AL
 
AC2305
AL
 
AC2306
AL
 
AC2307
AL
 
AC2308
AL
 
AC2309
AL
 
AC2310
AL
 
AC2311
AL
 
AC2312
AL
 
AC2313
AL
 
AC2314
AL
 
AC2315
AL
 
AC2316
AL
 
AC2317
AL
 
AC2318
AL
 
AC2319
AL
 
AC2320
AL
 
AC2321
AL
 
AC2322
AL
 
AC2323
AL
 
AC2324
AL
 
AC2325
AL
 
AC2326
AL
 
AC2327
AL
 
AC2328
AL
 
AC2329
AL
 
AC2330
AL
 
AC2331
AL
 
AC2332
AL
 
AC2333
AL
 
AC2334
AL
 
AC2335
AL
 
AC2336
AL
 
AC2337
AL
 
AC2338
AC
 
AC2339
AL
 
AC2340
AL
 
AC2341
AL
 
AC2342
AL
 
AC2343
AL
 
AC2344
AL
 
AC2345
AL
 
AC2346
AL
 
AC2347
AL
 
AC2348
AL
 
AC2349
AL
 
AC2350
AL
 
AC2351
AL
 
AC2352
AL
 
AC2353
AL
 
AC2354
AL
 
AC2355
AL
 
AC2356
AL
 
AC2357
AL
 
AC2358
AL
 
AC2359
AL
 
AC2360
AL
 





--------------------------------------------------------------------------------




AC2361
AL
 
AC2362
AL
 
AC2363
AL
 
AC2364
AL
 
AC2365
AL
 
AC2366
AL
 
AC2367
AL
 
AC2368
AL
 
AC2369
AL
 
AC2370
AL
 
AC2371
AL
 
AC2372
AL
 
AC2373
AL
 
AC2374
AL
 
AC2375
AL
 
AC2376
AL
 
AC2377
AL
 
AC2378
AL
 
AC2379
AL
 
AC2380
AL
 
AC2381
AL
 
AC2382
AL
 
AC2383
AL
 
AC2384
AL
 
AC2385
AL
 
AC2386
AL
 
AC2387
AL
 
AC2388
AL
 
AC2389
AL
 
AC2390
AL
 
AC2391
AL
 
AC2392
AL
 
AC2393
AL
 
AC2394
AL
 
AC2395
AL
 
AC2396
AL
 
AC2397
AL
 
AC2398
AL
 
AC2399
AL
 
AC2400
AL
 
AC2401
AL
 
AC2402
AL
 
AC2403
AL
 
AC2404
AL
 
AC2405
AL
 
AC2406
AL
 
AC2407
AL
 
AC2408
AL
 
AC2409
AL
 
AC2410
AL
 
AC2411
AL
 
AC2412
AL
 
AC2413
AL
 
AC2414
AL
 
AC2415
AL
 
AC2416
AL
 
AC2417
AL
 
AC2418
AL
 





--------------------------------------------------------------------------------




AC2419
AL
 
AC2420
AL
 
AC2421
AL
 
AC2422
AL
 
AC2423
AL
 
AC2424
AL
 
AC2425
AL
 
AC2426
AL
 
AC2427
AL
 
AC2428
AL
 
AC2429
AL
 
AC2430
AL
 
AC2431
AL
 
AC2432
AL
 
AC2433
AL
 
AC2434
AL
 
AC2435
AL
 
AC2436
AL
 
AC2437
AL
 
AC2438
AL
 
AC2439
AL
 
AC2440
AL
 
AC2441
AL
 
AC2442
AL
 
AC2443
AL
 
AC2444
AL
 
AC2445
AL
 
AC2446
AL
 
AC2447
AL
 
AC2448
AL
 
AC2449
AL
 
AC2450
AL
 
AC2451
AL
 
AC2452
AL
 
AC2453
AL
 
AC2454
AL
 
AC2455
AL
 
AC2456
AL
 
AC2457
AL
 
AC2458
AL
 
AC2459
AL
 
AC2460
AL
 
AC2461
AL
 
AC2462
AL
 
AC2463
AL
 
AC2464
AL
 
AC2465
AL
 
AC2466
AL
 
AC2467
AL
 
AC2468
AL
 
AC2469
AL
 
AC2470
AL
 
AC2471
AL
 
AC2472
AL
 
AC2473
AL
 
AC2474
AL
 
AC2475
AL
 
AC2476
AL
 





--------------------------------------------------------------------------------




AC2477
AL
 
AC2478
AL
 
AC2479
AL
 
AC2480
AL
 
AC2481
AL
 
AC2482
AL
 
AC2483
AL
 
AC2484
AL
 
AC2485
AL
 
AC2486
AL
 
AC2487
AL
 
AC2488
AL
 
AC2489
AL
 
AC2490
AL
 
AC2491
AL
 
AC2492
AL
 
AC2493
AL
 
AC2494
AL
 
AC2495
AL
 
AC2496
AL
 
AC2497
AL
 
AC2498
AL
 
AC2499
AL
 
AC2500
AL
 
AC2501
AL
 
AC2502
AL
 
AC2503
AL
 
AC2504
AL
 
AC2505
AL
 
AC2506
AL
 
AC2507
AL
 
AC2508
AL
 
AC2509
AL
 
AC2510
AL
 
AC2511
AL
 
AC2512
AL
 
AC2513
AL
 
AC2514
AL
 
AC2515
AL
 
AC2516
AL
 
AC2517
AL
 
AC2518
AL
 
AC2519
AL
 
AC2520
AL
 
AC2521
AL
 
AC2522
AL
 
AC2523
AL
 
AC2524
AL
 
AC2525
AL
 
AC2526
AL
809823TT
AC2527
AL
809823TT
AC2528
AL
809823TT
AC2529
AL
809823TT
AC2530
AL
809823TT
AC2531
AL
809823TT
AC2533
CO
12995A
AC2534
CO
12995B
AC2535
CO
12995C





--------------------------------------------------------------------------------




AC2536
CO
12995D
AC2537
CO
12995E
AC2538
CO
13355A
AC2539
CO
13355D
AC2540
CO
13355C
AC2541
CO
13355B
AC2542
CO
13355E
AC2543
CO
13355F
AC2544
CO
COX001
AC2545
CO
COX002
AC2546
CO
COX003
AC2547
CO
COX004
AC2548
CO
COX005
AC2549
CO
COX006
AC2550
CO
COX007
AC2551
CO
COX008
AC2552
TC
90996A
AC2553
TC
90996B
AC2554
TC
90996C
AC2555
TC
90996D
AC2556
TC
90996E
AC2557
TC
90996F
AC2558
TC
90996G
AC2559
TC
90996H
AC2560
TC
90996J
AC2561
TC
90096I
AC2562
NC
WMU0007
AC2564
GV
232022A
AC2565
GV
232022B
AC2566
GV
231988A
AC2567
GV
231988B
AC2568
GV
N/A
AC2569
GV
N/A
AC2570
ZZ
16'JIB
AC2571
ZZ
16'JIB
AC2572
TC
403665
AC2573
AL
K42409
AC2574
AL
K42414
AC2575
AL
K23614
AC2576
AL
K42325
AC2577
AL
K
AC2578
AL
K
AC2579
AL
K
AC2580
AL
K
AC2585
TC
328075
AC2586
MN
186137
AC2587
MN
186263
AC2588
MN
186266
AC2589
MN
186299
AC2590
MN
186268
AC2592
MN
186297
AC2593
MN
186295
AC2595
MN
186298
AC2596
TC
336704
AC2597
TC
336702
AC2598
TC
327730
AC2599
TC
333776
AC2600
TC
327736





--------------------------------------------------------------------------------




AC2601
TC
309814
AC2602
TC
336695
AC2603
TC
327713
AC2604
TC
328661
AC2605
TC
327729
AC2606
TC
314472
AC2607
TC
301852
AC2608
TC
305020
AC2609
TC
408940
AC2610
TC
410455
AC2611
TC
404552
AC2612
TC
No SN#s
AC2613
TC
404673
AC2614
MC
99509
AC2616
 
 
AC2617
 
 
AC2618
ZZ
N/A
AC2619
TC
N/A
AC2620
TC
N/A
AC2621
TC
QR-20108
AC2622
TC
QR-20109
AC2626
TC
No SN#s
AC2627
TC
No SN#s
AC2628
TC
No SN#s
AC2629
TC
No SN#s
AC2630
TC
No SN#s
AC2633
 
404675H
AC2634
 
404675H
AC2635
 
404675H
AC2636
 
403665F
AC2637
 
403665F
AC2638
 
403665F
AC2639
 
403665F
AC2640
 
404675I
AC2641
 
404675I
AC2642
 
404675I
AC2643
 
410454G
AC2644
 
410454G
AC2645
 
410454G
AC2646
 
410454G
AC2647
 
410454G
AC2648
 
410454G
AC2649
 
410454G
AC2650
 
404649H
AC2651
 
404649H
AC2652
 
404649H
AC2653
 
404548G
AC2654
 
404548G
AC2655
 
404548G
AC2656
 
No SN#s
AC2657
 
No SN#s
AC2658
 
No SN#s
AC2659
 
No SN#s
AC2660
 
No SN#s
AC2661
 
No SN#s
AC2662
 
No SN#s
AC2663
 
No SN#s
AC2664
 
No SN#s





--------------------------------------------------------------------------------




AC2665
 
No SN#s
AC2666
 
No SN#s
AC2667
 
No SN#s
AC2668
 
No SN#s
AC2669
 
No SN#s
AC2670
 
No SN#s
AC2671
 
No SN#s
AC2672
 
No SN#s
AC2673
 
No SN#s
AC2674
 
No SN#s
AC2675
 
No SN#s
AC2676
 
No SN#s
AC2677
 
No SN#s
AC2678
 
No SN#s
AC2679
 
No SN#s
AC2680
 
No SN#s
AC2681
 
No SN#s
AC2682
 
No SN#s
AC2683
 
No SN#s
AC2684
 
No SN#s
AC2685
 
No SN#s
AC2686
 
404649G
AC2687
 
404649G
AC2688
 
404649G
AC2689
 
404548H
AC2690
 
404548H
AC2691
 
404548H
AC2692
TC
ARD-06/12-029
AC2694
TC
3100420
AC2695
TC
3175413
CC0013
MT
90132
CC0014
MT
15010
CC0016
MT
150129
CC0017
MT
N/A
CC0018
MT
150-130
CC0019
MT
150-133
CC0022
MT
90-142
CC0023
MT
90-143
EL0002
AL
809822
EL0003
AL
809823
EL0004
AL
809824
EL0005
AL
809825F
EL0006
AL
810609
EL0007
AL
810610
EL0008
AL
810607
EL0009
AL
810608
EL0010
AL
810611
EL0011
AL
810612
EL0012
AL
811681
EL0013
AL
23686
EL0014
AL
23686
EL0015
AL
23614
EL0016
AL
23620
EL0017
AL
23672
EL0018
AL
23655
EL0019
AL
23616
EL0020
AL
23615
IC0001
GV
71175





--------------------------------------------------------------------------------




IC0002
GV
73547
IC0003
GV
82260
IC0004
GV
83785
IC0005
GV
83884
IC0007
GV
87316
IC0011
GV
220045
IC0012
GV
69746
IC0016
BR
51488
IC0017
BR
51508
IC0018
BR
158638
IC0019
GV
320648
IC0020
GV
320416
IC0025
BR
C0025
IC0026
BR
C0026
IC0027
BR
214037200
IC0028
BR
214239200
RT0054
GV
84922
RT0072
GV
87136
RT0083
GV
87419
RT0168
GV
83553
RT0177
GV
224066
RT0179
GV
76846
RT0180
GV
224103
RT0184
GV
224358
RT0189
GV
224388
RT0214
GV
224951
RT0223
GV
225663
RT0264
GV
226007
RT0265
GV
226142
RT0272
GV
225602
RT0274
GV
225330
RT0277
GV
226444
RT0280
GV
227193
RT0283
GV
227198
RT0284
GV
227664
RT0285
GV
227194
RT0287
GV
226985
RT0288
GV
226370
RT0291
GV
227640
RT0294
GV
227311
RT0296
GV
227719
RT0300
GV
227725
RT0301
GV
227723
RT0310
GV
227199
RT0313
GV
228572
RT0314
GV
227753
RT0316
GV
228417
RT0320
GV
228356
RT0323
GV
227310
RT0325
GV
228293
RT0326
GV
228325
RT0328
GV
228349
RT0330
GV
228269
RT0331
GV
229119
RT0332
GV
228365
RT0334
GV
228319
RT0335
GV
228350
RT0337
GV
228359





--------------------------------------------------------------------------------




RT0338
GV
228573
RT0345
GV
228313
RT0352
GV
228353
RT0355
GV
229492
RT0356
GV
230473
RT0357
GV
230734
RT0359
GV
230731
RT0360
GV
230418
RT0361
GV
230724
RT0362
GV
230725
RT0363
GV
228314
RT0366
GV
224292
RT0367
GV
224548A
RT0369
GV
231622
RT0370
TX
1T9Rt500CBW160426
RT0371
GV
231842
RT0380
TA
561491
RT0384
GV
231589
RT0385
GV
T0385
RT0386
GV
T0386
RT0387
TX
T0387
RT0388
TX
1T9RT500LBW160504
RT0389
GV
232020
RT0390
GV
80023350
RT0393
TA
547367
RT0394
TA
547401
RT0395
TA
547416
RT0397
TA
547415
RT0398
 
232032
RT0399
 
231768
RT0400
TA
1T9RT500TBW160508
RT0401
GV
232031
RT0402
TA
547472
RT0403
TA
547454
RT0408
TA
547510
RT0409
GV
232030
RT0411
GV
228318
RT0414
TA
547861
RT0415
SA
12RC00551262
RT0416
SA
12RC00551820
RT0417
TA
547884
RT0422
SA
12RC00351283
RT0424
TA
540776
RT0425
TA
540778
RT0436
 
13RC00750039
TC0001
TC
1600018
TC0008
TC
88674
TC0009
TC
95087
TC0016
TC
97188
TC0017
TC
88934
TC0020
TC
88712
TC0021
TC
95196
TC0027
TC
100000
TC0028
TC
99509
TC0029
TC
99085
TC0032
TC
400542





--------------------------------------------------------------------------------




TC0033
TC
400546
TC0034
TC
400363
TC0035
TC
88990
TC0037
TC
401442
TC0040
CO
12995
TC0041
CO
13014
TC0042
CO
13296
TC0043
TC
90996
TC0044
TC
90569
TC0048
TC
87792
TC0054
TC
87795
TC0057
TC
87333
TC0058
TC
87793
TC0060
TC
95192
TC0061
TC
88714
TC0062
TC
88992
TC0068
TC
87794
TC0071
CO
13878
TC0075
TC
400762
TC0076
CO
13355
TC0080
TC
402113
TC0082
TC
401259
TC0084
TC
88986
TC0085
TC
88666
TC0088
TC
401270
TC0090
TC
404565
TC0094
TC
403020
TC0095
TC
402342
TC0096
TC
403692
TC0097
TC
402910
TC0098
TC
403358
TC0099
TC
400755
TC0101
TC
403665
TC0105
TC
403656
TC0106
TC
84276
TC0110
TC
403022
TC0111
TC
403355
TC0112
TC
404552
TC0113
TC
404717
TC0114
TC
403694
TC0115
TC
404718
TC0116
TC
404559
TC0119
TC
405145
TC0121
TC
86869
TC0123
TC
404735
TC0124
TC
404561
TC0125
TC
404719
TC0126
TC
404728
TC0127
TC
404546
TC0128
TC
404740
TC0132
TC
404548
TC0133
TC
408356
TC0134
TC
404737
TC0135
TC
404673
TC0137
TC
405714
TC0140
TC
405746
TC0142
TC
404563
TC0143
TC
404675





--------------------------------------------------------------------------------




TC0144
TC
404649
TC0145
TC
404750
TC0146
TC
408940
TC0147
TC
408979
TC0150
TC
408357
TC0151
TC
408760
TC0152
TC
408761
TC0153
TC
404741
TC0157
TC
407770
TC0158
TC
410570
TC0159
TC
410454
TC0160
TC
409176
TC0161
TC
409762
TC0163
TC
410468
TC0164
TC
410455
TC0165
TC
409780
TC0167
TC
410943
TC0168
TC
410944
TC0169
TC
410092
TC0171
TC
405747A
TC0172
TC
412551
TC0173
TC
410982
TC0174
TC
410571
TC0175
TC
412552
TC0177
TC
405724
TC0178
TC
410182
AC0103
TC
88673B
AC0137
TC
90J215M10046382
AC0216
TC
27535
AC0364
TC
CJ125M
AC0471
TC
90J215MY0046348
AC0472
TC
90J215MY0046353
AC0531
ZZ
SUPERCAGE
AC1283
ZZ
96493
AC2693
TC
N/A
FL0026
LL
97Y16P22233
FL0227
GL
160001672
FL0287
LL
160026388
FL0310
SL
11054
FL0313
GL
160024092
FL0314
US
251
FL0315
SL
9118
MB0056
MB
40290
MB0196
MB
42806
MB0197
MB
43528
MS0045
MS
 
MS0047
MS
37671
MS0088
MS
40107
MS0130
MS
42622
MS0172
MS
42178
MS0174
MS
42184
MS0419
MS
33659
MS0593
JS
200165887
MS0596
JS
200157564
MS0603
JS
200157526
MS0681
JS
200135911
RT0001
DR
6225345
RT0181
GV
49928





--------------------------------------------------------------------------------








Coast Crane Ltd.


Equip #
Mk
S/N
AC0129
TC
88715A
AC0131
TC
92006A
AC0145
TC
TESTWEIGHTS
AC0146
ZZ
MATS
AC0147
ZZ
CHAIN RIGGING
AC0156
ZZ
SLING
AC0209
TC
400546F
AC0210
TC
400546G
AC0336
ZZ
7500591
AC0350
ZZ
7400319
AC0528
ZZ
REMOTE CONTROL
AC0567
TC
403686C
AC0626
ZZ
40031A
AC0627
ZZ
403704A
AC0628
ZZ
97185A
AC0629
ZZ
99087A
AC0679
TA
407004
AC0689
TC
404669C
AC0690
TC
404669D
AC0813
TC
1
AC0948
TC
1
AC0949
ZZ
400301/88675
AC1272
ZZ
91094A
AC1281
ZZ
1FORTGT11
AC1302
TC
408939A
AC1393
ZZ
NONE
AC1395
ZZ
NONE
AC1436
ZZ
1010019351
AC1437
ZZ
1010019349
AC1444
ZZ
800347
AC1454
ZZ
NONE
AC1457
ZZ
1FORTGT15
AC1458
ZZ
1FORTGT16
AC1461
ZZ
NONE
AC1462
ZZ
NONE
AC1493
ZZ
NONE
AC1494
ZZ
NONE
AC1495
ZZ
NONE
AC1503
TC
404537B
AC1504
TC
404537C
AC1505
TC
404537D
AC1506
TC
404537E
AC2591
MN
ACOTHER
AC2594
MN
ACOTHER
RT0392
TA
547363
RT0404
TA
547466
RT0405
TA
547500
RT0406
TA
547505
RT0410
TA
547522
RT0413
TA
561630
RT0418
TA
547887
RT0419
TA
547890





--------------------------------------------------------------------------------




TC0059
TC
88675
TC0093
TC
91094
TC0100
TC
403704
TC0117
TC
405730
TC0122
TC
404669
TC0162
TC
410830
TC0166
TC
411924
TC0170
TC
404537
TC0176
TC
410090
AC0130
TC
88715B
AC0568
TC
403686B
AC0569
TC
403686A
FL0208
KL
581315A
MS0229
MS
42169









--------------------------------------------------------------------------------




Schedule 5.1

Liens
The Properties of the US Borrower are encumbered by Liens represented by the
following UCC financing statements:
Creditor
Financing Statement No.
Filing Date
De Lage Landen Financial Services, Inc.
92046248
6/25/2009
Sany America, Inc.
2012 3852664
10/5/2012
Sany America, Inc.
20122883652
7/26/2012
Sany America, Inc.
20124726008
12/6/2012
Sany America, Inc.
20130337163
1/25/2013

 




--------------------------------------------------------------------------------




Schedule 5.4

Investments
Ownership of 100 shares of Coast Crane Ltd.




--------------------------------------------------------------------------------




Schedule 5.5

Indebtedness


Creditor
Amount
 
 
De Lage Landen Financial Services, Inc.
$1,795,741
Sany America, Inc.
$1,584,850

 




--------------------------------------------------------------------------------




Schedule 5.6

Transactions with Affiliates
Intercompany loans by US Borrower to Canadian Borrower in the amount of
$1,529,901




--------------------------------------------------------------------------------




Schedule 5.9

Contingent Obligations
None.


 




--------------------------------------------------------------------------------




EXHIBIT 11.1(b)
to
CREDIT AGREEMENT
FORM OF BORROWING BASE CERTIFICATE
Coast Crane Company
Coast Crane Ltd.
Date: ___________, ________


This certificate (this “Borrowing Base Certificate”) is given by Coast Crane
Company, a Delaware corporation (the “US Borrower”), and Coast Crane Ltd., a
British Columbia corporation (the “Canadian Borrower” and together with the US
Borrower, each a “Borrower” and collectively, the “Borrowers”), pursuant to
subsection 4.2(d) of that certain Second Amended and Restated Credit Agreement,
dated as of March 12, 2013, among the US Borrower, the Canadian Borrower, the
other Credit Parties party thereto, the Lenders from time to time party thereto
and General Electric Capital Corporation, as agent for the Lenders and other
Secured Parties (as such agreement may have been amended, restated, supplemented
or otherwise modified from time to time the “Credit Agreement”). Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.
The undersigned is duly authorized to execute and deliver this Borrowing Base
Certificate on behalf of each Borrower. By executing this Borrowing Base
Certificate such officer of each Borrower hereby certifies to Agent and Lenders
on behalf of the Borrowers and without personal liability that:
(a)    Attached hereto as Schedule 1 is a calculation of the US Borrowing Base
as of the above date;
(b)    Based on such Schedule 1, the US Borrowing Base as of the above date is:
$[_____]
(c)    Attached hereto as Schedule 1 is a calculation of the Canadian Borrowing
Base as of the above date;
(d)    Based on such Schedule 1, the Canadian Borrowing Base as of the above
date is:
$[_____]
(e)    Based on Schedule 1, the US Borrowing Base plus the Canadian Borrowing
Base as of the above date is:




--------------------------------------------------------------------------------




$[_____]
IN WITNESS WHEREOF, the Borrowers have caused this Borrowing Base Certificate to
be executed by its [________] this [__ day of _____, 20__].
US BORROWER
COAST CRANE COMPANY
By:     
Its:     




CANADIAN BORROWER
COAST CRANE LTD.
By:     
Its:     




--------------------------------------------------------------------------------




Schedule 1
[see attached]






--------------------------------------------------------------------------------




EXHIBIT 1.1(c)
TO
CREDIT AGREEMENT
FORM OF L/C REQUEST
[NAME OF L/C ISSUER], as L/C Issuer
under the Credit Agreement referred to below


Attention:


____________, 20__
Re:    Coast Crane Company (the “US Borrower”)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of March 12, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the US
Borrower, Coast Crane Ltd., CC Acquisition Holding Corp., the other Credit
Parties party thereto, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent and collateral agent for
such Lenders and L/C Issuers. Capitalized terms used herein without definition
are used as defined in the Credit Agreement.
The US Borrower hereby gives you notice, irrevocably, pursuant to Section
1.1(c)(ii) of the Credit Agreement, of its request for your Issuance of a Letter
of Credit, in the form attached hereto, for the benefit of the US Borrower, in
the amount of $ , to be issued on , ____ (the “Issue Date”) with an expiration
date of _______________, ____.
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any Loan to be made or any other
Letter of Credit to be Issued on or before the Issue Date:
(i)    the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date;
(ii)    no Default or Event of Default has occurred and is continuing;
(iii)    the aggregate outstanding amount of the US Revolving Loans does not
exceed the Maximum Revolving Loan Balance (except as provided in Section
1.1(b)(iii) of the Credit Agreement); and




--------------------------------------------------------------------------------




(iv)    Availability is not less than zero and the Letter of Credit Obligations
for all Letters of Credit does not exceed the L/C Sublimit.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the US Borrower has caused this Letter of Credit Request to
be executed and delivered by its duly authorized officer as of the day and year
and at the place set forth above.
COAST CRANE COMPANY
By:    
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT 1.1(d)
TO
CREDIT AGREEMENT
FORM OF SWINGLINE REQUEST
GENERAL ELECTRIC CAPITAL CORPORATION,
AS AGENT UNDER THE CREDIT AGREEMENT REFERRED TO BELOW
[Corporate Finance
201 Merritt 7
Norwalk, CT 06851
Attn: Portfolio Manager – Coast Crane Credit Facility]
_________________, ____
Re:    Coast Crane Company (the “US Borrower”)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of March 12, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the US
Borrower, Coast Crane Ltd., CC Acquisition Holding Corp., the other Credit
Parties party thereto, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent and collateral agent for
such Lenders and L/C Issuers (in such capacity, “Agent”). Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement.
The US Borrower hereby gives you irrevocable notice pursuant to Section
1.1(d)(ii) of the Credit Agreement that it requests Swing Loans under the Credit
Agreement (the “Proposed Advance”) and, in connection therewith, sets for the
following information:
A.    The date of the Proposed Advance is __________, ____ (the “Funding Date”).
B.    The aggregate principal amount of Proposed Advance is $        .
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Advance and any other Loan to be
made or Letter of Credit to be issued on or before the Funding Date:
(i)    the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though made on and as of such Funding Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;




--------------------------------------------------------------------------------




(ii)    no Default or Event of Default has occurred; and
(iii)    the aggregate principal amount of the US Revolving Loans does not
exceed the Maximum Revolving Loan Balance (except as provided in Section
1.1(b)(iii) of the Credit Agreement).



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the US Borrower has caused this Swingline Request to be
executed and delivered by its duly authorized officer as of the day and year and
at the place set forth above.
COAST CRANE COMPANY
By:    
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT 1.6
TO
CREDIT AGREEMENT
FORM OF NOTICE OF CONVERSION/CONTINUATION OF LOANS
GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below
_____________, ____
Attention:
Re:    [Coast Crane Company (the “US Borrower”)][Coast Crane Ltd. (the “Canadian
Borrower”)]
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of March 12, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Coast Crane
Company, Coast Crane Ltd., CC Acquisition Holding Corp., the other Credit
Parties party thereto, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent and collateral agent for
such Lenders and L/C Issuers (in such capacity, “Agent”). Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement.
The [US] [Canadian] Borrower hereby gives you irrevocable notice, pursuant to
Section 1.6(a) of the Credit Agreement of its request for the following:
(i)    a continuation, on         , ____, as LIBOR Rate Loans having an Interest
Period of [1][2][3] months of [Term Loan][US Revolving Loans][Canadian Revolving
Loans] in an aggregate outstanding principal amount of $         having an
Interest Period ending on the proposed date for such continuation;
(ii)    a conversion, on         , ____, to LIBOR Rate Loans having an Interest
Period of [1][2][3] months of [Term Loan][US Revolving Loans][Canadian Revolving
Loans]in an aggregate outstanding principal amount of $         ; and
(iii)    a conversion, on         , ____, to Base Rate Loans of [Term Loan][US
Revolving Loans][Canadian Revolving Loans]in an aggregate outstanding principal
amount of $        .








[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




In connection herewith, the undersigned hereby certifies that, except as set
forth on Schedule A attached hereto, no Default or Event of Default has occurred
and is continuing on the date hereof, both before and after giving effect to any
Loan to be made or Letter of Credit to be Issued on or before any date for any
proposed conversion or continuation set forth above.
[COAST CRANE COMPANY][COAST CRANE, LTD.]


By:     
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT 2.1
TO
CREDIT AGREEMENT
CLOSING CHECKLIST
[see attached]




--------------------------------------------------------------------------------




EXHIBIT 4.2(b)
TO
CREDIT AGREEMENT
FORM OF COMPLIANCE CERTIFICATE
COAST CRANE COMPANY AND COAST CRANE LTD.
Date: _____________, 201_
This Compliance Certificate (this “Certificate”) is given by Coast Crane
Company, a Delaware corporation (the “US Borrower”), and Coast Crane Ltd., a
British Columbia corporation (the “Canadian Borrower” and together with the US
Borrower collectively, the “Borrowers”), pursuant to subsection 4.2(b) of that
certain Second Amended and Restated Credit Agreement, dated as of March 12, 2013
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the US Borrower, the Canadian
Borrower, CC Acquisition Holding Corp., a Delaware corporation (“Holdings”), the
other Credit Parties party thereto, the Lenders and L/C Issuers party thereto
and General Electric Capital Corporation, as administrative agent and collateral
agent for such Lenders and L/C Issuers (in such capacity, the “Agent”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.
(v)    The officer executing this Certificate is a Responsible Officer of
Holdings and as such is duly authorized to execute and deliver this Certificate
on behalf of Holdings. By executing this Certificate, such officer hereby
certifies to the Agent, the Lenders and the L/C Issuers, on behalf of Holdings,
that: the financial statements delivered with this Certificate in accordance
with subsection [4.1(a)] [4.1(b)] [4.1(c)] of the Credit Agreement are correct
and complete and fairly present, in all material respects, in accordance with
GAAP, the financial position and the results of operations of Holdings and its
Subsidiaries as of the dates of and for the periods covered by such financial
statements (subject, in the case of interim financial statements, to normal
year-end adjustments and the absence of footnote disclosures);
(vi)    to the best of such officer’s knowledge, each Credit Party and each of
their Subsidiaries, during the period covered by such financial statements, has
observed and performed all of their respective covenants and other agreements in
the Credit Agreement and the other Loan Documents to be observed or performed by
them, and such officer does not have knowledge of any Default or Event of
Default [except as specified on the written attachment hereto];
(vii)    Exhibit A attached hereto is a correct calculation of the Fixed Charge
Coverage Ratio covenant contained in Section 6.1 of the Credit Agreement;
(viii)    Exhibit A-1 attached hereto is a correct calculation of the Modified
Fixed Charge Coverage Ratio;
(ix)    Exhibit B attached hereto is a correct calculation of Consolidated
EBITDA;




--------------------------------------------------------------------------------




(x)    Exhibit C attached hereto is a correct calculation of the Capital
Expenditures contained in Section 6.2 of the Credit Agreement;
(xi)    since the Closing Date, and except as disclosed in prior Certificates
delivered to the Agent, no Credit Party and no Subsidiary of any Credit Party
has:
(A)    changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows: ________________________________;
(B)    acquired the assets of, or merged or consolidated with or into, any
Person, except as follows: _________________________________; or
(C)    changed its address or otherwise relocated, acquired fee simple title to
any real property or entered into any real property leases, except as follows:
______________________________________________
(xii)    [set forth on Exhibit D is a listing of all government contracts of the
US Borrower and the Canadian Borrower subject to the Federal Assignment of
Claims Act of 1940, Financial Administration Act (Canada) or any similar state
or municipal law entered into in the prior Fiscal Quarter.] [[only required to
be provided with respect to Compliance Certificates delivered pursuant to
subsections 4.1 (a) and (b)]]
(xiii)    [set forth on Exhibit E is a listing of all applications for the
registration of any Patent, Trademark, Copyright or Design filed by any Credit
Party with the United States Patent and Trademark Office, the United States
Copyright Office, the CIPO or any similar office or agency entered into or filed
in the prior Fiscal Quarter.] [[only required to be provided with respect to
Compliance Certificates delivered pursuant to subsections 4.1 (a) and (b)]]
(xiv)    [set forth on Exhibit F is updated Schedule 3.16 (which Schedule shall
include the information required by Section 3.16 of the Credit Agreement).]
[There has been no change to the information contained in Schedule 3.16 since
such Schedule delivered [on the Closing Date] [on [_______________]].] [[only
required to be provided with respect to Compliance Certificates delivered
pursuant to subsections 4.1 (b)]]
(xv)    [set forth on Exhibit G is an updated Schedule 3.1(b) (which Schedule
shall include the information required by Section 3.1(b) of the Credit
Agreement).] [There has been no change to the information contained in Schedule
3.1(b) since such Schedule delivered [on the Closing Date] [on
[_________________]].] [[only required to be provided with respect to Compliance
Certificates delivered pursuant to subsections 4.1 (c)]]
(xvi)    [set forth on Exhibit H is an updated Schedule 3.31 (which Schedule
shall include the information required by Section 3.31 of the Credit
Agreement).] [There has been no change to the information contained in Schedule
3.31 since such Schedule delivered [on the Closing




--------------------------------------------------------------------------------




Date] [on [_____________]].] [[only required to be provided with respect to
Compliance Certificates delivered pursuant to subsection 4.1(c)]]
(xvii)    [set forth on Exhibit I is a listing of all Equipment and/or Inventory
owned by any US Credit Party that was moved to any location of, or transferred
to, any Canadian Credit Party during the fiscal month then ended.] [[only
required to be provided with respect to Compliance Certificates delivered
pursuant to subsection 4.1(c)]]
[Remainder of page is intentionally left blank.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrowers have caused this Certificate to be executed by
one of Holdings’ Responsible Officers this _____ day of __________________,
201_.




    
By:    
Its:    


Note: Unless otherwise specified, all financial covenants are calculated for
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.






--------------------------------------------------------------------------------




EXHIBIT A TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Covenant 6.1 Fixed Charge Coverage
Fixed Charge Coverage Ratio is defined as follows:
Consolidated EBITDA (per Exhibit B)
$_________
Less: Gain (or Plus Loss)on sale of Equipment rented or held for rental in the
Ordinary Course of Business to the extend included in the calculation of
Consolidated EBITDA
$_________
Adjusted Consolidated EBITDA
$_________
Minus Net Capital Expenditures


$_________
Fixed Charges equals:
 
Consolidated Net Interest Expense (defined as gross interest expense for such
period paid or required to be paid in cash (including all commissions,
discounts, fees and other charges in connection with letters of credit and
similar instruments and net amounts paid or payable and/or received or
receivable under permitted Rate Contracts in respect of interest rates) for
Holdings and its Subsidiaries on a consolidated basis).
$_________
Plus:
 
Scheduled principal payments of Indebtedness during such period
$_________
Taxes on or measured by income paid or payable in cash during such period
$_________
Fixed Charges total:
$_________
Fixed Charge Coverage Ratio (Adjusted Consolidated EBITDA minus Net Capital
Expenditures divided by Fixed Charges)
$_________
Required Fixed Charge Coverage
1.20 to 1.00
In Compliance
Yes/No




    

--------------------------------------------------------------------------------




EXHIBIT A-1 TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Modified Fixed Charge Coverage
Modified Fixed Charge Coverage Ratio is defined as follows:
Adjusted Consolidated EBITDA (per Exhibit A)
$_________
Fixed Charges (per Exhibit A):
$_________
Modified Fixed Charge Coverage Ratio (Adjusted Consolidated EBITDA divided by
Fixed Charges)
$_________
Required Modified Fixed Charge Coverage
1.20 to 1.00
Delivery of thirteen week cash flow forecast required?
Yes/No









--------------------------------------------------------------------------------




EXHIBIT B TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Consolidated EBITDA
“Consolidated EBITDA” is defined as follows:




--------------------------------------------------------------------------------




Net income (or loss) for the applicable period of measurement of Holdings and
its Subsidiaries on a consolidated basis determined in accordance with GAAP, but
excluding: (a) the income (or loss) of any Person which is not a Subsidiary of
Holdings, except to the extent of the amount of dividends or other distributions
actually paid to Holdings or any of its Subsidiaries in cash by such Person
during such period and the payment of dividends or similar distributions by that
Person is not at the time prohibited by operation of the terms of its charter or
of any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Person; (b) the income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Subsidiaries; (c) the
proceeds of any life insurance policy; (d) gains or losses from the sale,
exchange, transfer or other disposition of Property or assets not in the
Ordinary Course of Business of Holdings and its Subsidiaries, and related tax
effects in accordance with GAAP; and (e) any other extraordinary gains or losses
of Holdings or its Subsidiaries, and related tax effects in accordance with GAAP
$_________
Plus:   All amounts deducted in calculating net income (or loss) for
depreciation or amortization for such period
$_________
Interest expense (less interest income) deducted in calculating net $ income (or
loss) for such period
$_________
All taxes on or measured by income to the extent deducted in calculating net
income (or loss) for such period
$_________
All non-cash losses or expenses (or minus non-cash income or gain) included or
deducted in calculating net income (or loss) for such period including, without
limitation, any non-cash loss or expense (or income or gain) due to the
application of FASB ASC 815-10 regarding hedging activity, FASB ASC 350
regarding impairment of good will, FASB ASC 480-10 regarding accounting for
financial instruments with debt and equity characteristics, non-cash foreign
currency exchange losses (or minus gains) and non-cash expenses deducted as a
result of any grant of Stock or Stock Equivalents to employees, officers or
directors, but excluding any non-cash loss or expense (a) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (b) relating to a write-down, write off or reserve
with respect to Accounts and Inventory
$_________
Fees and expenses incurred in connection with the negotiation, execution and
delivery on the Closing Date of the Loan Documents, to the extent (i) deducted
in the calculation of net income (or loss) $ for such period, and (ii) disclosed
to the Agent
$_________
Fees and expenses paid to the Agent and Lenders in connection with the Loan
Documents to the extent deducted in calculating net income (or loss) for such
period
$_________
Consolidated EBITDA total:
$_________






    

--------------------------------------------------------------------------------




EXHIBIT C TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Net Capital Expenditures
Net Capital Expenditures


Capital Expenditures (defined as the aggregate of all expenditures and
obligations for the applicable period of measurement of Holdings and its
Subsidiaries on a consolidated basis, which should be capitalized under GAAP):
$_________
Less   (without duplication):
 
Capital Expenditures used for the purchase of new Equipment held for sale in the
Ordinary Course of Business purchased after January 1, 2012 for which there is a
signed customer purchase order or written agreement for purchase of such
Equipment and is held for less than six (6) months:
$_________
Capital Expenditures relating to used Equipment which has been acquired in the
Ordinary Course of Business for resale through trade-ins from customers after
January 1, 2012 and is held for less than six (6) months in an amount not
exceeding $1,000,000 for any applicable period:
$_________
Capital Expenditures to the extent financed with Indebtedness permitted under
Section 5.5(d) of the Credit Agreement (excluding Capital Expenditures referred
to in the preceding two clause above):
$_________
Net Proceeds from the sale of Equipment rented or held for rental in the
Ordinary Course of Business:
$_________
Net Capital Expenditures:
 
Maximum Net Capital Expenditures
 
In Compliance:
Yes/No







--------------------------------------------------------------------------------




EXHIBIT D TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Government Contracts






--------------------------------------------------------------------------------




EXHIBIT E TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Intellectual Property Applications






--------------------------------------------------------------------------------




EXHIBIT F TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Updated Schedule 3.16
(Intellectual Property)






--------------------------------------------------------------------------------




EXHIBIT G TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Updated Schedule 3.1(b)
(Permits)






--------------------------------------------------------------------------------




EXHIBIT H TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Updated Schedule 3.31
(Equipment)






--------------------------------------------------------------------------------




EXHIBIT I TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Moved Equipment and/or Inventory






--------------------------------------------------------------------------------




EXHIBIT 11.1(a)
TO
CREDIT AGREEMENT
FORM OF ASSIGNMENT
This ASSIGNMENT (this “Assignment”), dated as of the Effective Date, is entered
into between (“Assignor”) and (“Assignee”).
The parties hereto hereby agree as follows:






Borrowers:
Coast Crane Company, a Delaware corporation (the “US Borrower”), and Coast
Crane, Ltd., a British Columbia corporation (the “Canadian Borrower” and
together with the US Borrower, collectively the “Borrowers”)
Agent:
General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders and L/C Issuers (in such capacity and together with its
successors and permitted assigns, the “Agent”)
Credit Agreement:
Second Amended and Restated Credit Agreement, dated as of March 12, 2013, among
the Borrowers, CC Acquisition Holding Corp., the other Credit Parties party
thereto, the Lenders and L/C Issuers party thereto and the Agent (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein without definition are
used as defined in the Credit Agreement)
[Trade Date:
_________, ____]
Effective Date:
_________, ____]







--------------------------------------------------------------------------------








Loan
Commitment
Assigned
 
Aggregate amount of Commitments or principal amount of Loans for all Lenders
 
Aggregate amount of Commitments or principal amount of Loans Assigned
 








Percentage Assigned
$______
 
$______
 
$______
 
___.____%
$______
 
$______
 
$______
 
___.____%
$______
 
$______
 
$______
 
___.____%



















[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------












Revolving
Loan
Commitment
Assigned
 
Aggregate amount of Revolving Loan Commitments or principal amount of Loans for
all Canadian Revolving Lenders
 


Aggregate amount of Revolving Loan Commitments or principal amount of Canadian
Revolving Loans Assigned
 










Percentage Assigned
$______
 
$______
 
$______
 
___.____%
$______
 
$______
 
$______
 
___.____%
$______
 
$______
 
$______
 
___.____%





















[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




Section 1.    Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”).
Section 2.    Representations, Warranties and Covenants of Assignor. Assignor
(a) represents and warrants to Assignee and the Agent that (i) it has full power
and authority, and has taken all actions necessary for it, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it is the legal and beneficial owner of its Assigned Interest and that
such Assigned Interest is free and clear of any Lien and other adverse claims
and (iii) by executing signing and delivering this Assignment via ClearPar® or
any other electronic settlement system designated by the Agent, the Person
signing, executing and delivering this Assignment on behalf of the Assignor is
an Authorized signer for the Assignor and is authorized to execute, sign and
deliver this Assignment, (b) makes no other representation or warranty and
assumes no responsibility, including with respect to the aggregate amount of the
Loans and Revolving Loan Commitments, the percentage of the Loans and Revolving
Loan Commitments represented by the amounts assigned, any statements,
representations and warranties made in or in connection with any Loan Document
or any other document or information furnished pursuant thereto, the execution,
legality, validity, enforceability or genuineness of any Loan Document or any
document or information provided in connection therewith and the existence,
nature or value of any Collateral, (c) assumes no responsibility (and makes no
representation or warranty) with respect to the financial condition of any
Credit Party or the performance or nonperformance by any Credit Party of any
obligation under any Loan Document or any document provided in connection
therewith and (d) attaches any Notes held by it evidencing at least in part the
Assigned Interest of such Assignor (or, if applicable, an affidavit of loss or
similar affidavit therefor) and requests that the Agent exchange such Notes for
new Notes in accordance with Section 1.2 of the Credit Agreement.
Section 3.    Representations, Warranties and Covenants of Assignee. Assignee
(a) represents and warrants to Assignor and the Agent that (i) it has full power
and authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is [not] an Affiliate or an Approved Fund of [_____________], a Lender,
and (iii) it is sophisticated with respect to decisions to acquire assets of the
type represented by the Assigned Interest assigned to it hereunder and either
Assignee or the Person exercising discretion in making the decision for such
assignment is experienced in acquiring assets of such type, (iv) by executing,
signing and delivering this Assignment via ClearPar® or any other electronic
settlement system designated by the Agent, the Person signing, executing and
delivering this Assignment on behalf of the Assignor is an Authorized signer for
the Assignor and is authorized to execute, sign and deliver this Assignment, (b)
appoints and authorizes the Agent to take such action as administrative agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) shall perform in accordance with their terms all
obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender, (d) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and shall continue to make its own credit
decisions




--------------------------------------------------------------------------------




in taking or not taking any action under any Loan Document independently and
without reliance upon Agent, any L/C Issuer, any Lender or any other Indemnitee
and based on such documents and information as it shall deem appropriate at the
time, (e) acknowledges and agrees that, as a Lender, it may receive material
non-public information and confidential information concerning the Credit
Parties and their Affiliates and their Stock and agrees to use such information
in accordance with Section 9.10 of the Credit Agreement, (f) specifies as its
applicable lending offices (and addresses for notices) the offices at the
addresses set forth beneath its name on the signature pages hereof, (g) shall
pay to the Agent an assignment fee in the amount of $3,500 to the extent such
fee is required to be paid under Section 9.9 of the Credit Agreement and (h) to
the extent required pursuant to Section 10.1(f) of the Credit Agreement,
attaches two completed originals of Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if
applicable, a portfolio interest exemption certificate.
Section 4.    Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 9.9 of the Credit Agreement, the Borrowers, this
Assignment (including its attachments) will be delivered to the Agent for its
acceptance and recording in the Register. The effective date of this Assignment
(the “Effective Date”) shall be the later of (i) the acceptance of this
Assignment by the Agent and (ii) the recording of this Assignment in the
Register. The Agent shall insert the Effective Date when known in the space
provided therefor at the beginning of this Assignment.
Section 5.    Effect. As of the Effective Date, (a) Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment, have the
rights and obligations of a Lender under the Credit Agreement and (b) Assignor
shall, to the extent provided in this Assignment, relinquish its rights (except
those surviving the termination of the Commitments and payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those obligations relating to events and circumstances occurring prior to
the Effective Date.
Section 6.    Distribution of Payments. On and after the Effective Date, the
Agent shall make all payments under the Loan Documents in respect of each
Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to Assignee.
Section 7.    Miscellaneous. (a) The parties hereto, to the extent permitted by
law, waive all right to trial by jury in any action, suit, or proceeding arising
out of, in connection with or relating to, this Assignment and any other
transaction contemplated hereby. This waiver applies to any action, suit or
proceeding whether sounding in tort, contract or otherwise.
(a)    On and after the Effective Date, this Assignment shall be binding upon,
and inure to the benefit of, the Assignor, Assignee, the Agent and their Related
Persons and their successors and assigns.
(b)    This Assignment shall be governed by, and be construed and interpreted in
accordance with, the law of the State of New York.
(c)    This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.




--------------------------------------------------------------------------------




(d)    Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
[NAME OF ASSIGNOR]
as Assignor




By:     
Name:
Title:




[NAME OF ASSIGNEE]
as Assignee




By:     
Name:
Title:




Lending Office for LIBOR Rate Loans:


[Insert Address (including contact name, fax number and e-mail address)]




Lending Office (and address for notices)
for any other purpose:


[Insert Address (including contact name, fax number and e-mail address)]






--------------------------------------------------------------------------------




ACCEPTED and AGREED
this __ day of ______ _____:


GENERAL ELECTRIC CAPITAL CORPORATION
as Agent






By:                            
Name:
Title:


COAST CRANE COMPANY7 




By:                            
Name:
Title:




COAST CRANE LTD.7 




By:                            
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT 11.1(c)
TO
CREDIT AGREEMENT
FORM OF NOTICE OF BORROWING
GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below
___________, ____
Attention:
Re:    [Coast Crane Company (the “US Borrower”)][Coast Crane Ltd. (the “Canadian
Borrower”)]
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of March 12, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Coast Crane
Company, Coast Crane Ltd., CC Acquisition Holding Corp., the other Credit
Parties party thereto, the Lenders and L/C Issuers party thereto and General
Electric Capital Corporation, as administrative agent and collateral agent for
such Lenders and L/C Issuers (in such capacity, the “Agent”). Capitalized terms
used herein without definition are used as defined in the Credit Agreement.
The [US][Canadian] Borrower hereby gives you irrevocable notice, pursuant to
Section 1.5 of the Credit Agreement of its request of a Borrowing of
[US][Canadian] Revolving Loans (the “Proposed Borrowing”) under the Credit
Agreement and, in that connection, sets forth the following information:
A.    The date of the Proposed Borrowing is __________, ____ (the “Funding
Date”).
B.    The aggregate principal amount of requested [US][Canadian] Revolving Loans
is $        , of which $         consists of Base Rate Loans and $        
consists of LIBOR Rate Loans having an initial Interest Period of [1][2][3]
months.
The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:
(i)    the representations and warranties set forth in Article III of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material




--------------------------------------------------------------------------------




respects (without duplication of any materiality qualifier contained therein) as
of such earlier date;
(ii)    no Default or Event of Default has occurred and is continuing;
(iii)    the aggregate outstanding amount of US Revolving Loans does not exceed
the Maximum Revolving Loan Balance (except as provided in Section 1.1(a)(iii) of
the Credit Agreement); and
[(iv)    with respect to any Borrowing of Canadian Revolving Loans, after giving
effect to any Canadian Revolving Loan, (x) the aggregate outstanding amount of
the Canadian Revolving Loans would exceed the lesser of (1) the Canadian
Borrowing Base (as calculated pursuant to the Borrowing Base Certificate) or (2)
the Canadian Revolving Loan Commitment then in effect less those Reserves
imposed by Agent in its Permitted Discretion, or (y) the aggregate principal
amount of all outstanding US Revolving Loans would exceed the Aggregate
Revolving Loan Commitment then in effect less the sum of (i) those Reserves
imposed by Agent in its Permitted Discretion, plus (ii) the aggregate amount of
Letter of Credit Obligations, plus (iii) the outstanding Swing Loans, plus (iv)
outstanding Canadian Revolving Loans.][[only required with respect to a Notice
of Borrowing by Canadian Borrower]]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the [US][Canadian] Borrower has caused this Notice of
Borrowing to be executed and delivered by its duly authorized officer as of the
day and year and at the place set forth above.
[COAST CRANE COMPANY][COAST CRANE LTD.]




By:    
Name:
Title:



3

--------------------------------------------------------------------------------




EXHIBIT 11.1(d)
TO
CREDIT AGREEMENT
FORM OF CANADIAN REVOLVING LOAN NOTE
Lender: [NAME OF LENDER]        New York, New York
Principal Amount: $_______         ___________, 20__
FOR VALUE RECEIVED, the undersigned, Coast Crane Ltd., a British Columbia
corporation (the “Canadian Borrower”), hereby promises to pay to the Lender set
forth above (the “Lender”) the Principal Amount set forth above, or, if less,
the aggregate unpaid principal amount of all Canadian Revolving Loans (as
defined in the Credit Agreement referred to below) of the Lender to the Canadian
Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement.
The Canadian Borrower promises to pay interest on the unpaid principal amount of
the Canadian Revolving Loans from the date made until such principal amount is
paid in full, payable at such times and at such interest rates as are specified
in the Credit Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Canadian Borrower.
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent (as defined below), at the address set forth in the Credit
Agreement, in immediately available funds.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Amended and Restated Credit Agreement, dated as of March 12, 2013
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Canadian Borrower, Coast Crane
Company, CC Acquisition Holding Corp., the other Credit Parties party thereto,
the Lenders and the L/C Issuers party thereto and General Electric Capital
Corporation, as administrative agent and collateral agent for such Lenders and
L/C Issuers (in such capacity, “Agent”). Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of
Canadian Revolving Loans by the Lender to the Canadian Borrower in an aggregate
amount not to exceed at any time outstanding the Principal Amount set forth
above, the indebtedness of the Canadian Borrower resulting from such Canadian
Revolving Loans being evidenced by this Note and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Note upon
the happening of certain stated events and also for prepayments on account of
the principal hereof prior to the maturity hereof upon the terms and conditions
specified therein.
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including Sections
9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial) and 11.2
(Other Interpretive Provisions) thereof.




--------------------------------------------------------------------------------




This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Canadian Borrower has caused this Note to be executed
and delivered by its duly authorized officer as of the day and year and at the
place set forth above.
COAST CRANE LTD.




By:    
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT 11.1(e)
TO
CREDIT AGREEMENT
FORM OF US REVOLVING LOAN NOTE
Lender: [NAME OF LENDER]    New York, New York
Principal Amount: $_______________    ____________, 20__
FOR VALUE RECEIVED, the undersigned, Coast Crane Company, a Delaware corporation
(the “US Borrower”), hereby promises to pay to the Lender set forth above (the
“Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of all US Revolving Loans (as defined in the Credit
Agreement referred to below) of the Lender to the US Borrower, payable at such
times and in such amounts as are specified in the Credit Agreement.
The US Borrower promises to pay interest on the unpaid principal amount of the
US Revolving Loans from the date made until such principal amount is paid in
full, payable at such times and at such interest rates as are specified in the
Credit Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the US Borrower.
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent (as defined below), at the address set forth in the Credit
Agreement, in immediately available funds.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Amended and Restated Credit Agreement, dated as of March 12, 2013
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the US Borrower, Coast Crane Ltd.,
CC Acquisition Holding Corp., the other Credit Parties party thereto, the
Lenders and the L/C Issuers party thereto and General Electric Capital
Corporation, as administrative agent and collateral agent for such Lenders and
L/C Issuers (in such capacity, “Agent”). Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of US
Revolving Loans by the Lender to the US Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the US Borrower resulting from such US Revolving Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including Sections
9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial) and 11.2
(Other Interpretive Provisions) thereof.




--------------------------------------------------------------------------------




This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the US Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
COAST CRANE COMPANY




By:    
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT 11.1(f)
TO
CREDIT AGREEMENT
FORM OF SWINGLINE NOTE
New York, New York
Swingline Lender: General Electric Capital Corporation
Principal Amount: $_______________     _____________, 20__
FOR VALUE RECEIVED, the undersigned, Coast Crane Company, a Delaware corporation
(the “US Borrower”), hereby promises to pay to the Swingline Lender set forth
above (the “Swingline Lender”) the Principal Amount set forth above, or, if
less, the aggregate unpaid principal amount of all Swingline Loans (as defined
in the Credit Agreement referred to below) of the Swingline Lender to the US
Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement.
The US Borrower promises to pay interest on the unpaid principal amount of the
Swingline Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the US Borrower.
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent (as defined below), at the address set forth in the Credit
Agreement, in immediately available funds.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Amended and Restated Credit Agreement, dated as of March 12, 2013
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the US Borrower, Coast Crane Ltd.,
CC Acquisition Holding Corp., the other Credit Parties party thereto, the
Lenders and L/C Issuers party thereto and General Electric Capital Corporation,
as administrative agent and collateral agent for such Lenders and L/C Issuers
(in such capacity, “Agent”) and as Swingline Lender. Capitalized terms used
herein without definition are used as defined in the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of Swing
Loans by the Swingline Lender to the US Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the US Borrower resulting from such Swingline Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.




--------------------------------------------------------------------------------




This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including Sections
9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial) and 11.2
(Other Interpretive Provisions) thereof.
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the US Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
COAST CRANE COMPANY




By:    
Name:
Title:








--------------------------------------------------------------------------------




EXHIBIT 11.1(g)
TO
CREDIT AGREEMENT
FORM OF TERM NOTE
New York, New York
Lender: [NAME OF LENDER]    
Principal Amount: $_______    ___________, 20__


FOR VALUE RECEIVED, the undersigned, Coast Crane Company, a Delaware corporation
(the “US Borrower”), hereby promises to pay to the Lender set forth above (the
“Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of the Term Loan (as defined in the Credit Agreement
referred to below) of the Lender to the US Borrower, payable at such times and
in such amounts as are specified in the Credit Agreement.
The US Borrower promises to pay interest on the unpaid principal amount of the
Term Loan from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the US Borrower.
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Second Credit Agreement, dated as of March 12, 2013 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the US Borrower, Coast Crane Ltd., CC Acquisition Holding
Corp., the other Credit Parties party thereto, the Lenders and L/C Issuers party
thereto and General Electric Capital Corporation, as administrative agent and
collateral agent for such Lenders and L/C Issuers (in such capacity, “Agent”)
and as Swingline Lender. Capitalized terms used herein without definition are
used as defined in the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of the
Term Loan by the Lender to the US Borrower in an aggregate amount not to exceed
at any time outstanding the Principal Amount set forth above, the indebtedness
of the US Borrower resulting from such Term Loan being evidenced by this Note
and (b) contains provisions for acceleration of the maturity of the unpaid
principal amount of this Note upon the happening of certain stated events and
also for prepayments on account of the principal hereof prior to the maturity
hereof upon the terms and conditions specified therein.
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including Sections
9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial) and 11.2
(Other Interpretive Provisions) thereof.
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.




--------------------------------------------------------------------------------




This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the US Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
COAST CRANE COMPANY




By:    
Name:
Title:








